UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-3790 PEAR TREE FUNDS Pear Tree PanAgora Dynamic Emerging Markets Fund 55 Old Bedford Road Lincoln, MA 01773 Willard L. Umphrey Pear Tree Funds 55 Old Bedford Road Lincoln, MA01773 (Name and address of agent for service) Registrant’s telephone number, including area code: 781-259-1144 Date of fiscal year end:MARCH 31 Date of reporting period:JULY 1, 2011 – JUNE 30, 2012 Company Name Ticker Security ID on Ballot Country Meeting Date Record Date Meeting Type Proponent Item Number Proposal Management Recommendation Reunert Ltd RLO S69566156 South Africa 01-Jul-11 Special Management 1 Approve Financial Assistance to Related or Inter-related Companies For Reunert Ltd RLO S69566156 South Africa 01-Jul-11 Special Management 2 Approve Remuneration of Non-Executive Directors For Arca Continental S.A.B. de C.V. P0448R103 Mexico 04-Jul-11 Special Management 1 Approve Dividends of 0.341 Shares or MXN 13.60 per Share For Arca Continental S.A.B. de C.V. P0448R103 Mexico 04-Jul-11 Special Management 2 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting For Arca Continental S.A.B. de C.V. P0448R103 Mexico 04-Jul-11 Special Management 3 Approve Minutes of Meeting For Bank of Baroda Ltd. Y06451119 India 04-Jul-11 Annual Management 1 Accept Financial Statements and Statutory Reports For Bank of Baroda Ltd. Y06451119 India 04-Jul-11 Annual Management 2 Approve Dividends of INR 16.50 Per Share For Harbin Power Equipment Co., Ltd. Y30683109 Hong Kong 06-Jul-11 03-Jun-11 Special Management 1 Approve Connected Transaction with a Related Party For SapuraCrest Petroleum Bhd. SAPCRES Y7516M106 Malaysia 06-Jul-11 Annual Management 1 Approve Final Dividend of MYR 0.055 Per Share for the Financial Year Ended Jan. 31, 2011 For SapuraCrest Petroleum Bhd. SAPCRES Y7516M106 Malaysia 06-Jul-11 Annual Management 2 Approve Remuneration of Directors in the Amount of MYR 1.09 Million for the Financial Year Ended Jan. 31, 2011 For SapuraCrest Petroleum Bhd. SAPCRES Y7516M106 Malaysia 06-Jul-11 Annual Management 3 Elect Shahril Shamsuddin as Director For SapuraCrest Petroleum Bhd. SAPCRES Y7516M106 Malaysia 06-Jul-11 Annual Management 4 Elect Ibrahim Menudin as Director For SapuraCrest Petroleum Bhd. SAPCRES Y7516M106 Malaysia 06-Jul-11 Annual Management 5 Elect Fauziah Dato' Ismail as Director For SapuraCrest Petroleum Bhd. SAPCRES Y7516M106 Malaysia 06-Jul-11 Annual Management 6 Elect Kris Azman Abdullah as Director For SapuraCrest Petroleum Bhd. SAPCRES Y7516M106 Malaysia 06-Jul-11 Annual Management 7 Elect Suleiman Ungku Abdul Aziz as Director For SapuraCrest Petroleum Bhd. SAPCRES Y7516M106 Malaysia 06-Jul-11 Annual Management 8 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration For SapuraCrest Petroleum Bhd. SAPCRES Y7516M106 Malaysia 06-Jul-11 Annual Management 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital For Kangwon Land Inc. Y4581L105 South Korea 12-Jul-11 16-May-11 Special Management Elect One Inside Director (CEO) Out of Four Nominees (Bundled) None Kangwon Land Inc. Y4581L105 South Korea 12-Jul-11 16-May-11 Special Management Elect One Inside Director (Senior Vice President) Out of Four Nominees (Bundled) None Kangwon Land Inc. Y4581L105 South Korea 12-Jul-11 16-May-11 Special Management 2 Elect Two Inside Directors (Bundled) For Bajaj Holdings & Investment Ltd. Y0546X143 India 14-Jul-11 Annual Management 1 Accept Financial Statements and Statutory Reports For Bajaj Holdings & Investment Ltd. Y0546X143 India 14-Jul-11 Annual Management 2 Approve Dividend of INR 35 Per Share For Bajaj Holdings & Investment Ltd. Y0546X143 India 14-Jul-11 Annual Management 3 Reappoint M. Bajaj as Director For Bajaj Holdings & Investment Ltd. Y0546X143 India 14-Jul-11 Annual Management 4 Reappoint R. Bajaj as Director For Bajaj Holdings & Investment Ltd. Y0546X143 India 14-Jul-11 Annual Management 5 Reappoint S.H. Khan as Director For Bajaj Holdings & Investment Ltd. Y0546X143 India 14-Jul-11 Annual Management 6 Appoint Auditors and Authorize Board to Fix Their Remuneration For Bajaj Holdings & Investment Ltd. Y0546X143 India 14-Jul-11 Annual Management 7 Approve Commission Remuneration for Non-Executive Directors For Canara Bank Ltd Y1081F109 India 18-Jul-11 Annual Management 1 Accept Financial Statements and Statutory Reports For Canara Bank Ltd Y1081F109 India 18-Jul-11 Annual Management 2 Approve Dividend of INR 11 Per Share For Canara Bank Ltd Y1081F109 India 18-Jul-11 Annual Management 3 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to an Aggregate Amount of INR 25.6 Billion For KLCC Property Holdings Bhd KLCCP Y4804V104 Malaysia 20-Jul-11 12-Jul-11 Annual Management 1 Accept Financial Statements and Statutory Reports for the Financial Year Ended March 31, 2011 For KLCC Property Holdings Bhd KLCCP Y4804V104 Malaysia 20-Jul-11 12-Jul-11 Annual Management 2 Approve Final Dividend of MYR 0.07 Per Share for the Financial Year Ended March 31, 2011 For KLCC Property Holdings Bhd KLCCP Y4804V104 Malaysia 20-Jul-11 12-Jul-11 Annual Management 3 Elect Hashim bin Wahir as Director For KLCC Property Holdings Bhd KLCCP Y4804V104 Malaysia 20-Jul-11 12-Jul-11 Annual Management 4 Elect Pragasa Moorthi a/l Krishnasamy as Director For KLCC Property Holdings Bhd KLCCP Y4804V104 Malaysia 20-Jul-11 12-Jul-11 Annual Management 5 Elect Krishnan C K Menon as Director For KLCC Property Holdings Bhd KLCCP Y4804V104 Malaysia 20-Jul-11 12-Jul-11 Annual Management 6 Approve Remuneration of Directors in the Amount of MYR 569,806.26 for the Financial Year Ended March 31, 2011 For KLCC Property Holdings Bhd KLCCP Y4804V104 Malaysia 20-Jul-11 12-Jul-11 Annual Management 7 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration For Hong Leong Bank Bhd. HLBANK Y36503103 Malaysia 21-Jul-11 Special Management 1 Approve Increase in the Size of the Rights Issue Approved at the EGM on Oct. 4, 2010 by MYR 1 Billion to Raise Gross Proceeds of up to MYR 2.6 Billion Through the Issuance of New Ordinary Shares of MYR 1.00 Each For Balrampur Chini Mills Ltd. Y0548Y149 India 23-Jul-11 Annual Management 1 Accept Financial Statements and Statutory Reports For Balrampur Chini Mills Ltd. Y0548Y149 India 23-Jul-11 Annual Management 2 Approve Dividend of INR 0.75 Per Share For Balrampur Chini Mills Ltd. Y0548Y149 India 23-Jul-11 Annual Management 3 Reappoint R.K. Choudhury as Director For Balrampur Chini Mills Ltd. Y0548Y149 India 23-Jul-11 Annual Management 4 Reappoint S.B. Budhiraja as Director For Balrampur Chini Mills Ltd. Y0548Y149 India 23-Jul-11 Annual Management 5 Approve G.P. Agrawal & Co as Auditors and Authorize Board to Fix Their Remuneration For Balrampur Chini Mills Ltd. Y0548Y149 India 23-Jul-11 Annual Management 6 Approve Reappointment and Remuneration of M. Saraogi as Joint Managing Director For Balrampur Chini Mills Ltd. Y0548Y149 India 23-Jul-11 Annual Management 7 Approve Reappointment and Revised Remuneration of V. Saraogi as Managing Director For Balrampur Chini Mills Ltd. Y0548Y149 India 23-Jul-11 Annual Management 8 Approve Reappointment and Revised Remuneration of K. Shah as Director cum Chief Financial Officer For Nampak Ltd NPK S5326R114 South Africa 27-Jul-11 Special Management 1 Approve the Financial Assistance to be provided by Nampak in Terms of the Stand-by Facility For Nampak Ltd NPK S5326R114 South Africa 27-Jul-11 Special Management 2 Approve the Financial Assistance to be provided by Nampak in Terms of the Directors' Discretionary Support For Nampak Ltd NPK S5326R114 South Africa 27-Jul-11 Special Management 3 Authorise the Company to Provide Any Direct or Indirect Financial Assistance For Cosan S.A. Industria e Comercio CSAN3 P31573101 Brazil 29-Jul-11 Annual Management 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended March 31, 2011 For Cosan S.A. Industria e Comercio CSAN3 P31573101 Brazil 29-Jul-11 Special Management 1 Approve Stock Option Plan For Cosan S.A. Industria e Comercio CSAN3 P31573101 Brazil 29-Jul-11 Annual Management 2 Approve Allocation of Income and Dividends For Cosan S.A. Industria e Comercio CSAN3 P31573101 Brazil 29-Jul-11 Annual Management 3 Ratify Remuneration of Executive Officers and Non-Executive Directors for Fiscal Year Ended March 31, 2011, and Approve Remuneration for Current Fiscal Year For Cosan S.A. Industria e Comercio CSAN3 P31573101 Brazil 29-Jul-11 Annual Management 4 Elect Fiscal Council Members and Approve their Remuneration For Vijaya Bank Ltd. Y9374P114 India 29-Jul-11 Annual Management 1 Accept Financial Statements and Statutory Reports For Vijaya Bank Ltd. Y9374P114 India 29-Jul-11 Annual Management 2 Approve Dividend of INR 2.50 Per Share For Datatec Ltd DTC S2100Z123 South Africa 03-Aug-11 Special Management 1 Approve Financial Assistance to Related or Inter-related Companies For Datatec Ltd DTC S2100Z123 South Africa 03-Aug-11 Special Management 2 Approve Non-executive Directors' Fees for the Financial Year Ending 29 February 2012 For Datatec Ltd DTC S2100Z123 South Africa 03-Aug-11 Special Management 3 Authorise Board to Ratify and Execute Approved Resolutions For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 1 Re-elect Samuel Abrahams as Director For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 2 Re-elect George Alford as Director For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 3 Re-elect Glynn Burger as Director For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 4 Re-elect Cheryl Carolus as Director For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 5 Re-elect Peregrine Crosthwaite as Director For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 6 Re-elect Bradley Fried as Director For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 7 Re-elect Haruko Fukuda as Director For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 8 Re-elect Hugh Herman as Director For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 9 Re-elect Bernard Kantor as Director For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 10 Re-elect Ian Kantor as Director For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 11 Re-elect Stephen Koseff as Director For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 12 Re-elect Peter Malungani as Director For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 13 Re-elect Sir David Prosser as Director For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 14 Re-elect Peter Thomas as Director For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 15 Re-elect Fani Titi as Director For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 16 Elect Hendrik Jacobus du Toit as Director For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 17 Elect Olivia Dickson as Director For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 18 Approve the DLC Remuneration Report For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 19 Approve the DLC Audit Committee Report For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 20 Authorise Board to Ratify and Execute Approved Resolutions For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 21 Accept Financial Statements and Statutory Reports for the Year Ended 31 March 2011 For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 22 Sanction the Interim Dividend on the Ordinary Shares For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 23 Sanction the Interim Dividend on the Dividend Access (South African Resident) Redeemable Preference Share For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 24 Approve Final Dividend on the Ordinary Shares and the Dividend Access (South African Resident) Redeemable Preference Share For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 25 Reappoint Ernst & Young Inc as Joint Auditors and Authorise the Board to Determine Their Remuneration For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 26 Reappoint KPMG Inc as Joint Auditors and Authorise the Board to Determine Their Remuneration For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 27 Place Five Percent of the Unissued Ordinary Shares Under Control of Directors For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 28 Place Five Percent of the Unissued Class "A" Variable Rate Compulsorily Convertible Non-Cumulative Preference Shares Under Control of Directors For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 29 Place Remaining Unissued Shares, Being Variable Rate Cumulative Redeemable Preference Shares, Non-Redeemable, Non-Cumulative, Non-Participating Preference Shares and the Special Convertible Redeemable Preference Shares Under Control of Directors For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 30 Authorise Board to Issue Ordinary Shares for Cash in Respect of Five Percent of the Unissued Ordinary Shares For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 31 Authorise Board to Issue Class "A" Variable Rate Compulsorily Convertible Non-Cumulative Preference Shares for Cash in Respect of Five Percent of the Unissued Class "A" Variable Rate Compulsorily Non-Cumulative Preference Shares For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 32 Authorise Repurchase of Up to 20 Percent of Issued Ordinary Shares and Perpetual Preference Shares For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 33 Approve Financial Assistance to Subsidiaries and Directors For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 34 Approve Directors' Fees for the Period from 1 April 2011 to 31 March 2012 For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 35 Accept Financial Statements and Statutory Reports For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 36 Sanction the Interim Dividend on the Ordinary Shares For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 37 Approve Final Dividend For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 38 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 39 Authorise Issue of Equity with Pre-emptive Rights For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 40 Authorise Issue of Equity without Pre-emptive Rights For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 41 Authorise Market Purchase of Ordinary Shares For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 42 Authorise Market Purchase of Preference Shares For Investec Ltd INL S39081138 South Africa 04-Aug-11 Annual Management 43 Authorise EU Political Donations and Expenditure For Imperial Holdings Ltd IPL S38127122 South Africa 08-Aug-11 Special Management 1 Approve Financial Assistance to Related or Inter-related Companies or Corporations For Tata Chemicals Ltd. Y85478116 India 09-Aug-11 Annual Management 1 Accept Financial Statements and Statutory Reports For Tata Chemicals Ltd. Y85478116 India 09-Aug-11 Annual Management 2 Approve Dividend of INR 10 Per Share For Tata Chemicals Ltd. Y85478116 India 09-Aug-11 Annual Management 3 Reappoint N. Munjee as Director For Tata Chemicals Ltd. Y85478116 India 09-Aug-11 Annual Management 4 Reappoint Y.K. Alagh as Director For Tata Chemicals Ltd. Y85478116 India 09-Aug-11 Annual Management 5 Reappoint M.S. Ananth as Director For Tata Chemicals Ltd. Y85478116 India 09-Aug-11 Annual Management 6 Approve Deloitte Haskins & Sells as Auditors and Authorize Board to Fix Their Remuneration For Light S.A LIGT3 P63529104 Brazil 10-Aug-11 Special Management 1 Amend Articles For Light S.A LIGT3 P63529104 Brazil 10-Aug-11 Special Management 2 Elect Directors For Light S.A LIGT3 P63529104 Brazil 10-Aug-11 Special Management 3 Amend Fiscal Council Remuneration For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 10-Aug-11 25-Jul-11 Special Management 1 Open Meeting None Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 10-Aug-11 25-Jul-11 Special Management 2 Elect Meeting Chairman For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 10-Aug-11 25-Jul-11 Special Management 3 Prepare List of Shareholders None Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 10-Aug-11 25-Jul-11 Special Management 4 Acknowledge Proper Convening of Meeting None Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 10-Aug-11 25-Jul-11 Special Management 5 Approve Agenda of Meeting For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 10-Aug-11 25-Jul-11 Special Management 6 Approve Purchase of Exclusive Usufruct Right to Developed Land Property in Gdansk, Poland For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 10-Aug-11 25-Jul-11 Special Management 7 Approve Purchase of Exclusive Usufruct Right to Developed Land Property in Bydgoszcz, Poland For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 10-Aug-11 25-Jul-11 Special Management 8 Approve Purchase of 80,000 Newly Issued Shares in Increased Share Capital of Operator Systemu Magazynowania Sp. z o.o. For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 10-Aug-11 25-Jul-11 Special Management 9 Approve Purchase of 100,000 New Shares in PGNiG ENERGIA SA For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 10-Aug-11 25-Jul-11 Special Management 10 Approve Amendments to Program for Employment Streamlining and Redundancy Payments to Employees For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 10-Aug-11 25-Jul-11 Special Management 11 Approve Purchase of 1,000 Shares in Newly Established Company PGNiG SPV 2 SA of Warsaw For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 10-Aug-11 25-Jul-11 Special Management 12 Close Meeting None China Construction Bank Corporation Y1397N101 Hong Kong 18-Aug-11 18-Jul-11 Special Management 1 Approve Issuance of RMB-Denominated Subordinated Bonds For China Construction Bank Corporation Y1397N101 Hong Kong 18-Aug-11 18-Jul-11 Special Management 2 Elect Zhang Huajian as Shareholder Representative Supervisor For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 23-Aug-11 Special Management 1 Ratify Alternate Director Miriam Aparecida Belchior as Director Until Next General Meeting to Fill Director Vacancy For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 23-Aug-11 Special Management 2 Amend Articles 18, 19, 21, 22, 25, 28, and 39 Re: Board Size, Procedures Applicable to Employee Board Representative, Clarify Chairman's Casting Vote For Oil & Natural Gas Corporation Ltd. Y64606133 India 30-Aug-11 Annual Management 1 Accept Financial Statements and Statutory Reports For Oil & Natural Gas Corporation Ltd. Y64606133 India 30-Aug-11 Annual Management 2 Confirm Interim Dividend of INR 32 Per Share and Approve Final Dividend of INR 0.75 Per Share For Oil & Natural Gas Corporation Ltd. Y64606133 India 30-Aug-11 Annual Management 3 Reappoint S.S. Rajsekar as Director For Oil & Natural Gas Corporation Ltd. Y64606133 India 30-Aug-11 Annual Management 4 Reappoint S. Balachandran as Director For Oil & Natural Gas Corporation Ltd. Y64606133 India 30-Aug-11 Annual Management 5 Reappoint S. Nautiyal as Director For Oil & Natural Gas Corporation Ltd. Y64606133 India 30-Aug-11 Annual Management 6 Authorize Board to Fix Remuneration of Joint Statutory Auditors For Oil & Natural Gas Corporation Ltd. Y64606133 India 30-Aug-11 Annual Management 7 Appoint S.V. Rao as Director For Oil & Natural Gas Corporation Ltd. Y64606133 India 30-Aug-11 Annual Management 8 Appoint D. Chandrasekharam as Director For Oil & Natural Gas Corporation Ltd. Y64606133 India 30-Aug-11 Annual Management 9 Appoint K.S. Jamestin as Director For Oil & Natural Gas Corporation Ltd. Y64606133 India 30-Aug-11 Annual Management 10 Appoint U. Thorat as Director For Oil & Natural Gas Corporation Ltd. Y64606133 India 30-Aug-11 Annual Management 11 Appoint D. Nayyar as Director For Oil & Natural Gas Corporation Ltd. Y64606133 India 30-Aug-11 Annual Management 12 Appoint A. Ramanathan as Director For Skyworth Digital Holdings Ltd G8181C100 Hong Kong 30-Aug-11 25-Aug-11 Annual Management 1 Accept Financial Statements and Reports of Directors and Auditors For Skyworth Digital Holdings Ltd G8181C100 Hong Kong 30-Aug-11 25-Aug-11 Annual Management 2 Declare Final Dividend With Scip Option For Skyworth Digital Holdings Ltd G8181C100 Hong Kong 30-Aug-11 25-Aug-11 Annual Management 3a Reelect Zhang Xuebin as Executive Director For Skyworth Digital Holdings Ltd G8181C100 Hong Kong 30-Aug-11 25-Aug-11 Annual Management 3b Reelect Lin Wei Ping as Executive Director For Skyworth Digital Holdings Ltd G8181C100 Hong Kong 30-Aug-11 25-Aug-11 Annual Management 3c Reelect Shi Chi as Executive Director For Skyworth Digital Holdings Ltd G8181C100 Hong Kong 30-Aug-11 25-Aug-11 Annual Management 3d Reelect Li Weibin as Independent Non-Executive Director For Skyworth Digital Holdings Ltd G8181C100 Hong Kong 30-Aug-11 25-Aug-11 Annual Management 4 Authorize Board to Fix Directors' Remuneration For Skyworth Digital Holdings Ltd G8181C100 Hong Kong 30-Aug-11 25-Aug-11 Annual Management 5 Reappoint Auditors and Authorize Board to Fix Their Remuneration For Skyworth Digital Holdings Ltd G8181C100 Hong Kong 30-Aug-11 25-Aug-11 Annual Management 6 Approve Refreshment of the Share Option Scheme Limit For Skyworth Digital Holdings Ltd G8181C100 Hong Kong 30-Aug-11 25-Aug-11 Annual Management 7 Authorize Repurchase of Up to10 Percent of Issued Share Capital For Wilson Bayly Holmes-Ovcon Ltd WBO S5923H105 South Africa 02-Sep-11 Special Management 1 Approve the Provision of Any Financial Assistance by the Company to Any Company or Corporation which is Related or Inter-related to the Company For Wilson Bayly Holmes-Ovcon Ltd WBO S5923H105 South Africa 02-Sep-11 Special Management 2 Approve Remuneration of Non-executive Directors For Wilson Bayly Holmes-Ovcon Ltd WBO S5923H105 South Africa 02-Sep-11 Special Management 3 Authorise MS Wylie and EL Nel to Ratify and Execute Approved Resolutions For Asseco Poland S.A. ACP X02540130 Poland 06-Sep-11 19-Aug-11 Special Management 1 Open Meeting; Elect Meeting Chairman For Asseco Poland S.A. ACP X02540130 Poland 06-Sep-11 19-Aug-11 Special Management 2 Acknowledge Proper Convening of Meeting; Elect Members of Vote Counting Commission For Asseco Poland S.A. ACP X02540130 Poland 06-Sep-11 19-Aug-11 Special Management 3 Approve Agenda of Meeting For Asseco Poland S.A. ACP X02540130 Poland 06-Sep-11 19-Aug-11 Special Management 4 Authorize Share Repurchase Program For Asseco Poland S.A. ACP X02540130 Poland 06-Sep-11 19-Aug-11 Special Management 5 Close Meeting None Banco do Brasil S.A. BBAS3 P11427112 Brazil 06-Sep-11 Special Management 1 Ratify Capital Increase via Issuance of Shares Resulting from Exercising of Series C Bonus Subscription Warrants For Banco do Brasil S.A. BBAS3 P11427112 Brazil 06-Sep-11 Special Management 2 Amend Article 7 Re: Re-State Share Capital FollowingSubscription of Bonus Series C For Banco do Brasil S.A. BBAS3 P11427112 Brazil 06-Sep-11 Special Management 3 Amend Articles 21 and 51Re: Compliance with Novo Mercado Listing Manual For Banco do Brasil S.A. BBAS3 P11427112 Brazil 06-Sep-11 Special Management 4 Amend Articles 18, 21, and 29 Re: Employer Representative on Board, Allow Non-Shareholders to be Elected as Board Members For Banco do Brasil S.A. BBAS3 P11427112 Brazil 06-Sep-11 Special Management 5 Amend Article 50 Re: Include Evaluation of Liquidity Risk as Responsibility of the External Auditing Firm For Triveni Turbine Ltd. Y89735107 India 06-Sep-11 Annual Management 1 Accept Financial Statements and Statutory Reports For Triveni Turbine Ltd. Y89735107 India 06-Sep-11 Annual Management 2 Reappoint T. Sawhney as Director For Triveni Turbine Ltd. Y89735107 India 06-Sep-11 Annual Management 3 Reappoint K.K. Hazari as Director For Triveni Turbine Ltd. Y89735107 India 06-Sep-11 Annual Management 4 Approve J.C. Bhalla & Co. as Auditors and Authorize Board to Fix Their Remuneration For Triveni Turbine Ltd. Y89735107 India 06-Sep-11 Annual Management 5 Appoint Branch Auditors and Authorize Board to Fix Their Remuneration For Triveni Turbine Ltd. Y89735107 India 06-Sep-11 Annual Management 6 Appoint K.N. Shenoy as Director For Triveni Turbine Ltd. Y89735107 India 06-Sep-11 Annual Management 7 Appoint A. Ganguli as Director For Triveni Turbine Ltd. Y89735107 India 06-Sep-11 Annual Management 8 Approve Appointment and Remuneration of D.M. Sawhney as Chairman and Managing Director For Triveni Turbine Ltd. Y89735107 India 06-Sep-11 Annual Management 9 Approve Appointment and Remuneration of N. Sawhney as Joint Managing Director For Triveni Turbine Ltd. Y89735107 India 06-Sep-11 Annual Management 10 Approve Commission Remuneration for Non-Executive Directors For Triveni Turbine Ltd. Y89735107 India 06-Sep-11 Annual Management 11 Approve Charitable Donations up to INR 15 Million or 5 Percent of the Company's Average Net Profits For DRB-Hicom Bhd. (formerly Diversified Resources) DRBHCOM Y21077113 Malaysia 08-Sep-11 Annual Management 1 Approve Final Dividend of MYR 0.04 Per Share for the Financial Year Ended March 31, 2011 For DRB-Hicom Bhd. (formerly Diversified Resources) DRBHCOM Y21077113 Malaysia 08-Sep-11 Annual Management 2 Elect Ibrahim bin Taib as Director For DRB-Hicom Bhd. (formerly Diversified Resources) DRBHCOM Y21077113 Malaysia 08-Sep-11 Annual Management 3 Elect Mohamad bin Syed Murtaza as Director For DRB-Hicom Bhd. (formerly Diversified Resources) DRBHCOM Y21077113 Malaysia 08-Sep-11 Annual Management 4 Elect Abdul Rahman bin Mohd Ramli as Director For DRB-Hicom Bhd. (formerly Diversified Resources) DRBHCOM Y21077113 Malaysia 08-Sep-11 Annual Management 5 Elect Ong Ie Cheong as Director For DRB-Hicom Bhd. (formerly Diversified Resources) DRBHCOM Y21077113 Malaysia 08-Sep-11 Annual Management 6 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration For Datatec Ltd DTC S2100Z123 South Africa 14-Sep-11 12-Sep-11 Annual Management 1 Accept Financial Statements and Statutory Reports for the Year Ended 28 February 2011 For Datatec Ltd DTC S2100Z123 South Africa 14-Sep-11 12-Sep-11 Annual Management 2 Re-elect Jens Montanana as Director For Datatec Ltd DTC S2100Z123 South Africa 14-Sep-11 12-Sep-11 Annual Management 3 Re-elect Stephen Davidson as Director For Datatec Ltd DTC S2100Z123 South Africa 14-Sep-11 12-Sep-11 Annual Management 4 Re-elect Nick Temple as Director For Datatec Ltd DTC S2100Z123 South Africa 14-Sep-11 12-Sep-11 Annual Management 5 Elect Olufunke Ighodaro as Director For Datatec Ltd DTC S2100Z123 South Africa 14-Sep-11 12-Sep-11 Annual Management 6 Reappoint Deloitte & Touche as Auditors of the Company and Ian Marshall as the Designated Auditor For Datatec Ltd DTC S2100Z123 South Africa 14-Sep-11 12-Sep-11 Annual Management 7 Authorise the Audit, Risk and Compliance Committee to Fix Remuneration of the Auditors For Datatec Ltd DTC S2100Z123 South Africa 14-Sep-11 12-Sep-11 Annual Management 8a Re-elect Chris Seabrooke as Member of the Audit, Risk and Compliance Committee For Datatec Ltd DTC S2100Z123 South Africa 14-Sep-11 12-Sep-11 Annual Management 8b Re-elect Wiseman Nkuhlu as Member of the Audit, Risk and Compliance Committee For Datatec Ltd DTC S2100Z123 South Africa 14-Sep-11 12-Sep-11 Annual Management 8c Elect Olufunke Ighodaro as Member of the Audit, Risk and Compliance Committee For Datatec Ltd DTC S2100Z123 South Africa 14-Sep-11 12-Sep-11 Annual Management 9 Approve Remuneration Policy For Datatec Ltd DTC S2100Z123 South Africa 14-Sep-11 12-Sep-11 Annual Management 10 Approve Remuneration of Directors for the Year Ended 28 February 2011 For Datatec Ltd DTC S2100Z123 South Africa 14-Sep-11 12-Sep-11 Annual Management 11 Place 8,000,000 Unissued Ordinary Shares under Control of Directors For Datatec Ltd DTC S2100Z123 South Africa 14-Sep-11 12-Sep-11 Annual Management 12 Amend Datatec Limited Share Appreciation Right Scheme 2005, Datatec Limited Long Term Incentive Plan 2005 and Datatec Limited Deferred Bonus Plan 2005 For Datatec Ltd DTC S2100Z123 South Africa 14-Sep-11 12-Sep-11 Annual Management 13 Authorise Board to Ratify and Execute Approved Resolutions For Datatec Ltd DTC S2100Z123 South Africa 14-Sep-11 12-Sep-11 Annual Management 1 Authorise Repurchase of Up to 20 Percent of Issued Share Capital For Giant Interactive Group Inc. GA Cayman Islands 16-Sep-11 05-Aug-11 Annual Management 1 Reelect Andrew Y. Yan as Director For Giant Interactive Group Inc. GA Cayman Islands 16-Sep-11 05-Aug-11 Annual Management 2 Reelect Jason Nanchun Jiang as Director For Giant Interactive Group Inc. GA Cayman Islands 16-Sep-11 05-Aug-11 Annual Management 3 Appoint Ernst & Young Hua Ming as Auditors For Grasim Industries Ltd. Y28523135 India 17-Sep-11 Annual Management 1 Accept Financial Statements and Statutory Reports For Grasim Industries Ltd. Y28523135 India 17-Sep-11 Annual Management 2 Approve Dividend of INR 20 Per Share For Grasim Industries Ltd. Y28523135 India 17-Sep-11 Annual Management 3 Reappoint M.L. Apte as Director For Grasim Industries Ltd. Y28523135 India 17-Sep-11 Annual Management 4 Reappoint R.C. Bhargava as Director For Grasim Industries Ltd. Y28523135 India 17-Sep-11 Annual Management 5 Reappoint R. Birla as Director For Grasim Industries Ltd. Y28523135 India 17-Sep-11 Annual Management 6 Reappoint C. Shroff as Director For Grasim Industries Ltd. Y28523135 India 17-Sep-11 Annual Management 7 Approve G.P. Kapadia & Co. and Deloitte Haskins & Sells as Joint Statutory Auditors and Authorize Board to Fix Their Remuneration For Grasim Industries Ltd. Y28523135 India 17-Sep-11 Annual Management 8 Approve Vidyarthi & Sons as Branch Auditors and Authorize Board to Fix Their Remuneration For Grasim Industries Ltd. Y28523135 India 17-Sep-11 Annual Management 9 Approve Appointment and Remuneration of A. Gupta, Executive Director and CFO, as Manager of the Company For Grasim Industries Ltd. Y28523135 India 17-Sep-11 Annual Management 10 Approve Revision in Remuneration ofK.K. Maheshwari, Executive Director For Grasim Industries Ltd. Y28523135 India 17-Sep-11 Annual Management 11 Approve Commission Remuneration for Non-Executive Directors For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 20-Sep-11 02-Sep-11 Special Management 1 Open Meeting None Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 20-Sep-11 02-Sep-11 Special Management 2 Elect Meeting Chairman For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 20-Sep-11 02-Sep-11 Special Management 3 Prepare List of Shareholders None Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 20-Sep-11 02-Sep-11 Special Management 4 Acknowledge Proper Convening of Meeting None Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 20-Sep-11 02-Sep-11 Special Management 5 Approve Agenda of Meeting For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 20-Sep-11 02-Sep-11 Special Management 6 Approve Purchase of up to 75.6 Million Shares in PGNiG SPV 1 Sp. z o.o. For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 20-Sep-11 02-Sep-11 Special Management 7 Approve Purchase of Shares in Increased Share Capital of Pomorska Spolka Gazownictwa Sp. z o.o. For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 20-Sep-11 02-Sep-11 Special Management 8 Close Meeting None Asseco Poland S.A. ACP X02540130 Poland 21-Sep-11 05-Sep-11 Special Management 1 Open Meeting; Elect Meeting Chairman For Asseco Poland S.A. ACP X02540130 Poland 21-Sep-11 05-Sep-11 Special Management 2 Acknowledge Proper Convening of Meeting; Elect Members of Vote Counting Commission For Asseco Poland S.A. ACP X02540130 Poland 21-Sep-11 05-Sep-11 Special Management 3 Approve Agenda of Meeting For Asseco Poland S.A. ACP X02540130 Poland 21-Sep-11 05-Sep-11 Special Management 4 Amend Statute Re: Corporate Purpose For Asseco Poland S.A. ACP X02540130 Poland 21-Sep-11 05-Sep-11 Special Management 5 Approve Regulations on General Meetings For Asseco Poland S.A. ACP X02540130 Poland 21-Sep-11 05-Sep-11 Special Management 6 Close Meeting None Hindalco Industries Ltd Y3196V185 India 23-Sep-11 Annual Management 1 Accept Financial Statements and Statutory Reports For Hindalco Industries Ltd Y3196V185 India 23-Sep-11 Annual Management 2 Approve Dividend of INR 1.50 Per Share For Hindalco Industries Ltd Y3196V185 India 23-Sep-11 Annual Management 3 Reappoint M.M. Bhagat as Director For Hindalco Industries Ltd Y3196V185 India 23-Sep-11 Annual Management 4 Reappoint C.M. Maniar as Director For Hindalco Industries Ltd Y3196V185 India 23-Sep-11 Annual Management 5 Reappoint S.S. Kothari as Director For Hindalco Industries Ltd Y3196V185 India 23-Sep-11 Annual Management 6 Approve Singhi & Co as Auditors and Authorize Board to Fix Their Remuneration For Hindalco Industries Ltd Y3196V185 India 23-Sep-11 Annual Management 7 Appoint R. Charan as Director For Hindalco Industries Ltd Y3196V185 India 23-Sep-11 Annual Management 8 Approve Commission Remuneration for Non-Executive Directors For Hindalco Industries Ltd Y3196V185 India 23-Sep-11 Annual Management 9 Amend Articles of Association Re: Definition of the Financing Documents and Qualification Shares For Hindalco Industries Ltd Y3196V185 India 23-Sep-11 Annual Management 10 Approve Increase in Borrowing Powers to INR 200 Billion over and above the Aggregate of the Paid Up Capital and Free Reserves For Hindalco Industries Ltd Y3196V185 India 23-Sep-11 Annual Management 11 Approve Revision in the Remuneration of D. Bhattacharya, Managing Director For Hindalco Industries Ltd Y3196V185 India 23-Sep-11 Annual Management 12 Amend Employee Stock Option Scheme 2006 (ESOS 2006) Re: Increase in Maximum Number of Shares Allotted Under the ESOS 2006 For Oil India Ltd Y64210100 India 24-Sep-11 Annual Management 1 Accept Financial Statements and Statutory Reports For Oil India Ltd Y64210100 India 24-Sep-11 Annual Management 2 Confirm Interim Dividend of INR 18.00 Per Share and Approve Final Dividend of INR 19.50 Per Share For Oil India Ltd Y64210100 India 24-Sep-11 Annual Management 3 Reappoint D.N.N. Raju as Director For Oil India Ltd Y64210100 India 24-Sep-11 Annual Management 4 Reappoint T.K.A. Kumar as Director For Oil India Ltd Y64210100 India 24-Sep-11 Annual Management 5 Authorize Board to Fix Remuneration of Auditors For Oil India Ltd Y64210100 India 24-Sep-11 Annual Management 6 Appoint N.K. Bharali as Director For Oil India Ltd Y64210100 India 24-Sep-11 Annual Management 7 Appoint S. Rath as Director For Oil India Ltd Y64210100 India 24-Sep-11 Annual Management 8 Appoint G.H. Amin as Director For Oil India Ltd Y64210100 India 24-Sep-11 Annual Management 9 Appoint V.K. Misra as Director For Oil India Ltd Y64210100 India 24-Sep-11 Annual Management 10 Appoint A.K. Luke as Director For Oil India Ltd Y64210100 India 24-Sep-11 Annual Management 11 Appoint S. Khanna as Director For Oil India Ltd Y64210100 India 24-Sep-11 Annual Management 12 Appoint P.K. Sharma as Director For PT International Nickel Indonesia Tbk INCO Y39128148 Indonesia 27-Sep-11 09-Sep-11 Special Management 1 Amend Articles of Association Re: Change in Company Name For PT International Nickel Indonesia Tbk INCO Y39128148 Indonesia 27-Sep-11 09-Sep-11 Special Management 2 Elect Directors For PT International Nickel Indonesia Tbk INCO Y39128148 Indonesia 27-Sep-11 09-Sep-11 Special Management 3 Elect Commissioners For Yue Yuen Industrial (Holdings) Ltd. G98803144 Hong Kong 28-Sep-11 Special Management 1 Approve Period Caps and Transactions Contemplated Under the Third Supplemental Production Agreement For Yue Yuen Industrial (Holdings) Ltd. G98803144 Hong Kong 28-Sep-11 Special Management 2 Approve Period Caps and Transactions Contemplated Under the Third Supplemental PCC Management Service Agreement For Yue Yuen Industrial (Holdings) Ltd. G98803144 Hong Kong 28-Sep-11 Special Management 3 Approve Period Caps and Transactions Contemplated Under the Third Supplemental PCC Services Agreement For Yue Yuen Industrial (Holdings) Ltd. G98803144 Hong Kong 28-Sep-11 Special Management 4 Approve Period Caps and Transactions Contemplated Under the Second Supplemental PCC Connected Sales Agreement For Yue Yuen Industrial (Holdings) Ltd. G98803144 Hong Kong 28-Sep-11 Special Management 5 Approve Period Caps and Transactions Contemplated Under the Second Supplemental PCC Connected Purchases Agreement For Yue Yuen Industrial (Holdings) Ltd. G98803144 Hong Kong 28-Sep-11 Special Management 6 Approve Period Caps and Transactions Contemplated Under the Second Supplemental Pou Chien Lease Agreement For Yue Yuen Industrial (Holdings) Ltd. G98803144 Hong Kong 28-Sep-11 Special Management 7 Approve Period Caps and Transactions Contemplated Under the Second Supplemental Pou Yuen Lease Agreement For Yue Yuen Industrial (Holdings) Ltd. G98803144 Hong Kong 28-Sep-11 Special Management 8 Approve Period Caps and Transactions Contemplated Under the Second Supplemental Yue Dean Lease Agreement For Yue Yuen Industrial (Holdings) Ltd. G98803144 Hong Kong 28-Sep-11 Special Management 9 Approve Period Caps and Transactions Contemplated Under the Supplemental Pou Chien Technology Lease Agreement For Yue Yuen Industrial (Holdings) Ltd. G98803144 Hong Kong 28-Sep-11 Special Management 10 Approve Period Caps and Transactions Contemplated Under the Third Supplemental GBD Management Service Agreement For Yue Yuen Industrial (Holdings) Ltd. G98803144 Hong Kong 28-Sep-11 Special Management 11 Approve Period Caps and Transactions Contemplated Under the Third Supplemental Godalming Tenancy Agreement For Malayan Banking Bhd. MAYBANK Y54671105 Malaysia 29-Sep-11 23-Sep-11 Annual Management 1 Accept Financial Statements and Statutory Reports for the Financial Year Ended June 30, 2011 For Malayan Banking Bhd. MAYBANK Y54671105 Malaysia 29-Sep-11 23-Sep-11 Annual Management 2 Approve Final Dividend of MYR 0.32 Per Share for the Financial Year Ended June 30, 2011 For Malayan Banking Bhd. MAYBANK Y54671105 Malaysia 29-Sep-11 23-Sep-11 Annual Management 3 Elect Tan Tat Wai as Director For Malayan Banking Bhd. MAYBANK Y54671105 Malaysia 29-Sep-11 23-Sep-11 Annual Management 4 Elect Zainal Abidin bin Jamal as Director For Malayan Banking Bhd. MAYBANK Y54671105 Malaysia 29-Sep-11 23-Sep-11 Annual Management 5 Elect Cheah Teik Seng as Director For Malayan Banking Bhd. MAYBANK Y54671105 Malaysia 29-Sep-11 23-Sep-11 Annual Management 6 Elect Mohaiyani binti Shamsudin as Director For Malayan Banking Bhd. MAYBANK Y54671105 Malaysia 29-Sep-11 23-Sep-11 Annual Management 7 Elect Alister Maitland as Director For Malayan Banking Bhd. MAYBANK Y54671105 Malaysia 29-Sep-11 23-Sep-11 Annual Management 8 Approve Remuneration of Directors For Malayan Banking Bhd. MAYBANK Y54671105 Malaysia 29-Sep-11 23-Sep-11 Annual Management 9 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration For Malayan Banking Bhd. MAYBANK Y54671105 Malaysia 29-Sep-11 23-Sep-11 Annual Management 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital For Malayan Banking Bhd. MAYBANK Y54671105 Malaysia 29-Sep-11 23-Sep-11 Annual Management 11 Approve Issuance of New Ordinary Shares in Relation to the Company's Recurrent and Optional Dividend Reinvestment Plan For Gujarat Mineral Development Corp. Ltd. Y2946M131 India 30-Sep-11 Annual Management 1 Accept Financial Statements and Statutory Reports For Gujarat Mineral Development Corp. Ltd. Y2946M131 India 30-Sep-11 Annual Management 2 Approve Dividend of INR 3.00 Per Share For Gujarat Mineral Development Corp. Ltd. Y2946M131 India 30-Sep-11 Annual Management 3 Authorize Board to Fix Remuneration of Auditors For Severstal OAO CHMF Russia 30-Sep-11 24-Aug-11 Special Management 1 Approve Interim Dividends for First Six Months of Fiscal 2011 For Jastrzebska Spolka Weglowa SA JSW X4038D103 Poland 04-Oct-11 16-Sep-11 Special Management 1 Open Meeting None Jastrzebska Spolka Weglowa SA JSW X4038D103 Poland 04-Oct-11 16-Sep-11 Special Management 2 Elect Meeting Chairman For Jastrzebska Spolka Weglowa SA JSW X4038D103 Poland 04-Oct-11 16-Sep-11 Special Management 3 Acknowledge Proper Convening of Meeting None Jastrzebska Spolka Weglowa SA JSW X4038D103 Poland 04-Oct-11 16-Sep-11 Special Management 4 Elect Members of Vote Counting Commission For Jastrzebska Spolka Weglowa SA JSW X4038D103 Poland 04-Oct-11 16-Sep-11 Special Management 5 Approve Agenda of Meeting For Jastrzebska Spolka Weglowa SA JSW X4038D103 Poland 04-Oct-11 16-Sep-11 Special Management 6 Approve Regulations on General Meetings For Jastrzebska Spolka Weglowa SA JSW X4038D103 Poland 04-Oct-11 16-Sep-11 Special Management Elect Supervisory Board Member For Jastrzebska Spolka Weglowa SA JSW X4038D103 Poland 04-Oct-11 16-Sep-11 Special Management Elect Supervisory Board Member For Jastrzebska Spolka Weglowa SA JSW X4038D103 Poland 04-Oct-11 16-Sep-11 Special Management 8 Confirm Grant to Company Employees of Right to Purchase Series A Shares for Free For Jastrzebska Spolka Weglowa SA JSW X4038D103 Poland 04-Oct-11 16-Sep-11 Special Management 9 Confirm Grant to Employees of Kombinat Koksochemiczny Zabrze SA of Right to Purchase Series D Shares for Free For Jastrzebska Spolka Weglowa SA JSW X4038D103 Poland 04-Oct-11 16-Sep-11 Special Management 10 Authorize Purchase from State Treasury 399,500 Shares in Walbrzyskie Zaklady Koksownicze 'Victoria' SA For Jastrzebska Spolka Weglowa SA JSW X4038D103 Poland 04-Oct-11 16-Sep-11 Special Management 11 Close Meeting None Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 05-Oct-11 19-Sep-11 Special Management 1 Open Meeting None Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 05-Oct-11 19-Sep-11 Special Management 2 Elect Meeting Chairman For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 05-Oct-11 19-Sep-11 Special Management 3 Prepare List of Shareholders None Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 05-Oct-11 19-Sep-11 Special Management 4 Acknowledge Proper Convening of Meeting None Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 05-Oct-11 19-Sep-11 Special Management 5 Approve Agenda of Meeting For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 05-Oct-11 19-Sep-11 Special Management 6 Approve Termination by Mutual Consent of Operating Lease Agreement between Company and OGP GAZ-SYSTEM SA For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 05-Oct-11 19-Sep-11 Special Management 7 Approve Allocation of Reserve Capital 'Central Restructuring Fund' to Former Employees of Naftomet Sp. z o.o. of Krosno and Gazobudowa Sp. z o.o. of Zabrze For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 05-Oct-11 19-Sep-11 Special Management 8 Approve Acquisition of 110,000 Shares in Increased Share Capital of PGNiG Energia SA For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 05-Oct-11 19-Sep-11 Special Management 9 Close Meeting None Fubon Financial Holding Co. Ltd. Y26528102 Taiwan 06-Oct-11 06-Sep-11 Special Management Approve By-Election of Chao, Yuan-Chi with ID Number A102889975 as Independent Director For Fubon Financial Holding Co. Ltd. Y26528102 Taiwan 06-Oct-11 06-Sep-11 Special Management Approve By-Election of Chao, Shao-Kang with ID Number D100005296 as Independent Director For Fubon Financial Holding Co. Ltd. Y26528102 Taiwan 06-Oct-11 06-Sep-11 Special Management 2 Approve Release of Restrictions of Competitive Activities of the Newly Elected Independent Directors For Infosys Ltd. Y4082C133 India 11-Oct-11 26-Aug-11 Special Management 1 Approve Revocation of Resolution 17 Passed at the AGM Held on June 12, 2004 Re: Establish a New Welfare Trust For Infosys Ltd. Y4082C133 India 11-Oct-11 26-Aug-11 Special Management 2 Approve Restricted Stock Unit Plan 2011 (RSU Plan 2011) For Infosys Ltd. Y4082C133 India 11-Oct-11 26-Aug-11 Special Management 3 Approve Grant of Restricted Stock Units to Employees of the Company's Subsidiaries Under the RSU Plan 2011 For China Petroleum & Chemical Corp. Y15010104 Hong Kong 12-Oct-11 09-Sep-11 Special Management 1a Approve Issue of Domestic Corporate Bonds For China Petroleum & Chemical Corp. Y15010104 Hong Kong 12-Oct-11 09-Sep-11 Special Management 1b Authorize Board to Deal with Matters in Relation to the Issue of Domestic Corporate Bonds For China Petroleum & Chemical Corp. Y15010104 Hong Kong 12-Oct-11 09-Sep-11 Special Management 2a Approve Type of Securities to be Issued in Relation to the Issue of A Shares Convertible Corporate Bonds For China Petroleum & Chemical Corp. Y15010104 Hong Kong 12-Oct-11 09-Sep-11 Special Management 2b Approve Issuance Size in Relation to the Issue of A Shares Convertible Corporate Bonds For China Petroleum & Chemical Corp. Y15010104 Hong Kong 12-Oct-11 09-Sep-11 Special Management 2c Approve Nominal Value and Issue Price in Relation to the Issue of A Shares Convertible Corporate Bonds For China Petroleum & Chemical Corp. Y15010104 Hong Kong 12-Oct-11 09-Sep-11 Special Management 2d Approve Term in Relation to the Issue of A Shares Convertible Corporate Bonds For China Petroleum & Chemical Corp. Y15010104 Hong Kong 12-Oct-11 09-Sep-11 Special Management 2e Approve Interest Rate in Relation to the Issue of A Shares Convertible Corporate Bonds For China Petroleum & Chemical Corp. Y15010104 Hong Kong 12-Oct-11 09-Sep-11 Special Management 2f Approve Method and Timing of Interest Payment in Relation to the Issue of A Shares Convertible Corporate Bonds For China Petroleum & Chemical Corp. Y15010104 Hong Kong 12-Oct-11 09-Sep-11 Special Management 2g Approve Conversion Period in Relation to the Issue of A Shares Convertible Corporate Bonds For China Petroleum & Chemical Corp. Y15010104 Hong Kong 12-Oct-11 09-Sep-11 Special Management 2h Approve Determination and Adjustment of Conversion Price in Relation to the Issue of A Shares Convertible Corporate Bonds For China Petroleum & Chemical Corp. Y15010104 Hong Kong 12-Oct-11 09-Sep-11 Special Management 2i Approve Downward Adjustment to Conversion Price in Relation to the Issue of A Shares Convertible Corporate Bonds For China Petroleum & Chemical Corp. Y15010104 Hong Kong 12-Oct-11 09-Sep-11 Special Management 2j Approve Conversion Method of Fractional Share in Relation to the Issue of A Shares Convertible Corporate Bonds For China Petroleum & Chemical Corp. Y15010104 Hong Kong 12-Oct-11 09-Sep-11 Special Management 2k Approve Terms of Redemption in Relation to the Issue of A Shares Convertible Corporate Bonds For China Petroleum & Chemical Corp. Y15010104 Hong Kong 12-Oct-11 09-Sep-11 Special Management 2l Approve Terms of Sale Back in Relation to the Issue of A Shares Convertible Corporate Bonds For China Petroleum & Chemical Corp. Y15010104 Hong Kong 12-Oct-11 09-Sep-11 Special Management 2m Approve Dividend Rights of the Year of Conversion in Relation to the Issue of A Shares Convertible Corporate Bonds For China Petroleum & Chemical Corp. Y15010104 Hong Kong 12-Oct-11 09-Sep-11 Special Management 2n Approve Method of Issuance and Target Subscribers in Relation to the Issue of A Shares Convertible Corporate Bonds For China Petroleum & Chemical Corp. Y15010104 Hong Kong 12-Oct-11 09-Sep-11 Special Management 2o Approve Subscription Arrangement for Existing Shareholders in Relation to the Issue of A Shares Convertible Corporate Bonds For China Petroleum & Chemical Corp. Y15010104 Hong Kong 12-Oct-11 09-Sep-11 Special Management 2p Approve Convertible Bonds Holders and Convertible Bonds Holders' Meetings in Relation to the Issue of A Shares Convertible Corporate Bonds For China Petroleum & Chemical Corp. Y15010104 Hong Kong 12-Oct-11 09-Sep-11 Special Management 2q Approve Use of Proceeds from the Issuance of the Convertible Bonds For China Petroleum & Chemical Corp. Y15010104 Hong Kong 12-Oct-11 09-Sep-11 Special Management 2r Approve Guarantee in Relation to the Issue of A Shares Convertible Corporate Bonds For China Petroleum & Chemical Corp. Y15010104 Hong Kong 12-Oct-11 09-Sep-11 Special Management 2s Approve Validity Period of the Resolutions in Relation to the Issuance of the Convertible Bonds For China Petroleum & Chemical Corp. Y15010104 Hong Kong 12-Oct-11 09-Sep-11 Special Management 2t Approve Matters Relating to Authorization in Relation to the Issuance of the Convertible Bonds For China Petroleum & Chemical Corp. Y15010104 Hong Kong 12-Oct-11 09-Sep-11 Special Management 2u Approve Feasibility Analysis Report on the Use of Proceeds from the Issuance of the Convertible Bonds For China Petroleum & Chemical Corp. Y15010104 Hong Kong 12-Oct-11 09-Sep-11 Special Management 2v Approve Report on the Use of Proceeds from Last Issuance of Securities For Zhejiang Expressway Co., Ltd. Y9891F102 Hong Kong 13-Oct-11 12-Sep-11 Special Management 1 Approve Interim Dividend of RMB 0.06 Per Share For BYD Electronic International Co., Ltd. Y1045N107 Hong Kong 14-Oct-11 12-Oct-11 Special Management 1 Approve Provision of Entrusted Loans by BYD Precision Manufacture Co. Ltd. in the Principal Amount of RMB1 Billion to BYD Company Ltd. Through Independent Banks as Entrusted Lending Agents For KGHM Polska Miedz S.A. KGH X45213109 Poland 20-Oct-11 04-Oct-11 Special Management 1 Open Meeting None KGHM Polska Miedz S.A. KGH X45213109 Poland 20-Oct-11 04-Oct-11 Special Management 2 Elect Meeting Chairman For KGHM Polska Miedz S.A. KGH X45213109 Poland 20-Oct-11 04-Oct-11 Special Management 3 Acknowledge Proper Convening of Meeting None KGHM Polska Miedz S.A. KGH X45213109 Poland 20-Oct-11 04-Oct-11 Special Management 4 Approve Agenda of Meeting For KGHM Polska Miedz S.A. KGH X45213109 Poland 20-Oct-11 04-Oct-11 Special Management 5 Amend Statute Re: Corporate Purpose For KGHM Polska Miedz S.A. KGH X45213109 Poland 20-Oct-11 04-Oct-11 Special Management 6 Acknowledge Validity of Election of Three Employee Representatives to Supervisory Board For KGHM Polska Miedz S.A. KGH X45213109 Poland 20-Oct-11 04-Oct-11 Special Management Appoint Lech Jaron to Supervisory Board as Employee Representative For KGHM Polska Miedz S.A. KGH X45213109 Poland 20-Oct-11 04-Oct-11 Special Management Appoint Maciej Laganowski to Supervisory Board as Employee Representative For KGHM Polska Miedz S.A. KGH X45213109 Poland 20-Oct-11 04-Oct-11 Special Management Appoint Pawel Markowski to Supervisory Board as Employee Representative For KGHM Polska Miedz S.A. KGH X45213109 Poland 20-Oct-11 04-Oct-11 Special Management 8 Close Meeting None Petrochina Company Limited Y6883Q104 Hong Kong 20-Oct-11 19-Sep-11 Special Management 1 Approve Connected Transaction with a Related Party For Petrochina Company Limited Y6883Q104 Hong Kong 20-Oct-11 19-Sep-11 Special Management 2 Elect Wang Lixin as Supervisor For Ford Otomotiv Sanayi AS FROTO M7608S105 Turkey 25-Oct-11 Special Management 1 Open Meeting and Elect Chairman of the Meeting For Ford Otomotiv Sanayi AS FROTO M7608S105 Turkey 25-Oct-11 Special Management 2 Approve Dividends For Ford Otomotiv Sanayi AS FROTO M7608S105 Turkey 25-Oct-11 Special Management 3 Elect Directors For Ford Otomotiv Sanayi AS FROTO M7608S105 Turkey 25-Oct-11 Special Management 4 Authorize Presiding Council to Sign Minutes of Meeting For Ford Otomotiv Sanayi AS FROTO M7608S105 Turkey 25-Oct-11 Special Management 5 Wishes and Close Meeting None Shenzhen International Holdings Ltd. G8086V104 Hong Kong 25-Oct-11 Special Management 1 Approve Entrusted Construction Management Agreement For Hong Leong Financial Group Bhd (Formerly Hong Leong Cred HLFG Y36592106 Malaysia 28-Oct-11 Annual Management 1 Approve Remuneration of Directors in the Amount of MYR 382,795 for the Financial Yeaer Ended June 30, 2011 For Hong Leong Financial Group Bhd (Formerly Hong Leong Cred HLFG Y36592106 Malaysia 28-Oct-11 Annual Management 2 Elect Quek Leng Chan as Director For Hong Leong Financial Group Bhd (Formerly Hong Leong Cred HLFG Y36592106 Malaysia 28-Oct-11 Annual Management 3 Elect Quek Kon Sean as Director For Hong Leong Financial Group Bhd (Formerly Hong Leong Cred HLFG Y36592106 Malaysia 28-Oct-11 Annual Management 4 Elect Lim Lean See as Director For Hong Leong Financial Group Bhd (Formerly Hong Leong Cred HLFG Y36592106 Malaysia 28-Oct-11 Annual Management 5 Elect Saw Kok Wei as Director For Hong Leong Financial Group Bhd (Formerly Hong Leong Cred HLFG Y36592106 Malaysia 28-Oct-11 Annual Management 6 Elect Khalid Ahmad bin Sulaiman as Director For Hong Leong Financial Group Bhd (Formerly Hong Leong Cred HLFG Y36592106 Malaysia 28-Oct-11 Annual Management 7 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration For Hong Leong Financial Group Bhd (Formerly Hong Leong Cred HLFG Y36592106 Malaysia 28-Oct-11 Annual Management 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital For Hong Leong Financial Group Bhd (Formerly Hong Leong Cred HLFG Y36592106 Malaysia 28-Oct-11 Annual Management 9 Approve Implementation of Shareholders' Mandate for Recurrent Related Party Transactions with Hong Leong Co (Malaysia) Bhd (HLCM) and Persons Connectedwith HLCM For Hong Leong Financial Group Bhd (Formerly Hong Leong Cred HLFG Y36592106 Malaysia 28-Oct-11 Annual Management 10 Approve Implementation of Shareholders' Mandate for Recurrent Related Party Transactions with Tower Real Estate Investment Trust For AVI Ltd AVI S0808A101 South Africa 01-Nov-11 21-Oct-11 Annual Management 1 Accept Financial Statements and Statutory Reports for Year the Ended 30 June 2011 For AVI Ltd AVI S0808A101 South Africa 01-Nov-11 21-Oct-11 Annual Management 2 Reappoint KPMG Inc as Auditors of the Company For AVI Ltd AVI S0808A101 South Africa 01-Nov-11 21-Oct-11 Annual Management 3 Re-elect Simon Crutchley as Director For AVI Ltd AVI S0808A101 South Africa 01-Nov-11 21-Oct-11 Annual Management 4 Re-elect Owen Cressey as Director For AVI Ltd AVI S0808A101 South Africa 01-Nov-11 21-Oct-11 Annual Management 5 Re-elect Adriaan Nuhn as Director For AVI Ltd AVI S0808A101 South Africa 01-Nov-11 21-Oct-11 Annual Management 6 Re-elect Kim Macilwaine as Director For AVI Ltd AVI S0808A101 South Africa 01-Nov-11 21-Oct-11 Annual Management 7 Elect Abe Thebyane as Director For AVI Ltd AVI S0808A101 South Africa 01-Nov-11 21-Oct-11 Annual Management 8 Elect Neo Dongwana as Director For AVI Ltd AVI S0808A101 South Africa 01-Nov-11 21-Oct-11 Annual Management 9 Elect Barry Smith as Director For AVI Ltd AVI S0808A101 South Africa 01-Nov-11 21-Oct-11 Annual Management Reappoint Michael Bosman as Member of the Audit and Risk Committee For AVI Ltd AVI S0808A101 South Africa 01-Nov-11 21-Oct-11 Annual Management Reappoint Gavin Tipper as Member of the Audit and Risk Committee For AVI Ltd AVI S0808A101 South Africa 01-Nov-11 21-Oct-11 Annual Management Appoint Neo Dongwana as Member of the Audit and Risk Committee For AVI Ltd AVI S0808A101 South Africa 01-Nov-11 21-Oct-11 Annual Management 11 Approve Fees Payable to the Non-executive Directors Excluding the Board Chairman and the Foreign Non-executive Director For AVI Ltd AVI S0808A101 South Africa 01-Nov-11 21-Oct-11 Annual Management 12 Approve Fees Payable to the Board Chairman For AVI Ltd AVI S0808A101 South Africa 01-Nov-11 21-Oct-11 Annual Management 13 Approve Fees Payable to the Foreign Non-executive Director Adriaan Nuhn For AVI Ltd AVI S0808A101 South Africa 01-Nov-11 21-Oct-11 Annual Management 14 Approve Fees Payable to the Members of the Remuneration, Nomination and Appointments Committee For AVI Ltd AVI S0808A101 South Africa 01-Nov-11 21-Oct-11 Annual Management 15 Approve Fees Payable to the Members of the Audit and Risk Committee For AVI Ltd AVI S0808A101 South Africa 01-Nov-11 21-Oct-11 Annual Management 16 Approve Fees Payable to the Members of the Social and Ethics Committee For AVI Ltd AVI S0808A101 South Africa 01-Nov-11 21-Oct-11 Annual Management 17 Approve Fees Payable to the Chairman of the Remuneration, Nomination and Appointments Committee For AVI Ltd AVI S0808A101 South Africa 01-Nov-11 21-Oct-11 Annual Management 18 Approve Fees Payable to the Chairman of the Audit and Risk Committee For AVI Ltd AVI S0808A101 South Africa 01-Nov-11 21-Oct-11 Annual Management 19 Approve Fees Payable to the Chairman of the Social and Ethics Committee For AVI Ltd AVI S0808A101 South Africa 01-Nov-11 21-Oct-11 Annual Management 20 Authorise Repurchase of Up to Ten Percent of Issued Share Capital For AVI Ltd AVI S0808A101 South Africa 01-Nov-11 21-Oct-11 Annual Management 21 Authorise the Company to Provide Direct or Indirect Financial Assistance For AVI Ltd AVI S0808A101 South Africa 01-Nov-11 21-Oct-11 Annual Management 22 Adopt Memorandum of Incorporation For AVI Ltd AVI S0808A101 South Africa 01-Nov-11 21-Oct-11 Annual Management 23 Approve Remuneration Policy by Way of a Non-binding Advisory Vote For Imperial Holdings Ltd IPL S38127122 South Africa 01-Nov-11 28-Oct-11 Annual Management 1 Accept Financial Statements and Statutory Reports for the Year Ended 30 June 2011 For Imperial Holdings Ltd IPL S38127122 South Africa 01-Nov-11 28-Oct-11 Annual Management 2 Reappoint Deloitte & Touche as Auditors of the Company and MJ Comber as Designated Partner For Imperial Holdings Ltd IPL S38127122 South Africa 01-Nov-11 28-Oct-11 Annual Management Re-elect Michael Leeming as Member of the Audit Committee For Imperial Holdings Ltd IPL S38127122 South Africa 01-Nov-11 28-Oct-11 Annual Management Re-elect Phumzile Langeni as Member of the Audit Committee For Imperial Holdings Ltd IPL S38127122 South Africa 01-Nov-11 28-Oct-11 Annual Management Re-elect Roderick Sparks as Member of the Audit Committee For Imperial Holdings Ltd IPL S38127122 South Africa 01-Nov-11 28-Oct-11 Annual Management Re-elect Younaid Waja as Member of the Audit Committee For Imperial Holdings Ltd IPL S38127122 South Africa 01-Nov-11 28-Oct-11 Annual Management Elect Santie Botha as Director For Imperial Holdings Ltd IPL S38127122 South Africa 01-Nov-11 28-Oct-11 Annual Management Re-elect Schalk Engelbrecht as Director For Imperial Holdings Ltd IPL S38127122 South Africa 01-Nov-11 28-Oct-11 Annual Management Re-elect Thulani Gcabashe as Director For Imperial Holdings Ltd IPL S38127122 South Africa 01-Nov-11 28-Oct-11 Annual Management Re-elect Ashley Tugendhaft as Director For Imperial Holdings Ltd IPL S38127122 South Africa 01-Nov-11 28-Oct-11 Annual Management 5 Approve Remuneration Policy For Imperial Holdings Ltd IPL S38127122 South Africa 01-Nov-11 28-Oct-11 Annual Management Approve Remuneration of Chairman For Imperial Holdings Ltd IPL S38127122 South Africa 01-Nov-11 28-Oct-11 Annual Management Approve Remuneration of Deputy Chairman For Imperial Holdings Ltd IPL S38127122 South Africa 01-Nov-11 28-Oct-11 Annual Management Approve Remuneration of Board Member For Imperial Holdings Ltd IPL S38127122 South Africa 01-Nov-11 28-Oct-11 Annual Management Approve Remuneration of Assets and Liabilities Committee For Imperial Holdings Ltd IPL S38127122 South Africa 01-Nov-11 28-Oct-11 Annual Management Approve Remuneration of Audit Committee Chairman For Imperial Holdings Ltd IPL S38127122 South Africa 01-Nov-11 28-Oct-11 Annual Management Approve Remuneration of Audit Committee For Imperial Holdings Ltd IPL S38127122 South Africa 01-Nov-11 28-Oct-11 Annual Management Approve Remuneration of Risk Committee For Imperial Holdings Ltd IPL S38127122 South Africa 01-Nov-11 28-Oct-11 Annual Management Approve Remuneration of Remuneration and Nomination Committee For Imperial Holdings Ltd IPL S38127122 South Africa 01-Nov-11 28-Oct-11 Annual Management Approve Remuneration of Social, Ethics and Sustainability Committee For Imperial Holdings Ltd IPL S38127122 South Africa 01-Nov-11 28-Oct-11 Annual Management Approve Remuneration of Chairmen of Committees For Imperial Holdings Ltd IPL S38127122 South Africa 01-Nov-11 28-Oct-11 Annual Management 7 Authorise Repurchase of Up to 20 Percent of Issued Share Capital For Imperial Holdings Ltd IPL S38127122 South Africa 01-Nov-11 28-Oct-11 Annual Management 8 Approve Specific Repurchase of Treasury Shares For Imperial Holdings Ltd IPL S38127122 South Africa 01-Nov-11 28-Oct-11 Annual Management 9 Place Authorised but Unissued Shares under Control of Directors For Imperial Holdings Ltd IPL S38127122 South Africa 01-Nov-11 28-Oct-11 Annual Management 10 Authorise Board to Issue Shares for Cash up to a Maximum of Five Percent of Issued Share Capital For Imperial Holdings Ltd IPL S38127122 South Africa 01-Nov-11 28-Oct-11 Annual Management 11 Place Authorised but Unissued Non-Redeemable Cumulative, Non-Participating Preference Shares under Control of Directors For Imperial Holdings Ltd IPL S38127122 South Africa 01-Nov-11 28-Oct-11 Annual Management 12 Approve Financial Assistance to Related or Inter-related Company or Corporation For Kumba Iron Ore Ltd KIO S4341C103 South Africa 02-Nov-11 28-Oct-11 Special Management 1 Approve Kumba Specific Repurchase For Kumba Iron Ore Ltd KIO S4341C103 South Africa 02-Nov-11 28-Oct-11 Special Management 1 Approve Issue of Shares for the Purposes of the Share Swap For Kumba Iron Ore Ltd KIO S4341C103 South Africa 02-Nov-11 28-Oct-11 Special Management 2 Approve Issue of Shares for the Purposes of the Subsequent Share Swap For Kumba Iron Ore Ltd KIO S4341C103 South Africa 02-Nov-11 28-Oct-11 Special Management 2 Approve Financial Assistance to Related or Inter-related Company or Corporation For Kumba Iron Ore Ltd KIO S4341C103 South Africa 02-Nov-11 28-Oct-11 Special Management 3 Authorise Board to Ratify and Execute Approved Resolutions For Asseco Poland S.A. X02540130 Poland 03-Nov-11 18-Oct-11 Special Management 1 Open Meeting; Elect Meeting Chairman For Asseco Poland S.A. X02540130 Poland 03-Nov-11 18-Oct-11 Special Management 2 Acknowledge Proper Convening of Meeting; Elect Members of Vote Counting Commission For Asseco Poland S.A. X02540130 Poland 03-Nov-11 18-Oct-11 Special Management 3 Approve Agenda of Meeting For Asseco Poland S.A. X02540130 Poland 03-Nov-11 18-Oct-11 Special Management 4 Authorize Share Repurchase Program For Asseco Poland S.A. X02540130 Poland 03-Nov-11 18-Oct-11 Special Management 5 Close Meeting None EIS Eczacibasi Ilac Sanayi ve Ticaret AS M30078105 Turkey 03-Nov-11 Special Management 1 Open Meeting, Elect Presiding Council, and Provide Authorization to Sign Minutes For EIS Eczacibasi Ilac Sanayi ve Ticaret AS M30078105 Turkey 03-Nov-11 Special Management 2 Amend Company Articles For EIS Eczacibasi Ilac Sanayi ve Ticaret AS M30078105 Turkey 03-Nov-11 Special Management 3 Wishes None Lianhua Supermarket Holdings Co., Ltd. Y5279F102 Hong Kong 03-Nov-11 03-Oct-11 Special Management 1 Amend Articles Re: Business Scope of the Company For Wilson Bayly Holmes-Ovcon Ltd WBO S5923H105 South Africa 09-Nov-11 04-Nov-11 Annual Management 1 Accept Financial Statements and Statutory Reports for the Year Ended 30 June 2011 For Wilson Bayly Holmes-Ovcon Ltd WBO S5923H105 South Africa 09-Nov-11 04-Nov-11 Annual Management 2 Reappoint BDO South Africa Inc as Auditors of the Company and S Shaw as the Designated Auditor For Wilson Bayly Holmes-Ovcon Ltd WBO S5923H105 South Africa 09-Nov-11 04-Nov-11 Annual Management Re-elect Michael Wylie as Director For Wilson Bayly Holmes-Ovcon Ltd WBO S5923H105 South Africa 09-Nov-11 04-Nov-11 Annual Management Re-elect Nomgando Matyumza as Director For Wilson Bayly Holmes-Ovcon Ltd WBO S5923H105 South Africa 09-Nov-11 04-Nov-11 Annual Management Re-elect Elia Nel as Director For Wilson Bayly Holmes-Ovcon Ltd WBO S5923H105 South Africa 09-Nov-11 04-Nov-11 Annual Management Re-elect Nomgando Matyumza as Audit Committee Chairman For Wilson Bayly Holmes-Ovcon Ltd WBO S5923H105 South Africa 09-Nov-11 04-Nov-11 Annual Management Re-elect Nonhlanhla Mjoli-Mncube as Audit Committee Member For Wilson Bayly Holmes-Ovcon Ltd WBO S5923H105 South Africa 09-Nov-11 04-Nov-11 Annual Management Re-elect James Ngobeni as Audit Committee Member For Wilson Bayly Holmes-Ovcon Ltd WBO S5923H105 South Africa 09-Nov-11 04-Nov-11 Annual Management 1 Approve Directors' Fees for the Year Ending 30 June 2012 For Wilson Bayly Holmes-Ovcon Ltd WBO S5923H105 South Africa 09-Nov-11 04-Nov-11 Annual Management 2 Authorise Repurchase of Up to Five Percent of Issued Share Capital For Wilson Bayly Holmes-Ovcon Ltd WBO S5923H105 South Africa 09-Nov-11 04-Nov-11 Annual Management 5 Place Authorised but Unissued Shares under Control of Directors For Wilson Bayly Holmes-Ovcon Ltd WBO S5923H105 South Africa 09-Nov-11 04-Nov-11 Annual Management 6 Authorise Board to Ratify and Execute Approved Resolutions For Emira Property Fund EMI S1311K107 South Africa 15-Nov-11 25-Oct-11 Annual Management Accept Financial Statements and Statutory Reports for the Year Ended 30 June 2011 For Emira Property Fund EMI S1311K107 South Africa 15-Nov-11 25-Oct-11 Annual Management Reappoint PricewaterhouseCoopers Inc as Auditors of the Fund and N Mtetwa as the Individual Designated Auditor For Emira Property Fund EMI S1311K107 South Africa 15-Nov-11 25-Oct-11 Annual Management Authorise Board to Issue Shares for Cash up to a Maximum of Ten Percent of Issued Share Capital For Emira Property Fund EMI S1311K107 South Africa 15-Nov-11 25-Oct-11 Annual Management Authorise Repurchase of Up to 20 Percent of Issued Share Capital For Cosan S.A. Industria e Comercio CSAN3 P31573101 Brazil 23-Nov-11 Special Management 1 Approve Agreement to Absorb Cosan Distribuidora de Combustiveis SA For Cosan S.A. Industria e Comercio CSAN3 P31573101 Brazil 23-Nov-11 Special Management 2 Appoint Independent Firm to Appraise Proposed Absorption For Cosan S.A. Industria e Comercio CSAN3 P31573101 Brazil 23-Nov-11 Special Management 3 Approve Independent Firm's Appraisal For Cosan S.A. Industria e Comercio CSAN3 P31573101 Brazil 23-Nov-11 Special Management 4 Approve Absorption For Cosan S.A. Industria e Comercio CSAN3 P31573101 Brazil 23-Nov-11 Special Management 5 Authorize Board to Ratify and Execute Approved Resolutions in Regards to Absorption For Cosan S.A. Industria e Comercio CSAN3 P31573101 Brazil 23-Nov-11 Special Management 6 Amend Articles Re: Novo Mercado Regulations For Cosan S.A. Industria e Comercio CSAN3 P31573101 Brazil 23-Nov-11 Special Management 7 Amend Article 13 For Cosan S.A. Industria e Comercio CSAN3 P31573101 Brazil 23-Nov-11 Special Management 8 Amend Article 20.xxiv For Cosan S.A. Industria e Comercio CSAN3 P31573101 Brazil 23-Nov-11 Special Management 9 Amend Article 20.xxviii For Cosan S.A. Industria e Comercio CSAN3 P31573101 Brazil 23-Nov-11 Special Management 10 Amend Chapter VII of Bylaws For Cosan S.A. Industria e Comercio CSAN3 P31573101 Brazil 23-Nov-11 Special Management 11 Amend Article 36 For Cosan S.A. Industria e Comercio CSAN3 P31573101 Brazil 23-Nov-11 Special Management 12 Amend Article 37 For Cosan S.A. Industria e Comercio CSAN3 P31573101 Brazil 23-Nov-11 Special Management 13 Amend Article 38 For Cosan S.A. Industria e Comercio CSAN3 P31573101 Brazil 23-Nov-11 Special Management 14 Amend Articles For Cosan S.A. Industria e Comercio CSAN3 P31573101 Brazil 23-Nov-11 Special Management 15 Amend Articles to Reflect Changes in Capital For Cosan S.A. Industria e Comercio CSAN3 P31573101 Brazil 23-Nov-11 Special Management 16 Amend Articles Re: Chairman's Absence For Cosan S.A. Industria e Comercio CSAN3 P31573101 Brazil 23-Nov-11 Special Management 17 Amend Articles Re: Executive Titles For Cosan S.A. Industria e Comercio CSAN3 P31573101 Brazil 23-Nov-11 Special Management 18 Amend Article 15 For Cosan S.A. Industria e Comercio CSAN3 P31573101 Brazil 23-Nov-11 Special Management 19 Consolidate Bylaws For Capital Property Fund CPL S1542R103 South Africa 25-Nov-11 18-Nov-11 Special Management 1 Authorise Repurchase of Up to 20 Percent of Issued Share Capital For Capital Property Fund CPL S1542R103 South Africa 25-Nov-11 18-Nov-11 Special Management 1 Approve Disposal of Boardwalk Shopping Centre to Resilient Property Income Fund Limited For Sasol Ltd SOL South Africa 25-Nov-11 21-Nov-11 Annual Management Re-elect Jurgen Schrempp as Director For Sasol Ltd SOL South Africa 25-Nov-11 21-Nov-11 Annual Management Re-elect Colin Beggs as Director For Sasol Ltd SOL South Africa 25-Nov-11 21-Nov-11 Annual Management Re-elect Johnson Njeke as Director For Sasol Ltd SOL South Africa 25-Nov-11 21-Nov-11 Annual Management Re-elect Nolitha Fakude as Director For Sasol Ltd SOL South Africa 25-Nov-11 21-Nov-11 Annual Management Re-elect Hixonia Nyasulu as Director For Sasol Ltd SOL South Africa 25-Nov-11 21-Nov-11 Annual Management Re-elect Christine Ramon as Director For Sasol Ltd SOL South Africa 25-Nov-11 21-Nov-11 Annual Management Re-elect Henk Dijkgraaf as Director For Sasol Ltd SOL South Africa 25-Nov-11 21-Nov-11 Annual Management 3 Elect David Constable as Director For Sasol Ltd SOL South Africa 25-Nov-11 21-Nov-11 Annual Management 4 Reappoint KPMG Inc as Auditors of the Company For Sasol Ltd SOL South Africa 25-Nov-11 21-Nov-11 Annual Management Re-elect Colin Beggs as Member of the Audit Committee For Sasol Ltd SOL South Africa 25-Nov-11 21-Nov-11 Annual Management Re-elect Mandla Gantsho as Member of the Audit Committee For Sasol Ltd SOL South Africa 25-Nov-11 21-Nov-11 Annual Management Re-elect Henk Dijkgraaf as Member of the Audit Committee For Sasol Ltd SOL South Africa 25-Nov-11 21-Nov-11 Annual Management Re-elect Johnson Njeke as Member of the Audit Committee For Sasol Ltd SOL South Africa 25-Nov-11 21-Nov-11 Annual Management 6 Approve Remuneration of Non-Executive Directors for the Period 1 July 2011 Until the Date of the Next Annual General Meeting For Sasol Ltd SOL South Africa 25-Nov-11 21-Nov-11 Annual Management 7 Approve Remuneration Policy For Sasol Ltd SOL South Africa 25-Nov-11 21-Nov-11 Annual Management 8 Approve Financial Assistance to Subsidiaries and Juristic Persons That the Company Directly or Indirectly Controls For Sasol Ltd SOL South Africa 25-Nov-11 21-Nov-11 Annual Management 9 Approve Financial Assistance to Related or Inter-related Company or Corporation For Sasol Ltd SOL South Africa 25-Nov-11 21-Nov-11 Annual Management 10 Approve Financial Assistance to the Sasol Inzalo Public Facilitation Trust For Sasol Ltd SOL South Africa 25-Nov-11 21-Nov-11 Annual Management 11 Authorise Repurchase of Up to Ten Percent of Issued Share Capital For Sasol Ltd SOL South Africa 25-Nov-11 21-Nov-11 Annual Management 12 Authorise Repurchase of Up to Five Percent of Issued Share Capital from a Director and/or a Prescribed Officer of the Company For Sasol Ltd SOL South Africa 25-Nov-11 21-Nov-11 Annual Management 13 Amend Sasol Inzalo Foundation Trust Deed For Industrial and Commercial Bank of China Limited ADPV10686 Hong Kong 29-Nov-11 24-Oct-11 Special Management 1 Approve Issuance of Subordinated Bonds For Industrial and Commercial Bank of China Limited ADPV10686 Hong Kong 29-Nov-11 24-Oct-11 Special Management 2 Elect Jiang Jianqing as Executive Director of the Bank For Industrial and Commercial Bank of China Limited ADPV10686 Hong Kong 29-Nov-11 24-Oct-11 Special Management 3 Elect Yang Kaisheng as Executive Director of the Bank For Industrial and Commercial Bank of China Limited ADPV10686 Hong Kong 29-Nov-11 24-Oct-11 Special Management 4 Elect Wong Kwong Shing, Frank as Independent Non-Executive Director of the Bank For Industrial and Commercial Bank of China Limited ADPV10686 Hong Kong 29-Nov-11 24-Oct-11 Special Management 5 Elect Tian Guoqiang as Independent Non-Executive Director of the Bank For Industrial and Commercial Bank of China Limited ADPV10686 Hong Kong 29-Nov-11 24-Oct-11 Special Management 6 Elect Wang Chixi as Shareholder Supervisor of the Bank For Industrial and Commercial Bank of China Limited ADPV10686 Hong Kong 29-Nov-11 24-Oct-11 Special Share Holder 7 Elect Huan Huiwu as Non-Executive Director of the Bank None Industrial and Commercial Bank of China Limited ADPV10686 Hong Kong 29-Nov-11 24-Oct-11 Special Share Holder 8 Elect Wang Xiaoya as Non-Executive Director of the Bank None Industrial and Commercial Bank of China Limited ADPV10686 Hong Kong 29-Nov-11 24-Oct-11 Special Share Holder 9 Elect Ge Rongrong as Non-Executive Director of the Bank None Industrial and Commercial Bank of China Limited ADPV10686 Hong Kong 29-Nov-11 24-Oct-11 Special Share Holder 10 Elect Li Jun as Non-Executive Director of the Bank None Industrial and Commercial Bank of China Limited ADPV10686 Hong Kong 29-Nov-11 24-Oct-11 Special Share Holder 11 Elect Wang Xiaolan as Non-Executive Director of the Bank None Industrial and Commercial Bank of China Limited ADPV10686 Hong Kong 29-Nov-11 24-Oct-11 Special Share Holder 12 Elect Yao Zhongli as Non-Executive Director of the Bank None FirstRand Ltd FSR S5202Z131 South Africa 01-Dec-11 25-Nov-11 Annual Management Re-elect Laurie Dippenaar as Director For FirstRand Ltd FSR S5202Z131 South Africa 01-Dec-11 25-Nov-11 Annual Management Re-elect Viv Bartlett as Director For FirstRand Ltd FSR S5202Z131 South Africa 01-Dec-11 25-Nov-11 Annual Management Re-elect Tandi Nzimande as Director For FirstRand Ltd FSR S5202Z131 South Africa 01-Dec-11 25-Nov-11 Annual Management Re-elect Tim Store as Director For FirstRand Ltd FSR S5202Z131 South Africa 01-Dec-11 25-Nov-11 Annual Management Re-elect Kgotso Schoeman as Director For FirstRand Ltd FSR S5202Z131 South Africa 01-Dec-11 25-Nov-11 Annual Management Re-elect Hennie van Greuning as Director For FirstRand Ltd FSR S5202Z131 South Africa 01-Dec-11 25-Nov-11 Annual Management 2 Reappoint PricewaterhouseCoopers Inc and Deloitte & Touche as Joint Auditors of the Company and Tom Winterboer and Kevin Black as the Individual Registered Auditors For FirstRand Ltd FSR S5202Z131 South Africa 01-Dec-11 25-Nov-11 Annual Management 3 Authorise Board to Fix Remuneration of the Auditors For FirstRand Ltd FSR S5202Z131 South Africa 01-Dec-11 25-Nov-11 Annual Management 4 Re-elect Hennie van Greuning, Viv Bartlett, Jurie Bester, Leon Crouse, Ethel Matenge-Sebesho and Tim Store as Members of the Audit Committee For FirstRand Ltd FSR S5202Z131 South Africa 01-Dec-11 25-Nov-11 Annual Management 5 Approve Remuneration Policy For FirstRand Ltd FSR S5202Z131 South Africa 01-Dec-11 25-Nov-11 Annual Management 6A Place Authorised but Unissued Ordinary Shares under Control of Directors For FirstRand Ltd FSR S5202Z131 South Africa 01-Dec-11 25-Nov-11 Annual Management 6B Place Authorised but Unissued B Preference Shares under Control of Directors For FirstRand Ltd FSR S5202Z131 South Africa 01-Dec-11 25-Nov-11 Annual Management 7 Authorise Board to Issue Shares for Cash up to a Maximum of Five Percent of Issued Share Capital For FirstRand Ltd FSR S5202Z131 South Africa 01-Dec-11 25-Nov-11 Annual Management 1 Authorise Repurchase of Up to Ten Percent of Issued Share Capital For FirstRand Ltd FSR S5202Z131 South Africa 01-Dec-11 25-Nov-11 Annual Management 2 Approve Financial Assistance to Directors, Prescribed Officers and Employee Share Scheme Beneficiaries For FirstRand Ltd FSR S5202Z131 South Africa 01-Dec-11 25-Nov-11 Annual Management 3 Approve Financial Assistance to Related or Inter-related Companies or Corporations For FirstRand Ltd FSR S5202Z131 South Africa 01-Dec-11 25-Nov-11 Annual Management 4 Approve Remuneration of Non-Executive Directors with Effect from 1 December 2011 For RMB Holdings Ltd RMH S6992P127 South Africa 02-Dec-11 25-Nov-11 Annual Management Re-elect Lauritz Dippenaar as Director For RMB Holdings Ltd RMH S6992P127 South Africa 02-Dec-11 25-Nov-11 Annual Management Re-elect Jan Dreyer as Director For RMB Holdings Ltd RMH S6992P127 South Africa 02-Dec-11 25-Nov-11 Annual Management Re-elect Paul Harris as Director For RMB Holdings Ltd RMH S6992P127 South Africa 02-Dec-11 25-Nov-11 Annual Management Elect Leon Crouse as Director For RMB Holdings Ltd RMH S6992P127 South Africa 02-Dec-11 25-Nov-11 Annual Management Elect Niall Carroll as Director For RMB Holdings Ltd RMH S6992P127 South Africa 02-Dec-11 25-Nov-11 Annual Management 3 Approve Remuneration of Directors For RMB Holdings Ltd RMH S6992P127 South Africa 02-Dec-11 25-Nov-11 Annual Management 4 Place Authorised but Unissued Shares under Control of Directors For RMB Holdings Ltd RMH S6992P127 South Africa 02-Dec-11 25-Nov-11 Annual Management 5 Authorise Board to Issue Shares for Cash up to a Maximum of Ten Percent of Issued Share Capital For RMB Holdings Ltd RMH S6992P127 South Africa 02-Dec-11 25-Nov-11 Annual Management 6 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company and Tom Winterboer as the Individual Registered Auditor For RMB Holdings Ltd RMH S6992P127 South Africa 02-Dec-11 25-Nov-11 Annual Management Re-elect Jan Dreyer as Audit & Risk Committee Member For RMB Holdings Ltd RMH S6992P127 South Africa 02-Dec-11 25-Nov-11 Annual Management Elect Niall Carroll as Audit & Risk Committee Member For RMB Holdings Ltd RMH S6992P127 South Africa 02-Dec-11 25-Nov-11 Annual Management Re-elect Sonja Sebotsa as Audit & Risk Committee Member For RMB Holdings Ltd RMH S6992P127 South Africa 02-Dec-11 25-Nov-11 Annual Management 1 Approve Remuneration of Non-executive Directors For RMB Holdings Ltd RMH S6992P127 South Africa 02-Dec-11 25-Nov-11 Annual Management 2 Authorise Repurchase of Up to Ten Percent of Issued Share Capital For RMB Holdings Ltd RMH S6992P127 South Africa 02-Dec-11 25-Nov-11 Annual Management 3 Approve Financial Assistance for the Acquisition of Securities in the Company and/or Any Related or Inter-related Company For RMB Holdings Ltd RMH S6992P127 South Africa 02-Dec-11 25-Nov-11 Annual Management 4 Approve Financial Assistance to Related Companies and Inter-related Parties For Gome Electrical Appliances Holdings Ltd (formerly CHINA EAGL G3978C124 Hong Kong 05-Dec-11 02-Dec-11 Special Management 1 Amend Terms of the Share Options For Gome Electrical Appliances Holdings Ltd (formerly CHINA EAGL G3978C124 Hong Kong 05-Dec-11 02-Dec-11 Special Management 2 Amend Terms of the Share Option Scheme For Parkson Holdings Bhd PARKSON Y6706L100 Malaysia 05-Dec-11 25-Nov-11 Annual Management 1 Approve Final Single Tier Dividend of MYR 0.05 Per Share for the Financial Year Ended June 30, 2011 For Parkson Holdings Bhd PARKSON Y6706L100 Malaysia 05-Dec-11 25-Nov-11 Annual Management 2 Approve Remuneration of Directors in the Amount of MYR 273,500 for the Financial Year Ended June 30, 2011 For Parkson Holdings Bhd PARKSON Y6706L100 Malaysia 05-Dec-11 25-Nov-11 Annual Management 3 Elect Hassan bin Abdul Mutalip as Director For Parkson Holdings Bhd PARKSON Y6706L100 Malaysia 05-Dec-11 25-Nov-11 Annual Management 4 Elect Yeow Teck Chai as Director For Parkson Holdings Bhd PARKSON Y6706L100 Malaysia 05-Dec-11 25-Nov-11 Annual Management 5 Elect Abd Rahman bin Mamat as Director For Parkson Holdings Bhd PARKSON Y6706L100 Malaysia 05-Dec-11 25-Nov-11 Annual Management 6 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration For Parkson Holdings Bhd PARKSON Y6706L100 Malaysia 05-Dec-11 25-Nov-11 Annual Management 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital For Parkson Holdings Bhd PARKSON Y6706L100 Malaysia 05-Dec-11 25-Nov-11 Annual Management 8 Approve Implementation of Shareholders' Mandate for Recurrent Related Party Transactions For Parkson Holdings Bhd PARKSON Y6706L100 Malaysia 05-Dec-11 25-Nov-11 Annual Management 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 07-Dec-11 21-Nov-11 Special Management 1 Open Meeting None Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 07-Dec-11 21-Nov-11 Special Management 2 Elect Meeting Chairman For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 07-Dec-11 21-Nov-11 Special Management 3 Prepare List of Shareholders None Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 07-Dec-11 21-Nov-11 Special Management 4 Acknowledge Proper Convening of Meeting None Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 07-Dec-11 21-Nov-11 Special Management 5 Approve Agenda of Meeting For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 07-Dec-11 21-Nov-11 Special Management 6 Extend Validity of 'Central Restructuring Fund' until Dec. 31, 2015 For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 07-Dec-11 21-Nov-11 Special Management 7 Approve Acquisition of Shares in PGNiG Technologie Sp. z o.o. For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 07-Dec-11 21-Nov-11 Special Management 8 Approve Sale of Assets For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 07-Dec-11 21-Nov-11 Special Management 9 Approve Sale of Assets For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 07-Dec-11 21-Nov-11 Special Management 10 Close Meeting None Gitanjali Gems Ltd. Y2710F106 India 13-Dec-11 Special Management 1 Approve Issuance of up to 943,396 Convertible Equity Warrants at a Price of INR 424 Per Share to Bennett Coleman and Co. Ltd. For Gitanjali Gems Ltd. Y2710F106 India 13-Dec-11 Special Management 2 Approve Increase in Borrowing Powers to INR 75 Billion For Gitanjali Gems Ltd. Y2710F106 India 13-Dec-11 Special Management 3 Approve Pledging of Assets for Debt For SapuraCrest Petroleum Bhd. SAPCRES Y7516M106 Malaysia 14-Dec-11 Special Management 1 Approve Acquisition of Clough Ltd's Marine Construction Business for a Total Purchase Consideration of A$127 Million to be Fully Satisfied in Cash For SapuraCrest Petroleum Bhd. SAPCRES Y7516M106 Malaysia 14-Dec-11 Special Management 1 Approve Disposal of the Entire Business and Undertakings, Including All Assets and Liabilities of SapuraCrest Petroleum Bhd. (SapuraCrest), to Integral Key Bhd for a Total Consideration of 5.87 Billion (Proposed Disposal) For SapuraCrest Petroleum Bhd. SAPCRES Y7516M106 Malaysia 14-Dec-11 Special Management 2 Approve Amendment of Memorandum of Association to Reflect Increase in Authorized Share Capital to MYR 6 Billion to Facilitate the Bonus Issue in the Proportion of Approximately 22 Bonus Shares for Every One Existing SapuraCrest Share For SapuraCrest Petroleum Bhd. SAPCRES Y7516M106 Malaysia 14-Dec-11 Special Management 3 Approve Capital Repayment by Way of a Capital Reduction Exercise For SapuraCrest Petroleum Bhd. SAPCRES Y7516M106 Malaysia 14-Dec-11 Special Management 4 Amend Article 42 of the Articles of Association Re: Suspension of Registration of Transfers For SapuraCrest Petroleum Bhd. SAPCRES Y7516M106 Malaysia 14-Dec-11 Special Management 1 Approve Allotment and Issuance of Two New SapuraCrest Shares at Par to Integral Key For China Petroleum & Chemical Corp. Y15010104 Hong Kong 15-Dec-11 14-Nov-11 Special Management 1 Approve Proposed Downward Adjustment to the Conversion Price of the A Share Convertible Bonds For Coromandel International Ltd. Y1754W140 India 19-Dec-11 03-Nov-11 Special Management 1 Approve Transfer/Assignment of the Lease Rights on the Land at Plot No.22/1, TTC Industrial Area, Post Mahape, Navi Mumbai For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Dec-11 Special Management 1 Approve Agreement to Absorb FAFEN ENERGIA For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Dec-11 Special Management 2 Approve Agreement to Absorb TERMORIO For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Dec-11 Special Management 3 Approve Agreement to Absorb UTE JUIZ DE FORA For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Dec-11 Special Management 4 Appoint KPMG Auditores Independentes to Appraise Proposed Absorptions For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Dec-11 Special Management 5 Approve Independent Firm's Appraisal of FAFEN ENERGIA For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Dec-11 Special Management 6 Approve Independent Firm's Appraisal of TERMORIO For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Dec-11 Special Management 7 Approve Independent Firm's Appraisal of UTE JUIZ DE FORA For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Dec-11 Special Management 8 Approve Absorption of FAFEN ENERGIA For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Dec-11 Special Management 9 Approve Absorption of TERMORIO For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Dec-11 Special Management 10 Approve Absorption of UTE JUIZ DE FORA For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Dec-11 Special Management 11 Authorize Board to Ratify and Execute Approved Resolutions For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Dec-11 Special Management 12 Elect Josue Christiano Gomes da Silva as Director For Haitian International Holdings Ltd. G4232C108 Hong Kong 20-Dec-11 14-Dec-11 Special Management 1 Approve Connected Transaction with a Related Party For LAN Airlines S.A. LAN Chile 21-Dec-11 15-Nov-11 Special Management 1 Approve Merger Agreement with Holdco SA and Holdco II SA For LAN Airlines S.A. LAN Chile 21-Dec-11 15-Nov-11 Special Management 2 Approve Merger Balance Sheets of LAN, Holdco SA and Holdco II SA as of Sep. 30, 2011, along with Report on Merger For LAN Airlines S.A. LAN Chile 21-Dec-11 15-Nov-11 Special Management 3 Change Company Name to LATAM Airlines Group SA For LAN Airlines S.A. LAN Chile 21-Dec-11 15-Nov-11 Special Management 4 Approve Bylaws of LATAM Airlines Group SA For LAN Airlines S.A. LAN Chile 21-Dec-11 15-Nov-11 Special Management 5 Grant Authorizations and Power of Attorney Needed to Carry Out and Implement Merger For LAN Airlines S.A. LAN Chile 21-Dec-11 15-Nov-11 Special Management 6 Adopt All Necessary Agreements to Execute Approved Resolutions For LAN Airlines S.A. LAN Chile 21-Dec-11 15-Nov-11 Special Management 7 Approve Increase in Capital Via Issuance of 4.80 Million Shares in Connection with Merger For Kulim (Malaysia) Bhd. KULIM Y50196107 Malaysia 22-Dec-11 Special Management 1 Approve Acquisition by Mahamurni Plantations Sdn Bhd (MPSB), a Wholly-Owned Subsidiary of Kulim (Malaysia) Bhd. (KULIM), of the Sungai Papan Estate from Johor Corp. (JCorp) for a Purchase Price of MYR 183 Million For Kulim (Malaysia) Bhd. KULIM Y50196107 Malaysia 22-Dec-11 Special Management 2 Approve Acquisition by MPSB, a Wholly-Owned Subsidiary of KULIM, of Part of Siang Estate from JCorp Hotels and Resorts Sdn Bhd for a Purchase Price of MYR 192 Million For Kulim (Malaysia) Bhd. KULIM Y50196107 Malaysia 22-Dec-11 Special Management 3 Approve Acquisition by MPSB, a Wholly-Owned Subsidiary of KULIM, of Part of Pasir Panjang Estate from JCorp for a Purchase Price of MYR 71.8 Million For Kulim (Malaysia) Bhd. KULIM Y50196107 Malaysia 22-Dec-11 Special Management 4 Approve Acquisition by MPSB, a Wholly-Owned Subsidiary of KULIM, of the Mungka, Kemedak, and Palong Estates from Johor Foods Sdn Bhd for a Total Cash Consideration of MYR 253 Million For Bank of Baroda Ltd. Y06451119 India 23-Dec-11 04-Nov-11 Special Management 1 Approve Issuance of Equity Shares/Warrants up to an Aggregate Amount of INR 7.75 Billion to the Government of India, Promoter For Bank of Baroda Ltd. Y06451119 India 23-Dec-11 04-Nov-11 Special Management Elect S. Gupta as Director For Bank of Baroda Ltd. Y06451119 India 23-Dec-11 04-Nov-11 Special Management Elect M.P. Mehrotra as Director For Bank of Baroda Ltd. Y06451119 India 23-Dec-11 04-Nov-11 Special Management Elect M.P. Mehta as Director For Bank of Baroda Ltd. Y06451119 India 23-Dec-11 04-Nov-11 Special Management Elect M.A. Vaishnav as Director For Bank of Baroda Ltd. Y06451119 India 23-Dec-11 04-Nov-11 Special Management Elect R.S. Sahoo as Director For Bank of Baroda Ltd. Y06451119 India 23-Dec-11 04-Nov-11 Special Management Elect S.S. Bhandari as Director For Ulker Biskuvi Sanayi A.S. ULKER M90358108 Turkey 23-Dec-11 Special Management 1 Open Meeting and Elect Presiding Council of Meeting For Ulker Biskuvi Sanayi A.S. ULKER M90358108 Turkey 23-Dec-11 Special Management 2 Authorize Presiding Council to Sign Minutes of Meeting For Ulker Biskuvi Sanayi A.S. ULKER M90358108 Turkey 23-Dec-11 Special Management 3 Approve Transformation Balance Sheets For Ulker Biskuvi Sanayi A.S. ULKER M90358108 Turkey 23-Dec-11 Special Management 4 Approve Merger by Absorption For Ulker Biskuvi Sanayi A.S. ULKER M90358108 Turkey 23-Dec-11 Special Management 5 Discuss and Approve Company Articles For Ulker Biskuvi Sanayi A.S. ULKER M90358108 Turkey 23-Dec-11 Special Management 6 Wishes and Close Meeting None China Communications Services Corp. Ltd. Y1436A102 Hong Kong 30-Dec-11 29-Nov-11 Special Management 1 Approve Revised Annual Caps Under the Supplies Procurement Services Framework Agreement For Severstal OAO CHMF Russia 30-Dec-11 15-Nov-11 Special Management 1 Approve Interim Dividends for First Nine Months of Fiscal 2011 For Severstal OAO CHMF Russia 30-Dec-11 15-Nov-11 Special Management 2 Approve New Edition of Charter For TCL Communication Technology Holdings Limited G87016146 Hong Kong 30-Dec-11 29-Dec-11 Special Management 1 Approve Deposit Services Under the Master Financial Services Agreement and Relevant Proposed Annual Caps For TCL Communication Technology Holdings Limited G87016146 Hong Kong 30-Dec-11 29-Dec-11 Special Management 2 Elect Kwok Hoi Sing as Independent Non-Executive Director For Bank of China Limited Y0698A107 Hong Kong 06-Jan-12 06-Dec-11 Special Management 1 Approve Remuneration Plan for the Chairman, Executive Directors, Chairman of Board of Supervisors and Shareholder Representative Supervisors of 2010 For Bank of China Limited Y0698A107 Hong Kong 06-Jan-12 06-Dec-11 Special Management 2 Elect Wang Yongli as Executive Director For Bank of China Limited Y0698A107 Hong Kong 06-Jan-12 06-Dec-11 Special Management 3 Amend Article 134 of the Articles of Association of the Bank For Patni Computer Systems Ltd. Y6788H100 India 06-Jan-12 25-Nov-11 Special Management 1 Approve Voluntary Delisting of the Company's Equity Shares from the Bombay Stock Exchange Ltd. and National Stock Exchange of India Ltd. and the American Depositary Shares from the New York Stock Exchange For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 12-Jan-12 27-Dec-11 Special Management 1 Open Meeting None Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 12-Jan-12 27-Dec-11 Special Management 2 Elect Meeting Chairman For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 12-Jan-12 27-Dec-11 Special Management 3 Acknowledge Proper Convening of Meeting None Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 12-Jan-12 27-Dec-11 Special Management 4 Approve Agenda of Meeting For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 12-Jan-12 27-Dec-11 Special Management 5 Elect Members of Vote Counting Commission For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 12-Jan-12 27-Dec-11 Special Share Holder Fix Number of Supervisory Board Members None Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 12-Jan-12 27-Dec-11 Special Share Holder Recall Supervisory Board Member(s) None Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 12-Jan-12 27-Dec-11 Special Share Holder Elect Supervisory Board Member(s) None Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 12-Jan-12 27-Dec-11 Special Share Holder Elect Independent Supervisory Board Member(s) None Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 12-Jan-12 27-Dec-11 Special Management 7 Close Meeting None Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 12-Jan-12 27-Dec-11 Special Management 1 Open Meeting None Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 12-Jan-12 27-Dec-11 Special Management 2 Elect Meeting Chairman For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 12-Jan-12 27-Dec-11 Special Management 3 Prepare List of Shareholders None Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 12-Jan-12 27-Dec-11 Special Management 4 Acknowledge Proper Convening of Meeting None Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 12-Jan-12 27-Dec-11 Special Management 5 Approve Agenda of Meeting For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 12-Jan-12 27-Dec-11 Special Management 6 Approve Acquisition of Shares in Pomorska Spolka Gazownictwa sp. z o.o. For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 12-Jan-12 27-Dec-11 Special Share Holder Shareholder Proposal: Recall Supervisory Board Member(s) None Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 12-Jan-12 27-Dec-11 Special Share Holder Shareholder Proposal: Elect Supervisory Board Member(s) None Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 12-Jan-12 27-Dec-11 Special Management 8 Close Meeting None China Construction Bank Corporation Y1397N101 Hong Kong 16-Jan-12 15-Dec-11 Special Management 1 Elect Wang Hongzhang as Executive Director For Great Wall Motor Co., Ltd. Y2882P106 Hong Kong 16-Jan-12 16-Dec-11 Special Management 1 Approve Utilization of all the Unallocated Net Proceeds Raised from the A Share Offering For Great Wall Motor Co., Ltd. Y2882P106 Hong Kong 16-Jan-12 16-Dec-11 Special Management 2 Amend Articles Re: Financial Statements For Great Wall Motor Co., Ltd. Y2882P106 Hong Kong 16-Jan-12 16-Dec-11 Special Management 3 Authorize Repurchase of Up to 10 Percent of Issued H Share Capital For Great Wall Motor Co., Ltd. Y2882P106 Hong Kong 16-Jan-12 16-Dec-11 Special Management 1 Authorize Repurchase of Up to 10 Percent of Issued H Share Capital For KGHM Polska Miedz S.A. KGH X45213109 Poland 19-Jan-12 03-Jan-12 Special Management 1 Open Meeting None KGHM Polska Miedz S.A. KGH X45213109 Poland 19-Jan-12 03-Jan-12 Special Management 2 Elect Meeting Chairman For KGHM Polska Miedz S.A. KGH X45213109 Poland 19-Jan-12 03-Jan-12 Special Management 3 Acknowledge Proper Convening of Meeting None KGHM Polska Miedz S.A. KGH X45213109 Poland 19-Jan-12 03-Jan-12 Special Management 4 Approve Agenda of Meeting For KGHM Polska Miedz S.A. KGH X45213109 Poland 19-Jan-12 03-Jan-12 Special Management 5 Authorize Share Repurchase Program For KGHM Polska Miedz S.A. KGH X45213109 Poland 19-Jan-12 03-Jan-12 Special Management Fix Number of Supervisory Board Members For KGHM Polska Miedz S.A. KGH X45213109 Poland 19-Jan-12 03-Jan-12 Special Management Recall Supervisory Board Member(s) For KGHM Polska Miedz S.A. KGH X45213109 Poland 19-Jan-12 03-Jan-12 Special Management Elect Supervisory Board Member(s) For KGHM Polska Miedz S.A. KGH X45213109 Poland 19-Jan-12 03-Jan-12 Special Management 7 Close Meeting None Adcock Ingram Holdings Ltd AIP S00358101 South Africa 24-Jan-12 13-Jan-12 Annual Management 1 Accept Financial Statements and Statutory Reports for the Year Ended 30 September 2011 For Adcock Ingram Holdings Ltd AIP S00358101 South Africa 24-Jan-12 13-Jan-12 Annual Management Re-elect Khotso Mokhele as Director For Adcock Ingram Holdings Ltd AIP S00358101 South Africa 24-Jan-12 13-Jan-12 Annual Management Re-elect Eric Diack as Director For Adcock Ingram Holdings Ltd AIP S00358101 South Africa 24-Jan-12 13-Jan-12 Annual Management Re-elect Tlalane Lesoli as Director For Adcock Ingram Holdings Ltd AIP S00358101 South Africa 24-Jan-12 13-Jan-12 Annual Management Re-elect Eric Diack as Member of Audit Committee For Adcock Ingram Holdings Ltd AIP S00358101 South Africa 24-Jan-12 13-Jan-12 Annual Management Re-elect Roger Stewart as Member of Audit Committee For Adcock Ingram Holdings Ltd AIP S00358101 South Africa 24-Jan-12 13-Jan-12 Annual Management Re-elect Andrew Thompson as Member of Audit Committee For Adcock Ingram Holdings Ltd AIP S00358101 South Africa 24-Jan-12 13-Jan-12 Annual Management 4 Reappoint Ernst & Young Inc as Auditors and Warren Kinnear as the Designated Auditor and Authorise Their Remuneration For Adcock Ingram Holdings Ltd AIP S00358101 South Africa 24-Jan-12 13-Jan-12 Annual Management 5 Authorise Board to Ratify and Execute Approved Resolutions For Adcock Ingram Holdings Ltd AIP S00358101 South Africa 24-Jan-12 13-Jan-12 Annual Management 6 Approve Remuneration Policy For Adcock Ingram Holdings Ltd AIP S00358101 South Africa 24-Jan-12 13-Jan-12 Annual Management 7 Approve Non-executive Directors Fees For Adcock Ingram Holdings Ltd AIP S00358101 South Africa 24-Jan-12 13-Jan-12 Annual Management 8 Approve Financial Assistance to Related or Inter-related Companies or Corporations For Adcock Ingram Holdings Ltd AIP S00358101 South Africa 24-Jan-12 13-Jan-12 Annual Management 9 Authorise Repurchase of Issued Share Capital For Barloworld Ltd BAW S08470189 South Africa 25-Jan-12 20-Jan-12 Annual Management 1 Accept Financial Statements and Statutory Reports for the Year Ended 30 September 2011 For Barloworld Ltd BAW S08470189 South Africa 25-Jan-12 20-Jan-12 Annual Management 2 Re-elect Sibongile Mkhabela as Director For Barloworld Ltd BAW S08470189 South Africa 25-Jan-12 20-Jan-12 Annual Management 3 Re-elect Peter Blackbeard as Director For Barloworld Ltd BAW S08470189 South Africa 25-Jan-12 20-Jan-12 Annual Management 4 Re-elect Sango Ntsaluba as Director For Barloworld Ltd BAW S08470189 South Africa 25-Jan-12 20-Jan-12 Annual Management 5 Re-elect Steven Pfeiffer as Director For Barloworld Ltd BAW S08470189 South Africa 25-Jan-12 20-Jan-12 Annual Management 6 Re-elect Gonzalo Rodriguez de Castro Garcia de los Rios as Director For Barloworld Ltd BAW S08470189 South Africa 25-Jan-12 20-Jan-12 Annual Management 7 Re-elect Alexander Hamilton as Audit Committee Chairman; Re-elect Mfundiso Njeke, Sango Ntsaluba and Elect Selby Baqwa as Audit Committee Members For Barloworld Ltd BAW S08470189 South Africa 25-Jan-12 20-Jan-12 Annual Management 8 Reappoint Deloitte & Touch as Auditors and Authorise the Board to Determine Their Remuneration For Barloworld Ltd BAW S08470189 South Africa 25-Jan-12 20-Jan-12 Annual Management 9 Place Authorised but Unissued Shares under Control of Directors For Barloworld Ltd BAW S08470189 South Africa 25-Jan-12 20-Jan-12 Annual Management 10 Approve Remuneration Policy For Barloworld Ltd BAW S08470189 South Africa 25-Jan-12 20-Jan-12 Annual Management 1 Approve Non-Executive Directors' Fees For Barloworld Ltd BAW S08470189 South Africa 25-Jan-12 20-Jan-12 Annual Management 2 Approve Financial Assistance to Related or Inter-related Company or Corporation For Barloworld Ltd BAW S08470189 South Africa 25-Jan-12 20-Jan-12 Annual Management 3 Authorise Repurchase of Up to Five Percent of Issued Share Capital For EGIS Pharmaceuticals Plc. X1897P128 Hungary 25-Jan-12 23-Jan-12 Annual Management 1 Approve Board of Directors Report on Company's Business Performance in 2010/2011 in Accordance with International Financial Reporting Standards (IFRS) For EGIS Pharmaceuticals Plc. X1897P128 Hungary 25-Jan-12 23-Jan-12 Annual Management 2 Approve Supervisory Board's Opinion on Report Prepared in Accordance with IFRS For EGIS Pharmaceuticals Plc. X1897P128 Hungary 25-Jan-12 23-Jan-12 Annual Management 3 Approve Audit Committee's Opinion on Report Prepared in Accordance with IFRS For EGIS Pharmaceuticals Plc. X1897P128 Hungary 25-Jan-12 23-Jan-12 Annual Management 4 Approve Auditor's Opinion on Report Prepared in Accordance with IFRS For EGIS Pharmaceuticals Plc. X1897P128 Hungary 25-Jan-12 23-Jan-12 Annual Management 5 Approve Board of Directors Report on Company's Business Performance in 2010/2011 in Accordance with Hungarian Accounting Law (HAL) For EGIS Pharmaceuticals Plc. X1897P128 Hungary 25-Jan-12 23-Jan-12 Annual Management 6 Approve Allocation of Income For EGIS Pharmaceuticals Plc. X1897P128 Hungary 25-Jan-12 23-Jan-12 Annual Management 7 Approve Supervisory Board's Opinion on Report Prepared in Accordance with HAL For EGIS Pharmaceuticals Plc. X1897P128 Hungary 25-Jan-12 23-Jan-12 Annual Management 8 Approve Audit Committee's Opinion on Report Prepared in Accordance with HAL For EGIS Pharmaceuticals Plc. X1897P128 Hungary 25-Jan-12 23-Jan-12 Annual Management 9 Approve Auditor's Opinion on Report Prepared in Accordance with HAL For EGIS Pharmaceuticals Plc. X1897P128 Hungary 25-Jan-12 23-Jan-12 Annual Management 10 Approve Board of Directors Report on Company's Business Performance in 2010/2011 in Accordance with IFRS For EGIS Pharmaceuticals Plc. X1897P128 Hungary 25-Jan-12 23-Jan-12 Annual Management 11 Approve Supervisory Board's Opinion on Report Prepared in Accordance with IFRS For EGIS Pharmaceuticals Plc. X1897P128 Hungary 25-Jan-12 23-Jan-12 Annual Management 12 Approve Audit Committee's Opinion on Report Prepared in Accordance with IFRS For EGIS Pharmaceuticals Plc. X1897P128 Hungary 25-Jan-12 23-Jan-12 Annual Management 13 Approve Auditor's Opinion on Report Prepared in Accordance with IFRS For EGIS Pharmaceuticals Plc. X1897P128 Hungary 25-Jan-12 23-Jan-12 Annual Management 14 Approve Report on Corporate Governance For EGIS Pharmaceuticals Plc. X1897P128 Hungary 25-Jan-12 23-Jan-12 Annual Management Reelect Christian BAZANTAY as Member of Board of Directors For EGIS Pharmaceuticals Plc. X1897P128 Hungary 25-Jan-12 23-Jan-12 Annual Management Reelect Nicolas BOUTS as Member of Board of Directors For EGIS Pharmaceuticals Plc. X1897P128 Hungary 25-Jan-12 23-Jan-12 Annual Management Reelect Ange DIAZ as Member of Board of Directors For EGIS Pharmaceuticals Plc. X1897P128 Hungary 25-Jan-12 23-Jan-12 Annual Management Reelect Mrs. GAL Peterne as Member of Board of Directors For EGIS Pharmaceuticals Plc. X1897P128 Hungary 25-Jan-12 23-Jan-12 Annual Management Reelect HODASZ Istvan as Member of Board of Directors For EGIS Pharmaceuticals Plc. X1897P128 Hungary 25-Jan-12 23-Jan-12 Annual Management Reelect Yves LANGOURIEUX as Member of Board of Directors For EGIS Pharmaceuticals Plc. X1897P128 Hungary 25-Jan-12 23-Jan-12 Annual Management Reelect Olivier LAUREAU as Member of Board of Directors For EGIS Pharmaceuticals Plc. X1897P128 Hungary 25-Jan-12 23-Jan-12 Annual Management Reelect Csaba POROSZLAI as Member of Board of Directors For EGIS Pharmaceuticals Plc. X1897P128 Hungary 25-Jan-12 23-Jan-12 Annual Management Reelect Jean-Philippe SETA as Member of Board of Directors For EGIS Pharmaceuticals Plc. X1897P128 Hungary 25-Jan-12 23-Jan-12 Annual Management Reelect Jozsef VERESS as Member of Board of Directors For EGIS Pharmaceuticals Plc. X1897P128 Hungary 25-Jan-12 23-Jan-12 Annual Management Elect Zsolt FEHERDI as Member of Board of Directors For EGIS Pharmaceuticals Plc. X1897P128 Hungary 25-Jan-12 23-Jan-12 Annual Management 16 Approve Auditors and Fix Their Remuneration For EGIS Pharmaceuticals Plc. X1897P128 Hungary 25-Jan-12 23-Jan-12 Annual Management 17 Approve Remuneration of Officials For EGIS Pharmaceuticals Plc. X1897P128 Hungary 25-Jan-12 23-Jan-12 Annual Management 18 Amend Articles of Association Re: Exercising of Employer's Right For Life Healthcare Group Holdings Ltd. LHC S4682C100 South Africa 26-Jan-12 20-Jan-12 Annual Management 1 Accept Financial Statements and Statutory Reports for the year ended 30 September 2011 For Life Healthcare Group Holdings Ltd. LHC S4682C100 South Africa 26-Jan-12 20-Jan-12 Annual Management 2 Re-elect Jakes Gerwel as Director For Life Healthcare Group Holdings Ltd. LHC S4682C100 South Africa 26-Jan-12 20-Jan-12 Annual Management 3 Re-elect Mustaq Brey as Director For Life Healthcare Group Holdings Ltd. LHC S4682C100 South Africa 26-Jan-12 20-Jan-12 Annual Management 4 Re-elect Garth Solomon as Director For Life Healthcare Group Holdings Ltd. LHC S4682C100 South Africa 26-Jan-12 20-Jan-12 Annual Management 5 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company and FJ Lombard as the Designated Audit Partner For Life Healthcare Group Holdings Ltd. LHC S4682C100 South Africa 26-Jan-12 20-Jan-12 Annual Management 6 Re-elect Peter Golesworthy as Member of Audit Committee For Life Healthcare Group Holdings Ltd. LHC S4682C100 South Africa 26-Jan-12 20-Jan-12 Annual Management 7 Re-elect Trevor Munday as Member of Audit Committee For Life Healthcare Group Holdings Ltd. LHC S4682C100 South Africa 26-Jan-12 20-Jan-12 Annual Management 8 Re-elect Louisa Mojela as Member of Audit Committee For Life Healthcare Group Holdings Ltd. LHC S4682C100 South Africa 26-Jan-12 20-Jan-12 Annual Management 9 Elect Francine-Ann du Plessis as Member of Audit Committee For Life Healthcare Group Holdings Ltd. LHC S4682C100 South Africa 26-Jan-12 20-Jan-12 Annual Management 10 Approve Remuneration Policy For Life Healthcare Group Holdings Ltd. LHC S4682C100 South Africa 26-Jan-12 20-Jan-12 Annual Management 11 Authorise Board to Fix Remuneration of Auditors For Life Healthcare Group Holdings Ltd. LHC S4682C100 South Africa 26-Jan-12 20-Jan-12 Annual Management 12 Place Authorised but Unissued Shares Under Control of Directors For Life Healthcare Group Holdings Ltd. LHC S4682C100 South Africa 26-Jan-12 20-Jan-12 Annual Management 13 Authorise Any One Executive Director to Ratify and Execute Approved Resolutions For Life Healthcare Group Holdings Ltd. LHC S4682C100 South Africa 26-Jan-12 20-Jan-12 Annual Management 14 Authorise Repurchase of Up to 20 Percent of Issued Share Capital For Life Healthcare Group Holdings Ltd. LHC S4682C100 South Africa 26-Jan-12 20-Jan-12 Annual Management 15 Approve Remuneration of Non-Executive Directors for the Year Ending 30 September 2012 For Life Healthcare Group Holdings Ltd. LHC S4682C100 South Africa 26-Jan-12 20-Jan-12 Annual Management 16 Approve Financial Assistance to Related and Inter-related Companies For Life Healthcare Group Holdings Ltd. LHC S4682C100 South Africa 26-Jan-12 20-Jan-12 Annual Management 17 Approve Increase in Authorised Share Capital For Life Healthcare Group Holdings Ltd. LHC S4682C100 South Africa 26-Jan-12 20-Jan-12 Annual Management 18 Amend Articles of Association Re: Cumulative Redeemable Preference Shares For Life Healthcare Group Holdings Ltd. LHC S4682C100 South Africa 26-Jan-12 20-Jan-12 Annual Management 19 Amend Articles of Association Re: Cumulative Non-redeemable Preference Shares For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 27-Jan-12 Special Management Appoint Independent Firm to Appraise Proposed Spin-Off For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 27-Jan-12 Special Management Approve Independent Firm's Appraisal For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 27-Jan-12 Special Management Approve Agreement to Spin Off BRK Investimentos Petroquimicos S.A. For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 27-Jan-12 Special Management ApproveSpin Off of BRK Investimentos Petroquimicos S.A. For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 27-Jan-12 Special Management Appoint Independent Firm to Appraise Proposed Absorption For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 27-Jan-12 Special Management Approve Independent Firm's Appraisal For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 27-Jan-12 Special Management Approve Agreement to Absorb Petrobras Quimica S.A. For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 27-Jan-12 Special Management Approve Absorption of Petrobras Quimica S.A. For MMC Norilsk Nickel GMKN 46626D108 Russia 01-Feb-12 27-Dec-11 Special Management 1 Amend Charter For MMC Norilsk Nickel GMKN 46626D108 Russia 03-Feb-12 27-Dec-11 Special Management 1 Approve Remuneration of Directors For Reunert Ltd RLO S69566156 South Africa 15-Feb-12 03-Feb-12 Annual Management 1 Elect Brand Pretorius as Director For Reunert Ltd RLO S69566156 South Africa 15-Feb-12 03-Feb-12 Annual Management 2 Re-elect David Rawlinson as Director For Reunert Ltd RLO S69566156 South Africa 15-Feb-12 03-Feb-12 Annual Management 3 Re-elect Kholeka Mzondeki as Director For Reunert Ltd RLO S69566156 South Africa 15-Feb-12 03-Feb-12 Annual Management 4 Elect Manuela Krog as Director For Reunert Ltd RLO S69566156 South Africa 15-Feb-12 03-Feb-12 Annual Management 5 Re-elect Rynhardt van Rooyen as Director For Reunert Ltd RLO S69566156 South Africa 15-Feb-12 03-Feb-12 Annual Management 6 Reappoint Deloitte & Touche Limited as Auditors of the Company and Patrick Smit as the Individual Designated Auditor For Reunert Ltd RLO S69566156 South Africa 15-Feb-12 03-Feb-12 Annual Management 7 Reserve Ordinary Shares for the Reunert 1985 Share Option Scheme and the Reunert 1988 Share Purchase Scheme For Reunert Ltd RLO S69566156 South Africa 15-Feb-12 03-Feb-12 Annual Management 8 Reserve Ordinary Shares for the Reunert 2006 Share Option Scheme For Reunert Ltd RLO S69566156 South Africa 15-Feb-12 03-Feb-12 Annual Management 9 Approve Remuneration Policy For Reunert Ltd RLO S69566156 South Africa 15-Feb-12 03-Feb-12 Annual Management 10 Re-elect Rynhardt van Rooyen as Member of Audit Committee For Reunert Ltd RLO S69566156 South Africa 15-Feb-12 03-Feb-12 Annual Management 11 Elect Yolanda Cuba as Member of Audit Committee For Reunert Ltd RLO S69566156 South Africa 15-Feb-12 03-Feb-12 Annual Management 12 Re-elect Sean Jagoe as Member of Audit Committee For Reunert Ltd RLO S69566156 South Africa 15-Feb-12 03-Feb-12 Annual Management 13 Re-elect Kholeka Mzondeki as Member of Audit Committee For Reunert Ltd RLO S69566156 South Africa 15-Feb-12 03-Feb-12 Annual Management 14 Authorise Board to Ratify and Execute Approved Resolutions For Reunert Ltd RLO S69566156 South Africa 15-Feb-12 03-Feb-12 Annual Management 15 Authorise Repurchase of Up to 20 Percent of Issued Share Capital For Reunert Ltd RLO S69566156 South Africa 15-Feb-12 03-Feb-12 Annual Management 16 Approve Remuneration of Non-Executive Directors With Effect from 1 March 2012 For Reunert Ltd RLO S69566156 South Africa 15-Feb-12 03-Feb-12 Annual Management 17 Amend the Company's Memorandum of Incorporation Re: Written Resolutions of Directors For Reunert Ltd RLO S69566156 South Africa 15-Feb-12 03-Feb-12 Annual Management 18 Approve Financial Assistance to Related or Inter-related Companies For PT Vale Indonesia Tbk INCO Y39128148 Indonesia 17-Feb-12 01-Feb-12 Special Management 1 Elect Commissioners For Kuala Lumpur Kepong Bhd. KLK Y47153104 Malaysia 22-Feb-12 15-Feb-12 Annual Management 1 Accept Financial Statements and Statutory Reports for the Financial Year Ended Sept. 30, 2011 For Kuala Lumpur Kepong Bhd. KLK Y47153104 Malaysia 22-Feb-12 15-Feb-12 Annual Management 2 Approve Final Dividend of MYR 0.70 Per Share For Kuala Lumpur Kepong Bhd. KLK Y47153104 Malaysia 22-Feb-12 15-Feb-12 Annual Management 3 Elect Lee Hau Hian as Director For Kuala Lumpur Kepong Bhd. KLK Y47153104 Malaysia 22-Feb-12 15-Feb-12 Annual Management 4 Elect Yeoh Eng Khoon as Director For Kuala Lumpur Kepong Bhd. KLK Y47153104 Malaysia 22-Feb-12 15-Feb-12 Annual Management 5 Elect Thong Yaw Hong as Director For Kuala Lumpur Kepong Bhd. KLK Y47153104 Malaysia 22-Feb-12 15-Feb-12 Annual Management 6 Elect R. M. Alias as Director For Kuala Lumpur Kepong Bhd. KLK Y47153104 Malaysia 22-Feb-12 15-Feb-12 Annual Management 7 Elect Abdul Rahman bin Mohd. Ramli as Director For Kuala Lumpur Kepong Bhd. KLK Y47153104 Malaysia 22-Feb-12 15-Feb-12 Annual Management 8 Approve Remuneration of Directors in the Amount of MYR 1.18 Million for the Financial Year Ended Sept. 30, 2011 For Kuala Lumpur Kepong Bhd. KLK Y47153104 Malaysia 22-Feb-12 15-Feb-12 Annual Management 9 Approve Auditors and Authorize Board to Fix Their Remuneration For Kuala Lumpur Kepong Bhd. KLK Y47153104 Malaysia 22-Feb-12 15-Feb-12 Annual Management 10 Authorize Repurchase of up to 10 Percent of Issued Share Capital For Kuala Lumpur Kepong Bhd. KLK Y47153104 Malaysia 22-Feb-12 15-Feb-12 Annual Management 11 Approve Implementation of Shareholders' Mandate for Recurrent Related Party Transactions For Industrial and Commercial Bank of China Limited ADPV10686 Hong Kong 23-Feb-12 20-Jan-12 Special Management 1 Approve Fixed Assets Investment Budget for 2012 For Industrial and Commercial Bank of China Limited ADPV10686 Hong Kong 23-Feb-12 20-Jan-12 Special Management 2 Elect Or Ching Fai as Director For KT&G Corp. Y49904108 South Korea 24-Feb-12 31-Dec-11 Annual Management 1 Approve Appropriation of Income and Dividend of KRW 3,200 per Share For KT&G Corp. Y49904108 South Korea 24-Feb-12 31-Dec-11 Annual Management 2 Elect Three Outside Directors (Bundled) For KT&G Corp. Y49904108 South Korea 24-Feb-12 31-Dec-11 Annual Management 3 Elect Member of Audit Committee For KT&G Corp. Y49904108 South Korea 24-Feb-12 31-Dec-11 Annual Management 4 Approve Total Remuneration of Inside Directors and Outside Directors For T. Sise ve Cam Fabrikalari AS SISE M9013U105 Turkey 27-Feb-12 Special Management 1 Elect Presiding Council of Meeting and Provide Authorization to Sign Minutes of Meeting For T. Sise ve Cam Fabrikalari AS SISE M9013U105 Turkey 27-Feb-12 Special Management 2 Approve Split Agreement relating to takeover of Pasabahce For T. Sise ve Cam Fabrikalari AS SISE M9013U105 Turkey 27-Feb-12 Special Management 3 Approve Split Agreement relating to takeover of Beykoz Immovables For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 28-Feb-12 Special Management 1 Amend Articles Re: Increase the Number of Executive Directors For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 28-Feb-12 Special Management 2 Elect Maria das Gracas Silva Foster as Director For Halla Climate Control Co. Y29874107 South Korea 06-Mar-12 31-Dec-11 Annual Management 1 Approve Appropriation of Income and Dividend of KRW 664 per Share For Halla Climate Control Co. Y29874107 South Korea 06-Mar-12 31-Dec-11 Annual Management 2 Elect Four Inside Directors (Bundled) For Halla Climate Control Co. Y29874107 South Korea 06-Mar-12 31-Dec-11 Annual Management 3 Approve Total Remuneration of Inside Directors and Outside Directors For Halla Climate Control Co. Y29874107 South Korea 06-Mar-12 31-Dec-11 Annual Management 4 Authorize Board to Fix Remuneration of Internal Auditor For Banco Bradesco S.A. BBDC4 P1808G117 Brazil 09-Mar-12 Annual/Special Management 1a Amend Articles Re: Nivel 1 Regulations For Banco Bradesco S.A. BBDC4 P1808G117 Brazil 09-Mar-12 Annual/Special Management 1b Amend Articles Re: Remuneration For Banco Bradesco S.A. BBDC4 P1808G117 Brazil 09-Mar-12 Annual/Special Management 1c Amend Articles Re: Remuneration Committee For Banco Bradesco S.A. BBDC4 P1808G117 Brazil 09-Mar-12 Annual/Special Management 1d Amend Articles Re: Committees For Banco Bradesco S.A. BBDC4 P1808G117 Brazil 09-Mar-12 Annual/Special Management 1e Amend Articles Re: Regional Executives For Banco Bradesco S.A. BBDC4 P1808G117 Brazil 09-Mar-12 Annual/Special Management 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 For Banco Bradesco S.A. BBDC4 P1808G117 Brazil 09-Mar-12 Annual/Special Management 2 Approve Allocation of Income and Dividends For Banco Bradesco S.A. BBDC4 P1808G117 Brazil 09-Mar-12 Annual/Special Management 3 Elect Directors For Banco Bradesco S.A. BBDC4 P1808G117 Brazil 09-Mar-12 Annual/Special Management 4 Elect Fiscal Council Members For Banco Bradesco S.A. BBDC4 P1808G117 Brazil 09-Mar-12 Annual/Special Management 5 Approve Remuneration of Executive Officers, Non-Executive Directors, and Fiscal Council Members For United Phosphorus Limited Y9247H166 India 12-Mar-12 03-Feb-12 Special Management 1 Amend Object III C of the Other Objects Clause of the Memorandum of Association For United Phosphorus Limited Y9247H166 India 12-Mar-12 03-Feb-12 Special Management 2 Approve Commencement of Activities Specified Under the Object Clause of the Memorandum of Association For Korea Exchange Bank Y48585106 South Korea 13-Mar-12 15-Feb-12 Special Management 1 Amend Articles of Incorporation For Korea Exchange Bank Y48585106 South Korea 13-Mar-12 15-Feb-12 Special Management 2 Approve Stock Option Previously Granted by Board For Korea Exchange Bank Y48585106 South Korea 13-Mar-12 15-Feb-12 Special Management 3 Elect Two Inside Directors and Seven Outside Directors (Bundled) For Korea Exchange Bank Y48585106 South Korea 13-Mar-12 15-Feb-12 Special Management 4 Elect Three Members of Audit Committee For DRB-Hicom Bhd. (formerly Diversified Resources) DRBHCOM Y21077113 Malaysia 14-Mar-12 Special Management 1 Approve Acquisition of Ordinary Shares in Proton Holdings Bhd. (Proton) from Khazanah Nasional Bhd. for a Total Cash Consideration of MYR 1.29 Billion and Mandatory Offer for All the Remaining Proton Shares For Daelim Industrial Co. Y1860N109 South Korea 16-Mar-12 31-Dec-11 Annual Management 1 Approve Financial Statements, Appropriation of Income and Dividend of KRW 100 per Common Share and KRW 150 per Preferred Share For Daelim Industrial Co. Y1860N109 South Korea 16-Mar-12 31-Dec-11 Annual Management 2 Amend Articles of Incorporation For Daelim Industrial Co. Y1860N109 South Korea 16-Mar-12 31-Dec-11 Annual Management Elect Oh Gyu-Seok as Inside Director For Daelim Industrial Co. Y1860N109 South Korea 16-Mar-12 31-Dec-11 Annual Management Elect Park Chan-Jo as Inside Director For Daelim Industrial Co. Y1860N109 South Korea 16-Mar-12 31-Dec-11 Annual Management Relect Shin Jung-Sik as Outside Director For Daelim Industrial Co. Y1860N109 South Korea 16-Mar-12 31-Dec-11 Annual Management RelectOh Soo-Geun as Outside Director For Daelim Industrial Co. Y1860N109 South Korea 16-Mar-12 31-Dec-11 Annual Management Relect Shin Young-Joon as Outside Director For Daelim Industrial Co. Y1860N109 South Korea 16-Mar-12 31-Dec-11 Annual Management Relect Cho Jin-Hyeong as Outside Director For Daelim Industrial Co. Y1860N109 South Korea 16-Mar-12 31-Dec-11 Annual Management Elect Lim Sung-Kyun as Outside Director For Daelim Industrial Co. Y1860N109 South Korea 16-Mar-12 31-Dec-11 Annual Management Reelect Shin Jung-Sik as Member of Audit Committee For Daelim Industrial Co. Y1860N109 South Korea 16-Mar-12 31-Dec-11 Annual Management Reelect Oh Soo-Geun as Member of Audit Committee For Daelim Industrial Co. Y1860N109 South Korea 16-Mar-12 31-Dec-11 Annual Management Reelect Cho Jin-Hyeong as Member of Audit Committee For Daelim Industrial Co. Y1860N109 South Korea 16-Mar-12 31-Dec-11 Annual Management 5 Approve Total Remuneration of Inside Directors and Outside Directors For Dongkuk Steel Mill Co. Ltd. Y20954106 South Korea 16-Mar-12 31-Dec-11 Annual Management 1 Approve Appropriation of Income and Dividend of KRW 750 per Share For Dongkuk Steel Mill Co. Ltd. Y20954106 South Korea 16-Mar-12 31-Dec-11 Annual Management 2 Amend Articles of Incorporation For Dongkuk Steel Mill Co. Ltd. Y20954106 South Korea 16-Mar-12 31-Dec-11 Annual Management Reelect Kim Young-Chul as Inside Director For Dongkuk Steel Mill Co. Ltd. Y20954106 South Korea 16-Mar-12 31-Dec-11 Annual Management Reelect Chang Se-Wook as Inside Director For Dongkuk Steel Mill Co. Ltd. Y20954106 South Korea 16-Mar-12 31-Dec-11 Annual Management Reelect Nam Yoon-Young as Inside Director For Dongkuk Steel Mill Co. Ltd. Y20954106 South Korea 16-Mar-12 31-Dec-11 Annual Management Reelect Kim Deok-Bae as Outside Director For Dongkuk Steel Mill Co. Ltd. Y20954106 South Korea 16-Mar-12 31-Dec-11 Annual Management Elect Park Jin-Gook as Outside Director For Dongkuk Steel Mill Co. Ltd. Y20954106 South Korea 16-Mar-12 31-Dec-11 Annual Management Reelect Kim Deok-Bae as Member of Audit Committee For Dongkuk Steel Mill Co. Ltd. Y20954106 South Korea 16-Mar-12 31-Dec-11 Annual Management Elect Park Jin-Gook as Member of Audit Committee For Dongkuk Steel Mill Co. Ltd. Y20954106 South Korea 16-Mar-12 31-Dec-11 Annual Management 5 Approve Total Remuneration of Inside Directors and Outside Directors For GS Home Shopping Inc. Y2901Q101 South Korea 16-Mar-12 31-Dec-11 Annual Management 1 Approve Appropriation of Income and Dividend of KRW 3,500 per Share For GS Home Shopping Inc. Y2901Q101 South Korea 16-Mar-12 31-Dec-11 Annual Management Amend Articles of Incorporation re: Board Resolution For GS Home Shopping Inc. Y2901Q101 South Korea 16-Mar-12 31-Dec-11 Annual Management Amend Articles of Incorporation re: Audit Committee Composition For GS Home Shopping Inc. Y2901Q101 South Korea 16-Mar-12 31-Dec-11 Annual Management Amend Articles of Incorporation re: Financial Statements For GS Home Shopping Inc. Y2901Q101 South Korea 16-Mar-12 31-Dec-11 Annual Management Elect Cho Sung-Koo as Executive Director For GS Home Shopping Inc. Y2901Q101 South Korea 16-Mar-12 31-Dec-11 Annual Management Reelect Hur Seoung-Jo as Non-Independent Non-Executive Director For GS Home Shopping Inc. Y2901Q101 South Korea 16-Mar-12 31-Dec-11 Annual Management Reelect Won Jong-Seoung as Non-Independent Non-Executive Director For GS Home Shopping Inc. Y2901Q101 South Korea 16-Mar-12 31-Dec-11 Annual Management Reelect Jhee Jong-Hack as Independent Non-Executive Director For GS Home Shopping Inc. Y2901Q101 South Korea 16-Mar-12 31-Dec-11 Annual Management 4 Reelect Jhee Jong-Hack as Member of Audit Committee For GS Home Shopping Inc. Y2901Q101 South Korea 16-Mar-12 31-Dec-11 Annual Management 5 Approve Total Remuneration of Inside Directors and Outside Directors For Hyundai Department Store Co. Y38306109 South Korea 16-Mar-12 31-Dec-11 Annual Management 1 Approve Appropriation of Income and Dividend of KRW 650 per Share For Hyundai Department Store Co. Y38306109 South Korea 16-Mar-12 31-Dec-11 Annual Management 2 Reelect One Inside Director and Two Outside Directors (Bundled) For Hyundai Department Store Co. Y38306109 South Korea 16-Mar-12 31-Dec-11 Annual Management 3 Reelect Kim Young-Soo as Member of Audit Committee For Hyundai Department Store Co. Y38306109 South Korea 16-Mar-12 31-Dec-11 Annual Management 4 Approve Total Remuneration of Inside Directors and Outside Directors For Hyundai Motor Co. Y38472109 South Korea 16-Mar-12 31-Dec-11 Annual Management 1 Approve Appropriation of Income and Dividends of KRW 1,750 per Common Share, KRW 1,800 per Preferred Share 1, KRW 1,850 per Preferred Share 2, and KRW 1,800 per Preferred Share 3 For Hyundai Motor Co. Y38472109 South Korea 16-Mar-12 31-Dec-11 Annual Management 2 Elect Two Insdie Directors and Two Outside Directors (Bundled) For Hyundai Motor Co. Y38472109 South Korea 16-Mar-12 31-Dec-11 Annual Management 3 Reelect Two Members of Audit Committee For Hyundai Motor Co. Y38472109 South Korea 16-Mar-12 31-Dec-11 Annual Management 4 Amend Articles of Incorporation For Hyundai Motor Co. Y38472109 South Korea 16-Mar-12 31-Dec-11 Annual Management 5 Approve Total Remuneration of Inside Directors and Outside Directors For Nongshim Co., Ltd. Y63472107 South Korea 16-Mar-12 31-Dec-11 Annual Management 1 Approve Appropriation of Income and Dividend of KRW 4,000 per Share For Nongshim Co., Ltd. Y63472107 South Korea 16-Mar-12 31-Dec-11 Annual Management 2 Amend Articles of Incorporation For Nongshim Co., Ltd. Y63472107 South Korea 16-Mar-12 31-Dec-11 Annual Management 3 Amend Terms of Severance Payments to Executives For Nongshim Co., Ltd. Y63472107 South Korea 16-Mar-12 31-Dec-11 Annual Management 4 Elect Four Inside Directors and Three Outside Directors (Bundled) For Nongshim Co., Ltd. Y63472107 South Korea 16-Mar-12 31-Dec-11 Annual Management 5 Elect Three Members of Audit Committee (Bundled) For Nongshim Co., Ltd. Y63472107 South Korea 16-Mar-12 31-Dec-11 Annual Management 6 Approve Total Remuneration of Inside Directors and Outside Directors For Nongshim Co., Ltd. Y63472107 South Korea 16-Mar-12 31-Dec-11 Annual Management 7 Authorize Board to Fix Remuneration of Internal Auditor For Samsung Electronics Co. Ltd. Y74718100 South Korea 16-Mar-12 31-Dec-11 Annual Management 1 Approve Financial Statements, Appropriation of Income and Year-End Dividend of KRW 5,000 per Common Share and KRW 5,050 per Preferred Share For Samsung Electronics Co. Ltd. Y74718100 South Korea 16-Mar-12 31-Dec-11 Annual Management Elect Three Outside Directors (Bundled) For Samsung Electronics Co. Ltd. Y74718100 South Korea 16-Mar-12 31-Dec-11 Annual Management Elect Three Inside Directors (Bundled) For Samsung Electronics Co. Ltd. Y74718100 South Korea 16-Mar-12 31-Dec-11 Annual Management Elect Two Members of Audit Committee (Bundled) For Samsung Electronics Co. Ltd. Y74718100 South Korea 16-Mar-12 31-Dec-11 Annual Management 3 Approve Total Remuneration of Inside Directors and Outside Directors For Samsung Electronics Co. Ltd. Y74718100 South Korea 16-Mar-12 31-Dec-11 Annual Management 4 Approve Spinoff of LCD Business For Samsung Heavy Industries Co. Ltd. Y7474M106 South Korea 16-Mar-12 31-Dec-11 Annual Management 1 Approve Appropriation of Income and Dividend of KRW 500 per Common Share and KRW 550 per Preferred Share For Samsung Heavy Industries Co. Ltd. Y7474M106 South Korea 16-Mar-12 31-Dec-11 Annual Management 2 Elect One Inside Director and Two Outside Directors (Bundled) For Samsung Heavy Industries Co. Ltd. Y7474M106 South Korea 16-Mar-12 31-Dec-11 Annual Management 3 Elect Two Members of Audit Committee (Bundled) For Samsung Heavy Industries Co. Ltd. Y7474M106 South Korea 16-Mar-12 31-Dec-11 Annual Management 4 Approve Total Remuneration of Inside Directors and Outside Directors For Seah Besteel Corp. Y7548M108 South Korea 16-Mar-12 31-Dec-11 Annual Management 1 Approve Appropriation of Income and Dividend of KRW 1,200 per Share For Seah Besteel Corp. Y7548M108 South Korea 16-Mar-12 31-Dec-11 Annual Management 2 Amend Articles of Incorporation For Seah Besteel Corp. Y7548M108 South Korea 16-Mar-12 31-Dec-11 Annual Management 3 Approve Total Remuneration of Inside Directors and Outside Director For Seah Besteel Corp. Y7548M108 South Korea 16-Mar-12 31-Dec-11 Annual Management 4 Authorize Board to Fix Remuneration of Internal Auditors For Oil India Ltd Y64210100 India 19-Mar-12 10-Feb-12 Special Management 1 Increase Authorized Share Capital For Oil India Ltd Y64210100 India 19-Mar-12 10-Feb-12 Special Management 2 Amend Memorandum of Association to Reflect Increase in Authorized Share Capital For Oil India Ltd Y64210100 India 19-Mar-12 10-Feb-12 Special Management 3 Approve Bonus Issue For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Mar-12 Annual/Special Management 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Mar-12 Annual/Special Management 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Mar-12 Annual/Special Management 2 Approve Capital Budget for Upcoming Fiscal Year For Petroleo Brasileiro SA-Petrobras PETR4 71654V101 Brazil 19-Mar-12 27-Feb-12 Annual/Special Management 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Mar-12 Annual/Special Management 2 Approve Capital Budget for Upcoming Fiscal Year For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Mar-12 Annual/Special Management 3 Approve Allocation of Income and Dividends For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Mar-12 Annual/Special Management 3 Approve Allocation of Income and Dividends For Petroleo Brasileiro SA-Petrobras PETR4 71654V101 Brazil 19-Mar-12 27-Feb-12 Annual/Special Management 2 Approve Capital Budget for Upcoming Fiscal Year For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Mar-12 Annual/Special Management 4a Elect Directors Appointed by Controlling Shareholder For Petroleo Brasileiro SA-Petrobras PETR4 71654V101 Brazil 19-Mar-12 27-Feb-12 Annual/Special Management 3 Approve Allocation of Income and Dividends For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Mar-12 Annual/Special Management 4a Elect Directors Appointed by Controlling Shareholder For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Mar-12 Annual/Special Management 4b Elect Directors Appointed by Minority Shareholders For Petroleo Brasileiro SA-Petrobras PETR4 71654V101 Brazil 19-Mar-12 27-Feb-12 Annual/Special Management 4a Elect Directors Appointed by Controlling Shareholder For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Mar-12 Annual/Special Management 4b Elect Directors Appointed by Minority Shareholders For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Mar-12 Annual/Special Management 5 Elect Board Chairman For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Mar-12 Annual/Special Management 5 Elect Board Chairman For Petroleo Brasileiro SA-Petrobras PETR4 71654V101 Brazil 19-Mar-12 27-Feb-12 Annual/Special Management 4b Elect Directors Appointed by Minority Shareholders For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Mar-12 Annual/Special Management 6a Elect Fiscal Council Members and Alternates Appointed by Controlling Shareholder For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Mar-12 Annual/Special Management 6a Elect Fiscal Council Members and Alternates Appointed by Controlling Shareholder For Petroleo Brasileiro SA-Petrobras PETR4 71654V101 Brazil 19-Mar-12 27-Feb-12 Annual/Special Management 5 Elect Board Chairman For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Mar-12 Annual/Special Management 6b Elect Fiscal Council Members and Alternates Appointed by Minority Shareholders For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Mar-12 Annual/Special Management 6b Elect Fiscal Council Members and Alternates Appointed by Minority Shareholders For Petroleo Brasileiro SA-Petrobras PETR4 71654V101 Brazil 19-Mar-12 27-Feb-12 Annual/Special Management 6a Elect Fiscal Council Members and Alternates Appointed by Controlling Shareholder For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Mar-12 Annual/Special Management 7 Approve Remuneration of Executive Officers, Non-Executive Directors, and Fiscal Council Members For Petroleo Brasileiro SA-Petrobras PETR4 71654V101 Brazil 19-Mar-12 27-Feb-12 Annual/Special Management 6b Elect Fiscal Council Members and Alternates Appointed by Minority Shareholders For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Mar-12 Annual/Special Management 7 Approve Remuneration of Executive Officers, Non-Executive Directors, and Fiscal Council Members For Petroleo Brasileiro SA-Petrobras PETR4 71654V101 Brazil 19-Mar-12 27-Feb-12 Annual/Special Management 7 Approve Remuneration of Executive Officers, Non-Executive Directors, and Fiscal Council Members For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Mar-12 Annual/Special Management 1 Authorize Capitalization of Reserves Without Issuance of New Shares For Petroleo Brasileiro SA-Petrobras PETR4 P78331132 Brazil 19-Mar-12 Annual/Special Management 1 Authorize Capitalization of Reserves Without Issuance of New Shares For Petroleo Brasileiro SA-Petrobras PETR4 71654V101 Brazil 19-Mar-12 27-Feb-12 Annual/Special Management 1 Authorize Capitalization of Reserves Without Issuance of New Shares For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 19-Mar-12 02-Mar-12 Special Management 1 Open Meeting None Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 19-Mar-12 02-Mar-12 Special Management 2 Elect Meeting Chairman For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 19-Mar-12 02-Mar-12 Special Management 3 Prepare List of Shareholders None Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 19-Mar-12 02-Mar-12 Special Management 4 Acknowledge Proper Convening of Meeting None Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 19-Mar-12 02-Mar-12 Special Management 5 Approve Agenda of Meeting For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 19-Mar-12 02-Mar-12 Special Share Holder 6 Elect Supervisory Board Member None Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 19-Mar-12 02-Mar-12 Special Management 7 Close Meeting None Ulker Biskuvi Sanayi A.S. ULKER M90358108 Turkey 19-Mar-12 Special Management 1 Open Meeting and Elect Presiding Council of Meeting For Ulker Biskuvi Sanayi A.S. ULKER M90358108 Turkey 19-Mar-12 Special Management 2 Authorize Presiding Council to Sign Minutes of Meeting For Ulker Biskuvi Sanayi A.S. ULKER M90358108 Turkey 19-Mar-12 Special Management 3 Authorize Share Capital Increase without Preemptive Rights For Ulker Biskuvi Sanayi A.S. ULKER M90358108 Turkey 19-Mar-12 Special Management 4 Amend Company Articles For Ulker Biskuvi Sanayi A.S. ULKER M90358108 Turkey 19-Mar-12 Special Management 5 Wishes and Close Meeting None Ford Otomotiv Sanayi AS FROTO M7608S105 Turkey 20-Mar-12 Annual Management 1 Open Meeting and Elect Chairman of the Meeting For Ford Otomotiv Sanayi AS FROTO M7608S105 Turkey 20-Mar-12 Annual Management 2 Accept Financial Statements and Statutory Reports For Ford Otomotiv Sanayi AS FROTO M7608S105 Turkey 20-Mar-12 Annual Management 3 Ratify Director Appointment For Ford Otomotiv Sanayi AS FROTO M7608S105 Turkey 20-Mar-12 Annual Management 4 Approve Discharge of Board and Auditors For Ford Otomotiv Sanayi AS FROTO M7608S105 Turkey 20-Mar-12 Annual Management 5 Approve Allocation of Income For Ford Otomotiv Sanayi AS FROTO M7608S105 Turkey 20-Mar-12 Annual Management 6 Amend Company Articles For Ford Otomotiv Sanayi AS FROTO M7608S105 Turkey 20-Mar-12 Annual Management 7 Elect Directors For Ford Otomotiv Sanayi AS FROTO M7608S105 Turkey 20-Mar-12 Annual Management 8 Appoint Internal Statutory Auditors For Ford Otomotiv Sanayi AS FROTO M7608S105 Turkey 20-Mar-12 Annual Management 9 Approve Remuneration Policy For Ford Otomotiv Sanayi AS FROTO M7608S105 Turkey 20-Mar-12 Annual Management 10 Approve Remuneration of Directors and Internal Auditors For Ford Otomotiv Sanayi AS FROTO M7608S105 Turkey 20-Mar-12 Annual Management 11 Ratify External Auditors For Ford Otomotiv Sanayi AS FROTO M7608S105 Turkey 20-Mar-12 Annual Management 12 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose For Ford Otomotiv Sanayi AS FROTO M7608S105 Turkey 20-Mar-12 Annual Management 13 Receive Information on Related-Party Transactions None Ford Otomotiv Sanayi AS FROTO M7608S105 Turkey 20-Mar-12 Annual Management 14 Receive Information on Profit Distribution Policy None Ford Otomotiv Sanayi AS FROTO M7608S105 Turkey 20-Mar-12 Annual Management 15 Receive Information on Company Disclosure Policy None Ford Otomotiv Sanayi AS FROTO M7608S105 Turkey 20-Mar-12 Annual Management 16 Receive Information on Charitable Donations None Ford Otomotiv Sanayi AS FROTO M7608S105 Turkey 20-Mar-12 Annual Management 17 Authorize Presiding Council to Sign Minutes of Meeting For Ford Otomotiv Sanayi AS FROTO M7608S105 Turkey 20-Mar-12 Annual Management 18 Wishes None SapuraCrest Petroleum Bhd. SAPCRES Y7516M106 Malaysia 22-Mar-12 Special Management 1 Approve Joint Venture Between SapuraCrest Petroleum Bhd. and Seadrill Ltd. For Syndicate Bank Ltd. Y8345G112 India 22-Mar-12 Special Management 1 Approve Issuance of Equity Shares to the Government of India and Life Insurance Corp of India For Daesang Corporation Y7675E101 South Korea 23-Mar-12 31-Dec-11 Annual Management 1 Approve Financial Statements, Appropriation of Income and Dividend of KRW 100 per Common Share and KRW 110 per Preferred Share For Daesang Corporation Y7675E101 South Korea 23-Mar-12 31-Dec-11 Annual Management 2 Amend Articles of Incorporation For Daesang Corporation Y7675E101 South Korea 23-Mar-12 31-Dec-11 Annual Management 3 Elect Three Inside Directors (Bundled) For Daesang Corporation Y7675E101 South Korea 23-Mar-12 31-Dec-11 Annual Management 4 Appoint Lim Dong-In as Internal Auditor For Daesang Corporation Y7675E101 South Korea 23-Mar-12 31-Dec-11 Annual Management 5 Approve Total Remuneration of Inside Directors and Outside Directors For Daesang Corporation Y7675E101 South Korea 23-Mar-12 31-Dec-11 Annual Management 6 Authorize Board to Fix Remuneration of Internal Auditor For Daesang Corporation Y7675E101 South Korea 23-Mar-12 31-Dec-11 Annual Management 7 Amend Terms of Severance Payments to Executives For Daou Technology Inc. Y19908105 South Korea 23-Mar-12 31-Dec-11 Annual Management 1 Approve Financial Statements, Appropriation of Income and Dividend of KRW 130 per Share For Daou Technology Inc. Y19908105 South Korea 23-Mar-12 31-Dec-11 Annual Management 2 Amend Articles of Incorporation For Daou Technology Inc. Y19908105 South Korea 23-Mar-12 31-Dec-11 Annual Management 3 Elect Two Inside Directors and One Outside Director (Bundled) For Daou Technology Inc. Y19908105 South Korea 23-Mar-12 31-Dec-11 Annual Management 4 Reappoint Seo Young-Seok as Internal Auditor For Daou Technology Inc. Y19908105 South Korea 23-Mar-12 31-Dec-11 Annual Management 5 Approve Total Remuneration of Inside Directors and Outside Director For Daou Technology Inc. Y19908105 South Korea 23-Mar-12 31-Dec-11 Annual Management 6 Authorize Board to Fix Remuneration of Internal Auditor For Fomento Economico Mexicano S.A.B. de C.V. (FEMSA) FEMSAUBD Mexico 23-Mar-12 08-Mar-12 Annual/Special Management 1 Accept Report of Board of Directors on Financial Statements and Statutory Reports for Fiscal Year 2011, Receive CEO's Report and Audit and Corporate Practices Committees Chairmen Report For Fomento Economico Mexicano S.A.B. de C.V. (FEMSA) FEMSAUBD Mexico 23-Mar-12 08-Mar-12 Annual/Special Management 2 Accept Report on Adherence to Fiscal Obligations For Fomento Economico Mexicano S.A.B. de C.V. (FEMSA) FEMSAUBD Mexico 23-Mar-12 08-Mar-12 Annual/Special Management 3 Approve Allocation of Income and Distribution of Dividends of MXN 0.30 per Series B Shares; MXN 0.38 per Series D Shares; Corresponding to a Total of MXN 1.54 per B Unit and MXN 1.85 per BD Unit For Fomento Economico Mexicano S.A.B. de C.V. (FEMSA) FEMSAUBD Mexico 23-Mar-12 08-Mar-12 Annual/Special Management 4 Set Aggregate Nominal Share Repurchase Reserve to a Maximum Amount of up to MXN 3 Billion For Fomento Economico Mexicano S.A.B. de C.V. (FEMSA) FEMSAUBD Mexico 23-Mar-12 08-Mar-12 Annual/Special Management 5 Elect Directors and Secretaries, Verify Independence of Directors, and Approve their Remuneration For Fomento Economico Mexicano S.A.B. de C.V. (FEMSA) FEMSAUBD Mexico 23-Mar-12 08-Mar-12 Annual/Special Management 6 Elect Members and Chairmen of Finance and Planning Committee, Audit Committee and Corporate Practices Committee; Approve Their Remuneration For Fomento Economico Mexicano S.A.B. de C.V. (FEMSA) FEMSAUBD Mexico 23-Mar-12 08-Mar-12 Annual/Special Management 7 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting For Fomento Economico Mexicano S.A.B. de C.V. (FEMSA) FEMSAUBD Mexico 23-Mar-12 08-Mar-12 Annual/Special Management 8 Approve Minutes of Meeting For Fomento Economico Mexicano S.A.B. de C.V. (FEMSA) FEMSAUBD Mexico 23-Mar-12 08-Mar-12 Annual/Special Management 1 Approve Merger by Absorption of Subsidiaries Desarrollo de Marcas Refresqueras, Isildur, Tiendas Oxxo Cedis Mexico, Estaciones Oxxo Mexico, Empresas Cuadrox, Corporacion Emprex and Consorcio Progresivo de Servicios Refresqueros by Company For Fomento Economico Mexicano S.A.B. de C.V. (FEMSA) FEMSAUBD Mexico 23-Mar-12 08-Mar-12 Annual/Special Management 2 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting For Fomento Economico Mexicano S.A.B. de C.V. (FEMSA) FEMSAUBD Mexico 23-Mar-12 08-Mar-12 Annual/Special Management 3 Approve Minutes of Meeting For Hana Financial Group Inc. Y29975102 South Korea 23-Mar-12 31-Dec-11 Annual Management 1 Approve Financial Statements For Hana Financial Group Inc. Y29975102 South Korea 23-Mar-12 31-Dec-11 Annual Management 2 Approve Appropriation of Income and Year-End Dividend of KRW 300 per Share For Hana Financial Group Inc. Y29975102 South Korea 23-Mar-12 31-Dec-11 Annual Management 3 Amend Articles of Incorporation For Hana Financial Group Inc. Y29975102 South Korea 23-Mar-12 31-Dec-11 Annual Management Elect Three Inside Directors and Eight Outside Directors (Bundled) For Hana Financial Group Inc. Y29975102 South Korea 23-Mar-12 31-Dec-11 Annual Management Elect Five Members of Audit Committee For Hana Financial Group Inc. Y29975102 South Korea 23-Mar-12 31-Dec-11 Annual Management 5 Approve Total Remuneration of Inside Directors and Outside Directors For KP Chemical Corp. Y4983D115 South Korea 23-Mar-12 31-Dec-11 Annual Management 1 Approve Financial Statements, Appropriation of Income and Dividend of KRW 250 per Share For KP Chemical Corp. Y4983D115 South Korea 23-Mar-12 31-Dec-11 Annual Management 2 Amend Articles of Incorporation For KP Chemical Corp. Y4983D115 South Korea 23-Mar-12 31-Dec-11 Annual Management Elect Two Inside Directors (Bundled) For KP Chemical Corp. Y4983D115 South Korea 23-Mar-12 31-Dec-11 Annual Management Elect Chung Jung-Gi as Outside Director For KP Chemical Corp. Y4983D115 South Korea 23-Mar-12 31-Dec-11 Annual Management 4 Elect Chung Jung-Gi as Member of Audit Committee For KP Chemical Corp. Y4983D115 South Korea 23-Mar-12 31-Dec-11 Annual Management 5 Approve Total Remuneration of Inside Directors and Outside Directors For Kia Motors Corporation Y47601102 South Korea 23-Mar-12 31-Dec-11 Annual Management 1 Approve Appropriation of Income and Dividend of KRW 600 per Share For Kia Motors Corporation Y47601102 South Korea 23-Mar-12 31-Dec-11 Annual Management 2 Amend Articles of Incorporation For Kia Motors Corporation Y47601102 South Korea 23-Mar-12 31-Dec-11 Annual Management 3 Reelect Two Inside Directors and Two Outside Directors (Bundled) For Kia Motors Corporation Y47601102 South Korea 23-Mar-12 31-Dec-11 Annual Management 4 Approve Total Remuneration of Inside Directors and Outside Directors For Kolon Industries Inc. Y48111101 South Korea 23-Mar-12 31-Dec-11 Annual Management 1 Approve Financial Statements, Appropriation of Income and Dividends of KRW 1,200 per Common Share and KRW 1,250 per Preferred Share For Kolon Industries Inc. Y48111101 South Korea 23-Mar-12 31-Dec-11 Annual Management 2 Amend Articles of Incorporation For Kolon Industries Inc. Y48111101 South Korea 23-Mar-12 31-Dec-11 Annual Management 3 Elect Two Inside Directors (Bundled) For Kolon Industries Inc. Y48111101 South Korea 23-Mar-12 31-Dec-11 Annual Management 4 Approve Total Remuneration of Inside Directors and Outside Directors For SK Holdings Co. Y8070C112 South Korea 23-Mar-12 31-Dec-11 Annual Management 1 Approve Finance Statements, Appropriation of Income and Dividends of KRW 1,950 per Common Share and KRW 2,000 per Preferred Share For SK Holdings Co. Y8070C112 South Korea 23-Mar-12 31-Dec-11 Annual Management 2 Amend Articles of Incorporation For SK Holdings Co. Y8070C112 South Korea 23-Mar-12 31-Dec-11 Annual Management 3 Reelect Kwon O-Ryong as Outside Director For SK Holdings Co. Y8070C112 South Korea 23-Mar-12 31-Dec-11 Annual Management 4 Reelect Kwon O-Ryong as Member of Audit Committee For SK Holdings Co. Y8070C112 South Korea 23-Mar-12 31-Dec-11 Annual Management 5 Approve Total Remuneration of Inside Directors and Outside Directors For SK Innovation Co., Ltd. Y8063L103 South Korea 23-Mar-12 31-Dec-11 Annual Management 1 Approve Appropriation of Income and Dividends of KRW 2,800 per Common Share and KRW 2,850 per Preferred Share For SK Innovation Co., Ltd. Y8063L103 South Korea 23-Mar-12 31-Dec-11 Annual Management 2 Amend Articles of Incorporation For SK Innovation Co., Ltd. Y8063L103 South Korea 23-Mar-12 31-Dec-11 Annual Management Reelect Koo Ja-Young as Inside Director For SK Innovation Co., Ltd. Y8063L103 South Korea 23-Mar-12 31-Dec-11 Annual Management Reelect Lee Hoon-Kyu as Outside Director For SK Innovation Co., Ltd. Y8063L103 South Korea 23-Mar-12 31-Dec-11 Annual Management Reelect Choi Myung-Hae as Outside Director For SK Innovation Co., Ltd. Y8063L103 South Korea 23-Mar-12 31-Dec-11 Annual Management 4 Reelect Choi Myung-Hae as Member of Audit Committee For SK Innovation Co., Ltd. Y8063L103 South Korea 23-Mar-12 31-Dec-11 Annual Management 5 Approve Total Remuneration of Inside Directors and Outside Directors For SK Telecom Co. 78440P108 South Korea 23-Mar-12 30-Dec-11 Annual Management 1 Approve Appropriation of Income and Year-End Dividend of KRW 8,400 per Share For SK Telecom Co. 78440P108 South Korea 23-Mar-12 30-Dec-11 Annual Management 2 Amend Articles of Incorporation For SK Telecom Co. 78440P108 South Korea 23-Mar-12 30-Dec-11 Annual Management Elect Kim Young-Tae as Inside Director For SK Telecom Co. 78440P108 South Korea 23-Mar-12 30-Dec-11 Annual Management Elect Ji Dong-Sub as Inside Director For SK Telecom Co. 78440P108 South Korea 23-Mar-12 30-Dec-11 Annual Management Reelect Lim Hyun-Chin as Outside Director For SK Telecom Co. 78440P108 South Korea 23-Mar-12 30-Dec-11 Annual Management 4 Reelect Lim Hyun-Chin as Member of Audit Committee For SK Telecom Co. 78440P108 South Korea 23-Mar-12 30-Dec-11 Annual Management 5 Approve Total Remuneration of Inside Directors and Outside Directors For UCO Bank Ltd. Y9035A100 India 23-Mar-12 Special Management 1 Approve Issuance of Equity Shares to the Government of India and Life Insurance Corp. of India For Allahabad Bank Ltd. Y0031K101 India 24-Mar-12 Special Management 1 Approve Issuance of Equity Shares to the Government of India (President of India) and Life Insurance Corp of India For BMF Bovespa S.A. Bolsa Valores Merc Fut BVMF3 P73232103 Brazil 27-Mar-12 Annual Management 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 For BMF Bovespa S.A. Bolsa Valores Merc Fut BVMF3 P73232103 Brazil 27-Mar-12 Annual Management 2 Approve Allocation of Income and Dividends For BMF Bovespa S.A. Bolsa Valores Merc Fut BVMF3 P73232103 Brazil 27-Mar-12 Annual Management 3 Approve Remuneration of Executive Officers and Non-Executive Directors For BS Financial Group Inc. Y0997Y103 South Korea 27-Mar-12 31-Dec-11 Annual Management 1 Approve Financial Statements, Appropriation of Income and Dividend of KRW 350 per Share For BS Financial Group Inc. Y0997Y103 South Korea 27-Mar-12 31-Dec-11 Annual Management 2 Amend Articles of Incorporation For BS Financial Group Inc. Y0997Y103 South Korea 27-Mar-12 31-Dec-11 Annual Management 3 Elect One Inside Director and One Outside Director (Bundled) For BS Financial Group Inc. Y0997Y103 South Korea 27-Mar-12 31-Dec-11 Annual Management 4 Elect Oh Geo-Don as Member of Audit Committee For BS Financial Group Inc. Y0997Y103 South Korea 27-Mar-12 31-Dec-11 Annual Management 5 Approve Total Remuneration of Inside Directors and Outside Directors For Bank of Baroda Ltd. Y06451119 India 27-Mar-12 Special Management 1 Approve Issuance of Equity Shares to Life Insurance Corp. of India For Cosan S.A. Industria e Comercio CSAN3 P31573101 Brazil 28-Mar-12 Special Management 1 Approve Creation of Audit Committee For Cosan S.A. Industria e Comercio CSAN3 P31573101 Brazil 28-Mar-12 Special Management 2.a Amend Articles Re: Voting Rights in Company Subsidiaries For Cosan S.A. Industria e Comercio CSAN3 P31573101 Brazil 28-Mar-12 Special Management 2.b Amend Articles Re: Audit Committee For Cosan S.A. Industria e Comercio CSAN3 P31573101 Brazil 28-Mar-12 Special Management 3 Amend Articles Re: Executive Committee For Cosan S.A. Industria e Comercio CSAN3 P31573101 Brazil 28-Mar-12 Special Management 4 Consolidate Bylaws For Arcelik A.S. ARCLK M1490L104 Turkey 29-Mar-12 Annual Management 1 Open Meeting and Elect Presiding Council of Meeting For Arcelik A.S. ARCLK M1490L104 Turkey 29-Mar-12 Annual Management 2 Accept Financial Statements and Statutory Reports For Arcelik A.S. ARCLK M1490L104 Turkey 29-Mar-12 Annual Management 3 Approve Discharge of Board and Auditors For Arcelik A.S. ARCLK M1490L104 Turkey 29-Mar-12 Annual Management 4 Approve Allocation of Income For Arcelik A.S. ARCLK M1490L104 Turkey 29-Mar-12 Annual Management 5 Receive Information on Profit Distribution Policy None Arcelik A.S. ARCLK M1490L104 Turkey 29-Mar-12 Annual Management 6 Receive Information on Company Disclosure Policy None Arcelik A.S. ARCLK M1490L104 Turkey 29-Mar-12 Annual Management 7 Amend Company Articles For Arcelik A.S. ARCLK M1490L104 Turkey 29-Mar-12 Annual Management 8 Elect Directors For Arcelik A.S. ARCLK M1490L104 Turkey 29-Mar-12 Annual Management 9 Appoint Internal Statutory Auditors For Arcelik A.S. ARCLK M1490L104 Turkey 29-Mar-12 Annual Management 10 Approve Remuneration Policy For Arcelik A.S. ARCLK M1490L104 Turkey 29-Mar-12 Annual Management 11 Approve Remuneration of Directors and Internal Auditors For Arcelik A.S. ARCLK M1490L104 Turkey 29-Mar-12 Annual Management 12 Ratify External Auditors For Arcelik A.S. ARCLK M1490L104 Turkey 29-Mar-12 Annual Management 13 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose For Arcelik A.S. ARCLK M1490L104 Turkey 29-Mar-12 Annual Management 14 Receive Information on Charitable Donations None Arcelik A.S. ARCLK M1490L104 Turkey 29-Mar-12 Annual Management 15 Authorize Presiding Council to Sign Minutes of Meeting For Arcelik A.S. ARCLK M1490L104 Turkey 29-Mar-12 Annual Management 16 Wishes None BBVA Banco Continental SA CONTINC1 P09083109 Peru 29-Mar-12 Annual Management 1 Approve Financial Statements and Statutory Reports, and Discharge Directors For BBVA Banco Continental SA CONTINC1 P09083109 Peru 29-Mar-12 Annual Management 2 Approve Auditor's Report For BBVA Banco Continental SA CONTINC1 P09083109 Peru 29-Mar-12 Annual Management 3 Elect External Auditors For BBVA Banco Continental SA CONTINC1 P09083109 Peru 29-Mar-12 Annual Management 4 Approve Allocation of Income For BBVA Banco Continental SA CONTINC1 P09083109 Peru 29-Mar-12 Annual Management 5 Authorize Capitalization of Reserves and Amend Article 5 Accordingly For BBVA Banco Continental SA CONTINC1 P09083109 Peru 29-Mar-12 Annual Management 6 Fix Number of Directors, Elect Directors and Approve Their Remuneration For BBVA Banco Continental SA CONTINC1 P09083109 Peru 29-Mar-12 Annual Management 7 Authorize Board to Ratify and Execute Resolutions in Accordance with Article 184.A.2 of Law 26702 For BBVA Banco Continental SA CONTINC1 P09083109 Peru 29-Mar-12 Annual Management 8 Authorize Issuance of Non-Convertible Bonds;Authorize Board to Set Terms of the Debt Issuance For Korea Exchange Bank Y48585106 South Korea 29-Mar-12 31-Dec-11 Annual Management 1 Approve Financial Statements For Korea Exchange Bank Y48585106 South Korea 29-Mar-12 31-Dec-11 Annual Management 2 Amend Articles of Incorporation For Korea Exchange Bank Y48585106 South Korea 29-Mar-12 31-Dec-11 Annual Management 3 Approve Total Remuneration of Inside Directors and Outside Directors For Malayan Banking Bhd. MAYBANK Y54671105 Malaysia 29-Mar-12 23-Mar-12 Annual Management 1 Accept Financial Statements and Statutory Reports For Malayan Banking Bhd. MAYBANK Y54671105 Malaysia 29-Mar-12 23-Mar-12 Annual Management 2 Approve Final Dividend of MYR 0.36 Per Share For Malayan Banking Bhd. MAYBANK Y54671105 Malaysia 29-Mar-12 23-Mar-12 Annual Management 3 Elect Johan Ariffin as Director For Malayan Banking Bhd. MAYBANK Y54671105 Malaysia 29-Mar-12 23-Mar-12 Annual Management 4 Elect Abdul Wahid Omar as Director For Malayan Banking Bhd. MAYBANK Y54671105 Malaysia 29-Mar-12 23-Mar-12 Annual Management 5 Elect Hadenan A. Jalil as Director For Malayan Banking Bhd. MAYBANK Y54671105 Malaysia 29-Mar-12 23-Mar-12 Annual Management 6 Elect Alister Maitland as Director For Malayan Banking Bhd. MAYBANK Y54671105 Malaysia 29-Mar-12 23-Mar-12 Annual Management 7 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration For Malayan Banking Bhd. MAYBANK Y54671105 Malaysia 29-Mar-12 23-Mar-12 Annual Management 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Malayan Banking Bhd. MAYBANK Y54671105 Malaysia 29-Mar-12 23-Mar-12 Annual Management 9 Approve Issuance of New Ordinary Shares in Relation to the Company's Recurrent and Optional Dividend Reinvestment Plan For Malayan Banking Bhd. MAYBANK Y54671105 Malaysia 29-Mar-12 23-Mar-12 Annual Management 1 Amend Memorandum and Articles of Association For Neowiz Games Co. Y6250V108 South Korea 29-Mar-12 31-Dec-11 Annual Management 1 Approve Financial Statements For Neowiz Games Co. Y6250V108 South Korea 29-Mar-12 31-Dec-11 Annual Management 2 Amend Articles of Incorporation For Neowiz Games Co. Y6250V108 South Korea 29-Mar-12 31-Dec-11 Annual Management Reelect Yoon Sang-Kyu as Inside Director For Neowiz Games Co. Y6250V108 South Korea 29-Mar-12 31-Dec-11 Annual Management Reelect Cho Kye-Hyun as Inside Director For Neowiz Games Co. Y6250V108 South Korea 29-Mar-12 31-Dec-11 Annual Management Elect Kim Myung-Sik as Inside Director For Neowiz Games Co. Y6250V108 South Korea 29-Mar-12 31-Dec-11 Annual Management Reelect Moon Dae-Woo as Outside Director For Neowiz Games Co. Y6250V108 South Korea 29-Mar-12 31-Dec-11 Annual Management Reelect Lee In-Beom as Outside Director For Neowiz Games Co. Y6250V108 South Korea 29-Mar-12 31-Dec-11 Annual Management Reelect Noh Hyuk-Joon as Outside Director For Neowiz Games Co. Y6250V108 South Korea 29-Mar-12 31-Dec-11 Annual Management Elect Moon Dae-Woo as Member of Audit Committee For Neowiz Games Co. Y6250V108 South Korea 29-Mar-12 31-Dec-11 Annual Management Elect Lee In-Beom as Member of Audit Committee For Neowiz Games Co. Y6250V108 South Korea 29-Mar-12 31-Dec-11 Annual Management Elect Noh Hyuk-Joon as Member of Audit Committee For Neowiz Games Co. Y6250V108 South Korea 29-Mar-12 31-Dec-11 Annual Management 6 Approve Total Remuneration of Inside Directors For Neowiz Games Co. Y6250V108 South Korea 29-Mar-12 31-Dec-11 Annual Management 7 Approve Total Remuneration of Outside Directors For Organizacion Soriana S.A.B. de C.V. SORIANAB P8728U167 Mexico 29-Mar-12 15-Mar-12 Annual/Special Management 1 Accept Financial Statements and Statutory Reports for Fiscal Year 2011; Accept CEO and Board's Opinion Reports; Accept Audit and Corporate Practices Committee For Organizacion Soriana S.A.B. de C.V. SORIANAB P8728U167 Mexico 29-Mar-12 15-Mar-12 Annual/Special Management 1 Accept Financial Statements and Statutory Reports for Fiscal Year 2011; Accept CEO and Board's Opinion Reports; Accept Audit and Corporate Practices Committee For Organizacion Soriana S.A.B. de C.V. SORIANAB P8728U167 Mexico 29-Mar-12 15-Mar-12 Annual/Special Management 2 Accept Report on Activities Undertaken by Board of Directors For Organizacion Soriana S.A.B. de C.V. SORIANAB P8728U167 Mexico 29-Mar-12 15-Mar-12 Annual/Special Management 2 Accept Report on Activities Undertaken by Board of Directors For Organizacion Soriana S.A.B. de C.V. SORIANAB P8728U167 Mexico 29-Mar-12 15-Mar-12 Annual/Special Management 3 Approve Allocation of Income and Dividends of MXN 0.27 Per Share; Set Aggregate Nominal Amount of Share Repurchase Reserve For Organizacion Soriana S.A.B. de C.V. SORIANAB P8728U167 Mexico 29-Mar-12 15-Mar-12 Annual/Special Management 3 Approve Allocation of Income and Dividends of MXN 0.27 Per Share; Set Aggregate Nominal Amount of Share Repurchase Reserve For Organizacion Soriana S.A.B. de C.V. SORIANAB P8728U167 Mexico 29-Mar-12 15-Mar-12 Annual/Special Management 4 Elect Directors, Board Committees Members and Approve their Remuneration For Organizacion Soriana S.A.B. de C.V. SORIANAB P8728U167 Mexico 29-Mar-12 15-Mar-12 Annual/Special Management 4 Elect Directors, Board Committees Members and Approve their Remuneration For Organizacion Soriana S.A.B. de C.V. SORIANAB P8728U167 Mexico 29-Mar-12 15-Mar-12 Annual/Special Management 5 Authorize Establishment of Short and Long Term Certificate Program with Dual Revolving Character in the Amount of Up to MXN 15 Billion For Organizacion Soriana S.A.B. de C.V. SORIANAB P8728U167 Mexico 29-Mar-12 15-Mar-12 Annual/Special Management 5 Authorize Establishment of Short and Long Term Certificate Program with Dual Revolving Character in the Amount of Up to MXN 15 Billion For Organizacion Soriana S.A.B. de C.V. SORIANAB P8728U167 Mexico 29-Mar-12 15-Mar-12 Annual/Special Management 6 Grant Special Authorities to S.D. Indeval Institucion para el Deposito de Valores S.A. de C.V. For Organizacion Soriana S.A.B. de C.V. SORIANAB P8728U167 Mexico 29-Mar-12 15-Mar-12 Annual/Special Management 6 Grant Special Authorities to S.D. Indeval Institucion para el Deposito de Valores S.A. de C.V. For Organizacion Soriana S.A.B. de C.V. SORIANAB P8728U167 Mexico 29-Mar-12 15-Mar-12 Annual/Special Management 7 Authorize Board to Ratify and Execute Approved Resolutions For Organizacion Soriana S.A.B. de C.V. SORIANAB P8728U167 Mexico 29-Mar-12 15-Mar-12 Annual/Special Management 7 Authorize Board to Ratify and Execute Approved Resolutions For Organizacion Soriana S.A.B. de C.V. SORIANAB P8728U167 Mexico 29-Mar-12 15-Mar-12 Annual/Special Management 8 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting For Organizacion Soriana S.A.B. de C.V. SORIANAB P8728U167 Mexico 29-Mar-12 15-Mar-12 Annual/Special Management 8 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting For Organizacion Soriana S.A.B. de C.V. SORIANAB P8728U167 Mexico 29-Mar-12 15-Mar-12 Annual/Special Management 1 Amend Clause 2 of Company Bylaws For Organizacion Soriana S.A.B. de C.V. SORIANAB P8728U167 Mexico 29-Mar-12 15-Mar-12 Annual/Special Management 1 Amend Clause 2 of Company Bylaws For Organizacion Soriana S.A.B. de C.V. SORIANAB P8728U167 Mexico 29-Mar-12 15-Mar-12 Annual/Special Management 2 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting For Organizacion Soriana S.A.B. de C.V. SORIANAB P8728U167 Mexico 29-Mar-12 15-Mar-12 Annual/Special Management 2 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting For Randon SA Implementos e Participacoes RAPT4 P7988W103 Brazil 29-Mar-12 Annual Management 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 For Randon SA Implementos e Participacoes RAPT4 P7988W103 Brazil 29-Mar-12 Annual Management 2 Approve Allocation of Income and Dividends For Randon SA Implementos e Participacoes RAPT4 P7988W103 Brazil 29-Mar-12 Annual Management 3 Elect Fiscal Council Members For Randon SA Implementos e Participacoes RAPT4 P7988W103 Brazil 29-Mar-12 Annual Management 4 Approve Remuneration of Executive Officers, Non-Executive Directors, and Fiscal Council Members For Shinhan Financial Group Co. Ltd. Y7749X101 South Korea 29-Mar-12 31-Dec-11 Annual Management 1 Approve Appropriation of Income and Dividend of KRW 750 per Common Share For Shinhan Financial Group Co. Ltd. Y7749X101 South Korea 29-Mar-12 31-Dec-11 Annual Management Amend Articles of Incorporation re: Recent Amendment to the Commercial Act For Shinhan Financial Group Co. Ltd. Y7749X101 South Korea 29-Mar-12 31-Dec-11 Annual Management Amend Articles of Incorporation re: Establishment of Governace and CEO Nomination Commitee For Shinhan Financial Group Co. Ltd. Y7749X101 South Korea 29-Mar-12 31-Dec-11 Annual Management Reelect Seo Jin-Won as Inside Director For Shinhan Financial Group Co. Ltd. Y7749X101 South Korea 29-Mar-12 31-Dec-11 Annual Management Reelect Yun Ke-Sup as Outside Director For Shinhan Financial Group Co. Ltd. Y7749X101 South Korea 29-Mar-12 31-Dec-11 Annual Management Elect Lee Sang-Kyung as Outside Director For Shinhan Financial Group Co. Ltd. Y7749X101 South Korea 29-Mar-12 31-Dec-11 Annual Management Reelect Lee Jung-Il as Outside Director For Shinhan Financial Group Co. Ltd. Y7749X101 South Korea 29-Mar-12 31-Dec-11 Annual Management Reelect Hirakawa Haruki as Outside Director For Shinhan Financial Group Co. Ltd. Y7749X101 South Korea 29-Mar-12 31-Dec-11 Annual Management Reelect Philippe Aguignier as Outside Director For Shinhan Financial Group Co. Ltd. Y7749X101 South Korea 29-Mar-12 31-Dec-11 Annual Management Reelect Kwon Tae-Eun as Member of Audit Committee For Shinhan Financial Group Co. Ltd. Y7749X101 South Korea 29-Mar-12 31-Dec-11 Annual Management Reelect Kim Suk-Won as Member of Audit Committee For Shinhan Financial Group Co. Ltd. Y7749X101 South Korea 29-Mar-12 31-Dec-11 Annual Management Reelect Yun Ke-Sup as Member of Audit Committee For Shinhan Financial Group Co. Ltd. Y7749X101 South Korea 29-Mar-12 31-Dec-11 Annual Management Elect Kim Sang-Kyung as Member of Audit Committee For Shinhan Financial Group Co. Ltd. Y7749X101 South Korea 29-Mar-12 31-Dec-11 Annual Management 5 Approve Total Remuneration of Inside Directors and Outside Directors For CJ CheilJedang Co. Y1661W134 South Korea 30-Mar-12 31-Dec-11 Annual Management 1 Approve Financial Statements, Appropriation of Income and Dividend of KRW 1,800 per Common Share and KRW 1,850 per Preferred Share For CJ CheilJedang Co. Y1661W134 South Korea 30-Mar-12 31-Dec-11 Annual Management 2 Amend Articles of Incorporation For CJ CheilJedang Co. Y1661W134 South Korea 30-Mar-12 31-Dec-11 Annual Management 3 Approve Total Remuneration of Inside Directors and Outside Directors For Daum Communications Corporation Y2020U108 South Korea 30-Mar-12 31-Dec-11 Annual Management 1 Approve Financial Statements, Appropriation of Income and Dividend of KRW 1,607 per Share For Daum Communications Corporation Y2020U108 South Korea 30-Mar-12 31-Dec-11 Annual Management 2 Amend Articles of Incorporation For Daum Communications Corporation Y2020U108 South Korea 30-Mar-12 31-Dec-11 Annual Management Reelect Kim Hyun-Young as Inside Director For Daum Communications Corporation Y2020U108 South Korea 30-Mar-12 31-Dec-11 Annual Management Elect Lee Jae-Hyuk as Inside Director For Daum Communications Corporation Y2020U108 South Korea 30-Mar-12 31-Dec-11 Annual Management Reelect Han Soo-Jung as Outside Director For Daum Communications Corporation Y2020U108 South Korea 30-Mar-12 31-Dec-11 Annual Management Elect Joseph Pan as Outside Director For Daum Communications Corporation Y2020U108 South Korea 30-Mar-12 31-Dec-11 Annual Management Elect Han Dong-Hyun as Outside Director For Daum Communications Corporation Y2020U108 South Korea 30-Mar-12 31-Dec-11 Annual Management Reelect Han Soo-Jung as Member of Audit Committee For Daum Communications Corporation Y2020U108 South Korea 30-Mar-12 31-Dec-11 Annual Management Reelect Kim Jin-Woo as Member of Audit Committee For Daum Communications Corporation Y2020U108 South Korea 30-Mar-12 31-Dec-11 Annual Management Elect Han Dong-Hyun as Member of Audit Committee For Daum Communications Corporation Y2020U108 South Korea 30-Mar-12 31-Dec-11 Annual Management 5 Approve Total Remuneration of Inside Directors and Outside Directors For SUL AMERICA SA SULA11 P87993120 Brazil 30-Mar-12 Annual Management 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 For SUL AMERICA SA SULA11 P87993120 Brazil 30-Mar-12 Special Management 1 Authorize Capitalization of Reserves with Issuance of Shares and Amend Article 5 Accordingly For SUL AMERICA SA SULA11 P87993120 Brazil 30-Mar-12 Annual Management 2 Approve Allocation of Income and Dividends For SUL AMERICA SA SULA11 P87993120 Brazil 30-Mar-12 Special Management Amend Article 12 For SUL AMERICA SA SULA11 P87993120 Brazil 30-Mar-12 Annual Management 3 Elect Directors For SUL AMERICA SA SULA11 P87993120 Brazil 30-Mar-12 Special Management Amend Article 16 For SUL AMERICA SA SULA11 P87993120 Brazil 30-Mar-12 Annual Management 4 Approve Remuneration of Executive Officers and Non-Executive Directors For SUL AMERICA SA SULA11 P87993120 Brazil 30-Mar-12 Special Management Amend Article 24 For SUL AMERICA SA SULA11 P87993120 Brazil 30-Mar-12 Special Management Amend Articles Re: Nivel 2 Regulations For SUL AMERICA SA SULA11 P87993120 Brazil 30-Mar-12 Special Management Amend Articles 50 and 51 For SUL AMERICA SA SULA11 P87993120 Brazil 30-Mar-12 Special Management Amend Articles For SUL AMERICA SA SULA11 P87993120 Brazil 30-Mar-12 Special Management 3 Consolidate Bylaws For Sociedad Minera Cerro Verde SA CVERDEC1 P87175108 Peru 30-Mar-12 Annual Management 1 Approve Financial Statements and Annual Report; Approve Discharge of Directors For Sociedad Minera Cerro Verde SA CVERDEC1 P87175108 Peru 30-Mar-12 Annual Management 2 Elect External Auditors For Sociedad Minera Cerro Verde SA CVERDEC1 P87175108 Peru 30-Mar-12 Annual Management 3 Approve Allocation of Income For Tofas Turk Otomobil Fabrikasi Anonim Sirketi TOASO M87892101 Turkey 30-Mar-12 Annual Management 1 Open Meeting and Elect Presiding Council of Meeting For Tofas Turk Otomobil Fabrikasi Anonim Sirketi TOASO M87892101 Turkey 30-Mar-12 Annual Management 2 Accept Financial Statements and Receive Statutory Reports For Tofas Turk Otomobil Fabrikasi Anonim Sirketi TOASO M87892101 Turkey 30-Mar-12 Annual Management 3 Ratify Director Appointment Made During the Year For Tofas Turk Otomobil Fabrikasi Anonim Sirketi TOASO M87892101 Turkey 30-Mar-12 Annual Management 4 Approve Discharge of Board and Auditors For Tofas Turk Otomobil Fabrikasi Anonim Sirketi TOASO M87892101 Turkey 30-Mar-12 Annual Management 5 Approve Allocation of Income For Tofas Turk Otomobil Fabrikasi Anonim Sirketi TOASO M87892101 Turkey 30-Mar-12 Annual Management 6 Amend Company Articles For Tofas Turk Otomobil Fabrikasi Anonim Sirketi TOASO M87892101 Turkey 30-Mar-12 Annual Management 7 Elect Directors For Tofas Turk Otomobil Fabrikasi Anonim Sirketi TOASO M87892101 Turkey 30-Mar-12 Annual Management 8 Appoint Internal Statutory Auditors For Tofas Turk Otomobil Fabrikasi Anonim Sirketi TOASO M87892101 Turkey 30-Mar-12 Annual Management 9 Approve Remuneration Policy For Tofas Turk Otomobil Fabrikasi Anonim Sirketi TOASO M87892101 Turkey 30-Mar-12 Annual Management 10 Approve Remuneration of Directors and Internal Auditors For Tofas Turk Otomobil Fabrikasi Anonim Sirketi TOASO M87892101 Turkey 30-Mar-12 Annual Management 11 Ratify External Auditors For Tofas Turk Otomobil Fabrikasi Anonim Sirketi TOASO M87892101 Turkey 30-Mar-12 Annual Management 12 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose For Tofas Turk Otomobil Fabrikasi Anonim Sirketi TOASO M87892101 Turkey 30-Mar-12 Annual Management 13 Receive Information on Related Party Transactions None Tofas Turk Otomobil Fabrikasi Anonim Sirketi TOASO M87892101 Turkey 30-Mar-12 Annual Management 14 Receive Information on Profit Distribution Policy None Tofas Turk Otomobil Fabrikasi Anonim Sirketi TOASO M87892101 Turkey 30-Mar-12 Annual Management 15 Receive Information on Company Disclosure Policy None Tofas Turk Otomobil Fabrikasi Anonim Sirketi TOASO M87892101 Turkey 30-Mar-12 Annual Management 16 Receive Information on Charitable Donations None Tofas Turk Otomobil Fabrikasi Anonim Sirketi TOASO M87892101 Turkey 30-Mar-12 Annual Management 17 Authorize Presiding Council to Sign Minutes of Meeting For Tofas Turk Otomobil Fabrikasi Anonim Sirketi TOASO M87892101 Turkey 30-Mar-12 Annual Management 18 Wishes None PT Indo Tambangraya Megah Tbk ITMG Y71244100 Indonesia 02-Apr-12 15-Mar-12 Annual Management 1 Accept Annual Report For PT Indo Tambangraya Megah Tbk ITMG Y71244100 Indonesia 02-Apr-12 15-Mar-12 Annual Management 2 Accept Financial Statements For PT Indo Tambangraya Megah Tbk ITMG Y71244100 Indonesia 02-Apr-12 15-Mar-12 Annual Management 3 Approve Allocation of Income For PT Indo Tambangraya Megah Tbk ITMG Y71244100 Indonesia 02-Apr-12 15-Mar-12 Annual Management 4 Approve Tanudiredja, Wibisana & Rekan as Auditors For PT Indo Tambangraya Megah Tbk ITMG Y71244100 Indonesia 02-Apr-12 15-Mar-12 Annual Management 5 Approve Remuneration of Directors and Commissioners For PT Indo Tambangraya Megah Tbk ITMG Y71244100 Indonesia 02-Apr-12 15-Mar-12 Annual Management 6 Elect Pongsak Thongampai, Leksono Poeranto, and Sean Trehane Pellow as Directors and Somyot Ruchirawat as Commissioner For PT Indo Tambangraya Megah Tbk ITMG Y71244100 Indonesia 02-Apr-12 15-Mar-12 Annual Management 7 Approve Use of Proceeds from Initial Public Offering For Klabin S.A KLBN4 P60933101 Brazil 03-Apr-12 Annual Management 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 For Klabin S.A KLBN4 P60933101 Brazil 03-Apr-12 Annual Management 2 Approve Allocation of Income and Dividends For Klabin S.A KLBN4 P60933101 Brazil 03-Apr-12 Annual Management 3 Elect Directors For Klabin S.A KLBN4 P60933101 Brazil 03-Apr-12 Annual Management 4 Approve Remuneration of Executive Officers and Non-Executive Directors For Klabin S.A KLBN4 P60933101 Brazil 03-Apr-12 Annual Management 5 Elect Fiscal Council Members and Approve Their Remuneration For Tupras Turkiye Petrol Rafinerileri A.S. TUPRS M8966X108 Turkey 04-Apr-12 Annual Management 1 Open Meeting and Elect Presiding Council of Meeting For Tupras Turkiye Petrol Rafinerileri A.S. TUPRS M8966X108 Turkey 04-Apr-12 Annual Management 2 Accept Financial Statements and Statutory Reports For Tupras Turkiye Petrol Rafinerileri A.S. TUPRS M8966X108 Turkey 04-Apr-12 Annual Management 3 Approve Discharge of Board and Auditors For Tupras Turkiye Petrol Rafinerileri A.S. TUPRS M8966X108 Turkey 04-Apr-12 Annual Management 4 Amend Company Articles For Tupras Turkiye Petrol Rafinerileri A.S. TUPRS M8966X108 Turkey 04-Apr-12 Annual Management 5 Elect Directors For Tupras Turkiye Petrol Rafinerileri A.S. TUPRS M8966X108 Turkey 04-Apr-12 Annual Management 6 Appoint Internal Statutory Auditors and Approve Their Remuneration For Tupras Turkiye Petrol Rafinerileri A.S. TUPRS M8966X108 Turkey 04-Apr-12 Annual Management 7 Receive Information on Remuneration Policy For Tupras Turkiye Petrol Rafinerileri A.S. TUPRS M8966X108 Turkey 04-Apr-12 Annual Management 8 Approve Director Remuneration For Tupras Turkiye Petrol Rafinerileri A.S. TUPRS M8966X108 Turkey 04-Apr-12 Annual Management 9 Approve Allocation of Income For Tupras Turkiye Petrol Rafinerileri A.S. TUPRS M8966X108 Turkey 04-Apr-12 Annual Management 10 Receive Information on Profit Distribution Policy None Tupras Turkiye Petrol Rafinerileri A.S. TUPRS M8966X108 Turkey 04-Apr-12 Annual Management 11 Receive Information on Charitable Donations None Tupras Turkiye Petrol Rafinerileri A.S. TUPRS M8966X108 Turkey 04-Apr-12 Annual Management 12 Receive Information on Related Party Transactions None Tupras Turkiye Petrol Rafinerileri A.S. TUPRS M8966X108 Turkey 04-Apr-12 Annual Management 13 Ratify External Auditors For Tupras Turkiye Petrol Rafinerileri A.S. TUPRS M8966X108 Turkey 04-Apr-12 Annual Management 14 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose For Tupras Turkiye Petrol Rafinerileri A.S. TUPRS M8966X108 Turkey 04-Apr-12 Annual Management 15 Receive Information on the Guarantees, Pledges, and Mortgages Provided by the Company to Third Parties None Tupras Turkiye Petrol Rafinerileri A.S. TUPRS M8966X108 Turkey 04-Apr-12 Annual Management 16 Authorize Presiding Council to Sign Minutes of Meeting For Tupras Turkiye Petrol Rafinerileri A.S. TUPRS M8966X108 Turkey 04-Apr-12 Annual Management 17 Wishes None Malaysia Building Society Bhd. MBSB Y56103107 Malaysia 05-Apr-12 29-Mar-12 Annual Management 1 Accept Financial Statements and Statutory Reports For Malaysia Building Society Bhd. MBSB Y56103107 Malaysia 05-Apr-12 29-Mar-12 Annual Management 2 Approve Final Dividend of MYR 0.07 Per Share For Malaysia Building Society Bhd. MBSB Y56103107 Malaysia 05-Apr-12 29-Mar-12 Annual Management 3 Approve Remuneration of Directors For Malaysia Building Society Bhd. MBSB Y56103107 Malaysia 05-Apr-12 29-Mar-12 Annual Management 4 Elect Aw Hong Boo as Director For Malaysia Building Society Bhd. MBSB Y56103107 Malaysia 05-Apr-12 29-Mar-12 Annual Management 5 Elect Lim Tian Huat as Director For Malaysia Building Society Bhd. MBSB Y56103107 Malaysia 05-Apr-12 29-Mar-12 Annual Management 6 Elect Shahril Ridza bin Ridzuan as Director For Malaysia Building Society Bhd. MBSB Y56103107 Malaysia 05-Apr-12 29-Mar-12 Annual Management 7 Elect Zuraidah binti Atan as Director For Malaysia Building Society Bhd. MBSB Y56103107 Malaysia 05-Apr-12 29-Mar-12 Annual Management 8 Approve Messrs Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration For Malaysia Building Society Bhd. MBSB Y56103107 Malaysia 05-Apr-12 29-Mar-12 Annual Management 1 Amend Articles of Association Re: Share Issuance to Directors For Malaysia Building Society Bhd. MBSB Y56103107 Malaysia 05-Apr-12 29-Mar-12 Annual Management 2 Amend Articles of Association Re: Authorized Nominee For Malaysia Building Society Bhd. MBSB Y56103107 Malaysia 05-Apr-12 29-Mar-12 Annual Management 3 Amend Articles of Association Re: Qualification and Rights of Proxy For Siam Commercial Bank PCL SCB Y7905M113 Thailand 05-Apr-12 16-Mar-12 Annual Management 1 Approve Minutes of Previous Meeting For Siam Commercial Bank PCL SCB Y7905M113 Thailand 05-Apr-12 16-Mar-12 Annual Management 2 Acknowledge Directors' Report None Siam Commercial Bank PCL SCB Y7905M113 Thailand 05-Apr-12 16-Mar-12 Annual Management 3 Approve Financial Statements For Siam Commercial Bank PCL SCB Y7905M113 Thailand 05-Apr-12 16-Mar-12 Annual Management 4 Approve Allocation of Income and Dividend of THB 3.50 Per Share For Siam Commercial Bank PCL SCB Y7905M113 Thailand 05-Apr-12 16-Mar-12 Annual Management 5 Approve Remuneration and Bonus of Directors For Siam Commercial Bank PCL SCB Y7905M113 Thailand 05-Apr-12 16-Mar-12 Annual Management Elect Vichit Suraphongchai as Director For Siam Commercial Bank PCL SCB Y7905M113 Thailand 05-Apr-12 16-Mar-12 Annual Management Elect Bodin Asavanich as Director For Siam Commercial Bank PCL SCB Y7905M113 Thailand 05-Apr-12 16-Mar-12 Annual Management Elect Supa Piyajitti as Director For Siam Commercial Bank PCL SCB Y7905M113 Thailand 05-Apr-12 16-Mar-12 Annual Management Elect Maris Samaram as Director For Siam Commercial Bank PCL SCB Y7905M113 Thailand 05-Apr-12 16-Mar-12 Annual Management Elect Kulpatra Sirodom as Director For Siam Commercial Bank PCL SCB Y7905M113 Thailand 05-Apr-12 16-Mar-12 Annual Management 7 Approve KPMG Phoomchai Audit Co. Ltd. as Auditors and Authorize Board to Fix Their Remuneration For Siam Commercial Bank PCL SCB Y7905M113 Thailand 05-Apr-12 16-Mar-12 Annual Management 8 Approve Acceptance of Entire Business Transfer of The Siam Industrial Credit PCL (SICCO) to the Company For Siam Commercial Bank PCL SCB Y7905M113 Thailand 05-Apr-12 16-Mar-12 Annual Management 9 Approve Delegation of Power to the Executive Committee, the Chairman of the Executive Committee, the President, and/or Any Other Authorized Person to Proceed with Any Act in Relation to the Business Transfer of SICCO For Siam Commercial Bank PCL SCB Y7905M113 Thailand 05-Apr-12 16-Mar-12 Annual Management 10 Authorize Issuance of Debentures For Siam Commercial Bank PCL SCB Y7905M113 Thailand 05-Apr-12 16-Mar-12 Annual Management 11 Amend Memorandum of Association to Reflect Changes in Registered Capital For BMF Bovespa S.A. Bolsa Valores Merc Fut BVMF3 P73232103 Brazil 10-Apr-12 Special Management 1a Amend Article 5 For BMF Bovespa S.A. Bolsa Valores Merc Fut BVMF3 P73232103 Brazil 10-Apr-12 Special Management 1b Amend Article 46 For BMF Bovespa S.A. Bolsa Valores Merc Fut BVMF3 P73232103 Brazil 10-Apr-12 Special Management 1c Amend Article 47 For BMF Bovespa S.A. Bolsa Valores Merc Fut BVMF3 P73232103 Brazil 10-Apr-12 Special Management 1d Amend Article 48 For BMF Bovespa S.A. Bolsa Valores Merc Fut BVMF3 P73232103 Brazil 10-Apr-12 Special Management 1e Amend Article 64 For BMF Bovespa S.A. Bolsa Valores Merc Fut BVMF3 P73232103 Brazil 10-Apr-12 Special Management 1f Amend Article 67 For BMF Bovespa S.A. Bolsa Valores Merc Fut BVMF3 P73232103 Brazil 10-Apr-12 Special Management 1g Amend Article 79 For British American Tobacco Bhd. (formerly Rothmans of Pall Mal BAT Y0971P110 Malaysia 10-Apr-12 30-Mar-12 Annual Management 1 Accept Financial Statements and Statutory Reports For British American Tobacco Bhd. (formerly Rothmans of Pall Mal BAT Y0971P110 Malaysia 10-Apr-12 30-Mar-12 Annual Management 2 Elect Oh Chong Peng as Director For British American Tobacco Bhd. (formerly Rothmans of Pall Mal BAT Y0971P110 Malaysia 10-Apr-12 30-Mar-12 Annual Management 3 Elect Ahmad Johari Bin Tun Abdul Razak as Director For British American Tobacco Bhd. (formerly Rothmans of Pall Mal BAT Y0971P110 Malaysia 10-Apr-12 30-Mar-12 Annual Management 4 Elect Zainun Aishah Binti Ahmad as Director For British American Tobacco Bhd. (formerly Rothmans of Pall Mal BAT Y0971P110 Malaysia 10-Apr-12 30-Mar-12 Annual Management 5 Elect Lee Oi Kuan as Director For British American Tobacco Bhd. (formerly Rothmans of Pall Mal BAT Y0971P110 Malaysia 10-Apr-12 30-Mar-12 Annual Management 6 Approve Remuneration of Non-Executive Directors For British American Tobacco Bhd. (formerly Rothmans of Pall Mal BAT Y0971P110 Malaysia 10-Apr-12 30-Mar-12 Annual Management 7 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration For British American Tobacco Bhd. (formerly Rothmans of Pall Mal BAT Y0971P110 Malaysia 10-Apr-12 30-Mar-12 Annual Management 8 Approve Implementation of Shareholders' Mandate for Recurrent Related Party Transactions For British American Tobacco Bhd. (formerly Rothmans of Pall Mal BAT Y0971P110 Malaysia 10-Apr-12 30-Mar-12 Annual Management 9 Amend Articles of Association For Patni Computer Systems Ltd. Y6788H100 India 10-Apr-12 Annual Management 1 Accept Financial Statements and Statutory Reports For Patni Computer Systems Ltd. Y6788H100 India 10-Apr-12 Annual Management 2 Elect S. Singh as Director For Patni Computer Systems Ltd. Y6788H100 India 10-Apr-12 Annual Management 3 Elect G. Lindahl as Director For Patni Computer Systems Ltd. Y6788H100 India 10-Apr-12 Annual Management 4 Approve Auditors and Authorize Board to Fix Their Remuneration For Patni Computer Systems Ltd. Y6788H100 India 10-Apr-12 Annual Management 5 Approve Revideco AB as Branch Auditors and Authorize Board to Fix Their Remuneration For Patni Computer Systems Ltd. Y6788H100 India 10-Apr-12 Annual Management 6 Approve Waiver from Recovery of Remuneration Paid to G.K. Patni and A.K. Patni During the Year 2008 For Severstal OAO CHMF Russia 10-Apr-12 01-Mar-12 Special Management 1 Approve Decrease in Share Capital via Purchase and Cancellation of Company Shares Held By Wholly-Owned Subsidiary Lybica For Krung Thai Bank PCL KTB Y49885208 Thailand 11-Apr-12 22-Mar-12 Annual Management 1 Approve Minutes of Previous Meeting For Krung Thai Bank PCL KTB Y49885208 Thailand 11-Apr-12 22-Mar-12 Annual Management 2 Acknowledge Directors' Report None Krung Thai Bank PCL KTB Y49885208 Thailand 11-Apr-12 22-Mar-12 Annual Management 3 Approve Financial Statements For Krung Thai Bank PCL KTB Y49885208 Thailand 11-Apr-12 22-Mar-12 Annual Management 4 Approve Allocation of Income and Payment of Dividends For Krung Thai Bank PCL KTB Y49885208 Thailand 11-Apr-12 22-Mar-12 Annual Management 5 Approve Remuneration of Directors For Krung Thai Bank PCL KTB Y49885208 Thailand 11-Apr-12 22-Mar-12 Annual Management Elect Nontigorn Kanchanachitra as Director For Krung Thai Bank PCL KTB Y49885208 Thailand 11-Apr-12 22-Mar-12 Annual Management Elect Prasert Bunsumpun as Director For Krung Thai Bank PCL KTB Y49885208 Thailand 11-Apr-12 22-Mar-12 Annual Management Elect Krisada Chinavicharana as Director For Krung Thai Bank PCL KTB Y49885208 Thailand 11-Apr-12 22-Mar-12 Annual Management Elect Yongyutt Chaipromprasith as Director For Krung Thai Bank PCL KTB Y49885208 Thailand 11-Apr-12 22-Mar-12 Annual Management 7 Approve Office of the Auditor General of Thailand as Auditors and Authorize Board to Fix Their Remuneration For Krung Thai Bank PCL KTB Y49885208 Thailand 11-Apr-12 22-Mar-12 Annual Management 8 Authorize Issuance of Debentures For Krung Thai Bank PCL KTB Y49885208 Thailand 11-Apr-12 22-Mar-12 Annual Management 9 Other Business For Affin Holdings Bhd. AFFIN Y0016Q107 Malaysia 16-Apr-12 Special Management 1 Approve Dividend Reinvestment Plan For Affin Holdings Bhd. AFFIN Y0016Q107 Malaysia 16-Apr-12 Annual Management 1 Accept Financial Statements and Statutory Reports For Affin Holdings Bhd. AFFIN Y0016Q107 Malaysia 16-Apr-12 Annual Management 2 Elect Lodin bin Wok Kamaruddin as Director For Affin Holdings Bhd. AFFIN Y0016Q107 Malaysia 16-Apr-12 Annual Management 3 Elect Aman bin Raja Haji Ahmad as Director For Affin Holdings Bhd. AFFIN Y0016Q107 Malaysia 16-Apr-12 Annual Management 4 Elect Alauddin bin Dato' Mohd Sheriff as Director For Affin Holdings Bhd. AFFIN Y0016Q107 Malaysia 16-Apr-12 Annual Management 5 Elect Mustafa bin Mohamad Ali as Director For Affin Holdings Bhd. AFFIN Y0016Q107 Malaysia 16-Apr-12 Annual Management 6 Elect David Li Kwok Po as Director For Affin Holdings Bhd. AFFIN Y0016Q107 Malaysia 16-Apr-12 Annual Management 7 Approve Remuneration of Directors For Affin Holdings Bhd. AFFIN Y0016Q107 Malaysia 16-Apr-12 Annual Management 8 Approve Auditors and Authorize Board to Fix Their Remuneration For Affin Holdings Bhd. AFFIN Y0016Q107 Malaysia 16-Apr-12 Annual Management 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Affin Holdings Bhd. AFFIN Y0016Q107 Malaysia 16-Apr-12 Annual Management 10 Approve Implementation of Shareholders' Mandate for Recurrent Related Party Transactions For Eletropaulo Metropolitana Eletricidade de Sao Paulo S.A ELPL4 P36476169 Brazil 16-Apr-12 Annual Management 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 For Eletropaulo Metropolitana Eletricidade de Sao Paulo S.A ELPL4 P36476169 Brazil 16-Apr-12 Annual Management 2 Approve Allocation of Income and Dividends For Eletropaulo Metropolitana Eletricidade de Sao Paulo S.A ELPL4 P36476169 Brazil 16-Apr-12 Annual Management 3 Elect Directors For Eletropaulo Metropolitana Eletricidade de Sao Paulo S.A ELPL4 P36476169 Brazil 16-Apr-12 Annual Management 4 Elect Fiscal Council Members For PT Astra Agro Lestari Tbk AALI Y7116Q119 Indonesia 17-Apr-12 30-Mar-12 Annual Management 1 Accept Annual Report and Financial Statements For PT Astra Agro Lestari Tbk AALI Y7116Q119 Indonesia 17-Apr-12 30-Mar-12 Annual Management 2 Approve Allocation of Income For PT Astra Agro Lestari Tbk AALI Y7116Q119 Indonesia 17-Apr-12 30-Mar-12 Annual Management 3 Approve Remuneration of Directors and Commissioenrs For PT Astra Agro Lestari Tbk AALI Y7116Q119 Indonesia 17-Apr-12 30-Mar-12 Annual Management 4 Approve Auditors For Universal Robina Corporation URC Y9297P100 Philippines 18-Apr-12 14-Mar-12 Annual Management 2 Approve Minutes of Previous Shareholder Meeting Held on May 11, 2011 For Universal Robina Corporation URC Y9297P100 Philippines 18-Apr-12 14-Mar-12 Annual Management 3 Approve Annual Report and Financial Statements of Management For Universal Robina Corporation URC Y9297P100 Philippines 18-Apr-12 14-Mar-12 Annual Management 4 Approve to Amend the Secondary Purposes in the Articles of Incorporation of the Corporation in Order to Include the Production of Fuel Ethanol and Engage in Such Activity For Universal Robina Corporation URC Y9297P100 Philippines 18-Apr-12 14-Mar-12 Annual Management Elect John L. Gokongwei, Jr. as a Director For Universal Robina Corporation URC Y9297P100 Philippines 18-Apr-12 14-Mar-12 Annual Management Elect James L. Go as a Director For Universal Robina Corporation URC Y9297P100 Philippines 18-Apr-12 14-Mar-12 Annual Management Elect Lance Y. Gokongwei as a Director For Universal Robina Corporation URC Y9297P100 Philippines 18-Apr-12 14-Mar-12 Annual Management Elect Patrick Henry C. Go as a Director For Universal Robina Corporation URC Y9297P100 Philippines 18-Apr-12 14-Mar-12 Annual Management Elect Frederick D. Go as a Director For Universal Robina Corporation URC Y9297P100 Philippines 18-Apr-12 14-Mar-12 Annual Management Elect Johnson Robert G. Go, Jr. as a Director For Universal Robina Corporation URC Y9297P100 Philippines 18-Apr-12 14-Mar-12 Annual Management Elect Robert G. Coyiuto, Jr. as a Director For Universal Robina Corporation URC Y9297P100 Philippines 18-Apr-12 14-Mar-12 Annual Management Elect Wilfredo E. Sanchez as a Director For Universal Robina Corporation URC Y9297P100 Philippines 18-Apr-12 14-Mar-12 Annual Management Elect Pascual S. Guerzon as a Director For Universal Robina Corporation URC Y9297P100 Philippines 18-Apr-12 14-Mar-12 Annual Management 6 Elect Sycip, Gorres, Velayo & Co as External Auditors For Universal Robina Corporation URC Y9297P100 Philippines 18-Apr-12 14-Mar-12 Annual Management 7 Ratify All Acts of the Board of Directors and Management Since the Last Annual Meeting For Vale S.A. VALE5 P9661Q148 Brazil 18-Apr-12 Annual Management Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 For Vale S.A. VALE5 P9661Q155 Brazil 18-Apr-12 Annual Management Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 For Vale S.A. VALE5 P9661Q148 Brazil 18-Apr-12 Annual Management Approve Allocation of Income and Capital Budget for Fiscal 2012 For Vale S.A. VALE5 P9661Q155 Brazil 18-Apr-12 Annual Management Approve Allocation of Income and Capital Budget for Fiscal 2012 For Vale S.A. VALE5 P9661Q148 Brazil 18-Apr-12 Annual Management Elect Fiscal Council Members For Vale S.A. VALE5 P9661Q155 Brazil 18-Apr-12 Annual Management Elect Fiscal Council Members For Vale S.A. VALE5 P9661Q148 Brazil 18-Apr-12 Annual Management Approve Remuneration of Executive Officers, Non-Executive Directors, and Fiscal Council Members For Vale S.A. VALE5 P9661Q155 Brazil 18-Apr-12 Annual Management Approve Remuneration of Executive Officers, Non-Executive Directors, and Fiscal Council Members For Itau Unibanco Holding SA ITUB4 P5968U113 Brazil 20-Apr-12 Annual Management 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 For Itau Unibanco Holding SA ITUB4 P5968U113 Brazil 20-Apr-12 Annual Management 2 Approve Allocation of Income and Dividends For Itau Unibanco Holding SA ITUB4 P5968U113 Brazil 20-Apr-12 Annual Management Elect Alfredo Egydio Arruda Villela Filho as Director For Itau Unibanco Holding SA ITUB4 P5968U113 Brazil 20-Apr-12 Annual Management Elect Alfredo Egydio Setubal as Director For Itau Unibanco Holding SA ITUB4 P5968U113 Brazil 20-Apr-12 Annual Management Elect Candido Botelho Bracher as Director For Itau Unibanco Holding SA ITUB4 P5968U113 Brazil 20-Apr-12 Annual Management Elect Demosthenes Madureira de Pinho Neto as Director For Itau Unibanco Holding SA ITUB4 P5968U113 Brazil 20-Apr-12 Annual Management Elect Gustavo Jorge Laboissiere Loyola as Director For Itau Unibanco Holding SA ITUB4 P5968U113 Brazil 20-Apr-12 Annual Management Elect Henri Penchas as Director For Itau Unibanco Holding SA ITUB4 P5968U113 Brazil 20-Apr-12 Annual Management Elect Israel Vainboim as Director For Itau Unibanco Holding SA ITUB4 P5968U113 Brazil 20-Apr-12 Annual Management Elect Nildemar Secches as Director For Itau Unibanco Holding SA ITUB4 P5968U113 Brazil 20-Apr-12 Annual Management Elect Pedro Luiz Bodin de Moraes as Director For Itau Unibanco Holding SA ITUB4 P5968U113 Brazil 20-Apr-12 Annual Management Elect Pedro Moreira Salles as Director For Itau Unibanco Holding SA ITUB4 P5968U113 Brazil 20-Apr-12 Annual Management Elect Pedro Pullen Parente as Director For Itau Unibanco Holding SA ITUB4 P5968U113 Brazil 20-Apr-12 Annual Management Elect Ricardo Villela Marino as Director For Itau Unibanco Holding SA ITUB4 P5968U113 Brazil 20-Apr-12 Annual Management Elect Roberto Egydio Setubal as Director For Itau Unibanco Holding SA ITUB4 P5968U113 Brazil 20-Apr-12 Annual Management Elect Alberto Sozin Furuguem as Fiscal Council Member For Itau Unibanco Holding SA ITUB4 P5968U113 Brazil 20-Apr-12 Annual Management Elect Iran Siqueira Lima as Fiscal Council Member For Itau Unibanco Holding SA ITUB4 P5968U113 Brazil 20-Apr-12 Annual Management Elect Joao Costa as Alternate Fiscal Council Member For Itau Unibanco Holding SA ITUB4 P5968U113 Brazil 20-Apr-12 Annual Management Elect Jose Caruso Cruz Henriques as Alternate Fiscal Council Member For Itau Unibanco Holding SA ITUB4 P5968U113 Brazil 20-Apr-12 Annual Management 5 Approve Remuneration of Company's Management For Metalurgica Gerdau S.A. GOAU4 P4834C118 Brazil 20-Apr-12 Annual/Special Management 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 For Metalurgica Gerdau S.A. GOAU4 P4834C118 Brazil 20-Apr-12 Annual/Special Management 2 Approve Allocation of Income and Dividends For Metalurgica Gerdau S.A. GOAU4 P4834C118 Brazil 20-Apr-12 Annual/Special Management 3 Elect Directors and Approve Remuneration of Executive Officers and Non-Executive Directors For Metalurgica Gerdau S.A. GOAU4 P4834C118 Brazil 20-Apr-12 Annual/Special Management 4 Elect Fiscal Council Members and Approve Their Remuneration For Metalurgica Gerdau S.A. GOAU4 P4834C118 Brazil 20-Apr-12 Annual/Special Management Amend Article 1 Re: Nivel 1 Regulations For Metalurgica Gerdau S.A. GOAU4 P4834C118 Brazil 20-Apr-12 Annual/Special Management Amend Article 11 Re: Nivel 1 Regulations For Metalurgica Gerdau S.A. GOAU4 P4834C118 Brazil 20-Apr-12 Annual/Special Management Amend Articles 12 and 14 Re: Nivel 1 Regulations For Metalurgica Gerdau S.A. GOAU4 P4834C118 Brazil 20-Apr-12 Annual/Special Management 6 Amend Stock Option Plan For Sembcorp Marine Ltd. S51 Y8231K102 Singapore 20-Apr-12 Annual Management 1 Adopt Financial Statements and Directors' and Auditors' Reports For Sembcorp Marine Ltd. S51 Y8231K102 Singapore 20-Apr-12 Special Management 1 Approve Mandate for Transactions with Related Parties For Sembcorp Marine Ltd. S51 Y8231K102 Singapore 20-Apr-12 Annual Management 2 Declare Final Dividend of SGD 0.06 Per Share and Special Dividend of SGD 0.14 Per Share For Sembcorp Marine Ltd. S51 Y8231K102 Singapore 20-Apr-12 Special Management 2 Authorize Share Repurchase Program For Sembcorp Marine Ltd. S51 Y8231K102 Singapore 20-Apr-12 Annual Management 3 Reelect Wong Weng Sun as Director For Sembcorp Marine Ltd. S51 Y8231K102 Singapore 20-Apr-12 Annual Management 4 Reelect Lim Ah Doo as Director For Sembcorp Marine Ltd. S51 Y8231K102 Singapore 20-Apr-12 Annual Management 5 Reelect Koh Chiap Khiong as Director For Sembcorp Marine Ltd. S51 Y8231K102 Singapore 20-Apr-12 Annual Management 6 Reelect Tan Sri Mohd Hassan Marican as Director For Sembcorp Marine Ltd. S51 Y8231K102 Singapore 20-Apr-12 Annual Management 7 Reelect Goh Geok Ling as Director For Sembcorp Marine Ltd. S51 Y8231K102 Singapore 20-Apr-12 Annual Management 8 Approve Directors' Fees of SGD 1.4 Million for the Year Ended Dec. 31, 2011 For Sembcorp Marine Ltd. S51 Y8231K102 Singapore 20-Apr-12 Annual Management 9 Reappoint KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration For Sembcorp Marine Ltd. S51 Y8231K102 Singapore 20-Apr-12 Annual Management 10 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights For Sembcorp Marine Ltd. S51 Y8231K102 Singapore 20-Apr-12 Annual Management 11 Approve Issuance of Shares and Grant of Awards Pursuant to the Sembcorp Marine Performance Share Plan 2010 and/or Sembcorp Marine Restricted Share Plan 2010 For Companhia Saneamento Basico do Estado de Sao Paulo - SABESP SBSP3 20441A102 Brazil 23-Apr-12 04-Apr-12 Annual/Special Management 1 Approve Compliance with Government Regulation Regarding Remuneration of Executives, Directors, Fiscal Council Members, and Audit Committee Members For Companhia Saneamento Basico do Estado de Sao Paulo - SABESP SBSP3 20441A102 Brazil 23-Apr-12 04-Apr-12 Annual/Special Management 2 Amend Articles Re: Novo Mercado Regulations For Companhia Saneamento Basico do Estado de Sao Paulo - SABESP SBSP3 20441A102 Brazil 23-Apr-12 04-Apr-12 Annual/Special Management 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 For Companhia Saneamento Basico do Estado de Sao Paulo - SABESP SBSP3 20441A102 Brazil 23-Apr-12 04-Apr-12 Annual/Special Management 2 Approve Allocation of Income and Dividends For Companhia Saneamento Basico do Estado de Sao Paulo - SABESP SBSP3 20441A102 Brazil 23-Apr-12 04-Apr-12 Annual/Special Management 3 Elect Directors and Fiscal Council Members, and Approve Remuneration of Executive Officers, Non-Executive Directors, and Fiscal Council Members For Banco Santander Chile BSANTANDER 05965X109 Chile 24-Apr-12 22-Mar-12 Annual Management 1 Approve Annual Report, Financial Statements and External Auditors' Report for Fiscal Year 2011 For Banco Santander Chile BSANTANDER 05965X109 Chile 24-Apr-12 22-Mar-12 Annual Management 2 Approve Allocation of Income and Dividends For Banco Santander Chile BSANTANDER 05965X109 Chile 24-Apr-12 22-Mar-12 Annual Management 3 Appoint External Auditors For Banco Santander Chile BSANTANDER 05965X109 Chile 24-Apr-12 22-Mar-12 Annual Management 4 Designate Risk Assessment Companies For Banco Santander Chile BSANTANDER 05965X109 Chile 24-Apr-12 22-Mar-12 Annual Management 5 Approve Remuneration of Directors For Banco Santander Chile BSANTANDER 05965X109 Chile 24-Apr-12 22-Mar-12 Annual Management 6 Receive Directors and Audit Committee's Report; Approve Remuneration and Budget of Directors' Committee and Audit Committee For Banco Santander Chile BSANTANDER 05965X109 Chile 24-Apr-12 22-Mar-12 Annual Management 7 Receive Special Auditors' Report Regarding Related-Party Transactions None Banco Santander Chile BSANTANDER 05965X109 Chile 24-Apr-12 22-Mar-12 Annual Management 8 Transact Other Business (Non-Voting) None America Movil S.A.B. de C.V. AMXL P0280A101 Mexico 25-Apr-12 Special Management 1 Elect Directors for Series L Shares For America Movil S.A.B. de C.V. AMXL P0280A101 Mexico 25-Apr-12 Special Management 2 Authorize Board to Ratify and Execute Approved Resolutions For KGHM Polska Miedz S.A. KGH X45213109 Poland 25-Apr-12 09-Apr-12 Special Management 1 Open Meeting None KGHM Polska Miedz S.A. KGH X45213109 Poland 25-Apr-12 09-Apr-12 Special Management 2 Elect Meeting Chairman For KGHM Polska Miedz S.A. KGH X45213109 Poland 25-Apr-12 09-Apr-12 Special Management 3 Acknowledge Proper Convening of Meeting None KGHM Polska Miedz S.A. KGH X45213109 Poland 25-Apr-12 09-Apr-12 Special Management 4 Approve Agenda of Meeting For KGHM Polska Miedz S.A. KGH X45213109 Poland 25-Apr-12 09-Apr-12 Special Management Fix Number of Supervisory Board Members For KGHM Polska Miedz S.A. KGH X45213109 Poland 25-Apr-12 09-Apr-12 Special Management Recall Supervisory Board Member(s) For KGHM Polska Miedz S.A. KGH X45213109 Poland 25-Apr-12 09-Apr-12 Special Management Elect Supervisory Board Member For KGHM Polska Miedz S.A. KGH X45213109 Poland 25-Apr-12 09-Apr-12 Special Management 6 Close Meeting None Obrascon Huarte Lain Brasil S.A OHLB3 P73376108 Brazil 25-Apr-12 Annual Management 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 For Obrascon Huarte Lain Brasil S.A OHLB3 P73376108 Brazil 25-Apr-12 Special Management 1 Approve Remuneration of Executive Officers, Non-Executive Directors, and Fiscal Council Members For Obrascon Huarte Lain Brasil S.A OHLB3 P73376108 Brazil 25-Apr-12 Annual Management 2 Approve Allocation of Income and Capital Budget for Fiscal 2012 For Obrascon Huarte Lain Brasil S.A OHLB3 P73376108 Brazil 25-Apr-12 Special Management 2 Authorize Capitalization of Reserves For Obrascon Huarte Lain Brasil S.A OHLB3 P73376108 Brazil 25-Apr-12 Annual Management 3 Elect Fiscal Council Members For Obrascon Huarte Lain Brasil S.A OHLB3 P73376108 Brazil 25-Apr-12 Special Management 3 Approve 5:1 Stock Split and Amend Article 5 Accordingly For Obrascon Huarte Lain Brasil S.A OHLB3 P73376108 Brazil 25-Apr-12 Special Management 4 Amend Articles For PT Vale Indonesia Tbk INCO Y39128148 Indonesia 25-Apr-12 09-Apr-12 Annual Management 1 Accept Directors' Report For PT Vale Indonesia Tbk INCO Y39128148 Indonesia 25-Apr-12 09-Apr-12 Annual Management 2 Accept Commissioners' Report For PT Vale Indonesia Tbk INCO Y39128148 Indonesia 25-Apr-12 09-Apr-12 Annual Management 3 Accept Financial Statements For PT Vale Indonesia Tbk INCO Y39128148 Indonesia 25-Apr-12 09-Apr-12 Annual Management 4 Approve Allocation of Income and Dividend For PT Vale Indonesia Tbk INCO Y39128148 Indonesia 25-Apr-12 09-Apr-12 Annual Management 5 Elect Commissioners For PT Vale Indonesia Tbk INCO Y39128148 Indonesia 25-Apr-12 09-Apr-12 Annual Management 6 Elect Directors For PT Vale Indonesia Tbk INCO Y39128148 Indonesia 25-Apr-12 09-Apr-12 Annual Management 7 Approve Remuneration of Commissioners For PT Vale Indonesia Tbk INCO Y39128148 Indonesia 25-Apr-12 09-Apr-12 Annual Management 8 Approve Remuneration of Directors For PT Vale Indonesia Tbk INCO Y39128148 Indonesia 25-Apr-12 09-Apr-12 Annual Management 9 Approve Auditors For PT Vale Indonesia Tbk INCO Y39128148 Indonesia 25-Apr-12 09-Apr-12 Annual Management 10 Other Business For Banco do Brasil S.A. BBAS3 P11427112 Brazil 26-Apr-12 Special Management 1 Amend Articles Re: Board of Directors and Statutory Audit Committee For Banco do Brasil S.A. BBAS3 P11427112 Brazil 26-Apr-12 Annual Management 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 For Banco do Brasil S.A. BBAS3 P11427112 Brazil 26-Apr-12 Special Management 2 Amend Articles Re: Compensation Committee For Banco do Brasil S.A. BBAS3 P11427112 Brazil 26-Apr-12 Annual Management 2 Approve Allocation of Income and Dividends For Banco do Brasil S.A. BBAS3 P11427112 Brazil 26-Apr-12 Special Management 3 Amend Article 32 For Banco do Brasil S.A. BBAS3 P11427112 Brazil 26-Apr-12 Annual Management 3 Elect Fiscal Council Members For Banco do Brasil S.A. BBAS3 P11427112 Brazil 26-Apr-12 Special Management 4 Amend Articles Re: Novo Mercado Regulations For Banco do Brasil S.A. BBAS3 P11427112 Brazil 26-Apr-12 Annual Management 4 Approve Remuneration of Fiscal Council Members For Banco do Brasil S.A. BBAS3 P11427112 Brazil 26-Apr-12 Annual Management 5 Approve Remuneration of Executive Officers and Non-Executive Directors For CP All PCL CPALL Y1772K169 Thailand 26-Apr-12 08-Mar-12 Annual Management 1 Approve Minutes of Previous Meeting For CP All PCL CPALL Y1772K169 Thailand 26-Apr-12 08-Mar-12 Annual Management 2 Approve Directors' Report For CP All PCL CPALL Y1772K169 Thailand 26-Apr-12 08-Mar-12 Annual Management 3 Accept Financial Statements For CP All PCL CPALL Y1772K169 Thailand 26-Apr-12 08-Mar-12 Annual Management 4 Reduce Registered Capital and Amend Memorandum of Association to Reflect Decrease in Registered Capital For CP All PCL CPALL Y1772K169 Thailand 26-Apr-12 08-Mar-12 Annual Management 5 Increase Registered Capital and Amend Memorandum of Association to Reflect Increase in Registered Capital For CP All PCL CPALL Y1772K169 Thailand 26-Apr-12 08-Mar-12 Annual Management 6 Approve Allocation of Income, Cash Dividend of THB 1.25 Per Share, and Stock Dividend Program For CP All PCL CPALL Y1772K169 Thailand 26-Apr-12 08-Mar-12 Annual Management Elect Dhanin Chearavanont as Director For CP All PCL CPALL Y1772K169 Thailand 26-Apr-12 08-Mar-12 Annual Management Elect Korsak Chairasmisak as Director For CP All PCL CPALL Y1772K169 Thailand 26-Apr-12 08-Mar-12 Annual Management Elect Soopakij Chearavanont as Director For CP All PCL CPALL Y1772K169 Thailand 26-Apr-12 08-Mar-12 Annual Management Elect Adirek Sripratak as Director For CP All PCL CPALL Y1772K169 Thailand 26-Apr-12 08-Mar-12 Annual Management Elect Tanin Buranamanit as Director For CP All PCL CPALL Y1772K169 Thailand 26-Apr-12 08-Mar-12 Annual Management 8 Approve Remuneration of Directors For CP All PCL CPALL Y1772K169 Thailand 26-Apr-12 08-Mar-12 Annual Management 9 Approve KPMG Phoomchai Audit Ltd. as Auditors and Authorize Board to Fix Their Remuneration For CP All PCL CPALL Y1772K169 Thailand 26-Apr-12 08-Mar-12 Annual Management 10 Other Business For Enersis S.A. ENERSIS 29274F104 Chile 26-Apr-12 19-Mar-12 Annual Management 1 Accept Financial Statements, Statutory and Reports of External Auditors and Internal Statutory Auditors for Fiscal Year 2011 For Enersis S.A. ENERSIS 29274F104 Chile 26-Apr-12 19-Mar-12 Annual Management 2 Approve Allocation of Income and Distribution of Dividends For Enersis S.A. ENERSIS 29274F104 Chile 26-Apr-12 19-Mar-12 Annual Management 3 Approve Remuneration of Directors For Enersis S.A. ENERSIS 29274F104 Chile 26-Apr-12 19-Mar-12 Annual Management 4 Approve Remuneration and Budget of Directors' Committee for Fiscal Year 2012 For Enersis S.A. ENERSIS 29274F104 Chile 26-Apr-12 19-Mar-12 Annual Management 5 Present Information on Board Reports on Board Expenses, Annual Management, Expenditures and Activities of the Directors' Committee None Enersis S.A. ENERSIS 29274F104 Chile 26-Apr-12 19-Mar-12 Annual Management 6 Elect External Auditors For Enersis S.A. ENERSIS 29274F104 Chile 26-Apr-12 19-Mar-12 Annual Management 7 Elect Two Internal Statutory Auditors and their Respective Alternates; Approve their Remunerations For Enersis S.A. ENERSIS 29274F104 Chile 26-Apr-12 19-Mar-12 Annual Management 8 Designate Risk Assessment Companies For Enersis S.A. ENERSIS 29274F104 Chile 26-Apr-12 19-Mar-12 Annual Management 9 Approve Investment and Financing Policy For Enersis S.A. ENERSIS 29274F104 Chile 26-Apr-12 19-Mar-12 Annual Management 10 Present Information on Dividend Policy and Procedures for Dividend Distribution None Enersis S.A. ENERSIS 29274F104 Chile 26-Apr-12 19-Mar-12 Annual Management 11 Receive Special Auditors' Report Regarding Related-Party Transactions None Enersis S.A. ENERSIS 29274F104 Chile 26-Apr-12 19-Mar-12 Annual Management 12 Present Report Re: Processing, Printing, and Mailing Information Required by Chilean Law None Enersis S.A. ENERSIS 29274F104 Chile 26-Apr-12 19-Mar-12 Annual Management 13 Other Business (Voting) For Enersis S.A. ENERSIS 29274F104 Chile 26-Apr-12 19-Mar-12 Annual Management 14 Authorize Board to Ratify and Execute Approved Resolutions For Gruma S.A.B. de C.V. GRUMAB P4948K121 Mexico 26-Apr-12 13-Apr-12 Annual Management 1 Accept Financial Statements and Statutory Reports for Fiscal Year 2011 in Accordance with Article 28 Section IV of Stock Market Law For Gruma S.A.B. de C.V. GRUMAB P4948K121 Mexico 26-Apr-12 13-Apr-12 Annual Management 2 Present Report on Adherence to Fiscal Obligations in Accordance to Article 86 of Income Tax Law For Gruma S.A.B. de C.V. GRUMAB P4948K121 Mexico 26-Apr-12 13-Apr-12 Annual Management 3 Approve Allocation of Income for Fiscal Year 2011 For Gruma S.A.B. de C.V. GRUMAB P4948K121 Mexico 26-Apr-12 13-Apr-12 Annual Management 4 Set Aggregate Nominal Amount of Share Repurchase Reserve and Present Report of Operations with Treasury Shares for Fiscal Year 2011 For Gruma S.A.B. de C.V. GRUMAB P4948K121 Mexico 26-Apr-12 13-Apr-12 Annual Management 5 Elect Directors, Secretary, and Alternates; Verify Independence Classification of Directors; Approve Their Remuneration For Gruma S.A.B. de C.V. GRUMAB P4948K121 Mexico 26-Apr-12 13-Apr-12 Annual Management 6 Elect Chairmen of Audit and Corporate Practices Committees For Gruma S.A.B. de C.V. GRUMAB P4948K121 Mexico 26-Apr-12 13-Apr-12 Annual Management 7 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting For Gruma S.A.B. de C.V. GRUMAB P4948K121 Mexico 26-Apr-12 13-Apr-12 Annual Management 8 Approve Minutes of Meeting For Grupo Herdez S.A.B. de C.V. HERDEZ P4951Q155 Mexico 26-Apr-12 Annual Management 1 Approve Financial Statements and Statutory Reports for Fiscal Year 2011, Reports of Audit and Corporate Practices Committees, CEO'S Report, and Directors' Opinion on CEO's Report For Grupo Herdez S.A.B. de C.V. HERDEZ P4951Q155 Mexico 26-Apr-12 Annual Management 2 Approve Allocation of Income for Fiscal Year 2011 and Dividends For Grupo Herdez S.A.B. de C.V. HERDEZ P4951Q155 Mexico 26-Apr-12 Annual Management 3 Elect or Ratify Directors and Secretary; Qualification of Directors' Independence For Grupo Herdez S.A.B. de C.V. HERDEZ P4951Q155 Mexico 26-Apr-12 Annual Management 4 Approve Remuneration of Directors, Secretary, and Members of Audit and Corporate Practices Committees For Grupo Herdez S.A.B. de C.V. HERDEZ P4951Q155 Mexico 26-Apr-12 Annual Management 5 Set Maximum Nominal Amount of Share Repurchase Reserve For Grupo Herdez S.A.B. de C.V. HERDEZ P4951Q155 Mexico 26-Apr-12 Annual Management 6 Elect Chairmen of Audit and Corporate Practices Committees For Grupo Herdez S.A.B. de C.V. HERDEZ P4951Q155 Mexico 26-Apr-12 Annual Management 7 Present Report on Compliance with Fiscal Obligations in Accordance with Article 86 of Mexican Income Tax Law For Grupo Herdez S.A.B. de C.V. HERDEZ P4951Q155 Mexico 26-Apr-12 Annual Management 8 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting For Grupo Herdez S.A.B. de C.V. HERDEZ P4951Q155 Mexico 26-Apr-12 Annual Management 9 Approve Minutes of Meeting For Kiatnakin Bank Public Co Ltd (formerly Kiatnakin Finance PCL KK Y47675114 Thailand 26-Apr-12 15-Mar-12 Annual Management 1 Approve Minutes of Previous Meeting For Kiatnakin Bank Public Co Ltd (formerly Kiatnakin Finance PCL KK Y47675114 Thailand 26-Apr-12 15-Mar-12 Annual Management 2 Acknowledge Bank's Activities None Kiatnakin Bank Public Co Ltd (formerly Kiatnakin Finance PCL KK Y47675114 Thailand 26-Apr-12 15-Mar-12 Annual Management 3 Accept Financial Statements For Kiatnakin Bank Public Co Ltd (formerly Kiatnakin Finance PCL KK Y47675114 Thailand 26-Apr-12 15-Mar-12 Annual Management 4 Approve Allocation of Income and Dividend of THB 2.40 Per Share For Kiatnakin Bank Public Co Ltd (formerly Kiatnakin Finance PCL KK Y47675114 Thailand 26-Apr-12 15-Mar-12 Annual Management 5 Approve Deloitte Touche Tohmatsu Jaiyos Audit Co., Ltd. as Auditors and Authorize Board to Fix Their Remuneration For Kiatnakin Bank Public Co Ltd (formerly Kiatnakin Finance PCL KK Y47675114 Thailand 26-Apr-12 15-Mar-12 Annual Management Elect Pichai Dachanapirom as Director For Kiatnakin Bank Public Co Ltd (formerly Kiatnakin Finance PCL KK Y47675114 Thailand 26-Apr-12 15-Mar-12 Annual Management Elect Manop Bongsadadt as Director For Kiatnakin Bank Public Co Ltd (formerly Kiatnakin Finance PCL KK Y47675114 Thailand 26-Apr-12 15-Mar-12 Annual Management Elect Tarnin Chirasoonton as Director For Kiatnakin Bank Public Co Ltd (formerly Kiatnakin Finance PCL KK Y47675114 Thailand 26-Apr-12 15-Mar-12 Annual Management Elect Banyong Pongpanich as Director For Kiatnakin Bank Public Co Ltd (formerly Kiatnakin Finance PCL KK Y47675114 Thailand 26-Apr-12 15-Mar-12 Annual Management Elect Krittiya Weeraburuth as Director For Kiatnakin Bank Public Co Ltd (formerly Kiatnakin Finance PCL KK Y47675114 Thailand 26-Apr-12 15-Mar-12 Annual Management Elect Patraporn Milindasuta as Director For Kiatnakin Bank Public Co Ltd (formerly Kiatnakin Finance PCL KK Y47675114 Thailand 26-Apr-12 15-Mar-12 Annual Management Elect Pongtep Polanun as Director For Kiatnakin Bank Public Co Ltd (formerly Kiatnakin Finance PCL KK Y47675114 Thailand 26-Apr-12 15-Mar-12 Annual Management Elect Anumongkol Sirivedhin as Director For Kiatnakin Bank Public Co Ltd (formerly Kiatnakin Finance PCL KK Y47675114 Thailand 26-Apr-12 15-Mar-12 Annual Management 8 Approve Remuneration of Directors For Kiatnakin Bank Public Co Ltd (formerly Kiatnakin Finance PCL KK Y47675114 Thailand 26-Apr-12 15-Mar-12 Annual Management 9 Approve Merger Agreement with Phatra Capital PCL For Kiatnakin Bank Public Co Ltd (formerly Kiatnakin Finance PCL KK Y47675114 Thailand 26-Apr-12 15-Mar-12 Annual Management 10 Reduce Registered Capital For Kiatnakin Bank Public Co Ltd (formerly Kiatnakin Finance PCL KK Y47675114 Thailand 26-Apr-12 15-Mar-12 Annual Management 11 Amend Memorandum of Association to Reflect Decrease in Registered Capital For Kiatnakin Bank Public Co Ltd (formerly Kiatnakin Finance PCL KK Y47675114 Thailand 26-Apr-12 15-Mar-12 Annual Management 12 Increase Registered Capital For Kiatnakin Bank Public Co Ltd (formerly Kiatnakin Finance PCL KK Y47675114 Thailand 26-Apr-12 15-Mar-12 Annual Management 13 Amend Memorandum of Association to Reflect Increase in Registered Capital For Kiatnakin Bank Public Co Ltd (formerly Kiatnakin Finance PCL KK Y47675114 Thailand 26-Apr-12 15-Mar-12 Annual Management 14 Approve Issuance of Ordinary Shares in Connection with the Tender Offer to Purchase All Securities in Phatra Capital PCL For Kiatnakin Bank Public Co Ltd (formerly Kiatnakin Finance PCL KK Y47675114 Thailand 26-Apr-12 15-Mar-12 Annual Management 15 Amend Articles of Association For Kiatnakin Bank Public Co Ltd (formerly Kiatnakin Finance PCL KK Y47675114 Thailand 26-Apr-12 15-Mar-12 Annual Management 16 Approve Sale of All Shares in Kiatnakin Securities Co. Ltd. and Kiatnakin Fund Management Co. Ltd. to Phatra Capital PCL For Kiatnakin Bank Public Co Ltd (formerly Kiatnakin Finance PCL KK Y47675114 Thailand 26-Apr-12 15-Mar-12 Annual Management 17 Other Business For Komercni Banka A.S. BAAKOMB X45471111 Czech Republic 26-Apr-12 19-Apr-12 Annual Management 1 Open Meeting None Komercni Banka A.S. BAAKOMB X45471111 Czech Republic 26-Apr-12 19-Apr-12 Annual Management 2 Elect Meeting Chairman and Other Meeting Officials; Approve Meeting Procedures For Komercni Banka A.S. BAAKOMB X45471111 Czech Republic 26-Apr-12 19-Apr-12 Annual Management 3 Approve Management Board Report on Company's Operations and State of Its Assets in Fiscal 2011 For Komercni Banka A.S. BAAKOMB X45471111 Czech Republic 26-Apr-12 19-Apr-12 Annual Management 4 Receive Financial Statements, Consolidated Financial Statements, and Allocation of Income Proposal None Komercni Banka A.S. BAAKOMB X45471111 Czech Republic 26-Apr-12 19-Apr-12 Annual Management 5 Receive Supervisory Board Report on Financial Statements, Allocation of Income Proposal, Consolidated Financial Statements, and Results of Board's Activities None Komercni Banka A.S. BAAKOMB X45471111 Czech Republic 26-Apr-12 19-Apr-12 Annual Management 6 Receive Audit Committee Report None Komercni Banka A.S. BAAKOMB X45471111 Czech Republic 26-Apr-12 19-Apr-12 Annual Management 7 Approve Financial Statements For Komercni Banka A.S. BAAKOMB X45471111 Czech Republic 26-Apr-12 19-Apr-12 Annual Management 8 Approve Allocation of Income and Dividend of CZK 160 per Share For Komercni Banka A.S. BAAKOMB X45471111 Czech Republic 26-Apr-12 19-Apr-12 Annual Management 9 Approve Consolidated Financial Statements For Komercni Banka A.S. BAAKOMB X45471111 Czech Republic 26-Apr-12 19-Apr-12 Annual Management 10 Elect Borivoj Kacena as Supervisory Board Member For Komercni Banka A.S. BAAKOMB X45471111 Czech Republic 26-Apr-12 19-Apr-12 Annual Management 11 Approve Remuneration of Members of Audit Commission For Komercni Banka A.S. BAAKOMB X45471111 Czech Republic 26-Apr-12 19-Apr-12 Annual Management 12 Approve Performance Contracts with Members of Audit Committee For Komercni Banka A.S. BAAKOMB X45471111 Czech Republic 26-Apr-12 19-Apr-12 Annual Management 13 Approve Share Repurchase Program For Komercni Banka A.S. BAAKOMB X45471111 Czech Republic 26-Apr-12 19-Apr-12 Annual Management 14 Ratify Ernst and Young Audit s.r.o. as Auditor For Komercni Banka A.S. BAAKOMB X45471111 Czech Republic 26-Apr-12 19-Apr-12 Annual Management 15 Close Meeting None Lan Airlines S.A. LAN Chile 26-Apr-12 02-Apr-12 Annual Management 1 Approve Financial Statements and Statutory Reports for Fiscal Year 2011 For Lan Airlines S.A. LAN Chile 26-Apr-12 02-Apr-12 Annual Management 2 Approve Final Dividends Based on Income of Fiscal Year 2011 Including $0.11 per Share and $0.24 per Share Paid in Sep. 2011 and Jan. 2012 Respectively For Lan Airlines S.A. LAN Chile 26-Apr-12 02-Apr-12 Annual Management 3 Elect Directors For Lan Airlines S.A. LAN Chile 26-Apr-12 02-Apr-12 Annual Management 4 Approve Remuneration of Directors for Fiscal Year 2012 For Lan Airlines S.A. LAN Chile 26-Apr-12 02-Apr-12 Annual Management 5 Approve Remuneration and Budget of Directors' Committee for Fiscal Year 2012 For Lan Airlines S.A. LAN Chile 26-Apr-12 02-Apr-12 Annual Management 6 Approve External Auditors, Designate Risk-Assessment Companies; Present Special Auditors' Report Regarding Related-Party Transactions For Lan Airlines S.A. LAN Chile 26-Apr-12 02-Apr-12 Annual Management 7 Present Report Re: Processing, Printing, and Mailing Information Required by Chilean Law For Lan Airlines S.A. LAN Chile 26-Apr-12 02-Apr-12 Annual Management 8 Designate Newspaper to Publish Meeting Announcements For Lan Airlines S.A. LAN Chile 26-Apr-12 02-Apr-12 Annual Management 9 Other Business (Voting) For Richter Gedeon Nyrt. RICHTER X3124R133 Hungary 26-Apr-12 24-Apr-12 Annual Management 1 Approve Use of Computerized Machine For Richter Gedeon Nyrt. RICHTER X3124R133 Hungary 26-Apr-12 24-Apr-12 Annual Management 2 Authorize Company to Produce Sound Recording of Meeting Proceedings For Richter Gedeon Nyrt. RICHTER X3124R133 Hungary 26-Apr-12 24-Apr-12 Annual Management 3 Elect Chairman and Other Meeting Officials; Approve Procedural Rules For Richter Gedeon Nyrt. RICHTER X3124R133 Hungary 26-Apr-12 24-Apr-12 Annual Management 4 Receive Auditor's, Supervisory Board's (Including Audit Committee's) Reports, and Approve Board of Directors Report on Company's Operations in 2011 For Richter Gedeon Nyrt. RICHTER X3124R133 Hungary 26-Apr-12 24-Apr-12 Annual Management 5 Approve Allocation of Income and Dividends of HUF 660 For Richter Gedeon Nyrt. RICHTER X3124R133 Hungary 26-Apr-12 24-Apr-12 Annual Management 6 Approve Allocation of HUF 66.93 Billion to Reserves For Richter Gedeon Nyrt. RICHTER X3124R133 Hungary 26-Apr-12 24-Apr-12 Annual Management 7 Approve Annual Report and Financial Statements Prepared in Accordance with Hungarian Accounting Principles For Richter Gedeon Nyrt. RICHTER X3124R133 Hungary 26-Apr-12 24-Apr-12 Annual Management 8 Accept Auditor's, Supervisory Board's (Including the Audit Committee's) Reports, and Approve Board of Directors' Report on Company's Operations in Fiscal Year 2011 Prepared in Accordance with IFRS For Richter Gedeon Nyrt. RICHTER X3124R133 Hungary 26-Apr-12 24-Apr-12 Annual Management 9 Approve Company's Corporate Governance Report For Richter Gedeon Nyrt. RICHTER X3124R133 Hungary 26-Apr-12 24-Apr-12 Annual Management 10 Amend Bylaws Re: Shareholders' Register For Richter Gedeon Nyrt. RICHTER X3124R133 Hungary 26-Apr-12 24-Apr-12 Annual Management 11 Amend Bylaws Re: General Meeting For Richter Gedeon Nyrt. RICHTER X3124R133 Hungary 26-Apr-12 24-Apr-12 Annual Management 12 Amend Bylaws Re: Record Date For Richter Gedeon Nyrt. RICHTER X3124R133 Hungary 26-Apr-12 24-Apr-12 Annual Management 13 Amend Bylaws Re: Audit Committee For Richter Gedeon Nyrt. RICHTER X3124R133 Hungary 26-Apr-12 24-Apr-12 Annual Management 14 Authorize Share Repurchase Program For Richter Gedeon Nyrt. RICHTER X3124R133 Hungary 26-Apr-12 24-Apr-12 Annual Management 15 Reelect Attila CHIKAN, Dr. as Supervisory Board Member For Richter Gedeon Nyrt. RICHTER X3124R133 Hungary 26-Apr-12 24-Apr-12 Annual Management 16 Elect Jonathan Robert BEDROS, Dr. as Supervisory Board Member For Richter Gedeon Nyrt. RICHTER X3124R133 Hungary 26-Apr-12 24-Apr-12 Annual Management 17 Elect Mrs. Tamas MEHESZ as Supervisory Board Member For Richter Gedeon Nyrt. RICHTER X3124R133 Hungary 26-Apr-12 24-Apr-12 Annual Management 18 Reelect Gabor TOTH as Supervisory Board Member For Richter Gedeon Nyrt. RICHTER X3124R133 Hungary 26-Apr-12 24-Apr-12 Annual Management 19 Reelect Jeno FODOR as Supervisory Board Member For Richter Gedeon Nyrt. RICHTER X3124R133 Hungary 26-Apr-12 24-Apr-12 Annual Management 20 (Re)elect Attila CHIKAN, Dr., Jonathan Robert BEDROS Dr., and Mrs. Tamas MEHESZ as Audit Committee Members For Richter Gedeon Nyrt. RICHTER X3124R133 Hungary 26-Apr-12 24-Apr-12 Annual Management 21 Approve Remuneration of Directors For Richter Gedeon Nyrt. RICHTER X3124R133 Hungary 26-Apr-12 24-Apr-12 Annual Share Holder 22 Shareholder Proposal: Approve Annual Additional Remuneration of Chairman and Members of Board of Directors for Their Service in Fiscal Year 2011 For Richter Gedeon Nyrt. RICHTER X3124R133 Hungary 26-Apr-12 24-Apr-12 Annual Management 23 Approve Remuneration of Supervisory Board Members For Richter Gedeon Nyrt. RICHTER X3124R133 Hungary 26-Apr-12 24-Apr-12 Annual Management 24 Ratify Auditor For Richter Gedeon Nyrt. RICHTER X3124R133 Hungary 26-Apr-12 24-Apr-12 Annual Management 25 Approve Auditor's Remuneration For Companhia de Bebidas Das Americas - AMBEV AMBV4 20441W203 Brazil 27-Apr-12 02-Apr-12 Annual/Special Management 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 None Companhia de Bebidas Das Americas - AMBEV AMBV4 20441W203 Brazil 27-Apr-12 02-Apr-12 Annual/Special Management 2 Approve Allocation of Income and Dividends None Companhia de Bebidas Das Americas - AMBEV AMBV4 20441W203 Brazil 27-Apr-12 02-Apr-12 Annual/Special Management 3 Elect Fiscal Council Members and Alternates For Companhia de Bebidas Das Americas - AMBEV AMBV4 20441W203 Brazil 27-Apr-12 02-Apr-12 Annual/Special Management 4 Approve Remuneration of Executive Officers, Non-Executive Directors, and Fiscal Council Members None Companhia de Bebidas Das Americas - AMBEV AMBV4 20441W203 Brazil 27-Apr-12 02-Apr-12 Annual/Special Management 5 Authorize Capitalization of Fiscal Benefit and Issue New Shares None Companhia de Bebidas Das Americas - AMBEV AMBV4 20441W203 Brazil 27-Apr-12 02-Apr-12 Annual/Special Management 6 Authorize Capitalization of Fiscal Benefit without Issuing New Shares None Companhia de Bebidas Das Americas - AMBEV AMBV4 20441W203 Brazil 27-Apr-12 02-Apr-12 Annual/Special Management 7 Authorize Capitalization of Reserves without Issuing New Shares None Companhia de Bebidas Das Americas - AMBEV AMBV4 20441W203 Brazil 27-Apr-12 02-Apr-12 Annual/Special Management 8 Amend Corporate Purpose None Companhia de Bebidas Das Americas - AMBEV AMBV4 20441W203 Brazil 27-Apr-12 02-Apr-12 Annual/Special Management 9 Amend Article 19 None Companhia de Bebidas Das Americas - AMBEV AMBV4 20441W203 Brazil 27-Apr-12 02-Apr-12 Annual/Special Management 10 Amend Articles 3, 5, and 19, and Consolidate Bylaws None EZ TEC Empreendimentos Participacoes S.A EZTC3 P3912H106 Brazil 27-Apr-12 Special Management 1 Authorize Capitalization of Reserves without Issuance of Shares For EZ TEC Empreendimentos Participacoes S.A EZTC3 P3912H106 Brazil 27-Apr-12 Annual Management 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 For EZ TEC Empreendimentos Participacoes S.A EZTC3 P3912H106 Brazil 27-Apr-12 Special Management 2 Amend Article 5 to Reflect Changes in Capital For EZ TEC Empreendimentos Participacoes S.A EZTC3 P3912H106 Brazil 27-Apr-12 Annual Management 2 Approve Allocation of Income and Dividends For EZ TEC Empreendimentos Participacoes S.A EZTC3 P3912H106 Brazil 27-Apr-12 Special Management 3 Amend Article 17 For EZ TEC Empreendimentos Participacoes S.A EZTC3 P3912H106 Brazil 27-Apr-12 Annual Management 3 Approve Remuneration of Company's Management For EZ TEC Empreendimentos Participacoes S.A EZTC3 P3912H106 Brazil 27-Apr-12 Special Management 4 Amend Article 18 For EZ TEC Empreendimentos Participacoes S.A EZTC3 P3912H106 Brazil 27-Apr-12 Special Management 5 Amend Article 21 For EZ TEC Empreendimentos Participacoes S.A EZTC3 P3912H106 Brazil 27-Apr-12 Special Management 6 Amend Article 30 For EZ TEC Empreendimentos Participacoes S.A EZTC3 P3912H106 Brazil 27-Apr-12 Special Management 7 Amend Article 56 For EZ TEC Empreendimentos Participacoes S.A EZTC3 P3912H106 Brazil 27-Apr-12 Special Management 8 Amend Articles Re: Novo Mercado Regulations For EZ TEC Empreendimentos Participacoes S.A EZTC3 P3912H106 Brazil 27-Apr-12 Special Management 9 Consolidate Bylaws For PT Astra International Tbk ASII Y7117N149 Indonesia 27-Apr-12 11-Apr-12 Annual/Special Management 1 Approve Annual Report and Financial Statements For PT Astra International Tbk ASII Y7117N149 Indonesia 27-Apr-12 11-Apr-12 Annual/Special Management 2 Approve Allocation of Income For PT Astra International Tbk ASII Y7117N149 Indonesia 27-Apr-12 11-Apr-12 Annual/Special Management 3 Elect Commissioners and Approve Remuneration of Directors and Commissioners For PT Astra International Tbk ASII Y7117N149 Indonesia 27-Apr-12 11-Apr-12 Annual/Special Management 4 Approve Auditors For PT Astra International Tbk ASII Y7117N149 Indonesia 27-Apr-12 11-Apr-12 Annual/Special Management 1 Approve Stock Split and Amend Article 4 of the Articles of Association in Relation to the Stock Split For Siam Makro Public Co Ltd MAKRO Y7923E119 Thailand 27-Apr-12 12-Mar-12 Annual Management 1 Approve Minutes of Previous Meeting For Siam Makro Public Co Ltd MAKRO Y7923E119 Thailand 27-Apr-12 12-Mar-12 Annual Management 2 Approve Financial Statements and Statutory Reports For Siam Makro Public Co Ltd MAKRO Y7923E119 Thailand 27-Apr-12 12-Mar-12 Annual Management Acknowledge Company's Management Report For Siam Makro Public Co Ltd MAKRO Y7923E119 Thailand 27-Apr-12 12-Mar-12 Annual Management Acknowledge Interim Dividends of THB 5.00 Per Share For Siam Makro Public Co Ltd MAKRO Y7923E119 Thailand 27-Apr-12 12-Mar-12 Annual Management Elect Suchada Ithijarukul as Director For Siam Makro Public Co Ltd MAKRO Y7923E119 Thailand 27-Apr-12 12-Mar-12 Annual Management Elect Loic Arthur Bernard Marie Driebeek as Director For Siam Makro Public Co Ltd MAKRO Y7923E119 Thailand 27-Apr-12 12-Mar-12 Annual Management Elect Wouter van der Woerd as Director For Siam Makro Public Co Ltd MAKRO Y7923E119 Thailand 27-Apr-12 12-Mar-12 Annual Management 5 Approve Remuneration of Directors For Siam Makro Public Co Ltd MAKRO Y7923E119 Thailand 27-Apr-12 12-Mar-12 Annual Management 6 Elect Athaporn Khaiman, Thira Wipuchanin, and Chavalit Uttasart as Audit Committee Members For Siam Makro Public Co Ltd MAKRO Y7923E119 Thailand 27-Apr-12 12-Mar-12 Annual Management 7 Approve Allocation of Income and Dividend of THB 10.50 Per Share For Siam Makro Public Co Ltd MAKRO Y7923E119 Thailand 27-Apr-12 12-Mar-12 Annual Management 8 Approve PricewaterhouseCooper ABAS Ltd. As Auditors and Authorize Board to Fix Their Remuneration Auditors For Siam Makro Public Co Ltd MAKRO Y7923E119 Thailand 27-Apr-12 12-Mar-12 Annual Management 9 Other Business For Suzano Papel e Celulose S.A. SUZB5 P06768165 Brazil 27-Apr-12 Annual Management 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 For Suzano Papel e Celulose S.A. SUZB5 P06768165 Brazil 27-Apr-12 Annual Management 2 Approve Allocation of Income and Dividends For Suzano Papel e Celulose S.A. SUZB5 P06768165 Brazil 27-Apr-12 Annual Management 3 Elect Fiscal Council Members and Approve their Remuneration For Suzano Papel e Celulose S.A. SUZB5 P06768165 Brazil 27-Apr-12 Annual Management 4 Approve Remuneration of Company's Management For Yangzijiang Shipbuilding Holdings Ltd BS6 Y9728A102 Singapore 27-Apr-12 Annual Management 1 Adopt Financial Statements and Directors' and Auditors' Reports For Yangzijiang Shipbuilding Holdings Ltd BS6 Y9728A102 Singapore 27-Apr-12 Annual Management 2 Declare Final Dividend of SGD 0.055 Per Share For Yangzijiang Shipbuilding Holdings Ltd BS6 Y9728A102 Singapore 27-Apr-12 Annual Management 3 Approve Directors' Fees of SGD 90,000 for the Year Ended Dec. 31, 2011 For Yangzijiang Shipbuilding Holdings Ltd BS6 Y9728A102 Singapore 27-Apr-12 Annual Management 4 Reelect Ren Yuanlin as Director For Yangzijiang Shipbuilding Holdings Ltd BS6 Y9728A102 Singapore 27-Apr-12 Annual Management 5 Reelect Teo Yi-dar as Director For Yangzijiang Shipbuilding Holdings Ltd BS6 Y9728A102 Singapore 27-Apr-12 Annual Management 6 Reappoint PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration For Yangzijiang Shipbuilding Holdings Ltd BS6 Y9728A102 Singapore 27-Apr-12 Annual Management 7 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights For Yangzijiang Shipbuilding Holdings Ltd BS6 Y9728A102 Singapore 27-Apr-12 Annual Management 8 Authorize Share Repurchase Program For Banco Estado Do Rio Grande Do Sul SA BRSR6 P12553247 Brazil 30-Apr-12 Annual Management 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 For Banco Estado Do Rio Grande Do Sul SA BRSR6 P12553247 Brazil 30-Apr-12 Annual Management Approve Allocation of Income and Dividends For Banco Estado Do Rio Grande Do Sul SA BRSR6 P12553247 Brazil 30-Apr-12 Annual Management Ratify Interest on Capital Stock Payments For Banco Estado Do Rio Grande Do Sul SA BRSR6 P12553247 Brazil 30-Apr-12 Annual Management Ratify Dividends For Banco Estado Do Rio Grande Do Sul SA BRSR6 P12553247 Brazil 30-Apr-12 Annual Management Approve Extraordinary Dividends For Banco Estado Do Rio Grande Do Sul SA BRSR6 P12553247 Brazil 30-Apr-12 Annual Management 3 Approve Capital Budget for Upcoming Fiscal Year For Banco Estado Do Rio Grande Do Sul SA BRSR6 P12553247 Brazil 30-Apr-12 Annual Management 4 Elect Director For Banco Estado Do Rio Grande Do Sul SA BRSR6 P12553247 Brazil 30-Apr-12 Annual Management 5 Elect Fiscal Council For Banco Estado Do Rio Grande Do Sul SA BRSR6 P12553247 Brazil 30-Apr-12 Annual Management 6 Approve Remuneration of Executive Officers, Non-Executive Directors, and Fiscal Council Members For Big C Supercenter PCL BIGC Y08886114 Thailand 30-Apr-12 12-Apr-12 Annual Management 1 Approve Minutes of Previous Meeting For Big C Supercenter PCL BIGC Y08886114 Thailand 30-Apr-12 12-Apr-12 Annual Management 2 Accept Financial Statements and Statutory Reports For Big C Supercenter PCL BIGC Y08886114 Thailand 30-Apr-12 12-Apr-12 Annual Management 3 Approve Allocation of Income and Dividend Payment For Big C Supercenter PCL BIGC Y08886114 Thailand 30-Apr-12 12-Apr-12 Annual Management 4.1a Elect Rumpa Kumhomreun as Director For Big C Supercenter PCL BIGC Y08886114 Thailand 30-Apr-12 12-Apr-12 Annual Management 4.1b Elect Ian Longden as Director For Big C Supercenter PCL BIGC Y08886114 Thailand 30-Apr-12 12-Apr-12 Annual Management 4.1c Elect Philippe Alarcon as Director For Big C Supercenter PCL BIGC Y08886114 Thailand 30-Apr-12 12-Apr-12 Annual Management 4.1d Elect Yves Bernard Braibant as Director For Big C Supercenter PCL BIGC Y08886114 Thailand 30-Apr-12 12-Apr-12 Annual Management 4.1e Elect Uttama Savanayana as Director For Big C Supercenter PCL BIGC Y08886114 Thailand 30-Apr-12 12-Apr-12 Annual Management Elect Uttama Savanayana as Audit Committee Member For Big C Supercenter PCL BIGC Y08886114 Thailand 30-Apr-12 12-Apr-12 Annual Management Approve Names and Number of Directors Who Have Signing Authority For Big C Supercenter PCL BIGC Y08886114 Thailand 30-Apr-12 12-Apr-12 Annual Management 5 Approve Remuneration of Directors, Audit Committee, and Good Corporate Governance Committee For Big C Supercenter PCL BIGC Y08886114 Thailand 30-Apr-12 12-Apr-12 Annual Management 6 Approve Ernst & Young Office Co., Ltd. as Auditors and Authorize Board to Fix Their Remuneration For Big C Supercenter PCL BIGC Y08886114 Thailand 30-Apr-12 12-Apr-12 Annual Management 7 Amend Memorandum of Association Re: Additional Objective For Big C Supercenter PCL BIGC Y08886114 Thailand 30-Apr-12 12-Apr-12 Annual Management 8 Approve Revenue Recognition for the Cancellation of Dividend of Non-Eligible Shareholders Last Year For Big C Supercenter PCL BIGC Y08886114 Thailand 30-Apr-12 12-Apr-12 Annual Management 9 Approve Allocation of Ordinary Shares to Specific Investors and/or Institutional Investors For Big C Supercenter PCL BIGC Y08886114 Thailand 30-Apr-12 12-Apr-12 Annual Management 10 Other Business For First International Bank of Israel Ltd. FTIN M1648G106 Israel 30-Apr-12 18-Apr-12 Special Management 1 Reelect Amnon Goldschmidt as Director For Grupo Mexico S.A.B. de C.V. GMEXICOB P49538112 Mexico 30-Apr-12 Annual Management 1 Accept Consolidated Financial Statements and Statutory Reports; Accept CEO, Board and Board Committee Reports for Fiscal Year 2011 For Grupo Mexico S.A.B. de C.V. GMEXICOB P49538112 Mexico 30-Apr-12 Annual Management 2 Approve Report on Tax Obligations in Accordance with Article 86 of Tax Law For Grupo Mexico S.A.B. de C.V. GMEXICOB P49538112 Mexico 30-Apr-12 Annual Management 3 Approve Allocation of Income for Fiscal Year 2011 For Grupo Mexico S.A.B. de C.V. GMEXICOB P49538112 Mexico 30-Apr-12 Annual Management 4 Approve Policy Related to Acquisition of Own Shares for 2011; Set Aggregate Nominal Amount of Share Repurchase Reserve for 2012 For Grupo Mexico S.A.B. de C.V. GMEXICOB P49538112 Mexico 30-Apr-12 Annual Management 5 Elect or Ratify Directors; Verify Independence of Board Members; Elect or Ratify Chairmen and Members of Board Committees For Grupo Mexico S.A.B. de C.V. GMEXICOB P49538112 Mexico 30-Apr-12 Annual Management 6 Approve Remuneration of Directors and Members of Board Committees For Grupo Mexico S.A.B. de C.V. GMEXICOB P49538112 Mexico 30-Apr-12 Annual Management 7 Authorize Board to Ratify and Execute Approved Resolutions For Industrias CH S.A.B. de C.V. ICHB P52413138 Mexico 30-Apr-12 Annual Management 1 Present Individual and Consolidated Financial Statements for Fiscal Year 2011; Present CEO's, Board of Directors', Audit and Corporate Practices Committee's, Share Repurchase, and Tax Obligation Compliance Reports; Discharge of Directors For Industrias CH S.A.B. de C.V. ICHB P52413138 Mexico 30-Apr-12 Annual Management 2 Approve Allocation of Income and Set Aggregate Nominal Amount for Share Repurchase Reserve For Industrias CH S.A.B. de C.V. ICHB P52413138 Mexico 30-Apr-12 Annual Management 3 Elect or Ratify Directors, Executive Committee Members, Audit and Corporate Practice Committee Members, and Board Secretary; Approve Remuneration For Industrias CH S.A.B. de C.V. ICHB P52413138 Mexico 30-Apr-12 Annual Management 4 Authorize Board to Ratify and Execute Approved Resolutions For Kumba Iron Ore Ltd KIO S4341C103 South Africa 04-May-12 26-Apr-12 Annual Management 1 Accept Financial Statements and Statutory Reports for the Year Ended 31 December 2011 For Kumba Iron Ore Ltd KIO S4341C103 South Africa 04-May-12 26-Apr-12 Annual Management 2 Reappoint Deloitte & Touche as Auditors of the Company and Grant Krog as the Individual Designated Auditor For Kumba Iron Ore Ltd KIO S4341C103 South Africa 04-May-12 26-Apr-12 Annual Management Re-elect Gert Gouws as Director For Kumba Iron Ore Ltd KIO S4341C103 South Africa 04-May-12 26-Apr-12 Annual Management Re-elect David Weston as Director For Kumba Iron Ore Ltd KIO S4341C103 South Africa 04-May-12 26-Apr-12 Annual Management Elect Litha Nyhonyha as Director For Kumba Iron Ore Ltd KIO S4341C103 South Africa 04-May-12 26-Apr-12 Annual Management Re-elect Zarina Bassa as Chairman of the Audit Committee For Kumba Iron Ore Ltd KIO S4341C103 South Africa 04-May-12 26-Apr-12 Annual Management Re-elect Allen Morgan as Member of the Audit Committee For Kumba Iron Ore Ltd KIO S4341C103 South Africa 04-May-12 26-Apr-12 Annual Management Re-elect Dolly Mokgatle as Member of the Audit Committee For Kumba Iron Ore Ltd KIO S4341C103 South Africa 04-May-12 26-Apr-12 Annual Management Elect Litha Nyhonyha as Member of the Audit Committee For Kumba Iron Ore Ltd KIO S4341C103 South Africa 04-May-12 26-Apr-12 Annual Management 5 Approve Remuneration Policy For Kumba Iron Ore Ltd KIO S4341C103 South Africa 04-May-12 26-Apr-12 Annual Management 6 Place Authorised But Unissued Shares under Control of Directors For Kumba Iron Ore Ltd KIO S4341C103 South Africa 04-May-12 26-Apr-12 Annual Management 7 Authorise Board to Issue Shares for Cash up to a Maximum of Five Percent of Issued Share Capital For Kumba Iron Ore Ltd KIO S4341C103 South Africa 04-May-12 26-Apr-12 Annual Management 8 Approve Remuneration of Non-Executive Directors For Kumba Iron Ore Ltd KIO S4341C103 South Africa 04-May-12 26-Apr-12 Annual Management 9 Approve Financial Assistance to Related or Inter-related Company or Corporation For Kumba Iron Ore Ltd KIO S4341C103 South Africa 04-May-12 26-Apr-12 Annual Management 10 Authorise Repurchase of Up to 20 Percent of Issued Share Capital For Great Wall Motor Co., Ltd. Y2882P106 Hong Kong 07-May-12 05-Apr-12 Annual Management 1 Accept Financial Statements and Statutory Reports For Great Wall Motor Co., Ltd. Y2882P106 Hong Kong 07-May-12 05-Apr-12 Annual Management 2 Approve Final Dividend of RMB 0.3 Per Share For Great Wall Motor Co., Ltd. Y2882P106 Hong Kong 07-May-12 05-Apr-12 Annual Management 3 Approve Annual Report for the Year Ended Dec. 31, 2011 For Great Wall Motor Co., Ltd. Y2882P106 Hong Kong 07-May-12 05-Apr-12 Special Management 1 Authorize Repurchase of Up to 10 Percent of Issued H Share Capital For Great Wall Motor Co., Ltd. Y2882P106 Hong Kong 07-May-12 05-Apr-12 Annual Management 4 Adopt 2011 Report of the Board of Directors For Great Wall Motor Co., Ltd. Y2882P106 Hong Kong 07-May-12 05-Apr-12 Annual Management 5 Adopt Independent Non-executive Directors 2011 Report For Great Wall Motor Co., Ltd. Y2882P106 Hong Kong 07-May-12 05-Apr-12 Annual Management 6 Adopt Board of Supervisory Committee 2011 Report For Great Wall Motor Co., Ltd. Y2882P106 Hong Kong 07-May-12 05-Apr-12 Annual Management 7 Reappoint Deloitte Touche Tohmatsu Certified Public Accountants Limited as PRC Auditors and Authorize Board to Fix Their Remuneration For Great Wall Motor Co., Ltd. Y2882P106 Hong Kong 07-May-12 05-Apr-12 Annual Management 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Great Wall Motor Co., Ltd. Y2882P106 Hong Kong 07-May-12 05-Apr-12 Annual Management 9 Authorize Repurchase of Up to10 Percent of Issued H Share Capital For Digi.com Berhad (formerly Digi Swisscom) DIGI Y2070F100 Malaysia 08-May-12 30-Apr-12 Annual Management 1 Accept Financial Statements and Statutory Reports For Digi.com Berhad (formerly Digi Swisscom) DIGI Y2070F100 Malaysia 08-May-12 30-Apr-12 Annual Management 2 Elect Sigve Brekke as Director For Digi.com Berhad (formerly Digi Swisscom) DIGI Y2070F100 Malaysia 08-May-12 30-Apr-12 Annual Management 3 Elect Lars Erik Tellmann as Director For Digi.com Berhad (formerly Digi Swisscom) DIGI Y2070F100 Malaysia 08-May-12 30-Apr-12 Annual Management 4 Elect Morten Tengs as Director For Digi.com Berhad (formerly Digi Swisscom) DIGI Y2070F100 Malaysia 08-May-12 30-Apr-12 Annual Management 5 Elect Leo Moggie as Director For Digi.com Berhad (formerly Digi Swisscom) DIGI Y2070F100 Malaysia 08-May-12 30-Apr-12 Annual Management 6 Approve Remuneration of Directors For Digi.com Berhad (formerly Digi Swisscom) DIGI Y2070F100 Malaysia 08-May-12 30-Apr-12 Annual Management 7 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration For Digi.com Berhad (formerly Digi Swisscom) DIGI Y2070F100 Malaysia 08-May-12 30-Apr-12 Annual Management 8 Approve Implementation of Shareholders' Mandate for Recurrent Related Party Transactions For Inner Mongolia Yitai Coal Co., Ltd. Y40848106 China 08-May-12 26-Apr-12 Annual Management 1 Approve 2011 Work Report of the Board of Directors For Inner Mongolia Yitai Coal Co., Ltd. Y40848106 China 08-May-12 26-Apr-12 Annual Management 2 Approve 2011 Work Report of the Board of Supervisors For Inner Mongolia Yitai Coal Co., Ltd. Y40848106 China 08-May-12 26-Apr-12 Annual Management 3 Approve 2011 Work Report of Independent Directors For Inner Mongolia Yitai Coal Co., Ltd. Y40848106 China 08-May-12 26-Apr-12 Annual Management 4 Approve the Confirmation of the Difference between the Actual Occurred and Estimated Amount of Related-party Transaction in 2011 and the Estimation of Daily Related-party Transaction in 2012 For Inner Mongolia Yitai Coal Co., Ltd. Y40848106 China 08-May-12 26-Apr-12 Annual Management 5 Approve Plan on the 2011 Distribution of Profit For Inner Mongolia Yitai Coal Co., Ltd. Y40848106 China 08-May-12 26-Apr-12 Annual Management 6 Approve Plan on the Distribution of Accumulated Profit For Inner Mongolia Yitai Coal Co., Ltd. Y40848106 China 08-May-12 26-Apr-12 Annual Management 7 Approve 2011 Annual Report For Inner Mongolia Yitai Coal Co., Ltd. Y40848106 China 08-May-12 26-Apr-12 Annual Management 8 Amend Articles of Association For Inner Mongolia Yitai Coal Co., Ltd. Y40848106 China 08-May-12 26-Apr-12 Annual Management 9 Approve to Amend Management System of External Guarantee For Inner Mongolia Yitai Coal Co., Ltd. Y40848106 China 08-May-12 26-Apr-12 Annual Management 10 Approve to Appoint 2012 Audit Firm and Internal Audit Firm For Telekom Malaysia Berhad TM Y8578H118 Malaysia 08-May-12 27-Apr-12 Annual Management 1 Accept Financial Statements and Statutory Reports For Telekom Malaysia Berhad TM Y8578H118 Malaysia 08-May-12 27-Apr-12 Annual Management 2 Approve Final Dividend of MYR 0.098 Per Share For Telekom Malaysia Berhad TM Y8578H118 Malaysia 08-May-12 27-Apr-12 Special Management 1 Approve Capital Repayment to Shareholders Via the Reduction the Company's Issued Share Capital For Telekom Malaysia Berhad TM Y8578H118 Malaysia 08-May-12 27-Apr-12 Annual Management 3 Elect Davide Giacomo Benello @ David Benello as Director For Telekom Malaysia Berhad TM Y8578H118 Malaysia 08-May-12 27-Apr-12 Special Management 2 Amend Memorandum and Articles of Association in Respect of the Proposed Capital Repayment For Telekom Malaysia Berhad TM Y8578H118 Malaysia 08-May-12 27-Apr-12 Annual Management 4 Elect Mat Noor Nawi as Director For Telekom Malaysia Berhad TM Y8578H118 Malaysia 08-May-12 27-Apr-12 Annual Management 5 Elect Halim Shafie as Director For Telekom Malaysia Berhad TM Y8578H118 Malaysia 08-May-12 27-Apr-12 Special Management 1 Approve Implementation of Shareholders' Mandate for Recurrent Related Party Transactions For Telekom Malaysia Berhad TM Y8578H118 Malaysia 08-May-12 27-Apr-12 Annual Management 6 Elect Jazlan Tan Sri Mohamed as Director For Telekom Malaysia Berhad TM Y8578H118 Malaysia 08-May-12 27-Apr-12 Annual Management 7 Elect Zalekha Hassan as Director For Telekom Malaysia Berhad TM Y8578H118 Malaysia 08-May-12 27-Apr-12 Annual Management 8 Approve Remuneration of Directors For Telekom Malaysia Berhad TM Y8578H118 Malaysia 08-May-12 27-Apr-12 Annual Management 9 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration For Dairy Farm International D01 G2624N153 Bermuda 09-May-12 Annual Management 1 Accept Financial Statements and Statutory Reports and to Approve Dividends For Dairy Farm International D01 G2624N153 Bermuda 09-May-12 Annual Management 2 Reelect Mark Greenberg as Director For Dairy Farm International D01 G2624N153 Bermuda 09-May-12 Annual Management 3 Reelect Adam Keswick as Director For Dairy Farm International D01 G2624N153 Bermuda 09-May-12 Annual Management 4 Reelect Ben Keswick as Director For Dairy Farm International D01 G2624N153 Bermuda 09-May-12 Annual Management 5 Reelect Sir Henry Keswick as Director For Dairy Farm International D01 G2624N153 Bermuda 09-May-12 Annual Management 6 Reelect A.J.L. Nightingale as Director For Dairy Farm International D01 G2624N153 Bermuda 09-May-12 Annual Management 7 Reelect Percy Weatherall as Director For Dairy Farm International D01 G2624N153 Bermuda 09-May-12 Annual Management 8 Approve Auditors and Authorize Board to Fix Their Remuneration For Dairy Farm International D01 G2624N153 Bermuda 09-May-12 Annual Management 9 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights For Dairy Farm International D01 G2624N153 Bermuda 09-May-12 Annual Management 10 Authorize Share Repurchase Program For PT PP London Sumatra Indonesia Tbk LSIP Y7137X101 Indonesia 10-May-12 24-Apr-12 Annual/Special Management 1 Accept Directors' Report For PT PP London Sumatra Indonesia Tbk LSIP Y7137X101 Indonesia 10-May-12 24-Apr-12 Annual/Special Management 1 Accept Directors' Report For PT PP London Sumatra Indonesia Tbk LSIP Y7137X101 Indonesia 10-May-12 24-Apr-12 Annual/Special Management 2 Accept Annual Report and Financial Statements For PT PP London Sumatra Indonesia Tbk LSIP Y7137X101 Indonesia 10-May-12 24-Apr-12 Annual/Special Management 2 Accept Annual Report and Financial Statements For PT PP London Sumatra Indonesia Tbk LSIP Y7137X101 Indonesia 10-May-12 24-Apr-12 Annual/Special Management 3 Approve Allocation of Income For PT PP London Sumatra Indonesia Tbk LSIP Y7137X101 Indonesia 10-May-12 24-Apr-12 Annual/Special Management 3 Approve Allocation of Income For PT PP London Sumatra Indonesia Tbk LSIP Y7137X101 Indonesia 10-May-12 24-Apr-12 Annual/Special Management 4 Elect Directors and Commissioners For PT PP London Sumatra Indonesia Tbk LSIP Y7137X101 Indonesia 10-May-12 24-Apr-12 Annual/Special Management 4 Elect Directors and Commissioners For PT PP London Sumatra Indonesia Tbk LSIP Y7137X101 Indonesia 10-May-12 24-Apr-12 Annual/Special Management 5 Approve Remuneration of Directors and Commissioners For PT PP London Sumatra Indonesia Tbk LSIP Y7137X101 Indonesia 10-May-12 24-Apr-12 Annual/Special Management 5 Approve Remuneration of Directors and Commissioners For PT PP London Sumatra Indonesia Tbk LSIP Y7137X101 Indonesia 10-May-12 24-Apr-12 Annual/Special Management 6 Approve Auditors and Authorize Board to Fix Their Remuneration For PT PP London Sumatra Indonesia Tbk LSIP Y7137X101 Indonesia 10-May-12 24-Apr-12 Annual/Special Management 6 Approve Auditors and Authorize Board to Fix Their Remuneration For PT PP London Sumatra Indonesia Tbk LSIP Y7137X101 Indonesia 10-May-12 24-Apr-12 Annual/Special Management 1 Amend Articles of Association For PT PP London Sumatra Indonesia Tbk LSIP Y7137X101 Indonesia 10-May-12 24-Apr-12 Annual/Special Management 1 Amend Articles of Association For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 1 Accept Report of the Board of Directors For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 2 Accept Report of Supervisors For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 3 Accept Financial Statements and Statutory Reports For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 4 Approve Plan for Allocating Surplus Common Reserve Funds of RMB 30 Billion from the After-Tax Profits For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 5 Approve Profit Distribution Plan for the Year Ended Dec. 31, 2011 For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 6 Authorize Board to Determine the Interim Profit Distribution Plan for the Year 2012 For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 7 Reappoint KPMG Huazhen and KPMG as Domestic and Overseas Auditors, Respectively, and Authorize Board to Fix Their Remuneration For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 8a1 Elect Fu Chengyu as Director For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 8a2 Elect Wang Tianpu as Director For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 8a3 Elect Zhang Yaocang as Director For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 8a4 Elect Zhang Jianhua as Director For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 8a5 Elect Wang Zhigang as Director For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 8a6 Elect Cai Xiyou as Director For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 8a7 Elect Cao Yaofeng as Director For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 8a8 Elect Li Chunguang as Director For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 8a9 Elect Dai Houliang as Director For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 8a10 Elect Liu Yun as Director For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 8b1 Elect Chen Xiaojin as Independent Non-Executive Director For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 8b2 Elect Ma Weihua as Independent Non-Executive Director For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 8b3 Elect Jiang Xiaoming as Independent Non-Executive Director For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 8b4 Elect YanYan as Independent Non-Executive Director For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 8b5 Elect Bao Guoming as Independent Non-Executive Director For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 9a Elect Xu Bin as Supervisors For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 9b Elect Geng Limin as Supervisors For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 9c Elect Li Xinjian as Supervisors For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 9d Elect Zou Huiping as Supervisors For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 9e Elect Kang Mingde as Supervisors For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 10 Approve Service Contracts with Directors and Supervisors For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 11 Authorize Secretary of the Board to Deal with All Procedural Requirements Relating to the Election and Reelection of Directors and Supervisors For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 12 Amend Articles of Association of the Company For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 13 Authorize Secretary of the Board to Deal with All Procedural Requirements Relating to the Amendments to the Articles of Association of the Company For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 14 Authorize Board to Determine the Proposed Plan for Issuance of Debt Financing Instruments For China Petroleum & Chemical Corp. Y15010104 Hong Kong 11-May-12 10-Apr-12 Annual Management 15 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Gold Fields Ltd GFI 38059T106 South Africa 14-May-12 30-Apr-12 Annual Management 1 Reappoint KPMG Inc as Auditors of the Company For Gold Fields Ltd GFI 38059T106 South Africa 14-May-12 30-Apr-12 Annual Management 2 Elect Delfin Lazaro as Director For Gold Fields Ltd GFI 38059T106 South Africa 14-May-12 30-Apr-12 Annual Management 3 Re-elect Cheryl Carolus as Director For Gold Fields Ltd GFI 38059T106 South Africa 14-May-12 30-Apr-12 Annual Management 4 Re-elect Roberto Danino as Director For Gold Fields Ltd GFI 38059T106 South Africa 14-May-12 30-Apr-12 Annual Management 5 Re-elect Richard Menell as Director For Gold Fields Ltd GFI 38059T106 South Africa 14-May-12 30-Apr-12 Annual Management 6 Re-elect Alan Hill as Director For Gold Fields Ltd GFI 38059T106 South Africa 14-May-12 30-Apr-12 Annual Management 7 Re-elect Gayle Wilson as Chairman of the Audit Committee For Gold Fields Ltd GFI 38059T106 South Africa 14-May-12 30-Apr-12 Annual Management 8 Re-elect Richard Menell as Member of the Audit Committee For Gold Fields Ltd GFI 38059T106 South Africa 14-May-12 30-Apr-12 Annual Management 9 Elect Matthews Moloko as Member of the Audit Committee For Gold Fields Ltd GFI 38059T106 South Africa 14-May-12 30-Apr-12 Annual Management 10 Re-elect Donald Ncube as Member of the Audit Committee For Gold Fields Ltd GFI 38059T106 South Africa 14-May-12 30-Apr-12 Annual Management 11 Elect Rupert Pennant-Rea as Member of the Audit Committee For Gold Fields Ltd GFI 38059T106 South Africa 14-May-12 30-Apr-12 Annual Management 12 Authorise Board to Issue Shares up to a Maximum of Ten Percent of Issued Share Capital For Gold Fields Ltd GFI 38059T106 South Africa 14-May-12 30-Apr-12 Annual Management 13 Authorise Board to Issue Shares for Cash up to a Maximum of Ten Percent of Issued Share Capital For Gold Fields Ltd GFI 38059T106 South Africa 14-May-12 30-Apr-12 Annual Management 14 Approve Gold Fields Limited 2012 Share Plan For Gold Fields Ltd GFI 38059T106 South Africa 14-May-12 30-Apr-12 Annual Management 1 Approve Remuneration of Non-Executive Directors For Gold Fields Ltd GFI 38059T106 South Africa 14-May-12 30-Apr-12 Annual Management 2 Approve Financial Assistance to Related or Inter-related Company in Terms of Sections 44 and 45 of the Act For Gold Fields Ltd GFI 38059T106 South Africa 14-May-12 30-Apr-12 Annual Management 3 Amend Memorandum of Incorporation Re: Cancellation of Preference Shares For Gold Fields Ltd GFI 38059T106 South Africa 14-May-12 30-Apr-12 Annual Management 4 Authorise Repurchase of Up to 20 Percent of Issued Share Capital For Gold Fields Ltd GFI 38059T106 South Africa 14-May-12 30-Apr-12 Annual Management 5 Adopt Memorandum of Incorporation For China Mobile Limited Y14965100 Hong Kong 16-May-12 09-May-12 Annual Management 1 Accept Financial Statements and Statutory Reports For China Mobile Limited Y14965100 Hong Kong 16-May-12 09-May-12 Annual Management 2 Declare Final Dividend For China Mobile Limited Y14965100 Hong Kong 16-May-12 09-May-12 Annual Management 3a Reelect Xi Guohua as Director For China Mobile Limited Y14965100 Hong Kong 16-May-12 09-May-12 Annual Management 3b Reelect Sha Yuejia as Director For China Mobile Limited Y14965100 Hong Kong 16-May-12 09-May-12 Annual Management 3c Reelect Liu Aili as Director For China Mobile Limited Y14965100 Hong Kong 16-May-12 09-May-12 Annual Management 3d Reelect Frank Wong Kwong Shing as Director For China Mobile Limited Y14965100 Hong Kong 16-May-12 09-May-12 Annual Management 3e Reelect Moses Cheng Mo Chi as Director For China Mobile Limited Y14965100 Hong Kong 16-May-12 09-May-12 Annual Management 4 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration For China Mobile Limited Y14965100 Hong Kong 16-May-12 09-May-12 Annual Management 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For China Mobile Limited Y14965100 Hong Kong 16-May-12 09-May-12 Annual Management 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For China Mobile Limited Y14965100 Hong Kong 16-May-12 09-May-12 Annual Management 7 Authorize Reissuance of Repurchased Shares For Haitian International Holdings Ltd. G4232C108 Hong Kong 16-May-12 10-May-12 Annual Management 1 Accept Financial Statements and Statutory Reports For Haitian International Holdings Ltd. G4232C108 Hong Kong 16-May-12 10-May-12 Annual Management 2 Approve Final Dividend of HK$0.135 Per Share For Haitian International Holdings Ltd. G4232C108 Hong Kong 16-May-12 10-May-12 Annual Management 3 Reelect Zhang Jianguo as Director and Approve Authorize Board to Fix His Remuneration For Haitian International Holdings Ltd. G4232C108 Hong Kong 16-May-12 10-May-12 Annual Management 4 Reelect Zhang Jianfeng as Director and Approve Authorize Board to Fix His Remuneration For Haitian International Holdings Ltd. G4232C108 Hong Kong 16-May-12 10-May-12 Annual Management 5 Reelect Liu Jianbo as Director and Approve Authorize Board to Fix His Remuneration For Haitian International Holdings Ltd. G4232C108 Hong Kong 16-May-12 10-May-12 Annual Management 6 Reelect Gao Xunxian as Director and Approve Authorize Board to Fix His Remuneration For Haitian International Holdings Ltd. G4232C108 Hong Kong 16-May-12 10-May-12 Annual Management 7 Reelect Steven Chow as Director and Approve Authorize Board to Fix His Remuneration For Haitian International Holdings Ltd. G4232C108 Hong Kong 16-May-12 10-May-12 Annual Management 8 Reelect Dai Guowah as Director and Approve Authorize Board to Fix His Remuneration For Haitian International Holdings Ltd. G4232C108 Hong Kong 16-May-12 10-May-12 Annual Management 9 Reelect Lou Baijun as Director and Approve Authorize Board to Fix His Remuneration For Haitian International Holdings Ltd. G4232C108 Hong Kong 16-May-12 10-May-12 Annual Management 10 Authorize Board to Fix Remuneration of Directors For Haitian International Holdings Ltd. G4232C108 Hong Kong 16-May-12 10-May-12 Annual Management 11 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration For Haitian International Holdings Ltd. G4232C108 Hong Kong 16-May-12 10-May-12 Annual Management 12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Haitian International Holdings Ltd. G4232C108 Hong Kong 16-May-12 10-May-12 Annual Management 13 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For Haitian International Holdings Ltd. G4232C108 Hong Kong 16-May-12 10-May-12 Annual Management 14 Authorize Reissuance of Repurchased Shares For PT Charoen Pokphand Indonesia Tbk CPIN Y71207164 Indonesia 16-May-12 30-Apr-12 Annual Management 1 Approve Annual Report and Financial Statements For PT Charoen Pokphand Indonesia Tbk CPIN Y71207164 Indonesia 16-May-12 30-Apr-12 Annual Management 2 Approve Allocation of Income For PT Charoen Pokphand Indonesia Tbk CPIN Y71207164 Indonesia 16-May-12 30-Apr-12 Annual Management 3 Approve Auditors For PT Charoen Pokphand Indonesia Tbk CPIN Y71207164 Indonesia 16-May-12 30-Apr-12 Annual Management 4 Elect Directors and Commissioners For Tencent Holdings Ltd. G87572148 Hong Kong 16-May-12 11-May-12 Annual Management 1 Accept Financial Statements and Statutory Reports For Tencent Holdings Ltd. G87572148 Hong Kong 16-May-12 11-May-12 Annual Management 2 Declare Final Dividend For Tencent Holdings Ltd. G87572148 Hong Kong 16-May-12 11-May-12 Annual Management 3a1 Reelect Li Dong Sheng as Director For Tencent Holdings Ltd. G87572148 Hong Kong 16-May-12 11-May-12 Annual Management 3a2 Reelect Iain Ferguson Bruce as Director For Tencent Holdings Ltd. G87572148 Hong Kong 16-May-12 11-May-12 Annual Management 3b Authorize Board to Fix Directors' Remuneration For Tencent Holdings Ltd. G87572148 Hong Kong 16-May-12 11-May-12 Annual Management 4 Reappoint Auditors and Authorize Board to Fix Their Remuneration For Tencent Holdings Ltd. G87572148 Hong Kong 16-May-12 11-May-12 Annual Management 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Tencent Holdings Ltd. G87572148 Hong Kong 16-May-12 11-May-12 Annual Management 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For Tencent Holdings Ltd. G87572148 Hong Kong 16-May-12 11-May-12 Annual Management 7 Authorize Reissuance of Repurchased Shares For Harbin Electric Company Ltd. Y30683109 Hong Kong 17-May-12 16-Apr-12 Annual Management 1 Approve Report of the Directors of the Company For Harbin Electric Company Ltd. Y30683109 Hong Kong 17-May-12 16-Apr-12 Annual Management 2 Approve Report of the Supervisory Committee of the Company For Harbin Electric Company Ltd. Y30683109 Hong Kong 17-May-12 16-Apr-12 Annual Management 3 Approve Audited Accounts and Report of the Auditors of the Company For Harbin Electric Company Ltd. Y30683109 Hong Kong 17-May-12 16-Apr-12 Annual Management 4 Approve Final Dividend of RMB 0.14 Per Share For Harbin Electric Company Ltd. Y30683109 Hong Kong 17-May-12 16-Apr-12 Annual Management 5 Elect Bai Shao-tong as Supervisor For Harbin Electric Company Ltd. Y30683109 Hong Kong 17-May-12 16-Apr-12 Annual Management 6 Authorize Board to Appoint Any Person to Fill In a Casual Vacancy in the Board of Directors or as an Additional Director For Harbin Electric Company Ltd. Y30683109 Hong Kong 17-May-12 16-Apr-12 Annual Management 7 Appoint Auditors and Authorize Board to Fix Their Remuneration For Harbin Electric Company Ltd. Y30683109 Hong Kong 17-May-12 16-Apr-12 Annual Management 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management 1 Accept Financial Statements and Statutory Reports for the Year Ended 31 December 2011 For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management Re-elect Angus Band as Director For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management Re-elect Saki Macozoma as Director For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management Re-elect Jacko Maree as Director For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management 3 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company and V Muguto as the Individual Registered Auditor For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management 4 Place Authorised but Unissued Ordinary Shares Under Control of Directors For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management 5 Place Authorised but Unissued Preference Shares Under Control of Directors For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management 6 Authorise Board to Issue Shares for Cash up to a Maximum of 2.5 Percent of Issued Share Capital For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management Re-elect Tim Ross as Chairman of the Audit and Actuarial Committee For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management Re-elect Angus Band as Member of the Audit and Actuarial Committee For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management Re-elect Tony Cunningham as Member of the Audit and Actuarial Committee For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management Re-elect Peter Moyo as Member of the Audit and Actuarial Committee For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management Re-elect Jim Sutcliffe as Member of the Audit and Actuarial Committee For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management 8 Approve Remuneration Policy For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management 9 Approve the Liberty Holdings Group Restricted Share Plan For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management 1 Authorise Directors to Issue Any Ordinary Shares of the Company for the Implementation of Any Share Incentive Scheme For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management Approve Remuneration of the Chairman of the Board For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management Approve Remuneration of the Lead Independent Director For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management Approve Remuneration of the Board Member For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management Approve Remuneration of the International Board Member and Member of Committees For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management Approve Remuneration of the International Board Member, Member of Committees and Chairman of a Committee For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management Approve Remuneration of the Chairman of the Audit and Actuarial Committee For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management Approve Remuneration of the Member of the Audit and Actuarial Committee For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management Approve Remuneration of the Chairman of the Risk Committee For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management Approve Remuneration of the Member of the Risk Committee For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management Approve Remuneration of the Chairman of the Remuneration Committee For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management Approve Remuneration of the Member of the Remuneration Committee For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management Approve Remuneration of the Chairman of the Social, Ethics and Transformation Committee For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management Approve Remuneration of the Member of the Social, Ethics and Transformation Committee For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management Approve Remuneration of the Member of the Directors' Affairs Committee For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management Approve Remuneration of the Chairman of the STANLIB Limited Board For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management Approve Remuneration of the Member of the STANLIB Limited Board For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management Approve Fee Per Ad Hoc Board or Board Committee Meeting For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management 3 Approve Financial Assistance to Related or Inter-Related Company For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management 4 Authorise Repurchase of Up to Ten Percent of Issued Share Capital For Liberty Holdings Ltd LBH S44440121 South Africa 18-May-12 11-May-12 Annual Management 5 Adopt New Memorandum of Incorporation For SOHO China Ltd. G82600100 Hong Kong 18-May-12 11-May-12 Annual Management 1 Accept Financial Statements and Statutory Reports For SOHO China Ltd. G82600100 Hong Kong 18-May-12 11-May-12 Annual Management 2 Approve Final Dividend For SOHO China Ltd. G82600100 Hong Kong 18-May-12 11-May-12 Annual Management 3 Reelect Yi Xiqun as Director For SOHO China Ltd. G82600100 Hong Kong 18-May-12 11-May-12 Annual Management 4 Reelect Yan Yan as Director For SOHO China Ltd. G82600100 Hong Kong 18-May-12 11-May-12 Annual Management 5 Reelect Ramin Khadem as Director For SOHO China Ltd. G82600100 Hong Kong 18-May-12 11-May-12 Annual Management 6 Authorize Board to Fix Remuneration of Directors For SOHO China Ltd. G82600100 Hong Kong 18-May-12 11-May-12 Annual Management 7 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration For SOHO China Ltd. G82600100 Hong Kong 18-May-12 11-May-12 Annual Management 8a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For SOHO China Ltd. G82600100 Hong Kong 18-May-12 11-May-12 Annual Management 8b Authorize Repurchase of Up to 10 Percent of Issued Share Capital For SOHO China Ltd. G82600100 Hong Kong 18-May-12 11-May-12 Annual Management 8c Authorize Reissuance of Repurchased Shares For SOHO China Ltd. G82600100 Hong Kong 18-May-12 11-May-12 Annual Management 9a Amend Memorandum and Articles of Association For SOHO China Ltd. G82600100 Hong Kong 18-May-12 11-May-12 Annual Management 9b Adopt Amended and Restated Memorandum and Articles of Association For Exxaro Resources Ltd EXX S26949107 South Africa 22-May-12 11-May-12 Annual Management 1 Accept Financial Statements and Statutory Reports for Year Ended 31 December 2011 For Exxaro Resources Ltd EXX S26949107 South Africa 22-May-12 11-May-12 Special Management 1 Approve Specific Issue of Initial Subscription Shares for Cash For Exxaro Resources Ltd EXX S26949107 South Africa 22-May-12 11-May-12 Annual Management Elect Salukazi Dakile-Hlongwane as Director For Exxaro Resources Ltd EXX S26949107 South Africa 22-May-12 11-May-12 Special Management 2 Approve Specific Issue of Further Subscription Shares for Cash For Exxaro Resources Ltd EXX S26949107 South Africa 22-May-12 11-May-12 Annual Management Re-elect Ufikile Khumalo as Director For Exxaro Resources Ltd EXX S26949107 South Africa 22-May-12 11-May-12 Special Management 3 Authorise Board to Ratify and Execute Approved Resolutions For Exxaro Resources Ltd EXX S26949107 South Africa 22-May-12 11-May-12 Annual Management Re-elect Len Konar as Director For Exxaro Resources Ltd EXX S26949107 South Africa 22-May-12 11-May-12 Annual Management Re-elect Rick Mohring as Director For Exxaro Resources Ltd EXX S26949107 South Africa 22-May-12 11-May-12 Special Management 1 Adopt New Memorandum of Incorporation For Exxaro Resources Ltd EXX S26949107 South Africa 22-May-12 11-May-12 Annual Management 3 Re-elect Jeff van Rooyen, Rick Mohring and Nkunku Sowazi as Members of the Group Audit Committee For Exxaro Resources Ltd EXX S26949107 South Africa 22-May-12 11-May-12 Annual Management 4 Elect Jeff van Rooyen, Rick Mohring and Jurie Geldenhuys as Members of the Group Social and Ethics Committee For Exxaro Resources Ltd EXX S26949107 South Africa 22-May-12 11-May-12 Annual Management 5 Approve Remuneration Report For Exxaro Resources Ltd EXX S26949107 South Africa 22-May-12 11-May-12 Annual Management 6 Reappoint PricewaterhouseCoopers Incorporated as Auditors of the Company and D Shango as the Designated Audit Partner For Exxaro Resources Ltd EXX S26949107 South Africa 22-May-12 11-May-12 Annual Management 7 Place Authorised but Unissued Shares under Control of Directors For Exxaro Resources Ltd EXX S26949107 South Africa 22-May-12 11-May-12 Annual Management 8 Authorise Board to Issue Shares for Cash up to a Maximum of Ten Percent of Issued Share Capital For Exxaro Resources Ltd EXX S26949107 South Africa 22-May-12 11-May-12 Annual Management 9 Authorise Board to Ratify and Execute Approved Resolutions For Exxaro Resources Ltd EXX S26949107 South Africa 22-May-12 11-May-12 Annual Management 1 Approve Non-executive Directors Fees for the Period 1 January 2012 For Exxaro Resources Ltd EXX S26949107 South Africa 22-May-12 11-May-12 Annual Management 2 Authorise Repurchase of Up to Five Percent of Issued Share Capital For Exxaro Resources Ltd EXX S26949107 South Africa 22-May-12 11-May-12 Annual Management 3 Approve Financial Assistance for Subscription of Securities For Giordano International Limited G6901M101 Hong Kong 22-May-12 17-May-12 Annual Management 1 Accept Financial Statements and Statutory Reports For Giordano International Limited G6901M101 Hong Kong 22-May-12 17-May-12 Annual Management 2 Approve Final Dividend For Giordano International Limited G6901M101 Hong Kong 22-May-12 17-May-12 Annual Management 3a Reelect Mah Chuck On, Bernard as Executive Director For Giordano International Limited G6901M101 Hong Kong 22-May-12 17-May-12 Annual Management 3b Reelect Kwong Ki Chi as Independent Non-Executive Director For Giordano International Limited G6901M101 Hong Kong 22-May-12 17-May-12 Annual Management 3c Elect Cheng Chi Kong, Adrian as Non-Executive Director For Giordano International Limited G6901M101 Hong Kong 22-May-12 17-May-12 Annual Management 3d Elect Chan Sai Cheong as Non-Executive Director For Giordano International Limited G6901M101 Hong Kong 22-May-12 17-May-12 Annual Management 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration For Giordano International Limited G6901M101 Hong Kong 22-May-12 17-May-12 Annual Management 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Giordano International Limited G6901M101 Hong Kong 22-May-12 17-May-12 Annual Management 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For Giordano International Limited G6901M101 Hong Kong 22-May-12 17-May-12 Annual Management 7 Approve Amendments to the 2011 Share Option Scheme For Ulker Biskuvi Sanayi A.S. ULKER M90358108 Turkey 22-May-12 Annual Management 1 Open Meeting and Elect Presiding Council of Meeting For Ulker Biskuvi Sanayi A.S. ULKER M90358108 Turkey 22-May-12 Annual Management 2 Authorize Presiding Council to Sign Minutes of Meeting For Ulker Biskuvi Sanayi A.S. ULKER M90358108 Turkey 22-May-12 Annual Management 3 Accept Board and Internal Audit Reports For Ulker Biskuvi Sanayi A.S. ULKER M90358108 Turkey 22-May-12 Annual Management 4 Accept External Audit Report For Ulker Biskuvi Sanayi A.S. ULKER M90358108 Turkey 22-May-12 Annual Management 5 Accept Financial Statements For Ulker Biskuvi Sanayi A.S. ULKER M90358108 Turkey 22-May-12 Annual Management 6 Approve Allocation of Income For Ulker Biskuvi Sanayi A.S. ULKER M90358108 Turkey 22-May-12 Annual Management 7 Approve Discharge of Board and Auditors For Ulker Biskuvi Sanayi A.S. ULKER M90358108 Turkey 22-May-12 Annual Management 8 Appoint Internal Statutory Auditors and Approve Their Remuneration For Ulker Biskuvi Sanayi A.S. ULKER M90358108 Turkey 22-May-12 Annual Management 9 Approve Director Remuneration For Ulker Biskuvi Sanayi A.S. ULKER M90358108 Turkey 22-May-12 Annual Management 10 Receive Information on Company Donation Policy and Charitable Donations Made During the Year None Ulker Biskuvi Sanayi A.S. ULKER M90358108 Turkey 22-May-12 Annual Management 11 Receive Information on the Guarantees, Pledges, and Mortgages Provided by the Company to Third Parties None Ulker Biskuvi Sanayi A.S. ULKER M90358108 Turkey 22-May-12 Annual Management 12 Ratify External Auditors For Ulker Biskuvi Sanayi A.S. ULKER M90358108 Turkey 22-May-12 Annual Management 13 Receive Information on Related Party Transactions None Ulker Biskuvi Sanayi A.S. ULKER M90358108 Turkey 22-May-12 Annual Management 14 Approve Remuneration Policy For Ulker Biskuvi Sanayi A.S. ULKER M90358108 Turkey 22-May-12 Annual Management 15 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose For Ulker Biskuvi Sanayi A.S. ULKER M90358108 Turkey 22-May-12 Annual Management 16 Amend Company Articles For Ulker Biskuvi Sanayi A.S. ULKER M90358108 Turkey 22-May-12 Annual Management 17 Wishes and Close Meeting None FirstRand Ltd FSR S5202Z131 South Africa 23-May-12 18-May-12 Special Management 1 Amend Conditional Share Plan 2009 For FirstRand Ltd FSR S5202Z131 South Africa 23-May-12 18-May-12 Special Management 1 Adopt Memorandum of Incorporation For FirstRand Ltd FSR S5202Z131 South Africa 23-May-12 18-May-12 Special Management 2 Amend Memorandum of Incorporation Re: Preference Shares For Petrochina Company Limited Y6883Q104 Hong Kong 23-May-12 20-Apr-12 Annual Management 1 Accept Report of the Board of Directors For Petrochina Company Limited Y6883Q104 Hong Kong 23-May-12 20-Apr-12 Annual Management 2 Accept Report of the Supervisory Committee For Petrochina Company Limited Y6883Q104 Hong Kong 23-May-12 20-Apr-12 Annual Management 3 Accept Financial Statements and Statutory Reports For Petrochina Company Limited Y6883Q104 Hong Kong 23-May-12 20-Apr-12 Annual Management 4 Approve Final Dividend For Petrochina Company Limited Y6883Q104 Hong Kong 23-May-12 20-Apr-12 Annual Management 5 Authorize Board to Determine the Distribution of Interim Dividends for the Year 2012 For Petrochina Company Limited Y6883Q104 Hong Kong 23-May-12 20-Apr-12 Annual Management 6 Reappoint PricewaterhouseCoopers, Certified Public Accountants as International Auditors and PricewaterhouseCoopers Zhong Tian CPAs Company Limited, Certified Public Accountantsas Domestic Auditors and Authorize Board to Fix Their Remuneration For Petrochina Company Limited Y6883Q104 Hong Kong 23-May-12 20-Apr-12 Annual Management 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Central China Real Estate Ltd. G20768100 Cayman Islands 24-May-12 21-May-12 Annual Management 1 Accept Financial Statements and Statutory Reports For Central China Real Estate Ltd. G20768100 Cayman Islands 24-May-12 21-May-12 Annual Management 2 Approve Final Dividend of HK$0.1 Per Share For Central China Real Estate Ltd. G20768100 Cayman Islands 24-May-12 21-May-12 Annual Management 3a Reelect Yan Yingchun as Executive Director For Central China Real Estate Ltd. G20768100 Cayman Islands 24-May-12 21-May-12 Annual Management 3b Reelect Lim Ming Yan as Non-Executive Director For Central China Real Estate Ltd. G20768100 Cayman Islands 24-May-12 21-May-12 Annual Management 3c Reelect Leow Juan Thong Jason as Non-Executive Director For Central China Real Estate Ltd. G20768100 Cayman Islands 24-May-12 21-May-12 Annual Management 3d Reelect Xin Luo Lin as Independent Non-Executive Director For Central China Real Estate Ltd. G20768100 Cayman Islands 24-May-12 21-May-12 Annual Management 3e Authorize Board to Fix Remuneration of Directors For Central China Real Estate Ltd. G20768100 Cayman Islands 24-May-12 21-May-12 Annual Management 4 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration For Central China Real Estate Ltd. G20768100 Cayman Islands 24-May-12 21-May-12 Annual Management 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Central China Real Estate Ltd. G20768100 Cayman Islands 24-May-12 21-May-12 Annual Management 5b Approve Repurchase of Up to 10 Percent of Issued Capital For Central China Real Estate Ltd. G20768100 Cayman Islands 24-May-12 21-May-12 Annual Management 5c Authorize Reissuance of Repurchased Shares For Central China Real Estate Ltd. G20768100 Cayman Islands 24-May-12 21-May-12 Annual Management 6 Amend Articles of Association of the Company For PT Bank Bukopin Tbk BBKP Y7125R108 Indonesia 24-May-12 08-May-12 Annual Management 1 Approve Annual Report, Financial Statements, and Discharge Directors and Commissioners For PT Bank Bukopin Tbk BBKP Y7125R108 Indonesia 24-May-12 08-May-12 Annual Management 2 Approve Allocation of Income For PT Bank Bukopin Tbk BBKP Y7125R108 Indonesia 24-May-12 08-May-12 Annual Management 3 Approve Tantiem of Directors and Commissioners For PT Bank Bukopin Tbk BBKP Y7125R108 Indonesia 24-May-12 08-May-12 Annual Management 4 Approve Auditors and Authorize Board to Fix Their Remuneration For PT Bank Bukopin Tbk BBKP Y7125R108 Indonesia 24-May-12 08-May-12 Annual Management 5 Approve Increase in Capital Pursuant to Management Stock Option Plan For PT Bank Bukopin Tbk BBKP Y7125R108 Indonesia 24-May-12 08-May-12 Annual Management 6 Elect Commissioners For PT Bank Bukopin Tbk BBKP Y7125R108 Indonesia 24-May-12 08-May-12 Annual Management 7 Approve Honorarium, Salaries, and/or Allowances of Directors and Commissioners For PT Bank Bukopin Tbk BBKP Y7125R108 Indonesia 24-May-12 08-May-12 Annual Management 8 Approve Report on Use of Proceeds from Rights Issue I and II and Subordinated Bonds I Stage I Year 2012 For CNOOC Ltd. Y1662W117 Hong Kong 25-May-12 21-May-12 Annual Management 1a Accept Financial Statements and Statutory Reports For CNOOC Ltd. Y1662W117 Hong Kong 25-May-12 21-May-12 Annual Management 1b Declare Final Dividend For CNOOC Ltd. Y1662W117 Hong Kong 25-May-12 21-May-12 Annual Management 1c Reelect Wu Guangqi as Executive Director For CNOOC Ltd. Y1662W117 Hong Kong 25-May-12 21-May-12 Annual Management 1d Reelect Wu Zhenfang as Non-Executive Director For CNOOC Ltd. Y1662W117 Hong Kong 25-May-12 21-May-12 Annual Management 1e Reelect Tse Hau Yin, Aloysius as Independent Non-Executive Director For CNOOC Ltd. Y1662W117 Hong Kong 25-May-12 21-May-12 Annual Management 1f Authorize Board to Fix Remuneration of Directors For CNOOC Ltd. Y1662W117 Hong Kong 25-May-12 21-May-12 Annual Management 1g Reappoint Auditors and Authorize Board to Fix Their Remuneration For CNOOC Ltd. Y1662W117 Hong Kong 25-May-12 21-May-12 Annual Management 2a Authorize Repurchase of Up to 10 Percent of Issued Share Capital For CNOOC Ltd. Y1662W117 Hong Kong 25-May-12 21-May-12 Annual Management 2b Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For CNOOC Ltd. Y1662W117 Hong Kong 25-May-12 21-May-12 Annual Management 2c Authorize Reissuance of Repurchased Shares For China Pharmaceutical Group Ltd Y15018131 Hong Kong 25-May-12 18-May-12 Annual Management 1 Accept Financial Statements and Statutory Reports For China Pharmaceutical Group Ltd Y15018131 Hong Kong 25-May-12 18-May-12 Annual Management 2a1 Reelect Feng Zhenying as Director For China Pharmaceutical Group Ltd Y15018131 Hong Kong 25-May-12 18-May-12 Annual Management 2a2 Reelect Zhao John Huan as Director For China Pharmaceutical Group Ltd Y15018131 Hong Kong 25-May-12 18-May-12 Annual Management 2a3 Reelect Wang Shunlong as Director For China Pharmaceutical Group Ltd Y15018131 Hong Kong 25-May-12 18-May-12 Annual Management 2a4 Reelect Wang Zhenguo as Director For China Pharmaceutical Group Ltd Y15018131 Hong Kong 25-May-12 18-May-12 Annual Management 2a5 Reelect Lee Ka Sze, Carmelo as Director For China Pharmaceutical Group Ltd Y15018131 Hong Kong 25-May-12 18-May-12 Annual Management 2b Reelect Qi Moujia as Independent Non-Executive Director For China Pharmaceutical Group Ltd Y15018131 Hong Kong 25-May-12 18-May-12 Annual Management 2c Authorize Board to Fix Remuneration of Directors For China Pharmaceutical Group Ltd Y15018131 Hong Kong 25-May-12 18-May-12 Annual Management 3 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration For China Pharmaceutical Group Ltd Y15018131 Hong Kong 25-May-12 18-May-12 Annual Management 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For China Pharmaceutical Group Ltd Y15018131 Hong Kong 25-May-12 18-May-12 Annual Management 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For China Pharmaceutical Group Ltd Y15018131 Hong Kong 25-May-12 18-May-12 Annual Management 6 Authorize Reissuance of Repurchased Shares For China Shenhua Energy Co., Ltd. Y1504C113 Hong Kong 25-May-12 24-Apr-12 Annual Management 1 Accept Report of Board of Directors For China Shenhua Energy Co., Ltd. Y1504C113 Hong Kong 25-May-12 24-Apr-12 Annual Management 2 Accept Report of Board of Supervisors For China Shenhua Energy Co., Ltd. Y1504C113 Hong Kong 25-May-12 24-Apr-12 Special Management 1 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For China Shenhua Energy Co., Ltd. Y1504C113 Hong Kong 25-May-12 24-Apr-12 Annual Management 3 Accept Financial Statements and Statutory Reports For China Shenhua Energy Co., Ltd. Y1504C113 Hong Kong 25-May-12 24-Apr-12 Annual Management 4 Approve Profit Distribution Plan For the Year Ended Dec. 31, 2011 For China Shenhua Energy Co., Ltd. Y1504C113 Hong Kong 25-May-12 24-Apr-12 Annual Management 5 Authorize Board to Fix Remuneration of Directors and Supervisors For China Shenhua Energy Co., Ltd. Y1504C113 Hong Kong 25-May-12 24-Apr-12 Annual Management 6 Reappoint KPMG Huazhen and KPMG as PRC and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration For China Shenhua Energy Co., Ltd. Y1504C113 Hong Kong 25-May-12 24-Apr-12 Annual Management 7 Amend Rules of Procedure of Board Meeting of the Company For China Shenhua Energy Co., Ltd. Y1504C113 Hong Kong 25-May-12 24-Apr-12 Annual Management 8 Amend Related Party Transactions Decision Making Rules of the Company For China Shenhua Energy Co., Ltd. Y1504C113 Hong Kong 25-May-12 24-Apr-12 Annual Share Holder 9 Elect Kong Dong as Non-Executive Director For China Shenhua Energy Co., Ltd. Y1504C113 Hong Kong 25-May-12 24-Apr-12 Annual Share Holder 10 Elect Chen Hongsheng as Non-Executive Director For China Shenhua Energy Co., Ltd. Y1504C113 Hong Kong 25-May-12 24-Apr-12 Annual Management 11 Amend Articles: Board-Related For China Shenhua Energy Co., Ltd. Y1504C113 Hong Kong 25-May-12 24-Apr-12 Annual Management 12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For China Shenhua Energy Co., Ltd. Y1504C113 Hong Kong 25-May-12 24-Apr-12 Annual Management 13 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For Daishin Securities Co. Ltd. Y19538100 South Korea 25-May-12 31-Mar-12 Annual Management 1 Approve Financial Statements and Appropriation of Income and Dividends of KRW 650 per Common Share, KRW 700 per Preferred Share 1, and KRW 650 per Preferred Share 2 For Daishin Securities Co. Ltd. Y19538100 South Korea 25-May-12 31-Mar-12 Annual Management 2 Amend Articles of Incorporation For Daishin Securities Co. Ltd. Y19538100 South Korea 25-May-12 31-Mar-12 Annual Management Elect Two Inside Directors (Bundled) For Daishin Securities Co. Ltd. Y19538100 South Korea 25-May-12 31-Mar-12 Annual Management Reelect Four Outside Directors (Bundled) For Daishin Securities Co. Ltd. Y19538100 South Korea 25-May-12 31-Mar-12 Annual Management 4 Elect Two Members of Audit Committee For Daishin Securities Co. Ltd. Y19538100 South Korea 25-May-12 31-Mar-12 Annual Management 5 Approve Total Remuneration of Inside Directors and Outside Directors For Guangzhou R&F Properties Co., Ltd. Y2933F115 Hong Kong 25-May-12 23-Apr-12 Annual Management 1 Approve Report of the Board of Directors For Guangzhou R&F Properties Co., Ltd. Y2933F115 Hong Kong 25-May-12 23-Apr-12 Annual Management 2 Approve Report of the Supervisory Committee For Guangzhou R&F Properties Co., Ltd. Y2933F115 Hong Kong 25-May-12 23-Apr-12 Special Management 1 Approve Extension of Effective Period for the Proposed A Share Issue For Guangzhou R&F Properties Co., Ltd. Y2933F115 Hong Kong 25-May-12 23-Apr-12 Annual Management 3 Approve Audited Financial Statements and Report of Auditors For Guangzhou R&F Properties Co., Ltd. Y2933F115 Hong Kong 25-May-12 23-Apr-12 Annual Management 4 Declare Final Dividend of HK$0.4 Per Share For Guangzhou R&F Properties Co., Ltd. Y2933F115 Hong Kong 25-May-12 23-Apr-12 Annual Management 5 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration For Guangzhou R&F Properties Co., Ltd. Y2933F115 Hong Kong 25-May-12 23-Apr-12 Annual Management 6 Authorize Board to Decide on Matters Relating to the Payment of Interim Dividend for the Six Months Ended June 30, 2012 For Guangzhou R&F Properties Co., Ltd. Y2933F115 Hong Kong 25-May-12 23-Apr-12 Annual Management 7a Reelect Li Sze Lim as Executive Director and Authorize Board to Fix His Remuneration For Guangzhou R&F Properties Co., Ltd. Y2933F115 Hong Kong 25-May-12 23-Apr-12 Annual Management 7b Reelect Zhang Li as Executive Director and Authorize Board to Fix His Remuneration For Guangzhou R&F Properties Co., Ltd. Y2933F115 Hong Kong 25-May-12 23-Apr-12 Annual Management 7c Reelect Zhou Yaonan as Executive Director and Authorize Board to Fix His Remuneration For Guangzhou R&F Properties Co., Ltd. Y2933F115 Hong Kong 25-May-12 23-Apr-12 Annual Management 7d Reelect Lu Jing as Executive Director and Authorize Board to Fix His Remuneration For Guangzhou R&F Properties Co., Ltd. Y2933F115 Hong Kong 25-May-12 23-Apr-12 Annual Management 8 Approve Guarantee Extension on Behalf of the Company's Subsidiaries For Guangzhou R&F Properties Co., Ltd. Y2933F115 Hong Kong 25-May-12 23-Apr-12 Annual Management 9 Approve Guarantees Extended in 2011 For Guangzhou R&F Properties Co., Ltd. Y2933F115 Hong Kong 25-May-12 23-Apr-12 Annual Management 10 Approve Extension of A Share Issue For Guangzhou R&F Properties Co., Ltd. Y2933F115 Hong Kong 25-May-12 23-Apr-12 Annual Management 11 Amend Use of Proceeds from the A Share Issue For Guangzhou R&F Properties Co., Ltd. Y2933F115 Hong Kong 25-May-12 23-Apr-12 Annual Management 12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For T. Sise ve Cam Fabrikalari AS SISE M9013U105 Turkey 25-May-12 Annual Management 1 Elect Presiding Council of Meeting and Authorize Presiding Council to Sign Minutes of Meeting For T. Sise ve Cam Fabrikalari AS SISE M9013U105 Turkey 25-May-12 Annual Management 2 Receive Statutory Reports None T. Sise ve Cam Fabrikalari AS SISE M9013U105 Turkey 25-May-12 Annual Management 3 Accept Financial Statements For T. Sise ve Cam Fabrikalari AS SISE M9013U105 Turkey 25-May-12 Annual Management 4 Approve Allocation of Income For T. Sise ve Cam Fabrikalari AS SISE M9013U105 Turkey 25-May-12 Annual Management 5 Approve Discharge of Board and Auditors For T. Sise ve Cam Fabrikalari AS SISE M9013U105 Turkey 25-May-12 Annual Management 6 Elect Directors For T. Sise ve Cam Fabrikalari AS SISE M9013U105 Turkey 25-May-12 Annual Management 7 Appoint Internal Statutory Auditors For T. Sise ve Cam Fabrikalari AS SISE M9013U105 Turkey 25-May-12 Annual Management 8 Approve Director Remuneration For T. Sise ve Cam Fabrikalari AS SISE M9013U105 Turkey 25-May-12 Annual Management 9 Approve Internal Auditor Remuneration For T. Sise ve Cam Fabrikalari AS SISE M9013U105 Turkey 25-May-12 Annual Management 10 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose For T. Sise ve Cam Fabrikalari AS SISE M9013U105 Turkey 25-May-12 Annual Management 11 Amend Company Articles For T. Sise ve Cam Fabrikalari AS SISE M9013U105 Turkey 25-May-12 Annual Management 12 Approve Remuneration Policy For T. Sise ve Cam Fabrikalari AS SISE M9013U105 Turkey 25-May-12 Annual Management 13 Receive Information on Related Party Transactions None T. Sise ve Cam Fabrikalari AS SISE M9013U105 Turkey 25-May-12 Annual Management 14 Receive Information on Profit Distribution Policy None T. Sise ve Cam Fabrikalari AS SISE M9013U105 Turkey 25-May-12 Annual Management 15 Receive Information on Company Disclosure Policy None T. Sise ve Cam Fabrikalari AS SISE M9013U105 Turkey 25-May-12 Annual Management 16 Receive Information on Charitable Donations None T. Sise ve Cam Fabrikalari AS SISE M9013U105 Turkey 25-May-12 Annual Management 17 Receive Information on the Guarantees, Pledges, and Mortgages Provided by the Company to Third Parties None IndiaBulls Financial Services Ltd. Y39129104 India 27-May-12 20-Apr-12 Special Management 1 Approve Issuance of Warrants to Cleta Properties Pvt. Ltd., Cleta Buildtech Pvt. Ltd., Priapus Real Estate Pvt. Ltd., Hespera Real Estate Pvt. Ltd., G. Banga, and A. Kumar, Promoter Group Entities For IndiaBulls Financial Services Ltd. Y39129104 India 27-May-12 20-Apr-12 Special Management 2 Amend Memorandum of Association Re: Objectives For Tekfen Holding AS TKFEN M8788F103 Turkey 28-May-12 Annual Management 1 Open Meeting and Elect Presiding Council of Meeting For Tekfen Holding AS TKFEN M8788F103 Turkey 28-May-12 Annual Management 1 Open Meeting and Elect Presiding Council of Meeting For Tekfen Holding AS TKFEN M8788F103 Turkey 28-May-12 Annual Management 2 Authorize Presiding Council to Sign Minutes of Meeting For Tekfen Holding AS TKFEN M8788F103 Turkey 28-May-12 Annual Management 2 Authorize Presiding Council to Sign Minutes of Meeting For Tekfen Holding AS TKFEN M8788F103 Turkey 28-May-12 Annual Management 3 Accept Financial Statements and Statutory Reports For Tekfen Holding AS TKFEN M8788F103 Turkey 28-May-12 Annual Management 3 Accept Financial Statements and Statutory Reports For Tekfen Holding AS TKFEN M8788F103 Turkey 28-May-12 Annual Management 4 Approve Discharge of Board and Auditors For Tekfen Holding AS TKFEN M8788F103 Turkey 28-May-12 Annual Management 4 Approve Discharge of Board and Auditors For Tekfen Holding AS TKFEN M8788F103 Turkey 28-May-12 Annual Management 5 Approve Allocation of Income For Tekfen Holding AS TKFEN M8788F103 Turkey 28-May-12 Annual Management 5 Approve Allocation of Income For Tekfen Holding AS TKFEN M8788F103 Turkey 28-May-12 Annual Management 6 Amend Company Articles For Tekfen Holding AS TKFEN M8788F103 Turkey 28-May-12 Annual Management 6 Amend Company Articles For Tekfen Holding AS TKFEN M8788F103 Turkey 28-May-12 Annual Management 7 Elect Board of Directors and Internal Auditors For Tekfen Holding AS TKFEN M8788F103 Turkey 28-May-12 Annual Management 7 Elect Board of Directors and Internal Auditors For Tekfen Holding AS TKFEN M8788F103 Turkey 28-May-12 Annual Management 8 Approve Remuneration Policy For Tekfen Holding AS TKFEN M8788F103 Turkey 28-May-12 Annual Management 8 Approve Remuneration Policy For Tekfen Holding AS TKFEN M8788F103 Turkey 28-May-12 Annual Management 9 Approve Remuneration of Directors and Internal Auditors For Tekfen Holding AS TKFEN M8788F103 Turkey 28-May-12 Annual Management 9 Approve Remuneration of Directors and Internal Auditors For Tekfen Holding AS TKFEN M8788F103 Turkey 28-May-12 Annual Management 10 Receive Information on the Guarantees, Pledges, and Mortgages Provided by the Company to Third Parties; Receive Information on Related Party Transactions None Tekfen Holding AS TKFEN M8788F103 Turkey 28-May-12 Annual Management 10 Receive Information on the Guarantees, Pledges, and Mortgages Provided by the Company to Third Parties; Receive Information on Related Party Transactions None Tekfen Holding AS TKFEN M8788F103 Turkey 28-May-12 Annual Management 11 Receive Information on Charitable Donations None Tekfen Holding AS TKFEN M8788F103 Turkey 28-May-12 Annual Management 11 Receive Information on Charitable Donations None Tekfen Holding AS TKFEN M8788F103 Turkey 28-May-12 Annual Management 12 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose For Tekfen Holding AS TKFEN M8788F103 Turkey 28-May-12 Annual Management 12 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose For Tekfen Holding AS TKFEN M8788F103 Turkey 28-May-12 Annual Management 13 Wishes None Tekfen Holding AS TKFEN M8788F103 Turkey 28-May-12 Annual Management 13 Wishes None China Unicom (Hong Kong) Ltd Y1519S111 Hong Kong 29-May-12 24-May-12 Annual Management 1 Accept Financial Statements and Statutory Reports For China Unicom (Hong Kong) Ltd Y1519S111 Hong Kong 29-May-12 24-May-12 Annual Management 2 Declare Final Dividend For China Unicom (Hong Kong) Ltd Y1519S111 Hong Kong 29-May-12 24-May-12 Annual Management 3a1 Reelect Chang Xiaobing as Director For China Unicom (Hong Kong) Ltd Y1519S111 Hong Kong 29-May-12 24-May-12 Annual Management 3a2 Reelect Cheung Wing Lam Linus as Director For China Unicom (Hong Kong) Ltd Y1519S111 Hong Kong 29-May-12 24-May-12 Annual Management 3a3 Reelect John Lawson Thornton as Director For China Unicom (Hong Kong) Ltd Y1519S111 Hong Kong 29-May-12 24-May-12 Annual Management 3a4 Reelect Chung Shui Ming Timpson as Director For China Unicom (Hong Kong) Ltd Y1519S111 Hong Kong 29-May-12 24-May-12 Annual Management 3b Authorize Board to Fix Remuneration of Directors For China Unicom (Hong Kong) Ltd Y1519S111 Hong Kong 29-May-12 24-May-12 Annual Management 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration For China Unicom (Hong Kong) Ltd Y1519S111 Hong Kong 29-May-12 24-May-12 Annual Management 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For China Unicom (Hong Kong) Ltd Y1519S111 Hong Kong 29-May-12 24-May-12 Annual Management 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For China Unicom (Hong Kong) Ltd Y1519S111 Hong Kong 29-May-12 24-May-12 Annual Management 7 Authorize Reissuance of Repurchased Shares For EIS Eczacibasi Ilac Sanayi ve Ticaret AS M30078105 Turkey 29-May-12 Annual Management 1 Open Meeting, Elect Presiding Council of Meeting, and Authorize Presiding Council to Sign Minutes of Meeting For EIS Eczacibasi Ilac Sanayi ve Ticaret AS M30078105 Turkey 29-May-12 Annual Management 2 Accept Board Report For EIS Eczacibasi Ilac Sanayi ve Ticaret AS M30078105 Turkey 29-May-12 Annual Management 3 Accept Audit Report For EIS Eczacibasi Ilac Sanayi ve Ticaret AS M30078105 Turkey 29-May-12 Annual Management 4 Accept Financial Statements For EIS Eczacibasi Ilac Sanayi ve Ticaret AS M30078105 Turkey 29-May-12 Annual Management 5 Approve Allocation of Income For EIS Eczacibasi Ilac Sanayi ve Ticaret AS M30078105 Turkey 29-May-12 Annual Management 6 Approve Discharge of Board For EIS Eczacibasi Ilac Sanayi ve Ticaret AS M30078105 Turkey 29-May-12 Annual Management 7 Approve Discharge of Auditors For EIS Eczacibasi Ilac Sanayi ve Ticaret AS M30078105 Turkey 29-May-12 Annual Management 8 Elect Directors and Approve Their Remuneration For EIS Eczacibasi Ilac Sanayi ve Ticaret AS M30078105 Turkey 29-May-12 Annual Management 9 Appoint Internal Statutory Auditors and Approve Their Remuneration For EIS Eczacibasi Ilac Sanayi ve Ticaret AS M30078105 Turkey 29-May-12 Annual Management 10 Ratify External Auditors For EIS Eczacibasi Ilac Sanayi ve Ticaret AS M30078105 Turkey 29-May-12 Annual Management 11 Receive Information on Charitable Donations None EIS Eczacibasi Ilac Sanayi ve Ticaret AS M30078105 Turkey 29-May-12 Annual Management 12 Receive Information on the Guarantees, Pledges, and Mortgages Provided by the Company to Third Parties None EIS Eczacibasi Ilac Sanayi ve Ticaret AS M30078105 Turkey 29-May-12 Annual Management 13 Approve Remuneration Policy For EIS Eczacibasi Ilac Sanayi ve Ticaret AS M30078105 Turkey 29-May-12 Annual Management 14 Receive Information on Profit Distribution Policy None EIS Eczacibasi Ilac Sanayi ve Ticaret AS M30078105 Turkey 29-May-12 Annual Management 15 Receive Information on Related Party Transactions None EIS Eczacibasi Ilac Sanayi ve Ticaret AS M30078105 Turkey 29-May-12 Annual Management 16 Receive Information on Company Disclosure Policy None EIS Eczacibasi Ilac Sanayi ve Ticaret AS M30078105 Turkey 29-May-12 Annual Management 17 Amend Company Articles For EIS Eczacibasi Ilac Sanayi ve Ticaret AS M30078105 Turkey 29-May-12 Annual Management 18 Authorize Issuance of Bonds and Debentures For EIS Eczacibasi Ilac Sanayi ve Ticaret AS M30078105 Turkey 29-May-12 Annual Management 19 Approve Related Party Transactions For EIS Eczacibasi Ilac Sanayi ve Ticaret AS M30078105 Turkey 29-May-12 Annual Management 20 Wishes None MTN Group Ltd MTN S8039R108 South Africa 29-May-12 18-May-12 Annual Management 1 Re-elect Alan Harper as Director For MTN Group Ltd MTN S8039R108 South Africa 29-May-12 18-May-12 Annual Management 2 Re-elect Dawn Marole as Director For MTN Group Ltd MTN S8039R108 South Africa 29-May-12 18-May-12 Annual Management 3 Re-elect Peter Mageza as Director For MTN Group Ltd MTN S8039R108 South Africa 29-May-12 18-May-12 Annual Management 4 Re-elect Alan van Biljon as Director For MTN Group Ltd MTN S8039R108 South Africa 29-May-12 18-May-12 Annual Management 5 Re-elect Alan van Biljon as Chairman of the Audit Committee For MTN Group Ltd MTN S8039R108 South Africa 29-May-12 18-May-12 Annual Management 6 Re-elect Jeff van Rooyen as Member of the Audit Committee For MTN Group Ltd MTN S8039R108 South Africa 29-May-12 18-May-12 Annual Management 7 Re-elect Peter Mageza as Member of the Audit Committee For MTN Group Ltd MTN S8039R108 South Africa 29-May-12 18-May-12 Annual Management 8 Re-elect Johnson Njeke as Member of the Audit Committee For MTN Group Ltd MTN S8039R108 South Africa 29-May-12 18-May-12 Annual Management 9 Reappoint PricewaterhouseCoopers Inc and SizweNtsalubaGobodo Inc as Joint Auditors For MTN Group Ltd MTN S8039R108 South Africa 29-May-12 18-May-12 Annual Management 10 Place Authorised but Unissued Shares under Control of Directors For MTN Group Ltd MTN S8039R108 South Africa 29-May-12 18-May-12 Annual Management 11 Approve Remuneration Philosophy For MTN Group Ltd MTN S8039R108 South Africa 29-May-12 18-May-12 Annual Management 12 Approve Remuneration of Non-Executive Directors For MTN Group Ltd MTN S8039R108 South Africa 29-May-12 18-May-12 Annual Management 13 Authorise Repurchase of Up to Ten Percent of Issued Share Capital For MTN Group Ltd MTN S8039R108 South Africa 29-May-12 18-May-12 Annual Management 14 Approve Financial Assistance to Subsidiaries and Other Related and Inter-related Entities and to Directors, Prescribed Officers and Other Persons Participating in Share or Other Employee Incentive Schemes For Bank of China Limited Y0698A107 Hong Kong 30-May-12 27-Apr-12 Annual Management 1 Approve 2011 Work Report of Board of Directors For Bank of China Limited Y0698A107 Hong Kong 30-May-12 27-Apr-12 Annual Management 2 Approve 2011 Work Report of Board of Supervisors For Bank of China Limited Y0698A107 Hong Kong 30-May-12 27-Apr-12 Annual Management 3 Approve2011 Annual Financial Statements For Bank of China Limited Y0698A107 Hong Kong 30-May-12 27-Apr-12 Annual Management 4 Approve 2011 Profit Distribution Plan For Bank of China Limited Y0698A107 Hong Kong 30-May-12 27-Apr-12 Annual Management 5 Approve 2012 Annual Budget Report For Bank of China Limited Y0698A107 Hong Kong 30-May-12 27-Apr-12 Annual Management 6 Reappoint PricewaterhouseCoopers Zhong Tian CPAs Limited Company and PricewaterhouseCoopers Hong Kong as Auditors For Bank of China Limited Y0698A107 Hong Kong 30-May-12 27-Apr-12 Annual Management 7 Elect Arnout Henricus Elisabeth Maria Wellink as Independent Non-Executive Director For Bank of China Limited Y0698A107 Hong Kong 30-May-12 27-Apr-12 Annual Management 8 Amend Articles of Association For Lafarge Malayan Cement Berhad (frmly Malayan Cement Bhd) LMCEMNT Y5348J101 Malaysia 30-May-12 24-May-12 Annual Management 1 Elect Yusof bin Hussin as Director For Lafarge Malayan Cement Berhad (frmly Malayan Cement Bhd) LMCEMNT Y5348J101 Malaysia 30-May-12 24-May-12 Annual Management 2 Elect Chen Theng Aik as Director For Lafarge Malayan Cement Berhad (frmly Malayan Cement Bhd) LMCEMNT Y5348J101 Malaysia 30-May-12 24-May-12 Annual Management 3 Elect Saw Ewe Seng as Director For Lafarge Malayan Cement Berhad (frmly Malayan Cement Bhd) LMCEMNT Y5348J101 Malaysia 30-May-12 24-May-12 Annual Management 4 Elect Christian Herrault as Director For Lafarge Malayan Cement Berhad (frmly Malayan Cement Bhd) LMCEMNT Y5348J101 Malaysia 30-May-12 24-May-12 Annual Management 5 Elect Louis Chavane as Director For Lafarge Malayan Cement Berhad (frmly Malayan Cement Bhd) LMCEMNT Y5348J101 Malaysia 30-May-12 24-May-12 Annual Management 6 Approve Deloitte & Touche as Auditors and Authorize Board to Fix Their Remuneration For Lafarge Malayan Cement Berhad (frmly Malayan Cement Bhd) LMCEMNT Y5348J101 Malaysia 30-May-12 24-May-12 Annual Management 7 Approve Implementation of Shareholders' Mandate for Recurrent Related Party Transactions For Lafarge Malayan Cement Berhad (frmly Malayan Cement Bhd) LMCEMNT Y5348J101 Malaysia 30-May-12 24-May-12 Annual Management 8 Approve Share Repurchase Program For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management 1 Open Meeting None Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management 2 Elect Meeting Chairman For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management 3 Acknowledge Proper Convening of Meeting None Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management 4 Approve Agenda of Meeting For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management 5 Elect Members of Vote Counting Commission For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management 6 Financial Statements, Income Allocation Proposal, and Supervisory Board Report on Its Review of Management Board Report, Financial Statements, and Income Allocation Proposal None Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management 7 Receive Management Board Report on Group's Operations in Fiscal 2011, Consolidated Financial Statements, and Supervisory Board Report on Its Review of Management Board Report and Consolidated Financial Statements None Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management 8 Receive Supervisory Board Report None Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management 9 Approve Management Board Report on Company's Operations in Fiscal 2011 and Financial Statements For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management 10 Approve Management Board Report on Group's Operations in Fiscal 2011 and Consolidated Financial Statements For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management 11 Approve Allocation of Income For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management Approve Discharge of Dariusz Jacek Krawiec (Chairman of Management Board) For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management Approve Discharge of Slawomir Robert Jedrzejczyk (Vice-Chairman of Management Board) For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management Approve Discharge of Krystian Pater (Management Board Member) For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management Approve Discharge of Wojciech Robert Kotlarek (Management Board Member) For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management Approve Discharge of Grazyna Piotrowska (Management Board Member) For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management Approve Discharge of Marek Serafin (Management Board Member) For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management Approve Discharge of Maciej Damian Mataczynski (Chairman of Supervisory Board) For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management Approve Discharge of Maciej Marek Karabula (Vice-Chairman of Supervisory Board) For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management Approve Discharge of Angelina Anna Sarota (Secretary of Supervisory Board) For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management Approve Discharge of Grzegorz Borowiec (Supervisory Board Member) For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management Approve Discharge of Krzysztof Kolach (Supervisory Board Member) For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management Approve Discharge of Piotr Jan Wielowieyski (Supervisory Board Member) For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management Approve Discharge of Janusz Zielinski (Supervisory Board Member) For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management Approve Discharge of Artur Gabor (Supervisory Board Member) For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management Approve Discharge of Leszek Jerzy Pawlowicz (Supervisory Board Member) For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management Amend Statute Re: Supplement Items on Shareholder Meetings For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management Amend Statute Re: Delete Items on General Meetings For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management Approve Consolidated Text of Statute For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management 15 Amend Regulations on General Meetings For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management 16 Fix Number of Supervisory Board Members For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management Recall Supervisory Board Member(s) For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management Elect Supervisory Board Members For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management Elect Independent Supervisory Board Member For Polski Koncern Naftowy Orlen SA PKN X6922W204 Poland 30-May-12 14-May-12 Annual Management 18 Close Meeting None COSCO International Holdings Ltd. G8114Z101 Hong Kong 31-May-12 28-May-12 Annual Management 1 Accept Financial Statements and Statutory Reports For COSCO International Holdings Ltd. G8114Z101 Hong Kong 31-May-12 28-May-12 Annual Management 2 Approve Final Dividend For COSCO International Holdings Ltd. G8114Z101 Hong Kong 31-May-12 28-May-12 Annual Management 3a Reelect Ye Weilong as Director For COSCO International Holdings Ltd. G8114Z101 Hong Kong 31-May-12 28-May-12 Annual Management 3b Reelect Zhang Liang as Director For COSCO International Holdings Ltd. G8114Z101 Hong Kong 31-May-12 28-May-12 Annual Management 3c Reelect Wang Wei as Director For COSCO International Holdings Ltd. G8114Z101 Hong Kong 31-May-12 28-May-12 Annual Management 3d Reelect Wu Shuxiong as Director For COSCO International Holdings Ltd. G8114Z101 Hong Kong 31-May-12 28-May-12 Annual Management 3e Reelect He Jiale as Director For COSCO International Holdings Ltd. G8114Z101 Hong Kong 31-May-12 28-May-12 Annual Management 3f Reelect Jiang, Simon X. as Director For COSCO International Holdings Ltd. G8114Z101 Hong Kong 31-May-12 28-May-12 Annual Management 3g Authorize Board to Fix Directors' Remuneration For COSCO International Holdings Ltd. G8114Z101 Hong Kong 31-May-12 28-May-12 Annual Management 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration For COSCO International Holdings Ltd. G8114Z101 Hong Kong 31-May-12 28-May-12 Annual Management 5a Authorize Repurchase of Up to 10 Percent of Issued Share Capital For COSCO International Holdings Ltd. G8114Z101 Hong Kong 31-May-12 28-May-12 Annual Management 5b Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For COSCO International Holdings Ltd. G8114Z101 Hong Kong 31-May-12 28-May-12 Annual Management 5c Authorize Reissuance of Repurchased Shares For COSCO International Holdings Ltd. G8114Z101 Hong Kong 31-May-12 28-May-12 Annual Management 6a Amend Bye-Laws of the Company For COSCO International Holdings Ltd. G8114Z101 Hong Kong 31-May-12 28-May-12 Annual Management 6b Adopt the Amended Bye-Laws of the Company For Industrial and Commercial Bank of China Limited Y3990B112 Hong Kong 31-May-12 30-Apr-12 Annual Management 1 Accept 2011 Work Report of Board of Directors For Industrial and Commercial Bank of China Limited Y3990B112 Hong Kong 31-May-12 30-Apr-12 Annual Management 2 Accept 2011 Work Report of Board of Supervisors For Industrial and Commercial Bank of China Limited Y3990B112 Hong Kong 31-May-12 30-Apr-12 Annual Management 3 Accept Bank's 2011 Audited Accounts For Industrial and Commercial Bank of China Limited Y3990B112 Hong Kong 31-May-12 30-Apr-12 Annual Management 4 Approve 2011 Profit Distribution Plan For Industrial and Commercial Bank of China Limited Y3990B112 Hong Kong 31-May-12 30-Apr-12 Annual Management 5 Reappoint Ernst & Young and Ernst & Young Hua Ming as Auditors and Authorize Board to Fix Their Aggregate Audit Fees for 2012 of RMB 165.6 Million For Industrial and Commercial Bank of China Limited Y3990B112 Hong Kong 31-May-12 30-Apr-12 Annual Management 6 Elect Dong Juan as External Supervisor For Industrial and Commercial Bank of China Limited Y3990B112 Hong Kong 31-May-12 30-Apr-12 Annual Management 7 Elect Meng Yan as External Supervisor For Industrial and Commercial Bank of China Limited Y3990B112 Hong Kong 31-May-12 30-Apr-12 Annual Share Holder 8 Elect Hong Yongmiao as Independent Non-Executive Director None Industrial and Commercial Bank of China Limited Y3990B112 Hong Kong 31-May-12 30-Apr-12 Annual Share Holder 9 Approve Payment of Remuneration to Directors and Supervisors None PT Aneka Tambang Tbk (PT ANTAM) ANTM Y7116R158 Indonesia 31-May-12 15-May-12 Annual Management 1 Approve Company's Annual Report and Financial Statements, and Discharge of Directors and Commissioners from the Responsibilities of their Actions and Supervision in the Company During the Year 2011 For PT Aneka Tambang Tbk (PT ANTAM) ANTM Y7116R158 Indonesia 31-May-12 15-May-12 Annual Management 2 Approve Annual Report of the Partnership and Community Development Program (PCDP) and Discharge of Directors and Commissioners from the Responsibilities of their Actions and Supervision on the PCDP During the Year 2011 For PT Aneka Tambang Tbk (PT ANTAM) ANTM Y7116R158 Indonesia 31-May-12 15-May-12 Annual Management 3 Approve Allocation of Income and Payment of Dividend For PT Aneka Tambang Tbk (PT ANTAM) ANTM Y7116R158 Indonesia 31-May-12 15-May-12 Annual Management 4 Approve Remuneration of Directors and Commissioners For PT Aneka Tambang Tbk (PT ANTAM) ANTM Y7116R158 Indonesia 31-May-12 15-May-12 Annual Management 5 Approve Auditors of the Company and Its PCDP For PT Aneka Tambang Tbk (PT ANTAM) ANTM Y7116R158 Indonesia 31-May-12 15-May-12 Annual Management 6 Approve Implementation of Minister of State-Owned Enterprises (SOE) Regulation No. 3/2012 Re: Guidelines on the Appointment of Directors and Commissioners in Subsidiaries of SOEs For PT Aneka Tambang Tbk (PT ANTAM) ANTM Y7116R158 Indonesia 31-May-12 15-May-12 Annual Management 7 Amend Articles of Association For PT Aneka Tambang Tbk (PT ANTAM) ANTM Y7116R158 Indonesia 31-May-12 15-May-12 Annual Management 8 Approve Resignation and/or Election of Commissioners For Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management 1 Approve Annual Report For Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management 2 Approve Financial Statements For Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management 3 Approve Allocation of Income and Dividends of RUB 2.08 per Common Share and RUB 2.59 per Preferred Share For Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management 4 Ratify Auditor For Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management Elect German Gref as Director None Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management Elect Sergey Guriyev as Director None Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management Elect Anton Danilov-Danilyan as Director None Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management Elect Mikhail Dmitriev as Director None Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management Elect Bella Zlatkis as Director None Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management Elect Nadezhda Ivanova as Director None Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management Elect Sergey Ignatyev as Director None Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management Elect Georgy Luntovsky as Director None Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management Elect Mikhail Matovnikov as Director None Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management Elect Vladimir Mau as Director None Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management Elect Alessandro Profumo as Director None Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management Elect Aleksey Savatuygin as Director None Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management Elect Rair Simonyan as Director None Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management Elect Sergey Sinelnikov-Murylev as Director None Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management Elect Valery Tkachenko as Director None Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management Elect Dimitriy Tulin as Director None Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management Elect Aleksey Ulyukaev as Director None Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management Elect Ronald Freeman as Director None Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management Elect Sergey Shvetsov as Director None Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management Elect Natalya Borodina as Member of Audit Commission For Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management Elect Vladimir Volkov as Member of Audit Commission For Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management Elect Maksim Dolzhnikov as Member of Audit Commission For Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management Elect Yuliya Isakhanova as Member of Audit Commission For Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management Elect Irina Kremleva as Member of Audit Commission For Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management Elect Aleksey Minenko as Member of Audit Commission For Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management Elect Olga Polyakova as Member of Audit Commission For Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management 7 Approve Remuneration of Directors and Members of Audit Commission For Sberbank of Russia SBER 80585Y308 Russia 01-Jun-12 12-Apr-12 Annual Management 8 Approve Charter in New Edition For First International Bank of Israel Ltd. FTIN M1648G106 Israel 03-Jun-12 01-May-12 Special Management 1 Reelect Penina Bitterman-Cohen as External Director For First International Bank of Israel Ltd. FTIN M1648G106 Israel 03-Jun-12 01-May-12 Special Management 2 Indicate Personal/Controlling Interest in Proposed Agenda Item None IndiaBulls Financial Services Ltd. Y39129104 India 05-Jun-12 28-May-12 Annual Management 1 Approve Financial Statements and Statutory Reports For IndiaBulls Financial Services Ltd. Y39129104 India 05-Jun-12 28-May-12 Annual Management 2 Approve Dividend of INR 7.00 Per Share For IndiaBulls Financial Services Ltd. Y39129104 India 05-Jun-12 28-May-12 Annual Management 3 Reelect P.P. Mirdha as Director For IndiaBulls Financial Services Ltd. Y39129104 India 05-Jun-12 28-May-12 Annual Management 4 Reelcet A. Katoch as Director For IndiaBulls Financial Services Ltd. Y39129104 India 05-Jun-12 28-May-12 Annual Management 5 Approve Deloitte Haskins & Sells as Auditors and Authorize Board to Fix Their Remuneration For IndiaBulls Financial Services Ltd. Y39129104 India 05-Jun-12 28-May-12 Annual Management 6 Approve Increase in Borrowing Powers For China Communications Construction Co., Ltd. Y14369105 Hong Kong 06-Jun-12 04-May-12 Annual Management 1 Approve Report of Directors For China Communications Construction Co., Ltd. Y14369105 Hong Kong 06-Jun-12 04-May-12 Annual Management 2 Approve Report of Supervisory Committee For China Communications Construction Co., Ltd. Y14369105 Hong Kong 06-Jun-12 04-May-12 Annual Management 3 Accept Financial Statements and Statutory Reports For China Communications Construction Co., Ltd. Y14369105 Hong Kong 06-Jun-12 04-May-12 Annual Management 4 Reappoint PricewaterhouseCoopers as International Auditors and PricewaterhouseCoopers Zhong Tian CPAs Limited Company as Domestic Auditors and Authorize Board to Fix Their Remuneration For China Communications Construction Co., Ltd. Y14369105 Hong Kong 06-Jun-12 04-May-12 Annual Management 5 Approve Profit Distribution Plan and Dividend Distribution Plan For China Communications Construction Co., Ltd. Y14369105 Hong Kong 06-Jun-12 04-May-12 Annual Management 6 Approve Future Shareholders' Return Plan For China Communications Construction Co., Ltd. Y14369105 Hong Kong 06-Jun-12 04-May-12 Annual Management 7 Approve CCCC (Shantou) East-Coast New City Investment Co. Ltd. Applying for Bank Loan and the Company Providing Guarantee to Such Bank Loan For China Communications Construction Co., Ltd. Y14369105 Hong Kong 06-Jun-12 04-May-12 Annual Management 8 Approve Issuance of Domestic Corporate Bonds For China Communications Construction Co., Ltd. Y14369105 Hong Kong 06-Jun-12 04-May-12 Annual Management 9 Amend Articles of Association of the Company For China Communications Construction Co., Ltd. Y14369105 Hong Kong 06-Jun-12 04-May-12 Annual Management 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For China Communications Construction Co., Ltd. Y14369105 Hong Kong 06-Jun-12 04-May-12 Annual Share Holder 11 Approve Estimated Cap for the Internal Guarantees of the Group in 2012 For Farglory Land Development Co. Ltd. Y2642L106 Taiwan 06-Jun-12 06-Apr-12 Annual Management 1 Approve 2011 Business Operations Report and Financial Statements For Farglory Land Development Co. Ltd. Y2642L106 Taiwan 06-Jun-12 06-Apr-12 Annual Management 2 Approve Plan on 2011 Profit Distribution For Farglory Land Development Co. Ltd. Y2642L106 Taiwan 06-Jun-12 06-Apr-12 Annual Management 3 Approve to Change the Plan of Domestic Fifth Secured Convertible Corporate Bond and the Sixth Unsecured Convertible Corporate Bond For Farglory Land Development Co. Ltd. Y2642L106 Taiwan 06-Jun-12 06-Apr-12 Annual Management 4 Approve to Amend the Articles of Association For Farglory Land Development Co. Ltd. Y2642L106 Taiwan 06-Jun-12 06-Apr-12 Annual Management 5 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets For Farglory Land Development Co. Ltd. Y2642L106 Taiwan 06-Jun-12 06-Apr-12 Annual Management 6 Approve Amendments on the Procedures for Lending Funds, Endorsement and Guarantees For Farglory Land Development Co. Ltd. Y2642L106 Taiwan 06-Jun-12 06-Apr-12 Annual Management 7 Approve Release of Restrictions of Competitive Activities of Directors For Phison Electronics Corp. Y7136T101 Taiwan 06-Jun-12 06-Apr-12 Annual Management 1 Approve Business Operations Report and Financial Statements For Phison Electronics Corp. Y7136T101 Taiwan 06-Jun-12 06-Apr-12 Annual Management 2 Approve Plan on 2011 Profit Distribution For Phison Electronics Corp. Y7136T101 Taiwan 06-Jun-12 06-Apr-12 Annual Management 3 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets and Derivatives Products For Phison Electronics Corp. Y7136T101 Taiwan 06-Jun-12 06-Apr-12 Annual Management 4 Approve Release of Restrictions of Competitive Activities of Directors For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 06-Jun-12 21-May-12 Annual Management 1 Open Meeting None Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 06-Jun-12 21-May-12 Annual Management 2 Elect Meeting Chairman For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 06-Jun-12 21-May-12 Annual Management 3 Acknowledge Proper Convening of Meeting None Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 06-Jun-12 21-May-12 Annual Management 4 Approve Agenda of Meeting For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 06-Jun-12 21-May-12 Annual Management 5 Prepare List of Shareholders None Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 06-Jun-12 21-May-12 Annual Management 6 Approve Financial Statements and Management Board Report on Company's Operations in Fiscal 2011 For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 06-Jun-12 21-May-12 Annual Management 7 Approve Consolidated Financial Statements and Management Board Report on Group's Operations in Fiscal 2011 For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 06-Jun-12 21-May-12 Annual Management Approve Discharge of Michal Szubski (CEO) For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 06-Jun-12 21-May-12 Annual Management Approve Discharge of Radoslaw Dudzinski (Management Board Member) For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 06-Jun-12 21-May-12 Annual Management Approve Discharge of Slawomir Hinc (Management Board Member) For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 06-Jun-12 21-May-12 Annual Management Approve Discharge of Marek Karabula (Management Board Member) For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 06-Jun-12 21-May-12 Annual Management Approve Discharge of Miroslaw Szkaluba (Management Board Member) For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 06-Jun-12 21-May-12 Annual Management Approve Discharge of Stanislaw Rychlicki (Supervisory Board Chairman) For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 06-Jun-12 21-May-12 Annual Management Approve Discharge of Marcin Moryn (Supervisory Board Member) For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 06-Jun-12 21-May-12 Annual Management Approve Discharge of Mieczyslaw Kawecki (Supervisory Board Member) For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 06-Jun-12 21-May-12 Annual Management Approve Discharge of Grzegorz Banaszek (Supervisory Board Member) For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 06-Jun-12 21-May-12 Annual Management Approve Discharge of Agnieszka Chmielarz (Supervisory Board Member) For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 06-Jun-12 21-May-12 Annual Management Approve Discharge of Mieczyslaw Pulawski (Supervisory Board Member) For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 06-Jun-12 21-May-12 Annual Management Approve Discharge of Jolanta Siergiej (Supervisory Board Member) For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 06-Jun-12 21-May-12 Annual Management 10 Approve Allocation of Income and Omission of Dividends For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 06-Jun-12 21-May-12 Annual Management 11 Approve Purchase of 100 Shares in PGNiG SPV 4 sp. z o.o.; Approve Acquisition of Shares in Increased Share Capital of PGNiG SPV 4 sp. z o.o. For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 06-Jun-12 21-May-12 Annual Management 12 Approve Establishment of Special Purpose Entity; Approve Acquisition of Shares in Newly Created Company From Increased Share Capital Against Contribution in Kind For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 06-Jun-12 21-May-12 Annual Management 13 Approve Purchase of 100 Shares in PGNiG Serwis sp. z o.o.; Approve Acquisition of Shares in Increased Share Capital of PGNiG Serwis sp. z o.o. For Polskie Gornictwo Naftowe i Gazownictwo S.A. (PGNiG) PGN X6582S105 Poland 06-Jun-12 21-May-12 Annual Management 14 Close Meeting None Radiant Opto-Electronics Corp. Y7174K103 Taiwan 06-Jun-12 06-Apr-12 Annual Management 1 Approve 2011 Business Operations Report and Financial Statements For Radiant Opto-Electronics Corp. Y7174K103 Taiwan 06-Jun-12 06-Apr-12 Annual Management 2 Approve Plan on 2011 Profit Distribution For Radiant Opto-Electronics Corp. Y7174K103 Taiwan 06-Jun-12 06-Apr-12 Annual Management 3 Approve the Issuance of New Shares by Capitalization of 2011 Distributable Earnings For Radiant Opto-Electronics Corp. Y7174K103 Taiwan 06-Jun-12 06-Apr-12 Annual Management 4 Amend the Articles of Association For Radiant Opto-Electronics Corp. Y7174K103 Taiwan 06-Jun-12 06-Apr-12 Annual Management 5 Approve Amendments on the Procedures for Lending Funds to Other Parties For Radiant Opto-Electronics Corp. Y7174K103 Taiwan 06-Jun-12 06-Apr-12 Annual Management 6 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets For Radiant Opto-Electronics Corp. Y7174K103 Taiwan 06-Jun-12 06-Apr-12 Annual Share Holder Elect Wang,Pen-Jan, with ID D101332578, as Director None Radiant Opto-Electronics Corp. Y7174K103 Taiwan 06-Jun-12 06-Apr-12 Annual Share Holder Elect Wang Benfeng, a Representative of Dragonjet Investment Co., Ltd.with Shareholder No. 27437982, as Director None Radiant Opto-Electronics Corp. Y7174K103 Taiwan 06-Jun-12 06-Apr-12 Annual Share Holder Elect Su Huizhu, a Representative of Ray-Shen Investment Co.,Ltd. with Shareholder No. 70421074, as Director None Radiant Opto-Electronics Corp. Y7174K103 Taiwan 06-Jun-12 06-Apr-12 Annual Share Holder Elect Chiang,Yao-Chung, with ID E101934939, as Independent Director For Radiant Opto-Electronics Corp. Y7174K103 Taiwan 06-Jun-12 06-Apr-12 Annual Share Holder Elect Huang,Zi-Cheng, with ID R102256676, as Independent Director For Radiant Opto-Electronics Corp. Y7174K103 Taiwan 06-Jun-12 06-Apr-12 Annual Share Holder Elect Wang,Pen-Tsung, with ID A110007692, as Supervisor None Radiant Opto-Electronics Corp. Y7174K103 Taiwan 06-Jun-12 06-Apr-12 Annual Share Holder Elect Chen,Chien-Hsiung, with ID N100406291, as Supervisor None Radiant Opto-Electronics Corp. Y7174K103 Taiwan 06-Jun-12 06-Apr-12 Annual Share Holder Elect Wang,Pen-Chin, with ID D100784309, as Supervisor None Radiant Opto-Electronics Corp. Y7174K103 Taiwan 06-Jun-12 06-Apr-12 Annual Share Holder Elect Pu,Hsiang-Kuan, with ID D120787502, as Supervisor None Radiant Opto-Electronics Corp. Y7174K103 Taiwan 06-Jun-12 06-Apr-12 Annual Management 8 Approve Release of Restrictions of Competitive Activities of Newly Appointed Directors For Standard Foods Corp (frmly Standard Foods Taiwan Ltd) Y8151Z105 Taiwan 06-Jun-12 06-Apr-12 Annual Management 1 Approve Business Operations Report and Financial Statements For Standard Foods Corp (frmly Standard Foods Taiwan Ltd) Y8151Z105 Taiwan 06-Jun-12 06-Apr-12 Annual Management 2 Approve Plan on 2011 Profit Distribution For Standard Foods Corp (frmly Standard Foods Taiwan Ltd) Y8151Z105 Taiwan 06-Jun-12 06-Apr-12 Annual Management 3 Amend the Articles of Association For Standard Foods Corp (frmly Standard Foods Taiwan Ltd) Y8151Z105 Taiwan 06-Jun-12 06-Apr-12 Annual Management 4 Approve Issuance of New Shares by Capitalization of Profit For Standard Foods Corp (frmly Standard Foods Taiwan Ltd) Y8151Z105 Taiwan 06-Jun-12 06-Apr-12 Annual Management 5 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets For Standard Foods Corp (frmly Standard Foods Taiwan Ltd) Y8151Z105 Taiwan 06-Jun-12 06-Apr-12 Annual Management 6 Transact Other Business None TSRC Corp. (frmly TAIWAN SYNTHETIC RUBBER) Y84690109 Taiwan 06-Jun-12 06-Apr-12 Annual Management 1 Approve 2011 Business Operations Report and Financial Statements For TSRC Corp. (frmly TAIWAN SYNTHETIC RUBBER) Y84690109 Taiwan 06-Jun-12 06-Apr-12 Annual Management 2 Approve Plan on 2011 Profit Distribution For TSRC Corp. (frmly TAIWAN SYNTHETIC RUBBER) Y84690109 Taiwan 06-Jun-12 06-Apr-12 Annual Management 3 Approve the Issuance of New Shares by Capital Increase For TSRC Corp. (frmly TAIWAN SYNTHETIC RUBBER) Y84690109 Taiwan 06-Jun-12 06-Apr-12 Annual Management 4 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets For TSRC Corp. (frmly TAIWAN SYNTHETIC RUBBER) Y84690109 Taiwan 06-Jun-12 06-Apr-12 Annual Management 5 Approve Amendments on the Procedures for Lending Funds to Other Parties For TSRC Corp. (frmly TAIWAN SYNTHETIC RUBBER) Y84690109 Taiwan 06-Jun-12 06-Apr-12 Annual Management 6 Amend the Articles of Association For TSRC Corp. (frmly TAIWAN SYNTHETIC RUBBER) Y84690109 Taiwan 06-Jun-12 06-Apr-12 Annual Share Holder Elect Shao Yu Wang, a Representative of Hao Ran Foundation, with Shareholder No.158693, as Director None TSRC Corp. (frmly TAIWAN SYNTHETIC RUBBER) Y84690109 Taiwan 06-Jun-12 06-Apr-12 Annual Share Holder Elect Nita Ing, a Representative of Hao Ran Foundation, with Shareholder No.158693, as Director None TSRC Corp. (frmly TAIWAN SYNTHETIC RUBBER) Y84690109 Taiwan 06-Jun-12 06-Apr-12 Annual Share Holder Elect Tzu Wei Lee, a Representative of Hao Ran Foundation, with Shareholder No.158693, as Director None TSRC Corp. (frmly TAIWAN SYNTHETIC RUBBER) Y84690109 Taiwan 06-Jun-12 06-Apr-12 Annual Share Holder Elect Liang Chang, a Representative of Hao Ran Foundation, with Shareholder No.158693, as Director None TSRC Corp. (frmly TAIWAN SYNTHETIC RUBBER) Y84690109 Taiwan 06-Jun-12 06-Apr-12 Annual Share Holder Elect Chin Shan Chiang, a Representative of Wei Dah Development Co.,Ltd., with Shareholder No.17471, as Director None TSRC Corp. (frmly TAIWAN SYNTHETIC RUBBER) Y84690109 Taiwan 06-Jun-12 06-Apr-12 Annual Share Holder Elect J.K. Loh, a Representative of Wei Dah Development Co.,Ltd., with Shareholder No.17471, as Director None TSRC Corp. (frmly TAIWAN SYNTHETIC RUBBER) Y84690109 Taiwan 06-Jun-12 06-Apr-12 Annual Share Holder Elect D.Otto Cheng, a Representative of Ching Shan Zhen Corporation, with Shareholder No.169779, as Director None TSRC Corp. (frmly TAIWAN SYNTHETIC RUBBER) Y84690109 Taiwan 06-Jun-12 06-Apr-12 Annual Share Holder Elect Yung-Chen Hung, with ID No.C100504640, as Independent Director For TSRC Corp. (frmly TAIWAN SYNTHETIC RUBBER) Y84690109 Taiwan 06-Jun-12 06-Apr-12 Annual Share Holder Elect Ting Kai (Peter) Wu, with ID No.B100649170, as Independent Director For TSRC Corp. (frmly TAIWAN SYNTHETIC RUBBER) Y84690109 Taiwan 06-Jun-12 06-Apr-12 Annual Share Holder Elect Miles Hsieh, with Shareholder No.154352, as Supervisor None TSRC Corp. (frmly TAIWAN SYNTHETIC RUBBER) Y84690109 Taiwan 06-Jun-12 06-Apr-12 Annual Share Holder Elect Tsai-Der Chen, with ID No.R101118588, as Supervisor None TSRC Corp. (frmly TAIWAN SYNTHETIC RUBBER) Y84690109 Taiwan 06-Jun-12 06-Apr-12 Annual Management 8 Approve Release of Restrictions of Competitive Activities of Directors For China Construction Bank Corporation Y1397N101 Hong Kong 07-Jun-12 07-May-12 Annual Management 1 Approve 2011 Report of Board of Directors For China Construction Bank Corporation Y1397N101 Hong Kong 07-Jun-12 07-May-12 Annual Management 2 Approve 2011 Report of Board of Supervisors For China Construction Bank Corporation Y1397N101 Hong Kong 07-Jun-12 07-May-12 Annual Management 3 Approve 2011 Final Financial Accounts For China Construction Bank Corporation Y1397N101 Hong Kong 07-Jun-12 07-May-12 Annual Management 4 Approve 2011 Profit Distribution Plan For China Construction Bank Corporation Y1397N101 Hong Kong 07-Jun-12 07-May-12 Annual Management 5 Approve 2011 Final Emoluments Distribution Plan for Directors and Supervisors For China Construction Bank Corporation Y1397N101 Hong Kong 07-Jun-12 07-May-12 Annual Management 6 Approve Budget of 2012 Fixed Assets Investment For China Construction Bank Corporation Y1397N101 Hong Kong 07-Jun-12 07-May-12 Annual Management 7 Appoint Auditors and Authorize Board to Fix Their Remuneration For China Construction Bank Corporation Y1397N101 Hong Kong 07-Jun-12 07-May-12 Annual Management 8 Reelect Chen Zuofu as Executive Director For China Construction Bank Corporation Y1397N101 Hong Kong 07-Jun-12 07-May-12 Annual Management 9 Elect Elaine La Roche as Independent Non-Executive Director For China Construction Bank Corporation Y1397N101 Hong Kong 07-Jun-12 07-May-12 Annual Management 10 Amend Articles of Association of the Bank For China Construction Bank Corporation Y1397N101 Hong Kong 07-Jun-12 07-May-12 Annual Management 11 Amend Procedural Rules for Shareholders' General Meeting of the Bank For China Construction Bank Corporation Y1397N101 Hong Kong 07-Jun-12 07-May-12 Annual Management 12 Amend Procedural Rules for the Board of Directors of the Bank For China Construction Bank Corporation Y1397N101 Hong Kong 07-Jun-12 07-May-12 Annual Management 13 Amend Procedural Rules for the Board of Supervisors of the Bank For PT Japfa Comfeed Indonesia Tbk Y71281128 Indonesia 07-Jun-12 22-May-12 Annual/Special Management 1 Approve Annual Report and Financial Statements For PT Japfa Comfeed Indonesia Tbk Y71281128 Indonesia 07-Jun-12 22-May-12 Annual/Special Management 1 Approve Annual Report and Financial Statements For PT Japfa Comfeed Indonesia Tbk Y71281128 Indonesia 07-Jun-12 22-May-12 Annual/Special Management 2 Approve Allocation of Income For PT Japfa Comfeed Indonesia Tbk Y71281128 Indonesia 07-Jun-12 22-May-12 Annual/Special Management 2 Approve Allocation of Income For PT Japfa Comfeed Indonesia Tbk Y71281128 Indonesia 07-Jun-12 22-May-12 Annual/Special Management 3 Approve Auditors and Authorize Board to Fix Their Remuneration For PT Japfa Comfeed Indonesia Tbk Y71281128 Indonesia 07-Jun-12 22-May-12 Annual/Special Management 3 Approve Auditors and Authorize Board to Fix Their Remuneration For PT Japfa Comfeed Indonesia Tbk Y71281128 Indonesia 07-Jun-12 22-May-12 Annual/Special Management 4 Elect Directors and Commissioners For PT Japfa Comfeed Indonesia Tbk Y71281128 Indonesia 07-Jun-12 22-May-12 Annual/Special Management 4 Elect Directors and Commissioners For PT Japfa Comfeed Indonesia Tbk Y71281128 Indonesia 07-Jun-12 22-May-12 Annual/Special Management 5 Approve Remuneration of Directors and Commissioners For PT Japfa Comfeed Indonesia Tbk Y71281128 Indonesia 07-Jun-12 22-May-12 Annual/Special Management 5 Approve Remuneration of Directors and Commissioners For PT Japfa Comfeed Indonesia Tbk Y71281128 Indonesia 07-Jun-12 22-May-12 Annual/Special Management 1 Approve Merger of the Company with PT Multibreeder Adirama Indonesia Tbk, PT Multiphala Adiputra, and PT HIDON For PT Japfa Comfeed Indonesia Tbk Y71281128 Indonesia 07-Jun-12 22-May-12 Annual/Special Management 1 Approve Merger of the Company with PT Multibreeder Adirama Indonesia Tbk, PT Multiphala Adiputra, and PT HIDON For PT Japfa Comfeed Indonesia Tbk Y71281128 Indonesia 07-Jun-12 22-May-12 Annual/Special Management 2 Amend Articles of Association For PT Japfa Comfeed Indonesia Tbk Y71281128 Indonesia 07-Jun-12 22-May-12 Annual/Special Management 2 Amend Articles of Association For ASUSTeK Computer Inc. Y04327105 Taiwan 12-Jun-12 13-Apr-12 Annual Management 1 Approve 2011 Business Operations Report and Financial Statements For ASUSTeK Computer Inc. Y04327105 Taiwan 12-Jun-12 13-Apr-12 Annual Management 2 Approve Plan on 2011 Profit Distribution For ASUSTeK Computer Inc. Y04327105 Taiwan 12-Jun-12 13-Apr-12 Annual Management 3 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets For ASUSTeK Computer Inc. Y04327105 Taiwan 12-Jun-12 13-Apr-12 Annual Management 4 Approve By-Election of Samson Hu with ID No.R120873219 as Director For ASUSTeK Computer Inc. Y04327105 Taiwan 12-Jun-12 13-Apr-12 Annual Management 5 Approve Release of Restrictions of Competitive Activities of Newly Appointed Directors For Chicony Electronics Co., Ltd. Y1364B106 Taiwan 12-Jun-12 13-Apr-12 Annual Management 1 Approve 2011 Business Operations Report and Financial Statements For Chicony Electronics Co., Ltd. Y1364B106 Taiwan 12-Jun-12 13-Apr-12 Annual Management 2 Approve Plan on 2011 Profit Distribution For Chicony Electronics Co., Ltd. Y1364B106 Taiwan 12-Jun-12 13-Apr-12 Annual Management 3 Approve to Amend the Articles of Association For Chicony Electronics Co., Ltd. Y1364B106 Taiwan 12-Jun-12 13-Apr-12 Annual Management 4 Approve the Issuance of New Shares from Retained Earnings and Staff Bonus For Chicony Electronics Co., Ltd. Y1364B106 Taiwan 12-Jun-12 13-Apr-12 Annual Management 5 Approve to Amend Rules and Procedures Regarding Shareholder's General Meeting For Chicony Electronics Co., Ltd. Y1364B106 Taiwan 12-Jun-12 13-Apr-12 Annual Management 6 Approve Amendments on the Procedures for Endorsement and Guarantees For Chicony Electronics Co., Ltd. Y1364B106 Taiwan 12-Jun-12 13-Apr-12 Annual Management 7 Approve Amendments on the Procedures for Lending Funds to Other Parties For Chicony Electronics Co., Ltd. Y1364B106 Taiwan 12-Jun-12 13-Apr-12 Annual Management 8 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets For Chicony Electronics Co., Ltd. Y1364B106 Taiwan 12-Jun-12 13-Apr-12 Annual Management 9 Approve to Amend Trading Procedures Governing Derivatives Products For Chicony Electronics Co., Ltd. Y1364B106 Taiwan 12-Jun-12 13-Apr-12 Annual Management 10 Approve Amendment to Rules and Procedures for Election of Directors and Supervisors For Chicony Electronics Co., Ltd. Y1364B106 Taiwan 12-Jun-12 13-Apr-12 Annual Management 11 Transact Other Business None Highwealth Construction Corp Y31959102 Taiwan 12-Jun-12 13-Apr-12 Annual Management 1 Approve 2011 Business Operations Report and Financial Statements For Highwealth Construction Corp Y31959102 Taiwan 12-Jun-12 13-Apr-12 Annual Management 2 Approve Plan on 2011 Profit Distribution For Highwealth Construction Corp Y31959102 Taiwan 12-Jun-12 13-Apr-12 Annual Management 3 Approve Capital Reduction by Cash For Highwealth Construction Corp Y31959102 Taiwan 12-Jun-12 13-Apr-12 Annual Management 4 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets For Highwealth Construction Corp Y31959102 Taiwan 12-Jun-12 13-Apr-12 Annual Management 5 Approve Amendments on the Procedures for Endorsement and Guarantees For Highwealth Construction Corp Y31959102 Taiwan 12-Jun-12 13-Apr-12 Annual Management 6 Amend the Articles of Association For Highwealth Construction Corp Y31959102 Taiwan 12-Jun-12 13-Apr-12 Annual Management 7 Approve to Amend Rules and Procedures Regarding Shareholder's General Meeting For Highwealth Construction Corp Y31959102 Taiwan 12-Jun-12 13-Apr-12 Annual Management 8 Transact Other Business (Non-Voting) None Taiwan Semiconductor Manufacturing Co., Ltd. Y84629107 Taiwan 12-Jun-12 13-Apr-12 Annual Management 1 Approve 2011 Business Operations Report and Financial Statements For Taiwan Semiconductor Manufacturing Co., Ltd. Y84629107 Taiwan 12-Jun-12 13-Apr-12 Annual Management 2 Approve Plan on 2011 Profit Distribution For Taiwan Semiconductor Manufacturing Co., Ltd. Y84629107 Taiwan 12-Jun-12 13-Apr-12 Annual Management 3 Amend the Articles of Association For Taiwan Semiconductor Manufacturing Co., Ltd. Y84629107 Taiwan 12-Jun-12 13-Apr-12 Annual Management 4 Approve Amendment to Rules and Procedures for Election of Directors For Taiwan Semiconductor Manufacturing Co., Ltd. Y84629107 Taiwan 12-Jun-12 13-Apr-12 Annual Management Elect Morris Chang, with Shareholder No.4515, as Director For Taiwan Semiconductor Manufacturing Co., Ltd. Y84629107 Taiwan 12-Jun-12 13-Apr-12 Annual Management Elect F.C. Tseng, with Shareholder No.104, as Director For Taiwan Semiconductor Manufacturing Co., Ltd. Y84629107 Taiwan 12-Jun-12 13-Apr-12 Annual Management Elect Johnsee Lee, a Representative of National Development Fund, ExecutiveYuan, with Shareholder No. 1, as Director For Taiwan Semiconductor Manufacturing Co., Ltd. Y84629107 Taiwan 12-Jun-12 13-Apr-12 Annual Management Elect Rick Tsai, with Shareholder No.7252, as Director For Taiwan Semiconductor Manufacturing Co., Ltd. Y84629107 Taiwan 12-Jun-12 13-Apr-12 Annual Management Elect Sir Peter Leahy Bonfield, with Passport No.093180657, as Independent Director For Taiwan Semiconductor Manufacturing Co., Ltd. Y84629107 Taiwan 12-Jun-12 13-Apr-12 Annual Management Elect Stan Shih, with Shareholder No.534770, as Independent Director For Taiwan Semiconductor Manufacturing Co., Ltd. Y84629107 Taiwan 12-Jun-12 13-Apr-12 Annual Management Elect Thomas J. Engibous, with Passport No.135021464, as Independent Director For Taiwan Semiconductor Manufacturing Co., Ltd. Y84629107 Taiwan 12-Jun-12 13-Apr-12 Annual Management Elect Gregory C. Chow, with Passport No.214553970, as Independent Director For Taiwan Semiconductor Manufacturing Co., Ltd. Y84629107 Taiwan 12-Jun-12 13-Apr-12 Annual Management Elect Kok-Choo Chen, with Shareholder No.9546, as Independent Director For Taiwan Semiconductor Manufacturing Co., Ltd. Y84629107 Taiwan 12-Jun-12 13-Apr-12 Annual Management 6 Transact Other Business (Non-Voting) None United Microelectronics Corp Y92370108 Taiwan 12-Jun-12 13-Apr-12 Annual Management 1 Approve Business Operations Report and Financial Statements For United Microelectronics Corp Y92370108 Taiwan 12-Jun-12 13-Apr-12 Annual Management 2 Approve Plan on 2011 Profit Distribution For United Microelectronics Corp Y92370108 Taiwan 12-Jun-12 13-Apr-12 Annual Management Elect Chun-Yen Chang with ID No.D100****75 as Independent Director For United Microelectronics Corp Y92370108 Taiwan 12-Jun-12 13-Apr-12 Annual Management Elect Chung Laung Liu with ID No.S124****49 as Independent Director For United Microelectronics Corp Y92370108 Taiwan 12-Jun-12 13-Apr-12 Annual Management Elect Paul S.C. Hsu with ID No.F102****90 as Independent Director For United Microelectronics Corp Y92370108 Taiwan 12-Jun-12 13-Apr-12 Annual Management Elect Cheng-Li Huang with ID No.R100****90 as Independent Director For United Microelectronics Corp Y92370108 Taiwan 12-Jun-12 13-Apr-12 Annual Management Elect Ting-Yu Lin with Shareholder Number 5015 as Director For United Microelectronics Corp Y92370108 Taiwan 12-Jun-12 13-Apr-12 Annual Management Elect Stan Hung with Shareholder Number 111699 as Director For United Microelectronics Corp Y92370108 Taiwan 12-Jun-12 13-Apr-12 Annual Management Elect Shih-Wei Sun, a Representative of Silicon Integrated Systems Corp. with Shareholder Number 1569628, as Director For United Microelectronics Corp Y92370108 Taiwan 12-Jun-12 13-Apr-12 Annual Management Elect Wen-Yang Chen, a Representative of UMC Science and Culture Foundation with Shareholder Number 1910537, as Director For United Microelectronics Corp Y92370108 Taiwan 12-Jun-12 13-Apr-12 Annual Management Elect Po-Wen Yen, a Representative of Hsun Chieh Investment Co. with Shareholder Number 195818, as Director For United Microelectronics Corp Y92370108 Taiwan 12-Jun-12 13-Apr-12 Annual Management 4 Approve Release of Restrictions of Competitive Activities of Directors For United Microelectronics Corp Y92370108 Taiwan 12-Jun-12 13-Apr-12 Annual Management 5 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets For United Microelectronics Corp Y92370108 Taiwan 12-Jun-12 13-Apr-12 Annual Management 6 Approve Non-Public Issuance of Ordinary Shares, Issuance of New Shares to Participate in the Issuance of Global Depository Receipt or Issuance of Convertible Corporate Bonds with Amount Less than 10% of the Outstanding Ordinary Shares For Genting Malaysia Bhd. GENM Y2698A103 Malaysia 13-Jun-12 06-Jun-12 Annual Management 1 Approve Final Dividend of MYR 0.048 Per Share For Genting Malaysia Bhd. GENM Y2698A103 Malaysia 13-Jun-12 06-Jun-12 Annual Management 2 Approve Remuneration of Directors For Genting Malaysia Bhd. GENM Y2698A103 Malaysia 13-Jun-12 06-Jun-12 Annual Management 3 Elect Quah Chek Tin as Director For Genting Malaysia Bhd. GENM Y2698A103 Malaysia 13-Jun-12 06-Jun-12 Annual Management 4 Elect Mohammed Hanif bin Omar as Director For Genting Malaysia Bhd. GENM Y2698A103 Malaysia 13-Jun-12 06-Jun-12 Annual Management 5 Elect Alwi Jantan as Director For Genting Malaysia Bhd. GENM Y2698A103 Malaysia 13-Jun-12 06-Jun-12 Annual Management 6 Elect Clifford Francis Herbert as Director For Genting Malaysia Bhd. GENM Y2698A103 Malaysia 13-Jun-12 06-Jun-12 Annual Management 7 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration For Genting Malaysia Bhd. GENM Y2698A103 Malaysia 13-Jun-12 06-Jun-12 Annual Management 8 Approve Share Repurchase Program For Genting Malaysia Bhd. GENM Y2698A103 Malaysia 13-Jun-12 06-Jun-12 Annual Management 9 Approve Exemption to Genting Bhd from the Obligation to Undertake a Mandatory Take-Over Offer on the Remaining Voting Shares in the Company Not Already Owned by Them After the Proposed Share Repurchase Program For Genting Malaysia Bhd. GENM Y2698A103 Malaysia 13-Jun-12 06-Jun-12 Annual Management 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Genting Malaysia Bhd. GENM Y2698A103 Malaysia 13-Jun-12 06-Jun-12 Annual Management 11 Approve Implementation of Shareholders' Mandate for Recurrent Related Party Transactions For Meritz Fire & Marine Insurance Co. Y5945N109 South Korea 13-Jun-12 31-Mar-12 Annual Management 1 Approve Financial Statements and Appropriation of Income and Dividend of KRW 550 per Share For Meritz Fire & Marine Insurance Co. Y5945N109 South Korea 13-Jun-12 31-Mar-12 Annual Management 2 Amend Articles of Incorporation For Meritz Fire & Marine Insurance Co. Y5945N109 South Korea 13-Jun-12 31-Mar-12 Annual Management 3 Elect Two Outside Directors (Bundled) For Meritz Fire & Marine Insurance Co. Y5945N109 South Korea 13-Jun-12 31-Mar-12 Annual Management 4 Elect Hyun Jae-Myung as Member of Audit Committee For Meritz Fire & Marine Insurance Co. Y5945N109 South Korea 13-Jun-12 31-Mar-12 Annual Management 5 Approve Total Remuneration of Inside Directors and Outside Directors For Yageo Corp Y9723R100 Taiwan 13-Jun-12 13-Apr-12 Annual Management 1 Approve 2011 Business Operations Report and Financial Statements For Yageo Corp Y9723R100 Taiwan 13-Jun-12 13-Apr-12 Annual Management 2 Approve Plan on 2011 Profit Distribution For Yageo Corp Y9723R100 Taiwan 13-Jun-12 13-Apr-12 Annual Management 3 Amend the Articles of Association For Yageo Corp Y9723R100 Taiwan 13-Jun-12 13-Apr-12 Annual Management 4 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets For Yageo Corp Y9723R100 Taiwan 13-Jun-12 13-Apr-12 Annual Management 5 Approve to Amend Rules and Procedures Regarding Shareholder's General Meeting For Yageo Corp Y9723R100 Taiwan 13-Jun-12 13-Apr-12 Annual Management 6 Approve Amendment to Rules and Procedures for Election of Directors and Supervisors For Yageo Corp Y9723R100 Taiwan 13-Jun-12 13-Apr-12 Annual Management 7 Approve Proposal of Cash Capital Increase by Issuing Oridary Shares via Private Placement For Yageo Corp Y9723R100 Taiwan 13-Jun-12 13-Apr-12 Annual Share Holder Elect Pierre T.M. Chen, with Shareholder No.2, as Director None Yageo Corp Y9723R100 Taiwan 13-Jun-12 13-Apr-12 Annual Share Holder Elect Victor C. Wang, a Representative of Hsu Chang Investment Ltd., with ID Q100187784 and Shareholder No.99108, as Director None Yageo Corp Y9723R100 Taiwan 13-Jun-12 13-Apr-12 Annual Share Holder Elect Bob P.Y. Wang, a Representative of Hsu Chang Investment Ltd., with ID F100181373 and Shareholder No.99108, as Director None Yageo Corp Y9723R100 Taiwan 13-Jun-12 13-Apr-12 Annual Share Holder Elect Tzong-Yeong Lin, a Representative of Hsu Chang Investment Ltd., with ID R102669431 and Shareholder No.99108, as Director None Yageo Corp Y9723R100 Taiwan 13-Jun-12 13-Apr-12 Annual Share Holder Elect Dora C.W. Chang, a Representative of Hsu Chang Investment Ltd., with ID A220828829 and Shareholder No.99108, as Director None Yageo Corp Y9723R100 Taiwan 13-Jun-12 13-Apr-12 Annual Share Holder Elect Shih-Chien Yang, a Representative of Hsu Chang Investment Ltd., with ID A102691671 and Shareholder No.99108, as Director None Yageo Corp Y9723R100 Taiwan 13-Jun-12 13-Apr-12 Annual Share Holder Elect Li Zhenling as Independent Director For Yageo Corp Y9723R100 Taiwan 13-Jun-12 13-Apr-12 Annual Share Holder Elect Chen Hongshou as Independent Director For Yageo Corp Y9723R100 Taiwan 13-Jun-12 13-Apr-12 Annual Share Holder Elect Hong Xingcheng as Independent Director For Yageo Corp Y9723R100 Taiwan 13-Jun-12 13-Apr-12 Annual Share Holder Elect Yuan Ho Lai, a Representative of Hung Tai Investment Ltd., with ID M100671680 and Shareholder No.395156, as Supervisor None Yageo Corp Y9723R100 Taiwan 13-Jun-12 13-Apr-12 Annual Share Holder Elect Lawrence . Lai-Fu Lin, a Representative of Hung Tai Investment Ltd., with ID F102340709 and Shareholder No.395156, as Supervisor None Yageo Corp Y9723R100 Taiwan 13-Jun-12 13-Apr-12 Annual Management 9 Approve Release of Restrictions of Competitive Activities of Directors For Yageo Corp Y9723R100 Taiwan 13-Jun-12 13-Apr-12 Annual Management 10 Transact Other Business None Allahabad Bank Ltd. Y0031K101 India 14-Jun-12 25-May-12 Annual Management 1 Accept Financial Statements and Statutory Reports For Allahabad Bank Ltd. Y0031K101 India 14-Jun-12 25-May-12 Annual Management 2 Approve Dividend of INR 6.00 Per Share For U-Ming Marine Transport Corp. Y9046H102 Taiwan 14-Jun-12 13-Apr-12 Annual Management 1 Approve 2011 Business Operations Report and Financial Statements For U-Ming Marine Transport Corp. Y9046H102 Taiwan 14-Jun-12 13-Apr-12 Annual Management 2 Approve Plan on 2011 Profit Distribution For U-Ming Marine Transport Corp. Y9046H102 Taiwan 14-Jun-12 13-Apr-12 Annual Management 3 Amend the Articles of Association For U-Ming Marine Transport Corp. Y9046H102 Taiwan 14-Jun-12 13-Apr-12 Annual Management 4 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets For U-Ming Marine Transport Corp. Y9046H102 Taiwan 14-Jun-12 13-Apr-12 Annual Management 5 Approve Release of Restrictions of Competitive Activities of Directors For U-Ming Marine Transport Corp. Y9046H102 Taiwan 14-Jun-12 13-Apr-12 Annual Management 6 Transact Other Business (Non-Voting) None China Yuchai International Ltd. CYD G21082105 Bermuda 15-Jun-12 07-May-12 Annual Management 1 Accept Financial Statements and Statutory Reports (Voting) For China Yuchai International Ltd. CYD G21082105 Bermuda 15-Jun-12 07-May-12 Annual Management 2 Approve Increase in Limit of Directors' Fees From $250,000 to $593,973 for the Year 2011 For China Yuchai International Ltd. CYD G21082105 Bermuda 15-Jun-12 07-May-12 Annual Management 3a Reelect Kwek Leng Peck as Director For China Yuchai International Ltd. CYD G21082105 Bermuda 15-Jun-12 07-May-12 Annual Management 3b Reelect Gan Khai Choon as Director For China Yuchai International Ltd. CYD G21082105 Bermuda 15-Jun-12 07-May-12 Annual Management 3c Reelect Francis Yuen Kin Pheng as Director For China Yuchai International Ltd. CYD G21082105 Bermuda 15-Jun-12 07-May-12 Annual Management 3d Reelect Tan Aik-Leang as Director For China Yuchai International Ltd. CYD G21082105 Bermuda 15-Jun-12 07-May-12 Annual Management 3e Reelect Neo Poh Kiat as Director For China Yuchai International Ltd. CYD G21082105 Bermuda 15-Jun-12 07-May-12 Annual Management 3f Reelect Matthew Richards as Director For China Yuchai International Ltd. CYD G21082105 Bermuda 15-Jun-12 07-May-12 Annual Management 3g Reelect Han Yi Yong as Director For China Yuchai International Ltd. CYD G21082105 Bermuda 15-Jun-12 07-May-12 Annual Management 4a Reelect Wang Hong as Director For China Yuchai International Ltd. CYD G21082105 Bermuda 15-Jun-12 07-May-12 Annual Management 4b Reelect Benny Goh Heng Heng as Director For China Yuchai International Ltd. CYD G21082105 Bermuda 15-Jun-12 07-May-12 Annual Management 4c Reelect Hoh Weng Ming as Director For China Yuchai International Ltd. CYD G21082105 Bermuda 15-Jun-12 07-May-12 Annual Management 5 Authorize Board to Appoint Directors up to the Maximum of 11 For China Yuchai International Ltd. CYD G21082105 Bermuda 15-Jun-12 07-May-12 Annual Management 6 Reappoint Ernst & Young LLP as Auditors and Authorize the Audit Committee to Fix Their Remuneration For Formosa Chemical and Fibre Corporation Y25946107 Taiwan 15-Jun-12 16-Apr-12 Annual Management 1 Approve 2011 Business Operations Report and Financial Statements For Formosa Chemical and Fibre Corporation Y25946107 Taiwan 15-Jun-12 16-Apr-12 Annual Management 2 Approve Plan on 2011 Profit Distribution For Formosa Chemical and Fibre Corporation Y25946107 Taiwan 15-Jun-12 16-Apr-12 Annual Management 3 Amend the Articles of Association For Formosa Chemical and Fibre Corporation Y25946107 Taiwan 15-Jun-12 16-Apr-12 Annual Management 4 Approve to Amend Rules and Procedures Regarding Shareholder's General Meeting For Formosa Chemical and Fibre Corporation Y25946107 Taiwan 15-Jun-12 16-Apr-12 Annual Management 5 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets For Formosa Chemical and Fibre Corporation Y25946107 Taiwan 15-Jun-12 16-Apr-12 Annual Management 6 Elect Directors and Supervisors For Formosa Chemical and Fibre Corporation Y25946107 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director No.1 None Formosa Chemical and Fibre Corporation Y25946107 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director No.2 None Formosa Chemical and Fibre Corporation Y25946107 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director No.3 None Formosa Chemical and Fibre Corporation Y25946107 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director No.4 None Formosa Chemical and Fibre Corporation Y25946107 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director No.5 None Formosa Chemical and Fibre Corporation Y25946107 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director No.6 None Formosa Chemical and Fibre Corporation Y25946107 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director No.7 None Formosa Chemical and Fibre Corporation Y25946107 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director No.8 None Formosa Chemical and Fibre Corporation Y25946107 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director No.9 None Formosa Chemical and Fibre Corporation Y25946107 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director No.10 None Formosa Chemical and Fibre Corporation Y25946107 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director No.11 None Formosa Chemical and Fibre Corporation Y25946107 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director No.12 None Formosa Chemical and Fibre Corporation Y25946107 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Lin Zongyong, with ID R102669431, as Independent Director For Formosa Chemical and Fibre Corporation Y25946107 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Wang Gong, with ID A100684249, as Independent Director For Formosa Chemical and Fibre Corporation Y25946107 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Chen Ruilong, with ID Q100765288, as Independent Director For Formosa Chemical and Fibre Corporation Y25946107 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Supervisor No.1 None Formosa Chemical and Fibre Corporation Y25946107 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Supervisor No.2 None Formosa Chemical and Fibre Corporation Y25946107 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Supervisor No.3 None Formosa Chemical and Fibre Corporation Y25946107 Taiwan 15-Jun-12 16-Apr-12 Annual Management 8 Transact Other Business (Non-Voting) None Lianhua Supermarket Holdings Co., Ltd. Y5279F102 Hong Kong 15-Jun-12 15-May-12 Annual Management 1 Approve Report of Board of Directors For Lianhua Supermarket Holdings Co., Ltd. Y5279F102 Hong Kong 15-Jun-12 15-May-12 Annual Management 2 Approve Report of Supervisory Committee For Lianhua Supermarket Holdings Co., Ltd. Y5279F102 Hong Kong 15-Jun-12 15-May-12 Annual Management 3 Accept Financial Statements and International Auditor's Reports For Lianhua Supermarket Holdings Co., Ltd. Y5279F102 Hong Kong 15-Jun-12 15-May-12 Annual Management 4 Approve Profit Distribution Proposal and Payment of Final Dividend of RMB 0.12 Per Share For Lianhua Supermarket Holdings Co., Ltd. Y5279F102 Hong Kong 15-Jun-12 15-May-12 Annual Management 5 Reappoint Shanghai Certified Public Accountants as PRC Auditors and Deloitte Touche Tohmatsu as International Auditors and Authorize Board to Fix Their Remuneration For Lianhua Supermarket Holdings Co., Ltd. Y5279F102 Hong Kong 15-Jun-12 15-May-12 Annual Management 6 Elect Wang Zhi-gang as Non-Executive Director For Lianhua Supermarket Holdings Co., Ltd. Y5279F102 Hong Kong 15-Jun-12 15-May-12 Annual Management 7 Elect Lin Yi-bin as Independent Non-Executive Director For Lianhua Supermarket Holdings Co., Ltd. Y5279F102 Hong Kong 15-Jun-12 15-May-12 Annual Management 8 Other Business (Voting) For Lianhua Supermarket Holdings Co., Ltd. Y5279F102 Hong Kong 15-Jun-12 15-May-12 Annual Management 1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Lianhua Supermarket Holdings Co., Ltd. Y5279F102 Hong Kong 15-Jun-12 15-May-12 Annual Management 2 Amend Articles Re: Business Scope of the Company For Pou Chen Corp. Y70786101 Taiwan 15-Jun-12 16-Apr-12 Annual Management 1 Approve 2011 Business Operations Report and Financial Statements For Pou Chen Corp. Y70786101 Taiwan 15-Jun-12 16-Apr-12 Annual Management 2 Approve Plan on 2011 Profit Distribution For Pou Chen Corp. Y70786101 Taiwan 15-Jun-12 16-Apr-12 Annual Management 3 Approve to Amend Rules and Procedures Regarding Shareholder's General Meeting For Pou Chen Corp. Y70786101 Taiwan 15-Jun-12 16-Apr-12 Annual Management 4 Amend the Articles of Association For Pou Chen Corp. Y70786101 Taiwan 15-Jun-12 16-Apr-12 Annual Management 5 Approve Amendment to Rules and Procedure for Election of Directors and Supervisors For Pou Chen Corp. Y70786101 Taiwan 15-Jun-12 16-Apr-12 Annual Management 6 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets For Pou Chen Corp. Y70786101 Taiwan 15-Jun-12 16-Apr-12 Annual Management 7 Approve Amendments on the Procedures for Lending Funds to Other Parties For Pou Chen Corp. Y70786101 Taiwan 15-Jun-12 16-Apr-12 Annual Management 8 Approve Release of Restrictions of Competitive Activities of Directors For Teco Electric & Machinery Co. Ltd. Y8563V106 Taiwan 15-Jun-12 16-Apr-12 Annual Management 1 Approve 2011 Business Operations Report and Financial Statements For Teco Electric & Machinery Co. Ltd. Y8563V106 Taiwan 15-Jun-12 16-Apr-12 Annual Management 2 Approve Plan on 2011 Profit Distribution For Teco Electric & Machinery Co. Ltd. Y8563V106 Taiwan 15-Jun-12 16-Apr-12 Annual Management 3 Amend the Articles of Association For Teco Electric & Machinery Co. Ltd. Y8563V106 Taiwan 15-Jun-12 16-Apr-12 Annual Management 4 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets For Teco Electric & Machinery Co. Ltd. Y8563V106 Taiwan 15-Jun-12 16-Apr-12 Annual Management 5 Approve to Amend Rules and Procedures Regarding Shareholder's General Meeting For Teco Electric & Machinery Co. Ltd. Y8563V106 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Chao-Kai, Liu, a Representative of Tong Ho Global Investment Co., Ltd., with Shareholder No.167061, as Director For Teco Electric & Machinery Co. Ltd. Y8563V106 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Mao-Hsiung, Huang, with Shareholder No.49, as Director For Teco Electric & Machinery Co. Ltd. Y8563V106 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Po-Chih, Huang, with Shareholder No.122, as Director For Teco Electric & Machinery Co. Ltd. Y8563V106 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Cheng-Tsung, Huang, with Shareholder No.7623, as Director For Teco Electric & Machinery Co. Ltd. Y8563V106 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Masao Kito, a Representative of Yaskawa Electric Corporation, with Shareholder No.300021, as Director For Teco Electric & Machinery Co. Ltd. Y8563V106 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Shih-Chien, Yang, a Representative of Kuang Yuan Industrial Co., Ltd., with Shareholder No.15700, as Director For Teco Electric & Machinery Co. Ltd. Y8563V106 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Hsien-Sheng, Kuo, with Shareholder No.103, as Director For Teco Electric & Machinery Co. Ltd. Y8563V106 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Chwen-Jy, Chiu, a Representative of Tung Kuang Investment Co., Ltd, with Shareholder No.16234, as Director For Teco Electric & Machinery Co. Ltd. Y8563V106 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Chin San, Chien, a Representative of Lien Chang Electronic Enterprise Co., Ltd.,with Shareholder No.367193, as Director For Teco Electric & Machinery Co. Ltd. Y8563V106 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Yang-Hsiang, Chang, a Representative of Mao Yang Co., Ltd., with Shareholder No.110364, as Director For Teco Electric & Machinery Co. Ltd. Y8563V106 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director No.11 None Teco Electric & Machinery Co. Ltd. Y8563V106 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director No.12 None Teco Electric & Machinery Co. Ltd. Y8563V106 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Sush-Der, Lee, with ID N100052444, as Independent Director For Teco Electric & Machinery Co. Ltd. Y8563V106 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Tain-Jy, Chen, with ID F100078040, as Independent Director For Teco Electric & Machinery Co. Ltd. Y8563V106 Taiwan 15-Jun-12 16-Apr-12 Annual Share Holder Elect Chin-Chien, Chen, with ID J101718288, as Independent Director For Teco Electric & Machinery Co. Ltd. Y8563V106 Taiwan 15-Jun-12 16-Apr-12 Annual Management 7 Approve Release of Restrictions of Competitive Activities of Newly Elected Directors For E Ink Holdings Inc. Y2266Z100 Taiwan 18-Jun-12 19-Apr-12 Annual Management 1 Approve 2011 Business Operations Report and Financial Statements For E Ink Holdings Inc. Y2266Z100 Taiwan 18-Jun-12 19-Apr-12 Annual Management 2 Approve Plan on 2011 Profit Distribution For E Ink Holdings Inc. Y2266Z100 Taiwan 18-Jun-12 19-Apr-12 Annual Management 3 Amend the Articles of Association For E Ink Holdings Inc. Y2266Z100 Taiwan 18-Jun-12 19-Apr-12 Annual Management 4 Approve to Amend Rules and Procedures Regarding Shareholder's General Meeting For E Ink Holdings Inc. Y2266Z100 Taiwan 18-Jun-12 19-Apr-12 Annual Management 5 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets For E Ink Holdings Inc. Y2266Z100 Taiwan 18-Jun-12 19-Apr-12 Annual Management 6 Approve Release of Restrictions of Competitive Activities of Directors For Hon Hai Precision Industry Co., Ltd. Y36861105 Taiwan 18-Jun-12 19-Apr-12 Annual Management 1 Approve 2011 Business Operations Report and Financial Statements For Hon Hai Precision Industry Co., Ltd. Y36861105 Taiwan 18-Jun-12 19-Apr-12 Annual Management 2 Approve Plan on 2011 Profit Distribution For Hon Hai Precision Industry Co., Ltd. Y36861105 Taiwan 18-Jun-12 19-Apr-12 Annual Management 3 Approve the Issuance of New Shares by Capitalization of 2011 Profit For Hon Hai Precision Industry Co., Ltd. Y36861105 Taiwan 18-Jun-12 19-Apr-12 Annual Management 4 Approve Increase of Cash Capital and Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt For Hon Hai Precision Industry Co., Ltd. Y36861105 Taiwan 18-Jun-12 19-Apr-12 Annual Management 5 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets For Hon Hai Precision Industry Co., Ltd. Y36861105 Taiwan 18-Jun-12 19-Apr-12 Annual Management 6 Approve Amendment to Rules and Procedures for Election of Directors and Supervisors For Hon Hai Precision Industry Co., Ltd. Y36861105 Taiwan 18-Jun-12 19-Apr-12 Annual Management 7 Approve to Amend Rules and Procedures Regarding Shareholder's General Meeting For Hon Hai Precision Industry Co., Ltd. Y36861105 Taiwan 18-Jun-12 19-Apr-12 Annual Management 8 Amend the Articles of Association For Hon Hai Precision Industry Co., Ltd. Y36861105 Taiwan 18-Jun-12 19-Apr-12 Annual Management 9 Approve to Issue the Restricted Stock For Hon Hai Precision Industry Co., Ltd. Y36861105 Taiwan 18-Jun-12 19-Apr-12 Annual Management 10 Approve to Issue the Employee Stock Options with Price Lower than the Current Price For Inventec Corporation Y4176F109 Taiwan 18-Jun-12 19-Apr-12 Annual Management 1 Approve 2011 Business Operations Report and Financial Statements For Inventec Corporation Y4176F109 Taiwan 18-Jun-12 19-Apr-12 Annual Management 2 Approve Plan on 2011 Profit Distribution For Inventec Corporation Y4176F109 Taiwan 18-Jun-12 19-Apr-12 Annual Management 3 Approve the Issuance of New Shares by Capitalization of 2011 Profit For Inventec Corporation Y4176F109 Taiwan 18-Jun-12 19-Apr-12 Annual Management 4 Approve to Amend the Articles of Association For Inventec Corporation Y4176F109 Taiwan 18-Jun-12 19-Apr-12 Annual Management 5 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets For Inventec Corporation Y4176F109 Taiwan 18-Jun-12 19-Apr-12 Annual Management 6 Approve to Amend Rules and Procedures Regarding Shareholder's General Meeting For Inventec Corporation Y4176F109 Taiwan 18-Jun-12 19-Apr-12 Annual Management 7 Approve Release of Restrictions of Competitive Activities for Director Li Shiqin, Ye Guoyi, Wen Shizhi, Wang Zhicheng For PT Sampoerna Agro Tbk SGRO Y71356102 Indonesia 18-Jun-12 30-May-12 Annual Management 1 Approve Annual Report and Financial Statements For PT Sampoerna Agro Tbk SGRO Y71356102 Indonesia 18-Jun-12 30-May-12 Annual Management 2 Approve Allocation of Income For PT Sampoerna Agro Tbk SGRO Y71356102 Indonesia 18-Jun-12 30-May-12 Annual Management 3 Approve Auditors For PT Sampoerna Agro Tbk SGRO Y71356102 Indonesia 18-Jun-12 30-May-12 Annual Management 4 Approve Remuneration of Directors and Commissioners For PT Sampoerna Agro Tbk SGRO Y71356102 Indonesia 18-Jun-12 30-May-12 Annual Management 5 Elect Directors and Commissioners For Lite-On Technology Corp. Y5313K109 Taiwan 19-Jun-12 20-Apr-12 Annual Management 1 Approve 2011 Business Operations Report and Financial Statements For Lite-On Technology Corp. Y5313K109 Taiwan 19-Jun-12 20-Apr-12 Annual Management 2 Approve Plan on 2011 Profit Distribution For Lite-On Technology Corp. Y5313K109 Taiwan 19-Jun-12 20-Apr-12 Annual Management 3 Approve the Issuance of New Shares by Capitalization of 2011 Profit and Staff Bonus For Lite-On Technology Corp. Y5313K109 Taiwan 19-Jun-12 20-Apr-12 Annual Management 4 Amend the Articles of Association For Lite-On Technology Corp. Y5313K109 Taiwan 19-Jun-12 20-Apr-12 Annual Management 5 Approve Amendment to Rules and Procedures for Election of Directors For Lite-On Technology Corp. Y5313K109 Taiwan 19-Jun-12 20-Apr-12 Annual Management 6 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets For Lite-On Technology Corp. Y5313K109 Taiwan 19-Jun-12 20-Apr-12 Annual Management 7 Approve Amendments on the Procedures for Lending Funds to Other Parties and the Procedures for Endorsement and Guarantees For Lite-On Technology Corp. Y5313K109 Taiwan 19-Jun-12 20-Apr-12 Annual Management 8 Transact Other Business (Non-Voting) None Dongfeng Motor Group Company Ltd Y21042109 Hong Kong 21-Jun-12 21-May-12 Annual Management 1 Accept Report of the Board of Directors For Dongfeng Motor Group Company Ltd Y21042109 Hong Kong 21-Jun-12 21-May-12 Annual Management 2 Accept Report of the Supervisory Committee For Dongfeng Motor Group Company Ltd Y21042109 Hong Kong 21-Jun-12 21-May-12 Annual Management 3 Accept Financial Statements and Report of International Auditors For Dongfeng Motor Group Company Ltd Y21042109 Hong Kong 21-Jun-12 21-May-12 Annual Management 4 Approve Profit Distribution Proposal and Authorize Board to Deal with All Issues in Relation to Distribution of Final Dividend For Dongfeng Motor Group Company Ltd Y21042109 Hong Kong 21-Jun-12 21-May-12 Annual Management 5 Authorize Board to Deal with All Issues in Relation to Distribution of Interim Dividend For Dongfeng Motor Group Company Ltd Y21042109 Hong Kong 21-Jun-12 21-May-12 Annual Management 6 Reappoint Ernst & Young as International Auditors and Ernst & Young Hua Ming as PRC Auditors and Authorize Board to Fix Their Remuneration For Dongfeng Motor Group Company Ltd Y21042109 Hong Kong 21-Jun-12 21-May-12 Annual Management 7 Authorize Board to Fix Remuneration of Directors and Supervisors For Dongfeng Motor Group Company Ltd Y21042109 Hong Kong 21-Jun-12 21-May-12 Annual Management 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Feng Hsin Iron & Steel Co. Y24814108 Taiwan 21-Jun-12 20-Apr-12 Annual Management 1 Approve 2011 Business Operations Report and Financial Statements For Feng Hsin Iron & Steel Co. Y24814108 Taiwan 21-Jun-12 20-Apr-12 Annual Management 2 Approve Plan on 2011 Profit Distribution For Feng Hsin Iron & Steel Co. Y24814108 Taiwan 21-Jun-12 20-Apr-12 Annual Management 3 Amend the Articles of Association For Feng Hsin Iron & Steel Co. Y24814108 Taiwan 21-Jun-12 20-Apr-12 Annual Management 4 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets For Feng Hsin Iron & Steel Co. Y24814108 Taiwan 21-Jun-12 20-Apr-12 Annual Share Holder Elect Mark Lin, with ID L100696748, as Director None Feng Hsin Iron & Steel Co. Y24814108 Taiwan 21-Jun-12 20-Apr-12 Annual Share Holder Elect Chiu Huang Lin, with ID L100278151, as Director None Feng Hsin Iron & Steel Co. Y24814108 Taiwan 21-Jun-12 20-Apr-12 Annual Share Holder Elect M.T. Chen, with ID L101088731, as Director None Feng Hsin Iron & Steel Co. Y24814108 Taiwan 21-Jun-12 20-Apr-12 Annual Share Holder Elect Tom M.B Lin, with ID L120408815, as Director None Feng Hsin Iron & Steel Co. Y24814108 Taiwan 21-Jun-12 20-Apr-12 Annual Share Holder Elect San Ping Lai , with ID L100030106, as Director None Feng Hsin Iron & Steel Co. Y24814108 Taiwan 21-Jun-12 20-Apr-12 Annual Share Holder Elect Sa Kun Tan Lin, with ID L100315640, as Director None Feng Hsin Iron & Steel Co. Y24814108 Taiwan 21-Jun-12 20-Apr-12 Annual Share Holder Elect Wen Fu Lin, with ID L100696720, as Director None Feng Hsin Iron & Steel Co. Y24814108 Taiwan 21-Jun-12 20-Apr-12 Annual Share Holder Elect Chien Chen Yang , with ID A110513533, as Supervisor None Feng Hsin Iron & Steel Co. Y24814108 Taiwan 21-Jun-12 20-Apr-12 Annual Share Holder Elect Chao Chuan Chung, with ID L100181797, as Supervisor None Feng Hsin Iron & Steel Co. Y24814108 Taiwan 21-Jun-12 20-Apr-12 Annual Share Holder Elect Mon Chang Lin, with ID L100258417, as Supervisor None Feng Hsin Iron & Steel Co. Y24814108 Taiwan 21-Jun-12 20-Apr-12 Annual Management 6 Approve Release of Restrictions of Competitive Activities of Newly Elected Directors For Feng Hsin Iron & Steel Co. Y24814108 Taiwan 21-Jun-12 20-Apr-12 Annual Management 7 Transact Other Business (Non-Voting) None President Chain Store Corp. Y7082T105 Taiwan 21-Jun-12 20-Apr-12 Annual Management 1 Approve 2011 Business Operations Report and Financial Statements For President Chain Store Corp. Y7082T105 Taiwan 21-Jun-12 20-Apr-12 Annual Management 2 Approve Plan on 2011 Profit Distribution For President Chain Store Corp. Y7082T105 Taiwan 21-Jun-12 20-Apr-12 Annual Management 3 Amend the Articles of Association For President Chain Store Corp. Y7082T105 Taiwan 21-Jun-12 20-Apr-12 Annual Management 4 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets For President Chain Store Corp. Y7082T105 Taiwan 21-Jun-12 20-Apr-12 Annual Management 5 Approve Amendments on the Procedures for Lending Funds to Other Parties For President Chain Store Corp. Y7082T105 Taiwan 21-Jun-12 20-Apr-12 Annual Management 6 Approve Amendments on the Procedures for Endorsement and Guarantees For President Chain Store Corp. Y7082T105 Taiwan 21-Jun-12 20-Apr-12 Annual Management 7 Approve Amendment to Rules and Procedure for Election of Directors and Supervisors For President Chain Store Corp. Y7082T105 Taiwan 21-Jun-12 20-Apr-12 Annual Management 8 Approve to Amend Rules and Procedures Regarding Shareholder's General Meeting For President Chain Store Corp. Y7082T105 Taiwan 21-Jun-12 20-Apr-12 Annual Share Holder Elect Kao, Chin Yen, a Representative of Uni-President Enterprises Corp with Shareholder No. 1, as Director None President Chain Store Corp. Y7082T105 Taiwan 21-Jun-12 20-Apr-12 Annual Share Holder Elect Lin, Chang Sheng, a Representative of Uni-President Enterprises Corp with Shareholder No. 1, as Director None President Chain Store Corp. Y7082T105 Taiwan 21-Jun-12 20-Apr-12 Annual Share Holder Elect Lin, Lung Yi, a Representative of Uni-President Enterprises Corp with Shareholder No. 1, as Director None President Chain Store Corp. Y7082T105 Taiwan 21-Jun-12 20-Apr-12 Annual Share Holder Elect Lo, Chih Hsieh, a Representative of Uni-President Enterprises Corp with Shareholder No. 1, as Director None President Chain Store Corp. Y7082T105 Taiwan 21-Jun-12 20-Apr-12 Annual Share Holder Elect Yang, Wen Long, a Representative of Uni-President Enterprises Corp with Shareholder No. 1, as Director None President Chain Store Corp. Y7082T105 Taiwan 21-Jun-12 20-Apr-12 Annual Share Holder Elect Su, Tsung Ming, a Representative of Uni-President Enterprises Corp with Shareholder No. 1, as Director None President Chain Store Corp. Y7082T105 Taiwan 21-Jun-12 20-Apr-12 Annual Share Holder Elect Wu,Chung Pin, a Representative of Uni-President Enterprises Corp with Shareholder No. 1, as Director None President Chain Store Corp. Y7082T105 Taiwan 21-Jun-12 20-Apr-12 Annual Share Holder Elect Chen, Jui Tang, a Representative of Uni-President Enterprises Corp with Shareholder No. 1, as Director None President Chain Store Corp. Y7082T105 Taiwan 21-Jun-12 20-Apr-12 Annual Share Holder Elect Hsieh, Chien Nan, a Representative of Uni-President Enterprises Corp with Shareholder No. 1, as Director None President Chain Store Corp. Y7082T105 Taiwan 21-Jun-12 20-Apr-12 Annual Share Holder Elect Kao, Hsiu Ling, a Representative of Kao Chyuan Investment Co. Ltd with Shareholder No. 2303, as Director None President Chain Store Corp. Y7082T105 Taiwan 21-Jun-12 20-Apr-12 Annual Share Holder Elect Dr. Wang, Wen Yeu as Independent Director For President Chain Store Corp. Y7082T105 Taiwan 21-Jun-12 20-Apr-12 Annual Share Holder Elect Dr.Chen, M.David as Independent Director For President Chain Store Corp. Y7082T105 Taiwan 21-Jun-12 20-Apr-12 Annual Share Holder Elect Dr.Shu,Pei Gi as Independent Director For President Chain Store Corp. Y7082T105 Taiwan 21-Jun-12 20-Apr-12 Annual Management 10 Approve Release of Restrictions of Competitive Activities of Directors For President Chain Store Corp. Y7082T105 Taiwan 21-Jun-12 20-Apr-12 Annual Management 11 Transact Other Business (Non-Voting) None UMW Holdings Bhd UMW Y90510101 Malaysia 21-Jun-12 14-Jun-12 Annual Management 1 Accept Financial Statements and Statutory Reports For UMW Holdings Bhd UMW Y90510101 Malaysia 21-Jun-12 14-Jun-12 Annual Management 2 Approve Final Dividend of MYR 0.075Per Share For UMW Holdings Bhd UMW Y90510101 Malaysia 21-Jun-12 14-Jun-12 Annual Management 3 Elect Leong Chik Weng as Director For UMW Holdings Bhd UMW Y90510101 Malaysia 21-Jun-12 14-Jun-12 Annual Management 4 Elect Norzrul Thani bin N.Hassan Thani as Director For UMW Holdings Bhd UMW Y90510101 Malaysia 21-Jun-12 14-Jun-12 Annual Management 5 Elect Siow Kim Lun @ Siow Kim Lin as Director For UMW Holdings Bhd UMW Y90510101 Malaysia 21-Jun-12 14-Jun-12 Annual Management 6 Approve Remuneration of Directors For UMW Holdings Bhd UMW Y90510101 Malaysia 21-Jun-12 14-Jun-12 Annual Management 7 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration For UMW Holdings Bhd UMW Y90510101 Malaysia 21-Jun-12 14-Jun-12 Annual Management 8 Approve Implementation of Shareholders' Mandate for Recurrent Related Party Transactions For UMW Holdings Bhd UMW Y90510101 Malaysia 21-Jun-12 14-Jun-12 Annual Management 9 Approve Share Repurchase Program For UMW Holdings Bhd UMW Y90510101 Malaysia 21-Jun-12 14-Jun-12 Annual Management 10 Approve Remuneration for Non-Executive Directors For UMW Holdings Bhd UMW Y90510101 Malaysia 21-Jun-12 14-Jun-12 Annual Management 1 Amend Articles of Association For Chunghwa Telecom Co., Ltd. Y1613J108 Taiwan 22-Jun-12 23-Apr-12 Annual Management 1 Approve 2011 Business Operations Report and Financial Statements For Chunghwa Telecom Co., Ltd. Y1613J108 Taiwan 22-Jun-12 23-Apr-12 Annual Management 2 Approve Plan on 2011 Profit Distribution For Chunghwa Telecom Co., Ltd. Y1613J108 Taiwan 22-Jun-12 23-Apr-12 Annual Management 3 Approve to Amend the Articles of Association For Chunghwa Telecom Co., Ltd. Y1613J108 Taiwan 22-Jun-12 23-Apr-12 Annual Management 4 Approve Amendment to Rules and Procedures for Election of Directors and Supervisors For Chunghwa Telecom Co., Ltd. Y1613J108 Taiwan 22-Jun-12 23-Apr-12 Annual Management 5 Approve to Amend Rules and Procedures Regarding Shareholder's General Meeting For Chunghwa Telecom Co., Ltd. Y1613J108 Taiwan 22-Jun-12 23-Apr-12 Annual Management 6 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets For Compal Electronics Inc. Y16907100 Taiwan 22-Jun-12 23-Apr-12 Annual Management 1 Approve 2011 Business Operations Report and Financial Statements For Compal Electronics Inc. Y16907100 Taiwan 22-Jun-12 23-Apr-12 Annual Management 2 Approve Proposal on 2011 Profit Distribution For Compal Electronics Inc. Y16907100 Taiwan 22-Jun-12 23-Apr-12 Annual Management 3 Approve to Amend the Articles of Association For Compal Electronics Inc. Y16907100 Taiwan 22-Jun-12 23-Apr-12 Annual Management 4 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets For Compal Electronics Inc. Y16907100 Taiwan 22-Jun-12 23-Apr-12 Annual Management 5 Approve to Amend Trading Procedures Governing Derivatives Products For Compal Electronics Inc. Y16907100 Taiwan 22-Jun-12 23-Apr-12 Annual Share Holder Elect Sheng-Hsiung HSU, with Shareholder No.23, as Director For Compal Electronics Inc. Y16907100 Taiwan 22-Jun-12 23-Apr-12 Annual Share Holder Elect John Kevin Medica, with Shareholder No.562334, as Director For Compal Electronics Inc. Y16907100 Taiwan 22-Jun-12 23-Apr-12 Annual Share Holder Elect Jui-Tsung Chen, with Shareholder No.83, as Director For Compal Electronics Inc. Y16907100 Taiwan 22-Jun-12 23-Apr-12 Annual Share Holder Elect Wen-Being Hsu, with Shareholder No.15, as Director For Compal Electronics Inc. Y16907100 Taiwan 22-Jun-12 23-Apr-12 Annual Share Holder Elect Wen-Chung Shen, with Shareholder No.19173, as Director For Compal Electronics Inc. Y16907100 Taiwan 22-Jun-12 23-Apr-12 Annual Share Holder Elect Yung-Ching Chang, with Shareholder No.2024, as Director For Compal Electronics Inc. Y16907100 Taiwan 22-Jun-12 23-Apr-12 Annual Share Holder Elect Chung-Pin Wong, with Shareholder No.1357, as Director For Compal Electronics Inc. Y16907100 Taiwan 22-Jun-12 23-Apr-12 Annual Share Holder Elect Chiung-Chi Hsu, with Shareholder No.91, as Director For Compal Electronics Inc. Y16907100 Taiwan 22-Jun-12 23-Apr-12 Annual Share Holder Elect a Representative of Kinpo Electronics Inc. with Shareholder No. 85, as Director For Compal Electronics Inc. Y16907100 Taiwan 22-Jun-12 23-Apr-12 Annual Share Holder Elect Min Chih Hsuan with ID F100588265 as Independent Director For Compal Electronics Inc. Y16907100 Taiwan 22-Jun-12 23-Apr-12 Annual Share Holder Elect Duei Tsai with ID l100933040 as Independent Director For Compal Electronics Inc. Y16907100 Taiwan 22-Jun-12 23-Apr-12 Annual Share Holder Elect Duh Kung Tsai with ID L101428771 as Independent Director For Compal Electronics Inc. Y16907100 Taiwan 22-Jun-12 23-Apr-12 Annual Share Holder Elect Charng-Chyi Ko, with Shareholder No.55, as Supervisor For Compal Electronics Inc. Y16907100 Taiwan 22-Jun-12 23-Apr-12 Annual Share Holder Elect Yen-Chia Chou, with Shareholder No.60, as Supervisor For Compal Electronics Inc. Y16907100 Taiwan 22-Jun-12 23-Apr-12 Annual Share Holder Elect Sheng-Chieh Hsu, with Shareholder No.3, as Supervisor For Compal Electronics Inc. Y16907100 Taiwan 22-Jun-12 23-Apr-12 Annual Management 7 Approve Release of Restrictions of Competitive Activities of Directors and Representatives For Compal Electronics Inc. Y16907100 Taiwan 22-Jun-12 23-Apr-12 Annual Management 8 Transact Other Business None Uni-President Enterprises Corp. Y91475106 Taiwan 22-Jun-12 23-Apr-12 Annual Management 1 Approve 2011 Business Operations Report and Financial Statements For Uni-President Enterprises Corp. Y91475106 Taiwan 22-Jun-12 23-Apr-12 Annual Management 2 Approve Plan on 2011 Profit Distribution For Uni-President Enterprises Corp. Y91475106 Taiwan 22-Jun-12 23-Apr-12 Annual Management 3 Approve Increase Indirect Investment in People's Republic of China For Uni-President Enterprises Corp. Y91475106 Taiwan 22-Jun-12 23-Apr-12 Annual Management 4 Approve the Issuance of New Shares by Capitalization of Undistributed Earnings For Uni-President Enterprises Corp. Y91475106 Taiwan 22-Jun-12 23-Apr-12 Annual Management 5 Approve Cash Capital Increase through Issuance of Common Shares or Issuance of Common Shares to Participate in Global Depositary Receipts For Uni-President Enterprises Corp. Y91475106 Taiwan 22-Jun-12 23-Apr-12 Annual Management 6 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets For Uni-President Enterprises Corp. Y91475106 Taiwan 22-Jun-12 23-Apr-12 Annual Management 7 Approve to Amend the Articles of Association For Uni-President Enterprises Corp. Y91475106 Taiwan 22-Jun-12 23-Apr-12 Annual Management 8 Approve Amendment to Rules and Procedures for Election of Directors and Supervisors For Uni-President Enterprises Corp. Y91475106 Taiwan 22-Jun-12 23-Apr-12 Annual Management 9 Approve to Amend Rules and Procedures Regarding Shareholder's General Meeting For Uni-President Enterprises Corp. Y91475106 Taiwan 22-Jun-12 23-Apr-12 Annual Management 10 Transact Other Business None Rizal Commercial Banking Corporation (RCBC) RCB Y7311H146 Philippines 25-Jun-12 25-May-12 Annual Management 1 Approve Minutes of Previous Annual Meeting of Stockholders Held on June 27, 2011 For Rizal Commercial Banking Corporation (RCBC) RCB Y7311H146 Philippines 25-Jun-12 25-May-12 Annual Management 2 Approve Annual Report and Audited Financial Statement for 2011 For Rizal Commercial Banking Corporation (RCBC) RCB Y7311H146 Philippines 25-Jun-12 25-May-12 Annual Management 3 Ratify the Actions and Proceedings of the Board of Directors, Different Committees and Management During the Year 2011 For Rizal Commercial Banking Corporation (RCBC) RCB Y7311H146 Philippines 25-Jun-12 25-May-12 Annual Management Elect Armando M. Medina as a Director For Rizal Commercial Banking Corporation (RCBC) RCB Y7311H146 Philippines 25-Jun-12 25-May-12 Annual Management Elect Roberto F. de Ocampo as a Director For Rizal Commercial Banking Corporation (RCBC) RCB Y7311H146 Philippines 25-Jun-12 25-May-12 Annual Management Elect Francisco C. Eizmendi, Jr. as a Director For Rizal Commercial Banking Corporation (RCBC) RCB Y7311H146 Philippines 25-Jun-12 25-May-12 Annual Management Elect Antonino L. Alindogan, Jr. as a Director For Rizal Commercial Banking Corporation (RCBC) RCB Y7311H146 Philippines 25-Jun-12 25-May-12 Annual Management Elect Alfonso T. Yuchengco as a Director For Rizal Commercial Banking Corporation (RCBC) RCB Y7311H146 Philippines 25-Jun-12 25-May-12 Annual Management Elect Helen Y. Dee as a Director For Rizal Commercial Banking Corporation (RCBC) RCB Y7311H146 Philippines 25-Jun-12 25-May-12 Annual Management Elect Cesar E. A. Virata as a Director For Rizal Commercial Banking Corporation (RCBC) RCB Y7311H146 Philippines 25-Jun-12 25-May-12 Annual Management Elect Lorenzo V. Tan as a Director For Rizal Commercial Banking Corporation (RCBC) RCB Y7311H146 Philippines 25-Jun-12 25-May-12 Annual Management Elect Teodoro D. Regala as a Director For Rizal Commercial Banking Corporation (RCBC) RCB Y7311H146 Philippines 25-Jun-12 25-May-12 Annual Management Elect Wilfrido E. Sanchez as a Director For Rizal Commercial Banking Corporation (RCBC) RCB Y7311H146 Philippines 25-Jun-12 25-May-12 Annual Management Elect Ma. Celia H. Fernandez-Estavillo as a Director For Rizal Commercial Banking Corporation (RCBC) RCB Y7311H146 Philippines 25-Jun-12 25-May-12 Annual Management Elect Brian Hong as a Director For Rizal Commercial Banking Corporation (RCBC) RCB Y7311H146 Philippines 25-Jun-12 25-May-12 Annual Management Elect Tze Ching Chan as a Director For Rizal Commercial Banking Corporation (RCBC) RCB Y7311H146 Philippines 25-Jun-12 25-May-12 Annual Management Elect Tim-Chiu R. Leung as a Director For Rizal Commercial Banking Corporation (RCBC) RCB Y7311H146 Philippines 25-Jun-12 25-May-12 Annual Management Elect Medel T. Nera as a Director For Rizal Commercial Banking Corporation (RCBC) RCB Y7311H146 Philippines 25-Jun-12 25-May-12 Annual Management 5 Appoint External Auditor For Rizal Commercial Banking Corporation (RCBC) RCB Y7311H146 Philippines 25-Jun-12 25-May-12 Annual Management 6 Other Matters For Cez A.S. X2337V121 Czech Republic 26-Jun-12 19-Jun-12 Annual Management 1 Open Meeting; Elect Meeting Chairman and Other Meeting Officials For Cez A.S. X2337V121 Czech Republic 26-Jun-12 19-Jun-12 Annual Management 2 Receive Management Board Report on Company's Operations and State of Its Assets in Fiscal 2011 None Cez A.S. X2337V121 Czech Republic 26-Jun-12 19-Jun-12 Annual Management 3 Receive Supervisory Board Report None Cez A.S. X2337V121 Czech Republic 26-Jun-12 19-Jun-12 Annual Management 4 Receive Audit Committee Report None Cez A.S. X2337V121 Czech Republic 26-Jun-12 19-Jun-12 Annual Management 5 Approve Financial Statements and Consolidated Financial Statements For Cez A.S. X2337V121 Czech Republic 26-Jun-12 19-Jun-12 Annual Management 6 Approve Allocation of Income For Cez A.S. X2337V121 Czech Republic 26-Jun-12 19-Jun-12 Annual Management 7 Ratify Auditor For Cez A.S. X2337V121 Czech Republic 26-Jun-12 19-Jun-12 Annual Management 8 Amend Articles of Association For Cez A.S. X2337V121 Czech Republic 26-Jun-12 19-Jun-12 Annual Management 9 Approve Volume of Charitable Donations For Cez A.S. X2337V121 Czech Republic 26-Jun-12 19-Jun-12 Annual Management 10 Recall and Elect Supervisory Board Members For Cez A.S. X2337V121 Czech Republic 26-Jun-12 19-Jun-12 Annual Management 11 Recall and Elect Members of Audit Committee For Cez A.S. X2337V121 Czech Republic 26-Jun-12 19-Jun-12 Annual Management 12 Approve Contracts on Performance of Functions with Members of Supervisory Board For Cez A.S. X2337V121 Czech Republic 26-Jun-12 19-Jun-12 Annual Management 13 Approve Contracts for Performance of Functions of Audit Committee Members For Cez A.S. X2337V121 Czech Republic 26-Jun-12 19-Jun-12 Annual Management 14 Approve Contract of Contribution of Part of Enterprise Power Plant Pocerady to Subsidiary Elektrarna Pocerady For Cez A.S. X2337V121 Czech Republic 26-Jun-12 19-Jun-12 Annual Management 15 Approve Contract of Contribution of Part of Enterprise EVI Heat Distribution and District Networks to Subsidiary Teplarenska CEZ For Cez A.S. X2337V121 Czech Republic 26-Jun-12 19-Jun-12 Annual Management 16 Close Meeting None Kulim (Malaysia) Bhd. KULIM Y50196107 Malaysia 26-Jun-12 20-Jun-12 Annual Management 1 Approve Financial Statements and Statutory Reports For Kulim (Malaysia) Bhd. KULIM Y50196107 Malaysia 26-Jun-12 20-Jun-12 Annual Management 2 Elect Sa'diah Sh Bakir as Director For Kulim (Malaysia) Bhd. KULIM Y50196107 Malaysia 26-Jun-12 20-Jun-12 Annual Management 3 Elect Haron Siraj as Director For Kulim (Malaysia) Bhd. KULIM Y50196107 Malaysia 26-Jun-12 20-Jun-12 Annual Management 4 Elect Zulkifli Ibrahim as Director For Kulim (Malaysia) Bhd. KULIM Y50196107 Malaysia 26-Jun-12 20-Jun-12 Annual Management 5 Elect Ahmad Zaki Zahid as Director For Kulim (Malaysia) Bhd. KULIM Y50196107 Malaysia 26-Jun-12 20-Jun-12 Annual Management 6 Elect Leung Kok Keong as Director For Kulim (Malaysia) Bhd. KULIM Y50196107 Malaysia 26-Jun-12 20-Jun-12 Annual Management 7 Elect Natasha Kamaluddin as Director For Kulim (Malaysia) Bhd. KULIM Y50196107 Malaysia 26-Jun-12 20-Jun-12 Annual Management 8 Elect Firdaus Wan Mohd Fuaad as Director For Kulim (Malaysia) Bhd. KULIM Y50196107 Malaysia 26-Jun-12 20-Jun-12 Annual Management 9 Elect Arshad Ayub as Director For Kulim (Malaysia) Bhd. KULIM Y50196107 Malaysia 26-Jun-12 20-Jun-12 Annual Management 10 Approve Remuneration of Directors For Kulim (Malaysia) Bhd. KULIM Y50196107 Malaysia 26-Jun-12 20-Jun-12 Annual Management 11 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration For Kulim (Malaysia) Bhd. KULIM Y50196107 Malaysia 26-Jun-12 20-Jun-12 Annual Management 12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Kulim (Malaysia) Bhd. KULIM Y50196107 Malaysia 26-Jun-12 20-Jun-12 Annual Management 13 Approve Share Repurchase Program For Kulim (Malaysia) Bhd. KULIM Y50196107 Malaysia 26-Jun-12 20-Jun-12 Annual Management 14 Approve Implementation of Shareholders' Mandate for Recurrent Related Party Transactions For Kulim (Malaysia) Bhd. KULIM Y50196107 Malaysia 26-Jun-12 20-Jun-12 Annual Management 15 Amend Articles of Association For UCO Bank Ltd. Y9035A100 India 26-Jun-12 18-Jun-12 Annual Management 1 Accept Financial Statements and Statutory Reports For UCO Bank Ltd. Y9035A100 India 26-Jun-12 18-Jun-12 Annual Management 2 Approve Dividend on Preference Shares as Per Terms of Issue and Dividend on Equity Shares of INR 3.00 Per Share For First International Bank of Israel Ltd. FTIN M1648G106 Israel 27-Jun-12 06-Jun-12 Special Management 1 Approve Stock Option Plan Grants For First International Bank of Israel Ltd. FTIN M1648G106 Israel 27-Jun-12 06-Jun-12 Special Management 2 Approve Employment Terms of Incoming Chairman For First International Bank of Israel Ltd. FTIN M1648G106 Israel 27-Jun-12 06-Jun-12 Special Management 3 Approve Bonus of Outgoing Chairman for 2011 For First International Bank of Israel Ltd. FTIN M1648G106 Israel 27-Jun-12 06-Jun-12 Special Management 4 Approve Bonus of Outgoing Chairman for 2012 For Lukoil OAO Russia 27-Jun-12 11-May-12 Annual Management 1 Approve Annual Report, Financial Statements, and Allocation of Income, Including Dividends of RUB 75 per Share For Lukoil OAO Russia 27-Jun-12 11-May-12 Annual Management Elect Vagit Alekperov as Director None Lukoil OAO Russia 27-Jun-12 11-May-12 Annual Management Elect Igor Belikov as Director None Lukoil OAO Russia 27-Jun-12 11-May-12 Annual Management Elect Viktor Blazheyev as Director None Lukoil OAO Russia 27-Jun-12 11-May-12 Annual Management Elect Valery Grayfer as Director None Lukoil OAO Russia 27-Jun-12 11-May-12 Annual Management Elect Igor Ivanov as Director None Lukoil OAO Russia 27-Jun-12 11-May-12 Annual Management Elect Ravil Maganov as Director None Lukoil OAO Russia 27-Jun-12 11-May-12 Annual Management Elect Richard Matzke as Director None Lukoil OAO Russia 27-Jun-12 11-May-12 Annual Management Elect Sergey Mikhaylov as Director None Lukoil OAO Russia 27-Jun-12 11-May-12 Annual Management Elect Mark Mobius as Director None Lukoil OAO Russia 27-Jun-12 11-May-12 Annual Management Elect Guglielmo Antonio Claudio Moscato as Director None Lukoil OAO Russia 27-Jun-12 11-May-12 Annual Management Elect Pictet Ivan as Director None Lukoil OAO Russia 27-Jun-12 11-May-12 Annual Management Elect Aleksandr Shokhin as Director None Lukoil OAO Russia 27-Jun-12 11-May-12 Annual Management Elect Mikhail Maksimov as Member of Audit Commission For Lukoil OAO Russia 27-Jun-12 11-May-12 Annual Management Elect Vladimir Nikitenko as Member of Audit Commission For Lukoil OAO Russia 27-Jun-12 11-May-12 Annual Management Elect Aleksandr Surkov as Member of Audit Commission For Lukoil OAO Russia 27-Jun-12 11-May-12 Annual Management Approve Remuneration of Directors For Lukoil OAO Russia 27-Jun-12 11-May-12 Annual Management Approve Remuneration of Directors in Amount Established by 2011 AGM For Lukoil OAO Russia 27-Jun-12 11-May-12 Annual Management Approve Remuneration of Members of Audit Commission For Lukoil OAO Russia 27-Jun-12 11-May-12 Annual Management Approve Remuneration of Members of Audit Commission in Amount Established by 2011 AGM For Lukoil OAO Russia 27-Jun-12 11-May-12 Annual Management 6 Ratify ZAO KPMG as Auditor For Lukoil OAO Russia 27-Jun-12 11-May-12 Annual Management 7 Amend Charter For Lukoil OAO Russia 27-Jun-12 11-May-12 Annual Management 8 Amend Regulations on General Meetings For Lukoil OAO Russia 27-Jun-12 11-May-12 Annual Management 9 Amend Regulations on Board of Directors For Lukoil OAO Russia 27-Jun-12 11-May-12 Annual Management 10 Approve Related-Party Transaction with OAO Kapital Strakhovanie Re: Liability Insurance for Directors, Officers, and Corporations For PGE Polska Grupa Energetyczna SA X6447Z104 Poland 27-Jun-12 11-Jun-12 Special Management 1 Open Meeting None PGE Polska Grupa Energetyczna SA X6447Z104 Poland 27-Jun-12 11-Jun-12 Special Management 2 Elect Meeting Chairman For PGE Polska Grupa Energetyczna SA X6447Z104 Poland 27-Jun-12 11-Jun-12 Special Management 3 Acknowledge Proper Convening of Meeting None PGE Polska Grupa Energetyczna SA X6447Z104 Poland 27-Jun-12 11-Jun-12 Special Management 4 Approve Agenda of Meeting For PGE Polska Grupa Energetyczna SA X6447Z104 Poland 27-Jun-12 11-Jun-12 Special Management 5 Resolve Not to Elect Members of Vote Counting Commission For PGE Polska Grupa Energetyczna SA X6447Z104 Poland 27-Jun-12 11-Jun-12 Special Management Amend Statute Re: Regulations on Management Board For PGE Polska Grupa Energetyczna SA X6447Z104 Poland 27-Jun-12 11-Jun-12 Special Management Amend Statute Re: Regulations on Supervisory Board For PGE Polska Grupa Energetyczna SA X6447Z104 Poland 27-Jun-12 11-Jun-12 Special Management Amend Article 31 of Statute For PGE Polska Grupa Energetyczna SA X6447Z104 Poland 27-Jun-12 11-Jun-12 Special Management Authorize Supervisory Board to Approve Consolidated Text of Statute For PGE Polska Grupa Energetyczna SA X6447Z104 Poland 27-Jun-12 11-Jun-12 Special Management 7 Amend Regulations on General Meetings For PGE Polska Grupa Energetyczna SA X6447Z104 Poland 27-Jun-12 11-Jun-12 Special Management 8 Close Meeting None Pegatron Corp. Y6784J100 Taiwan 27-Jun-12 27-Apr-12 Annual Management 1 Approve 2011 Business Operations Report and Financial Statements For Pegatron Corp. Y6784J100 Taiwan 27-Jun-12 27-Apr-12 Annual Management 2 Approve Plan on 2011 Profit Distribution For Pegatron Corp. Y6784J100 Taiwan 27-Jun-12 27-Apr-12 Annual Management 3 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets For Pegatron Corp. Y6784J100 Taiwan 27-Jun-12 27-Apr-12 Annual Management 4 Approve Amendments on the Procedures for Lending Funds to Other Parties, and Endorsement and Guarantees For Pegatron Corp. Y6784J100 Taiwan 27-Jun-12 27-Apr-12 Annual Management 5 Amend the Articles of Association For Pegatron Corp. Y6784J100 Taiwan 27-Jun-12 27-Apr-12 Annual Management 6 Approve to Issue the Restricted Stock For Soft-World International Corp. Y80720108 Taiwan 27-Jun-12 27-Apr-12 Annual Management 1 Approve 2011 Business Operations Report and Financial Statements For Soft-World International Corp. Y80720108 Taiwan 27-Jun-12 27-Apr-12 Annual Management 2 Approve Plan on 2011 Profit Distribution For Soft-World International Corp. Y80720108 Taiwan 27-Jun-12 27-Apr-12 Annual Management 3 Approve to Amend the Articles of Association For Soft-World International Corp. Y80720108 Taiwan 27-Jun-12 27-Apr-12 Annual Management 4 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets For Soft-World International Corp. Y80720108 Taiwan 27-Jun-12 27-Apr-12 Annual Management 5 Approve Amendments on the Procedures for Endorsement and Guarantees For Soft-World International Corp. Y80720108 Taiwan 27-Jun-12 27-Apr-12 Annual Management 6 Approve Amendments on the Procedures for Lending Funds to Other Parties For Soft-World International Corp. Y80720108 Taiwan 27-Jun-12 27-Apr-12 Annual Management 7 Approve to Amend Trading Procedures Governing Derivatives Products For Soft-World International Corp. Y80720108 Taiwan 27-Jun-12 27-Apr-12 Annual Share Holder Elect Wang Chin bo, with Shareholder No.1, as Director None Soft-World International Corp. Y80720108 Taiwan 27-Jun-12 27-Apr-12 Annual Share Holder Elect Chen po chang with ID Y120074453 as Director None Soft-World International Corp. Y80720108 Taiwan 27-Jun-12 27-Apr-12 Annual Share Holder Elect Lee Yuan yi, with Shareholder No.109, as Director None Soft-World International Corp. Y80720108 Taiwan 27-Jun-12 27-Apr-12 Annual Share Holder Elect Lin jung i, with Shareholder No.8224, as Director None Soft-World International Corp. Y80720108 Taiwan 27-Jun-12 27-Apr-12 Annual Share Holder Elect Chung Hsing Po, with Shareholder No.8158, as Director None Soft-World International Corp. Y80720108 Taiwan 27-Jun-12 27-Apr-12 Annual Share Holder Elect Leu Shyue Sen, with Shareholder No.148, as Director None Soft-World International Corp. Y80720108 Taiwan 27-Jun-12 27-Apr-12 Annual Share Holder Elect Wang Hsuan tse, with Shareholder No.326, as Director None Soft-World International Corp. Y80720108 Taiwan 27-Jun-12 27-Apr-12 Annual Share Holder Elect Wang lee jung, with Shareholder No.23, as Independent Director For Soft-World International Corp. Y80720108 Taiwan 27-Jun-12 27-Apr-12 Annual Share Holder Elect Shyu So Dewith ID E101428388 as Independent Director For Soft-World International Corp. Y80720108 Taiwan 27-Jun-12 27-Apr-12 Annual Share Holder Elect Chang horng yan with ID K101243009 as Supervisor None Soft-World International Corp. Y80720108 Taiwan 27-Jun-12 27-Apr-12 Annual Share Holder Elect Pai fon-tsao, with Shareholder No.192, as Supervisor None Soft-World International Corp. Y80720108 Taiwan 27-Jun-12 27-Apr-12 Annual Share Holder Elect Wang shu chuan, with Shareholder No.14, as Supervisor None Soft-World International Corp. Y80720108 Taiwan 27-Jun-12 27-Apr-12 Annual Management 9 Approve Release of Restrictions of Competitive Activities of Newly Appointed Directors and Representatives For Bank of Baroda Ltd. Y06451119 India 28-Jun-12 15-Jun-12 Annual Management 1 Accept Financial Statements and Statutory Reports For Bank of Baroda Ltd. Y06451119 India 28-Jun-12 15-Jun-12 Annual Management 2 Approve Dividend of INR 17.00 Per Share For China Zhongwang Holdings Ltd. G215AT102 Cayman Islands 28-Jun-12 21-Jun-12 Annual Management 1 Accept Financial Statements and Statutory Reports For China Zhongwang Holdings Ltd. G215AT102 Cayman Islands 28-Jun-12 21-Jun-12 Annual Management 2a1 Reelect Wong Chun Wa as Independent Non-Executive Director For China Zhongwang Holdings Ltd. G215AT102 Cayman Islands 28-Jun-12 21-Jun-12 Annual Management 2a2 Reelect Wen Xianjun as Independent Non-Executive Director For China Zhongwang Holdings Ltd. G215AT102 Cayman Islands 28-Jun-12 21-Jun-12 Annual Management 2a3 Reelect Lo Wa Kei, Roy as Independent Non-Executive Director For China Zhongwang Holdings Ltd. G215AT102 Cayman Islands 28-Jun-12 21-Jun-12 Annual Management 2b Authorize Board to Fix Remuneration of Directors For China Zhongwang Holdings Ltd. G215AT102 Cayman Islands 28-Jun-12 21-Jun-12 Annual Management 3 Appoint KPMG as Auditors and Authorize Board to Fix Their Remuneration For China Zhongwang Holdings Ltd. G215AT102 Cayman Islands 28-Jun-12 21-Jun-12 Annual Management 4a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For China Zhongwang Holdings Ltd. G215AT102 Cayman Islands 28-Jun-12 21-Jun-12 Annual Management 4b Authorize Share Repurchase Program For China Zhongwang Holdings Ltd. G215AT102 Cayman Islands 28-Jun-12 21-Jun-12 Annual Management 4c Authorize Reissuance of Repurchased Shares For KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management 1 Open Meeting None KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management 2 Elect Meeting Chairman For KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management 3 Acknowledge Proper Convening of Meeting None KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management 4 Approve Agenda of Meeting For KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management 5 Receive Management Board Report on Company's Operations and Financial Statements None KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management 6 Receive Management Board Proposal on Allocation of Income None KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management 7 Receive Supervisory Board Report on Board's Review of Management Board Report on Company's Operationsand Financial Statements None KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management Receive Supervisory Board Report on Company Standing None KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management Receive Supervisory Board Report on Board's Work None KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management Approve Management Board Report on Company's Operations For KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management Approve Financial Statements For KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management Approve Allocation of Income For KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management 10.1a Approve Discharge of Wojciech Kedzia (Management Board Member) For KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management 10.1b Approve Discharge of Maciej Tybura (Management Board Member) For KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management 10.1c Approve Discharge of Herbert Wirth (Management Board Member) For KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management 10.2a Approve Discharge of Franciszek Adamczyk (Supervisory Board Member) For KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management 10.2b Approve Discharge of Jozef Czyczerski (Supervisory Board Member) For KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management 10.2c Approve Discharge of Marcin Dyl (Supervisory Board Member) For KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management 10.2d Approve Discharge of Leszek Hajdacki (Supervisory Board Member) For KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management 10.2e Approve Discharge of Lech Jaron (Supervisory Board Member) For KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management 10.2f Approve Discharge of Arkadiusz Kawecki (Supervisory Board Member) For KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management 10.2g Approve Discharge of Jacek Kucinski (Supervisory Board Member) For KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management 10.2h Approve Discharge of Ryszard Kurek (Supervisory Board Member) For KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management 10.2i Approve Discharge of Maciej Laganowski (Supervisory Board Member) For KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management 10.2j Approve Discharge of Pawel Markowski(Supervisory Board Member) For KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management 10.2k Approve Discharge of Marek Panfil (Supervisory Board Member) For KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management 10.2l Approve Discharge of Jan Rymarczyk (Supervisory Board Member) For KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management 10.2m Approve Discharge of Marzenna Weresa (Supervisory Board Member) For KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management 11 Receive Management Board Report on Group's Operationsand Consolidated Financial Statements None KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management 12 Receive Supervisory Board Report Management Board Report on Group's Operations and Consolidated Financial Statements None KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management Approve Management Board Report on Group's Operations For KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management Approve Consolidated Financial Statements For KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management 14 Recall Three Supervisory Board Members For KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management 15 Amend Statute Re: Corporate Purpose For KGHM Polska Miedz S.A. KGH X45213109 Poland 28-Jun-12 12-Jun-12 Annual Management 16 Close Meeting None KLCC Property Holdings Bhd KLCCP Y4804V104 Malaysia 28-Jun-12 20-Jun-12 Annual Management 1 Approve Financial Statements and Statutory Reports For KLCC Property Holdings Bhd KLCCP Y4804V104 Malaysia 28-Jun-12 20-Jun-12 Annual Management 2 Elect Manharlal a/l Ratilal as Director For KLCC Property Holdings Bhd KLCCP Y4804V104 Malaysia 28-Jun-12 20-Jun-12 Annual Management 3 Elect Ishak bin Imam Abas as Director For KLCC Property Holdings Bhd KLCCP Y4804V104 Malaysia 28-Jun-12 20-Jun-12 Annual Management 4 Elect Augustus Ralph Marshall as Director For KLCC Property Holdings Bhd KLCCP Y4804V104 Malaysia 28-Jun-12 20-Jun-12 Annual Management 5 Approve Remuneration of Directors For KLCC Property Holdings Bhd KLCCP Y4804V104 Malaysia 28-Jun-12 20-Jun-12 Annual Management 6 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration For Severstal OAO CHMF Russia 28-Jun-12 15-May-12 Annual Management Elect Aleksey Mordashov as Director None Severstal OAO CHMF Russia 28-Jun-12 15-May-12 Annual Management Elect Mikhail Noskov as Director None Severstal OAO CHMF Russia 28-Jun-12 15-May-12 Annual Management Elect Sergey Kuznetsov as Director None Severstal OAO CHMF Russia 28-Jun-12 15-May-12 Annual Management Elect Aleksey Kulichenko as Director None Severstal OAO CHMF Russia 28-Jun-12 15-May-12 Annual Management Elect Aleksandr Grubman as Director None Severstal OAO CHMF Russia 28-Jun-12 15-May-12 Annual Management Elect Christopher Clark as Director None Severstal OAO CHMF Russia 28-Jun-12 15-May-12 Annual Management Elect Ronald Freeman as Director None Severstal OAO CHMF Russia 28-Jun-12 15-May-12 Annual Management Elect Peter Kraljic as Director None Severstal OAO CHMF Russia 28-Jun-12 15-May-12 Annual Management Elect Martin Angle as Director None Severstal OAO CHMF Russia 28-Jun-12 15-May-12 Annual Management Elect Rolf Stomberg as Director None Severstal OAO CHMF Russia 28-Jun-12 15-May-12 Annual Management 2 Approve Annual Report and Financial Statements For Severstal OAO CHMF Russia 28-Jun-12 15-May-12 Annual Management 3 Approve Allocation of Income and Dividends for Fiscal 2011 For Severstal OAO CHMF Russia 28-Jun-12 15-May-12 Annual Management 4 Approve Dividends of RUB 4.07 per Share for First Quarter of Fiscal 2012 For Severstal OAO CHMF Russia 28-Jun-12 15-May-12 Annual Management Elect Roman Antonov as Member of Audit Commission For Severstal OAO CHMF Russia 28-Jun-12 15-May-12 Annual Management Elect Svetlana Guseva as Member of Audit Commission For Severstal OAO CHMF Russia 28-Jun-12 15-May-12 Annual Management Elect Nikolay Lavrov as Member of Audit Commission For Severstal OAO CHMF Russia 28-Jun-12 15-May-12 Annual Management 6 Ratify Auditor For Severstal OAO CHMF Russia 28-Jun-12 15-May-12 Annual Management 7 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Deposit Agreement For The South Indian Bank Ltd Y8089N141 India 28-Jun-12 21-Jun-12 Annual Management 1 Accept Financial Statements and Statutory Reports For The South Indian Bank Ltd Y8089N141 India 28-Jun-12 21-Jun-12 Annual Management 2 Approve Dividend of INR 0.60 Per Share For The South Indian Bank Ltd Y8089N141 India 28-Jun-12 21-Jun-12 Annual Management 3 Approve S.R. Batliboi & Associates as Auditors and Authorize Board to Fix Their Remuneration For The South Indian Bank Ltd Y8089N141 India 28-Jun-12 21-Jun-12 Annual Management 4 Reelect P. Chalissery as Director For The South Indian Bank Ltd Y8089N141 India 28-Jun-12 21-Jun-12 Annual Management 5 Reelect N.J. Kurian as Director For The South Indian Bank Ltd Y8089N141 India 28-Jun-12 21-Jun-12 Annual Management 6 Approve Branch Auditors and Authorize Board to Fix Their Remuneration For The South Indian Bank Ltd Y8089N141 India 28-Jun-12 21-Jun-12 Annual Management 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management 1 Approve Annual Report For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management 1 Approve Annual Report For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management 2 Approve Financial Statements For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management 2 Approve Financial Statements For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management 3 Approve Allocation of Income For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management 3 Approve Allocation of Income For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management 4 Approve Terms of Allocation of Dividends For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management 4 Approve Terms of Allocation of Dividends For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management 5 Ratify ZAO PricewaterhouseCoopers as Auditor For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management 5 Ratify ZAO PricewaterhouseCoopers as Auditor For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management 6 Approve Remuneration of Directors For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management 6 Approve Remuneration of Directors For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management 7 Approve Remuneration of Members of Audit Commission For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management 7 Approve Remuneration of Members of Audit Commission For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprombank Re: Loan Agreements For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprombank Re: Loan Agreements For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Bank VTB Re: Loan Agreements For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Bank VTB Re: Loan Agreements For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprombank Re: Loan Facility Agreement For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprombank Re: Loan Facility Agreement For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Sberbank of Russia Re: Loan Facility Agreement For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Sberbank of Russia Re: Loan Facility Agreement For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Bank VTB Re: Loan Facility Agreement For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Bank VTB Re: Loan Facility Agreement For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO AB Rossiya Re: Loan Facility Agreement For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO AB Rossiya Re: Loan Facility Agreement For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO AB Rossiya Re: Loan Facility Agreement For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO AB Rossiya Re: Loan Facility Agreement For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Transfer of Funds and Placement of Monetary Funds As Minimum Balance On Bank Accounts For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Transfer of Funds and Placement of Monetary Funds As Minimum Balance On Bank Accounts For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Sberbank of Russia, OAO Bank VTB, OAO AB Rossiya, and OAO Rosselkhozbank Re: Agreements on Transfer of Funds For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Sberbank of Russia, OAO Bank VTB, OAO AB Rossiya, and OAO Rosselkhozbank Re: Agreements on Transfer of Funds For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Sberbank of Russia, OAO Bank VTB, OAO AB Rossiya, and OAO Rosselkhozbank Re: Agreements on Using Electronic Payments System For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Sberbank of Russia, OAO Bank VTB, OAO AB Rossiya, and OAO Rosselkhozbank Re: Agreements on Using Electronic Payments System For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Foreign Currency Purchase/Sale For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Foreign Currency Purchase/Sale For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Foreign Currency Purchase/Sale For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Foreign Currency Purchase/Sale For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Insurance of Gazprom's Employees For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Insurance of Gazprom's Employees For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Bank VTB Re: Deposit Agreements For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Bank VTB Re: Deposit Agreements For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprombank Re: Deposit Agreements For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprombank Re: Deposit Agreements For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprombank Re: Guarantee Agreements For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprombank Re: Guarantee Agreements For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprombank Re: Guarantee Agreements For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprombank Re: Guarantee Agreements For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Beltransgaz Re: Agreements on Temporary Possession and Use of Pipeline For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Beltransgaz Re: Agreements on Temporary Possession and Use of Pipeline For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazpromtrans Re: Agreements on Temporary Possession and Use of Railway Stations For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazpromtrans Re: Agreements on Temporary Possession and Use of Railway Stations For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with DOAO Tsentrenergogaz Re: Agreement on Temporary Possession and Use of Building and Equipment For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with DOAO Tsentrenergogaz Re: Agreement on Temporary Possession and Use of Building and Equipment For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Tsentrgaz Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Tsentrgaz Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Temporary Possession and Use of Experimental Prototypes of Gas-using Equipment Located in Rostov and Kemerovo Regions For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Temporary Possession and Use of Experimental Prototypes of Gas-using Equipment Located in Rostov and Kemerovo Regions For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprombank Re: Agreement on Temporary Possession and Use of Non-residential Premises For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprombank Re: Agreement on Temporary Possession and Use of Non-residential Premises For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Neftekhim Salavat Re: Agreement on Temporary Possession and Use of Gas Condensate Pipeline For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Neftekhim Salavat Re: Agreement on Temporary Possession and Use of Gas Condensate Pipeline For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Rosselkhozbank Re: Loan Facility Agreement For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Rosselkhozbank Re: Loan Facility Agreement For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazprom Export Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazprom Export Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Neft Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions, and Special-Purpose Communications Installation For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Neft Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions, and Special-Purpose Communications Installation For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Space Systems Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Space Systems Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with ZAO Yamalgazinvest Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with ZAO Yamalgazinvest Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with ZAO Gazprom Invest Yug Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with ZAO Gazprom Invest Yug Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazprom Komplektatsiya Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazprom Komplektatsiya Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with ZAO Gazprom Telecom Re: Agreement on Temporary Possession and Use of Communications Facilities For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with ZAO Gazprom Telecom Re: Agreement on Temporary Possession and Use of Communications Facilities For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreements on Implementation of Programs for Scientific and Technical Cooperation For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreements on Implementation of Programs for Scientific and Technical Cooperation For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Gazoraspredeleniye Re: Agreement on Temporary Possession and Use of Gas Distribution System For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Gazoraspredeleniye Re: Agreement on Temporary Possession and Use of Gas Distribution System For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Druzhba Re: Agreement on Temporary Possession and Use of Facilities of Druzhba Vacation Center For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Druzhba Re: Agreement on Temporary Possession and Use of Facilities of Druzhba Vacation Center For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transactions with OOO Gazprom Investoproekt: Re: Provision of Consulting Services For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transactions with OOO Gazprom Investoproekt: Re: Provision of Consulting Services For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazprom Export Re: Agreement on Sale of Commercial Products Owned by Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazprom Export Re: Agreement on Sale of Commercial Products Owned by Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with ZAO Northgas Re: Agreement on Delivery of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with ZAO Northgas Re: Agreement on Delivery of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Severneftegazprom Re: Agreement on Delivery of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Severneftegazprom Re: Agreement on Delivery of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO NOVATEK Re: Agreement on Delivery of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO NOVATEK Re: Agreement on Delivery of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreement on Transportation of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreement on Transportation of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Tomskgazprom Re: Agreement on Transportation of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Tomskgazprom Re: Agreement on Transportation of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Neft Re: Agreement on Transportation of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Neft Re: Agreement on Transportation of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO NOVATEK Re: Agreement on Arranging of Injection and Storage of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO NOVATEK Re: Agreement on Arranging of Injection and Storage of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Guarantees to Customs Authorities For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Guarantees to Customs Authorities For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Declaration for Customs Purposes For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Declaration for Customs Purposes For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO NOVATEK Re: Declaration for Customs Purposes For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO NOVATEK Re: Declaration for Customs Purposes For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Neft Re: Declaration for Customs Purposes For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Neft Re: Declaration for Customs Purposes For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with UAB Kauno Termofikacijos Elektrine Re: Agreement on Purchase of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with UAB Kauno Termofikacijos Elektrine Re: Agreement on Purchase of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with a/s Latvijas Gaze Re: Agreement on Purchase of Gas, Arranging of Injection, and Storage of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with a/s Latvijas Gaze Re: Agreement on Purchase of Gas, Arranging of Injection, and Storage of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with AB Lietuvos Dujos Re: Agreement on Purchase and Transportation of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with AB Lietuvos Dujos Re: Agreement on Purchase and Transportation of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with MoldovaGaz SA Re: Agreement on Purchase and Transportation of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with MoldovaGaz SA Re: Agreement on Purchase and Transportation of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with KazRosGaz LLP Re: Agreement on Transportation of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with KazRosGaz LLP Re: Agreement on Transportation of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Beltransgaz Re: Agreement on Purchase and Transportation of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Beltransgaz Re: Agreement on Purchase and Transportation of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with GAZPROM Germania GmbH Re: Agreement on Transportation of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with GAZPROM Germania GmbH Re: Agreement on Transportation of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazpromtrans Re: Agreement on Start-Up and Commissioning Work For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazpromtrans Re: Agreement on Start-Up and Commissioning Work For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with ZAO Gazprom Invest Yug Re: Agreement on Start-Up and Commissioning Work For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with ZAO Gazprom Invest Yug Re: Agreement on Start-Up and Commissioning Work For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreement on Start-Up and Commissioning Work For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreement on Start-Up and Commissioning Work For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with ZAO Yamalgazinvest Re: Agreement on Start-Up and Commissioning Work For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with ZAO Yamalgazinvest Re: Agreement on Start-Up and Commissioning Work For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Space Systems Re: Agreement on Investment Projects For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Space Systems Re: Agreement on Investment Projects For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with ZAO Gazprom Telecom Re: Agreement on Investment Projects For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with ZAO Gazprom Telecom Re: Agreement on Investment Projects For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with ZAO Gazprom Invest Yug Re: Agreement on Investment Projects For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with ZAO Gazprom Invest Yug Re: Agreement on Investment Projects For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazpromtrans Re: Agreement on Investment Projects For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazpromtrans Re: Agreement on Investment Projects For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Foreign Currency Purchase/Sale For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Foreign Currency Purchase/Sale For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Rosselkhozbank Re: Deposit Agreements For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Rosselkhozbank Re: Deposit Agreements For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreement on Investment Projects For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreement on Investment Projects For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Tsentrgaz Re: Agreement on Investment Projects For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Tsentrgaz Re: Agreement on Investment Projects For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazprom Komplektatsia Re: Agreement on Provision of Services Related to Supplies of Well Repair Equipment for Gazprom's Specialized Subsidiaries For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazprom Komplektatsia Re: Agreement on Provision of Services Related to Supplies of Well Repair Equipment for Gazprom's Specialized Subsidiaries For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Property Insurance For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Property Insurance For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Life, Health, and Individual Property Insurance For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Life, Health, and Individual Property Insurance For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Life, Health, and Individual Property Insurance For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Life, Health, and Individual Property Insurance For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with ZAO Yamalgazinvest Re: Agreement on Investment Projects For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with ZAO Yamalgazinvest Re: Agreement on Investment Projects For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Monitoring of Gas Facilities For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Monitoring of Gas Facilities For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Insurance of Gazprom's Employees For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Insurance of Gazprom's Employees For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Liability Insurance to Members of Board of Directors and Management Board For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Liability Insurance to Members of Board of Directors and Management Board For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Insurance in Connection with Customs Operations For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Insurance in Connection with Customs Operations For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Insurance of Transportation Vehicles Owned By Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Insurance of Transportation Vehicles Owned By Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Provision of Services on Production of Reference Book in Legislative and Other Legal Regulation of Gas Distribution Operations For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Provision of Services on Production of Reference Book in Legislative and Other Legal Regulation of Gas Distribution Operations For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with Multiple Parties Re: Agreements on Arranging Stocktaking of Property For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with Multiple Parties Re: Agreements on Arranging Stocktaking of Property For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Cost Analysis of Design and Surveying Works for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Cost Analysis of Design and Surveying Works for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Provision of Services Regarding Conversion of Russian Federation's Regions to Use of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Provision of Services Regarding Conversion of Russian Federation's Regions to Use of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Maintaining Information Portal for Office for Conversion to Gas Services and Gas Uses For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Maintaining Information Portal for Office for Conversion to Gas Services and Gas Uses For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with Gazprom EP International B.V. Re: License to Use OAO Gazprom's Trademarks For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with Gazprom EP International B.V. Re: License to Use OAO Gazprom's Trademarks For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Gazoraspredeleniye Re: Agreement on Organization and Conduct of Conference on Distribution and Consumption of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Gazoraspredeleniye Re: Agreement on Organization and Conduct of Conference on Distribution and Consumption of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Beltransgaz Re: License to Use OAO Gazprom's Trademarks For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Beltransgaz Re: License to Use OAO Gazprom's Trademarks For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazpromvyet, OOO Gaz-Oil, ZAO Yamalgazinvest, and Gazpromipoteka Foundation Re: License to Use OAO Gazprom's Trademarks For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazpromvyet, OOO Gaz-Oil, ZAO Yamalgazinvest, and Gazpromipoteka Foundation Re: License to Use OAO Gazprom's Trademarks For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Gazenergoset Re: Agreement on Temporary Possession and Use of Special Equipment For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Gazenergoset Re: Agreement on Temporary Possession and Use of Special Equipment For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Gazoraspredeleniye Re: License to Use OAO Gazprom's Trademarks For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Gazoraspredeleniye Re: License to Use OAO Gazprom's Trademarks For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Neft Re: Exclusive License to Use OAO Gazprom's Trademarks For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Gazprom Neft Re: Exclusive License to Use OAO Gazprom's Trademarks For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Vostokgazprom Re: Agreement on Temporary Possession and Use of Special-Purpose Communications Installation For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO Vostokgazprom Re: Agreement on Temporary Possession and Use of Special-Purpose Communications Installation For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with Societe Generale Re: Guarantee Agreement for Securing Obligations of OOO Gazprom Export For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with Societe Generale Re: Guarantee Agreement for Securing Obligations of OOO Gazprom Export For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with State Corporation 'Bank for Development and Foreign Economic Affairs (Vnesheconombank)' Re: Loan Agreements For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with State Corporation 'Bank for Development and Foreign Economic Affairs (Vnesheconombank)' Re: Loan Agreements For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO NOVATEK Re: Agreement on Transportation of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OAO NOVATEK Re: Agreement on Transportation of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreement on Delivery of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreement on Delivery of Gas For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Andrey Akimov as Director None Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Andrey Akimov as Director None Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Farit Gazizullin as Director None Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Farit Gazizullin as Director None Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Viktor Zubkov as Director None Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Viktor Zubkov as Director None Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Elena Karpel as Director None Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Elena Karpel as Director None Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Timur Kulibayev as Director None Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Timur Kulibayev as Director None Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Vitaliy Markelov as Director None Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Vitaliy Markelov as Director None Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Viktor Martynov as Director None Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Viktor Martynov as Director None Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Vladimir Mau as Director None Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Vladimir Mau as Director None Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Aleksey Miller as Director None Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Aleksey Miller as Director None Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Valery Musin as Director None Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Valery Musin as Director None Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Mikhail Sereda as Director None Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Mikhail Sereda as Director None Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Igor Yusufov as Director None Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Igor Yusufov as Director None Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Dmitry Arkhipov as Member of Audit Commission For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Dmitry Arkhipov as Member of Audit Commission For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Andrey Belobrov as Member of Audit Commission For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Andrey Belobrov as Member of Audit Commission For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Vadim Bikulov as Member of Audit Commission For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Vadim Bikulov as Member of Audit Commission For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Aleksey Mironov as Member of Audit Commission For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Aleksey Mironov as Member of Audit Commission For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Lidiya Morozova as Member of Audit Commission For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Lidiya Morozova as Member of Audit Commission For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Anna Nesterova as Member of Audit Commission For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Anna Nesterova as Member of Audit Commission For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Georgiy Nozadze as Member of Audit Commission For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Georgiy Nozadze as Member of Audit Commission For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Yuriy Nosov as Member of Audit Commission For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Yuriy Nosov as Member of Audit Commission For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Karen Oganyan as Members of Audit Commission For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Karen Oganyan as Members of Audit Commission For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Maria Tikhonova as Member of Audit Commission For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Maria Tikhonova as Member of Audit Commission For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Aleksandr Yugov as Member of Audit Commission For Gazprom OAO GAZP Russia 29-Jun-12 10-May-12 Annual Management Elect Aleksandr Yugov as Member of Audit Commission For Indian Bank Limited Y39228112 India 29-Jun-12 26-Jun-12 Annual Management 1 Approve Financial Statements and Statutory Reports For Indian Bank Limited Y39228112 India 29-Jun-12 26-Jun-12 Annual Management 2 Approve Dividend of INR 7.50 Per Share For MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management 1 Approve Annual Report For MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management 2 Approve Financial Statements For MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management 3 Approve Allocation of Income and Dividends of RUB 196 per Share For MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Enos Ned Banda as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Sergey Barbashev as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Aleksey Bashkirov as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Andrey Bugrov as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Olga Voytovich as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Aleksandr Voloshin as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Artem Volynets as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Oleg Deripaska as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Claude Dauphin as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Marianna Zakharova as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Larisa Zelkova as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Simon Collins as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Bradford Mills as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Stalbek Mishakov as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Ardavan Moshiri as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Oleg Pivovarchuk as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Gerhard Prinsloo as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Dmitry Razumov as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Maxim Sokov as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Vladimir Strashko as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Vladimir Strzhalkovsky as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Petr Voznenko as Member of Audit Commission For MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Natalya Gololobova as Member of Audit Commission For MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Aleksey Kargachov as Member of Audit Commission For MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Dmitry Pershinkov as Member of Audit Commission For MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Tamara Sirotkina as Member of Audit Commission For MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management 6 Ratify OOO Rosexpertiza as Auditor of Company's Financial Statements Prepared in Accordance with Russian Accounting Standards (RAS) For MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management 7 Ratify KPMG as Auditor of Company's Financial Statements Prepared in Accordance with International Financial Reporting Standards (IFRS) For MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management 8 Approve Remuneration of Directors For MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management 9 Approve Related-Party Transactions Re: Indemnification Agreements with Directors and Executives For MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management 10 Approve Related-Party Transaction Re: Liability Insurance for Directors and Executives For MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management 1 Approve Annual Report Against MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management 2 Approve Financial Statements For MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management 3 Approve Allocation of Income and Dividends of RUB 196 per Share For MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Enos Ned Banda as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Sergey Barbashev as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Aleksey Bashkirov as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Andrey Bugrov as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Olga Voytovich as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Aleksandr Voloshin as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Artem Volynets as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Oleg Deripaska as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Claude Dauphin as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Marianna Zakharova as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Larisa Zelkova as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Simon Collins as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Bradford Mills as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Stalbek Mishakov as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Ardavan Moshiri as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Oleg Pivovarchuk as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Gerhard Prinsloo as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Dmitry Razumov as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Maxim Sokov as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Vladimir Strashko as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Vladimir Strzhalkovsky as Director None MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Petr Voznenko as Member of Audit Commission For MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Natalya Gololobova as Member of Audit Commission For MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Aleksey Kargachov as Member of Audit Commission For MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Dmitry Pershinkov as Member of Audit Commission For MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management Elect Tamara Sirotkina as Member of Audit Commission For MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management 6 Ratify OOO Rosexpertiza as Auditor of Company's Financial Statements Prepared in Accordance with Russian Accounting Standards (RAS) For MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management 7 Ratify KPMG as Auditor of Company's Financial Statements Prepared in Accordance with International Financial Reporting Standards (IFRS) For MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management 8 Approve Remuneration of Directors For MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management 9 Approve Related-Party Transactions Re: Indemnification Agreements with Directors and Executives For MMC Norilsk Nickel GMKN 46626D108 Russia 29-Jun-12 24-May-12 Proxy Contest Management 10 Approve Related-Party Transaction Re: Liability Insurance for Directors and Executives For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Pear Tree Funds (Registrant) By:/s/ Willard L. Umphrey Willard L. Umphrey, President Date:August 6, 2012
